 



Exhibit 10.15
PROTOTYPE DEFINED CONTRIBUTION PLAN
Sponsored By
SBERA
BASIC PLAN DOCUMENT #01

 



--------------------------------------------------------------------------------



 



THIS DOCUMENT IS COPYRIGHTED UNDER THE LAWS OF THE UNITED STATES. ITS USE,
DUPLICATION OR REPRODUCTION, INCLUDING THE USE OF ELECTRONIC MEANS, IS
PROHIBITED BY LAW WITHOUT THE EXPRESS CONSENT OF THE AUTHOR.
TABLE OF CONTENTS

              DEFINITIONS     1  
 
           
1.1
  ACTUAL CONTRIBUTION PERCENTAGE (ACP)     1  
1.2
  ACTUAL DEFERRAL PERCENTAGE (ADP)     1  
1.3
  Adoption Agreement     2  
1.4
  Aggregate Limit     2  
1.5
  Allocation Date(s)     2  
1.6
  Annual Additions     2  
1.7
  Annuity Starting Date     3  
1.8
  Applicable Calendar Year     3  
1.9
  Applicable Life Expectancy     3  
1.10
  Average Annual Compensation     3  
1.11
  Average Contribution Percentage (ACP)     4  
1.12
  Average Deferral Percentage (ADP)     4  
1.13
  Beneficiary     4  
1.14
  Break In Service     4  
1.15
  Code     5  
1.16
  Compensation     5  
1.17
  Covered Compensation     8  
1.18
  Custodian     8  
1.19
  Davis-Bacon Act     8  
1.20
  Defined Benefit Plan     8  
1.21
  Defined Benefit (Plan) Fraction     8  
1.22
  Defined Contribution Dollar Limitation     9  
1.23
  Defined Contribution Plan     9  
1.24
  Defined Contribution (Plan) Fraction     9  
1.25
  Direct Rollover     9  
1.26
  Disability     9  
1.27
  Distribution Calendar Year     9  
1.28
  Early Retirement Age     10  
1.29
  Early Retirement Date     10  
1.30
  Earned Income     10  
1.31
  Effective Date     10  
1.32
  Election Period     10  
1.33
  Elapsed Time     10  
1.34
  Elective Deferrals     10  
1.35
  Eligible Employee     11  
1.36
  Eligible Employer     11  
1.37
  Eligible Participant     11  
1.38
  Eligible Retirement Plan     11  
1.39
  Eligible Rollover Distribution     11  
1.40
  Employee     12  
1.41
  Employer     12  
1.42
  Entry Date     13  
1.43
  ERISA     13  
1.44
  Excess Aggregate Contributions     13  
1.45
  Excess Annual Additions     13  
1.46
  Excess Contribution     13  
1.47
  Excess Elective Deferrals     13  
1.48
  Expected Year Of Service     13  

 



--------------------------------------------------------------------------------



 



             
1.49
  First Distribution Calendar Year     13  
1.50
  Hardship     14  
1.51
  Highest Average Compensation     14  
1.52
  Highly Compensated Employee     14  
1.53
  Hour Of Service     14  
1.54
  Integration Level     15  
1.55
  Key Employee     15  
1.56
  Leased Employee     16  
1.57
  Limitation Year     16  
1.58
  Master Or Prototype Plan     16  
1.59
  Matching Contribution     16  
1.60
  Maximum Permissible Amount     16  
1.61
  Net Profit     16  
1.62
  Normal Retirement Age     16  
1.63
  Normal Retirement Date     16  
1.64
  Owner-Employee     17  
1.65
  Paired Plans     17  
1.66
  Participant     17  
1.67
  Participant’s Benefit     17  
1.68
  Period Of Severance     17  
1.69
  Permissive Aggregation Group     17  
1.70
  Plan     17  
1.71
  Plan Administrator     17  
1.72
  Plan Sponsor     17  
1.73
  Plan Year     18  
1.74
  Present Value     18  
1.75
  Prior Plan Year     18  
1.76
  Prior Safe Harbor Plan     18  
1.77
  Projected Annual Benefit     18  
1.78
  Projected Participation     18  
1.79
  Qualified Domestic Relations Order (QDRO Order)     19  
1.80
  Qualified Early Retirement Age     19  
1.81
  Qualified Joint And Survivor Annuity (QJSA)     19  
1.82
  Qualified Matching Contributions (QMACs)     19  
1.83
  Qualified Non-Elective Contributions (QNECs)     19  
1.84
  Qualified Plan     19  
1.85
  Qualified Pre-Retirement Survivor Annuity     19  
1.86
  Qualified Voluntary Contribution     20  
1.87
  Required Aggregation Group     20  
1.88
  Required Beginning Date     20  
1.89
  Required After-tax Contributions     20  
1.90
  Rollover Contribution     20  
1.91
  Salary Deferral Agreement     20  
1.92
  Savings Incentive Match Plan For Employees (SIMPLE)     20  
1.93
  Self-Employed Individual     20  
1.94
  Service     20  
1.95
  Severance Date     21  
1.96
  Severance Period     21  
1.97
  Service Provider     21  
1.98
  Shareholder Employee     21  
1.99
  Simplified Employee Pension Plan     21  
1.100
  Sponsor     21  
1.101
  Spouse     21  
1.102
  Stated Benefit Formula     22  
1.103
  Super Top-Heavy Plan     22  
1.104
  Taxable Wage Base     22  

 



--------------------------------------------------------------------------------



 



             
1.105
  Top-Heavy Determination Date     22  
1.106
  Top-Heavy Plan     22  
1.107
  Top-Heavy Ratio     22  
1.108
  Top-Paid Group     23  
1.109
  Transfer Contribution     23  
1.110
  Trust     24  
1.111
  Trustee     24  
1.112
  Uniformed Services Employment And Reemployment Rights Act Of 1994 (USERRA)    
24  
1.113
  Valuation Date     24  
1.114
  Vested Account Balance     24  
1.115
  Voluntary After-tax Contribution     24  
1.116
  Welfare Benefit Fund     24  
1.117
  Year Of Service     24  
 
            ELIGIBILITY REQUIREMENTS     27  
 
           
2.1
  Eligibility     27  
2.2
  Determination Of Eligibility     27  
2.3
  Change In Classification Of Employment     28  
2.4
  Participation     28  
2.5
  Employment Rights     28  
2.6
  Service With Controlled Groups     28  
2.7
  Leased Employees     28  
2.8
  Thrift Plan     29  
2.9
  Target Benefit Plan     29  
2.10
  Davis-Bacon Plan     29  
2.11
  Waiver Of Participation     29  
2.12
  Omission Of Eligible Employee     30  
2.13
  Inclusion Of Ineligible Employee     30  
 
            EMPLOYER CONTRIBUTIONS     31  
 
           
3.1
  Contribution Amount     31  
3.2
  Contribution Amount For A SIMPLE 401(k) Plan     31  
3.3
  Responsibility For Contributions     32  
3.4
  Return Of Contributions     32  
3.5
  Merger Of Assets From Another Plan     32  
3.6
  Coverage Requirements     33  
3.7
  Eligibility For Contribution     33  
3.8
  Target Benefit Plan Contribution     34  
3.9
  Davis-Bacon Plan Contribution     35  
3.10
  Uniform Dollar Contribution     35  
3.11
  Uniform Points Contribution     35  
3.12
  403(b) Matching Contribution     35  
 
            EMPLOYEE CONTRIBUTIONS     36  
 
           
4.1
  Voluntary After-tax Contributions     36  
4.2
  Required After-tax Contributions     36  
4.3
  Qualified Voluntary Contributions     36  
4.4
  Rollover Contributions     36  
4.5
  Plan To Plan Transfer Contributions     37  
4.6
  Voluntary Direct Transfers Between Plans     37  
4.7
  Elective Deferrals In A 401(k) Plan     38  
4.8
  Elective Deferrals In A SIMPLE 401(k) Plan     39  
4.9
  Automatic Enrollment     40  
4.10
  Make-Up Contributions Under USERRA     41  
 
            PARTICIPANT ACCOUNTS     42  

 



--------------------------------------------------------------------------------



 



             
5.1
  Separate Accounts     42  
5.2
  Valuation Date     42  
5.3
  Allocations To Participant Accounts     43  
5.4
  Allocating Employer Contributions     43  
5.5
  Allocating Investment Earnings And Losses     44  
5.6
  Allocation Adjustments     44  
5.7
  Participant Statements     45  
5.8
  Changes In Method And Timing Of Valuing Participants’ Accounts     45  
 
            RETIREMENT BENEFITS AND DISTRIBUTIONS     46  
 
           
6.1
  Normal Retirement Benefits     46  
6.2
  Early Retirement Benefits     46  
6.3
  Benefits On Termination Of Employment     46  
6.4
  Restrictions On Immediate Distributions     47  
6.5
  Normal And Optional Forms Of Payment     48  
6.6
  Commencement Of Benefits     49  
6.7
  Transitional Rules For Cash-Out Limits     50  
6.8
  In-Service Withdrawals     51  
6.9
  Hardship Withdrawals     53  
6.10
  Direct Rollover Of Benefits     54  
6.11
  Participant’s Notice     54  
6.12
  Assets Transferred From Money Purchase Pension Plans     55  
6.13
  Assets Transferred From A Code Section 401(k) Plan     55  
 
            DISTRIBUTION REQUIREMENTS     56  
 
           
7.1
  Joint And Survivor Annuity Requirements     56  
7.2
  Minimum Distribution Requirements     56  
7.3
  Limits On Distribution Periods     56  
7.4
  Required Distributions On Or After The Required Beginning Date     56  
7.5
  Required Beginning Date     57  
7.6
  Transitional Rules     59  
7.7
  Designation Of Beneficiary     60  
7.8
  Beneficiary     60  
7.9
  Distribution Beginning Before Death     61  
7.10
  Distribution Beginning After Death     61  
7.11
  Distribution Of Excess Elective Deferrals     61  
7.12
  Distribution Of Excess Contributions     62  
7.13
  Distribution Of Excess Aggregate Contributions     63  
7.14
  Distributions To Minors And Individuals Who Are Legally Incompetent     63  
7.15
  Unclaimed Benefits     63  
 
            JOINT AND SURVIVOR ANNUITY REQUIREMENTS     65  
 
           
8.1
  Applicability Of Provisions     65  
8.2
  Payment Of Qualified Joint And Survivor Annuity     65  
8.3
  Payment Of Qualified Pre-Retirement Survivor Annuity     65  
8.4
  Qualified Election     65  
8.5
  Notice Requirements For Qualified Joint And Survivor Annuity     66  
8.6
  Notice Requirements For Qualified Pre-Retirement Survivor Annuity     66  
8.7
  Special Safe Harbor Exception For Certain Profit-Sharing Or 401(k) Plans    
67  
8.8
  Transitional Joint And Survivor Annuity Rules     67  
8.9
  Automatic Joint And Survivor Annuity And Early Survivor Annuity     68  
8.10
  Annuity Contracts     69  
 
            VESTING     70  
 
           
9.1
  Employee Contributions     70  
9.2
  Employer Contributions     70  

 



--------------------------------------------------------------------------------



 



             
9.3
  Vesting Of Employer Contributions In A SIMPLE 401(k) Plan     70  
9.4
  Computation Period     70  
9.5
  Requalification Prior To Five Consecutive One-Year Breaks In Service     70  
9.6
  Requalification After Five Consecutive One-Year Breaks In Service     70  
9.7
  Calculating Vested Interest     70  
9.8
  Forfeitures     71  
9.9
  Amendment Of Vesting Schedule     71  
9.10
  Service With Controlled Groups     72  
9.11
  Compliance With Uniformed Services Employment And Reemployment Rights Act Of
1994     72  
 
            LIMITATIONS ON ALLOCATIONS     73  
 
           
10.1
  Participation In This Plan Only     73  
10.2
  Disposition Of Excess Annual Additions     73  
10.3
  Participation In Multiple Defined Contribution Plans     74  
10.4
  Disposition Of Excess Annual Additions Under Two Plans     74  
10.5
  Participation In This Plan And A Defined Benefit Plan     74  
 
            ANTIDISCRIMINATION TESTING     76  
 
           
11.1
  General Testing Requirements     76  
11.2
  ADP Testing Limitations     76  
11.3
  Special Rules Relating To Application Of The ADP Test     77  
11.4
  Calculation And Distribution Of Excess Contributions And Excess Aggregate
Contributions     77  
11.5
  Qualified Non-Elective And/Or Matching Contributions     78  
11.6
  ACP Testing Limitations     78  
11.7
  Special Rules Relating To The Application Of The ACP Test     79  
11.8
  Recharacterization     80  
11.9
  Nondiscrimination Tests In A SIMPLE 401(k) Plan     80  
11.10
  Safe Harbor Rules Of Application     80  
11.11
  Safe Harbor Definitions     82  
11.12
  Required Restrictions On Safe Harbor Contributions     82  
11.13
  ADP Test Safe Harbor     83  
11.14
  ACP Test Safe Harbor     83  
11.15
  Safe Harbor Status     83  
11.16
  Safe Harbor Notice Requirement     84  
11.17
  Satisfying Safe Harbor Contribution Requirements Under Another Defined
Contribution Plan     85  
 
            ADMINISTRATION     87  
 
           
12.1
  Plan Administrator     87  
12.2
  Persons Serving As Plan Administrator     88  
12.3
  Action By Employer     88  
12.4
  Responsibilities Of The Parties     88  
12.5
  Allocation Of Investment Responsibility     88  
12.6
  Appointment Of Investment Manager     89  
12.7
  Participant Investment Direction     89  
12.8
  Application Of ERISA Section 404(c)     90  
12.9
  Participant Loans     90  
12.10
  Insurance Policies     92  
12.11
  Determination Of Qualified Domestic Relations Order (QDRO Or Order)     94  
12.12
  Receipt And Release For Payments     95  
12.13
  Resignation And Removal     95  
12.14
  Claims And Claims Review Procedure     95  
12.15
  Bonding     96  

 



--------------------------------------------------------------------------------



 



              TRUST PROVISIONS     97  
 
           
13.1
  Establishment Of The Trust     97  
13.2
  Control Of Plan Assets     97  
13.3
  Discretionary Trustee     97  
13.4
  Nondiscretionary Trustee     98  
13.5
  Provisions Relating To Individual Trustees     98  
13.6
  Investment Instructions     98  
13.7
  Fiduciary Standards     99  
13.8
  Powers Of The Trustee     99  
13.9
  Appointment Of Additional Trustee And Allocation Of Responsibilities     102  
13.10
  Compensation, Administrative Fees And Expenses     102  
13.11
  Records     103  
13.12
  Limitation On Liability And Indemnification     103  
13.13
  Custodian     105  
13.14
  Investment Alternatives Of The Custodian     106  
13.15
  Prohibited Transactions     106  
13.16
  Exclusive Benefit Rules     106  
13.17
  Assignment And Alienation Of Benefits     106  
13.18
  Liquidation Of Assets     107  
13.19
  Resignation And Removal     107  
 
            TOP-HEAVY PROVISIONS     108  
 
           
14.1
  Applicability Of Rules     108  
14.2
  Minimum Contribution     108  
14.3
  Minimum Vesting     108  
14.4
  Limitations On Allocations     109  
14.5
  Use Of Safe Harbor Contributions To Satisfy Top-Heavy Contribution Rules    
109  
14.6
  Top-Heavy Rules For SIMPLE 401(k) Plans     109  
 
            AMENDMENT AND TERMINATION     110  
 
           
15.1
  Amendment By Sponsor     110  
15.2
  Amendment By Employer     110  
15.3
  Protected Benefits     110  
15.4
  Plan Termination     110  
15.5
  Distribution Restrictions Under A Code Section 401(k) Plan     111  
15.6
  Qualification Of Employer’s Plan     111  
15.7
  Mergers And Consolidations     111  
15.8
  Qualification Of Prototype     112  
 
            GOVERNING LAW     113  
 
           
16.1
  Governing Law     113  
16.2
  State Community Property Laws     113  
 
            IRS MODEL AMENDMENT     115  
 
            AMENDMENT TO THE PROTOTYPE DEFINED CONTRIBUTION PLAN BASIC PLAN
DOCUMENT #01     116  
 
            MINIMUM DISTRIBUTION REQUIREMENTS MODEL AMENDMENT     121  
 
            INIMUM DISTRIBUTION REQUIREMENTS     121  
 
           
17.1
  Effective Date     121  
17.2
  Coordination With Minimum Distribution Requirements Previously In Effect    
121  
17.3
  Precedence     121  
17.4
  Requirements Of Treasury Regulations Incorporated     121  

 



--------------------------------------------------------------------------------



 



             
17.5
  TEFRA Section 242(b)(2) Elections     121  
17.6
  Required Beginning Date     121  
17.7
  Death Of Participant Before Distributions Begin     121  
17.8
  Forms Of Distributions     122  
17.9
  Amount of Required Minimum Distribution For Each Distribution Calendar Year  
  122  
17.10
  Lifetime Required Minimum Distributions Continue Through Year Of Participant's
Death     122  
17.11
  Death On Or After Distributions Begin     122  
17.12
  Death Before Date Distributions Begin     123  
17.13
  Designated Beneficiary     123  
17.14
  Distribution Calendar Year     123  
17.15
  Life Expectancy     124  
17.16
  Participant’s Account Balance     124  
17.17
  Required Beginning Date     124  
 
            CODE SECTION 125 MODEL AMENDMENT     125  
 
            IRS MODEL AMENDMENT CODE SECTION 125 “DEEMED CONTRIBUTIONS”     126
 
 
            DEEMED IRA AMENDMENT     127    
18.1
  Deemed IRAs     127    
18.2
  Individual     127  
18.3
  Investment In Collectibles     127  
18.4
  Restrictions On Directing     127  
18.5
  Prohibition Against Investing In Life Insurance     127  
18.6
  Nonforfeitability     127  
18.7
  Prohibition Against Commingling Of Assets     127  
18.8
  Separate Accounting     127  
18.9
  Reporting Duties     128  
18.10
  Voluntary Employee Contributions     128  
18.11
  Substitution Of Non-Bank Trustee Or Custodian     128  
 
            TRADITIONAL INDIVIDUAL RETIREMENT ACCOUNT PROVISIONS     128  
 
           
19.1
  Traditional IRA Or Regular IRA     128  
19.2
  Maximum Annual Contribution     128  
19.3
  Catch-Up Contribution     128  
19.4
  Required Beginning Date     128  
19.5
  Tax Year     129  
19.6
  Trustee     129  
19.7
  Traditional IRA Contributions     129  
19.8
  Excess Contributions     131  
19.9
  Sunset Provisions     131  
19.10
  Maintenance Of An Individual’s IRA     131  
19.11
  Methods Of Payment     131  
19.12
  Qualifying First-Time Homebuyer Distribution     132  
19.13
  Qualifying Higher Education Expenses     132  
19.14
  Requirements Of Income Tax Regulations     132  
19.15
  Required Beginning Date     132  
19.16
  Death Of Individual Before Distributions Begin     132  
19.17
  Forms Of Distributions     133  
19.18
  Amount Of Required Minimum Distribution For Each Distribution Calendar Year  
  133  
19.19
  Lifetime Required Minimum Distributions Continue Through Year Of Individual’s
Death     133  
19.20
  Death On Or After Distributions Begin     134  
19.21
  Death Before Date Distributions Begin     134  
19.22
  Designated Beneficiary     134  

 



--------------------------------------------------------------------------------



 



             
19.23
  Remainder Beneficiary     135  
19.24
  Distribution Calendar Year     135  
19.25
  Life Expectancy     135  
19.26
  Individual’s Account Balance     135  
19.27
  Duties Of The Trustee     135  
19.28
  Duties Of The Individual     135  
 
            ROTH INDIVIDUAL RETIREMENT ACCOUNT     136  
 
           
20.1
  Roth IRA     136  
20.2
  Individual Accounts     136  
20.3
  Age Requirements     136  
20.4
  Plan Year     136  
20.5
  Timing Of Contributions     136  
20.6
  Adjusted Gross Income (AGI)     136  
20.7
  Modified AGI     136  
20.8
  Applicable Dollar Amount     136  
20.9
  Maximum Permissible Amount     137  
20.10
  Roth IRA Contributions     137  
20.11
  Excess Contribution     138  
20.12
  Qualified Distributions     138  
20.13
  Qualified Special Purpose Distribution     139  
20.14
  Nonqualified Distributions     139  
20.15
  Form Of Payment     139  
20.16
  Rollover From A Qualified Retirement Plan     139  
20.17
  Life Expectancy     139  
20.18
  Distributions Commencing Prior To Death     139  
20.19
  Distributions After Death     139  
20.20
  Ordering Rules Upon Death Of Individual     140  
20.21
  Minimum Payment     140  
20.22
  Duties Of Trustee     140  
20.23
  Duties Of Individual     140  
 
            ROTH 401(K) DEFERRAL AMENDMENT     142  
 
            FINAL 401(K) AND (M) AMENDMENT TO THE PROTOTYPE DEFINED CONTRIBUTION
PLAN     148  

 



--------------------------------------------------------------------------------



 



PROTOTYPE DEFINED CONTRIBUTION PLAN
Sponsored By
SBERA
The Sponsor hereby establishes this Plan for use by its clients who wish to
adopt a qualified retirement plan. This Plan shall be interpreted in a manner
consistent with the intention of the adopting Employer that this Plan satisfy
Internal Revenue Code Sections 401 and 501. Any Plan and Trust established
hereunder shall be so established for the exclusive benefit of Plan Participants
and their Beneficiaries and shall be administered under the following terms and
conditions:
ARTICLE I
DEFINITIONS
1.1 Actual Contribution Percentage (ACP) The ratio (expressed as a percentage
and calculated separately for each Participant) of:

  (a)   the Participant’s Contribution Percentage Amounts [as defined at
(c)-(f)] for a Plan Year, to     (b)   the Participant’s Compensation for such
Plan Year. [Unless otherwise specified in the Adoption Agreement, Compensation
will only include amounts for the period during which the Employee was eligible
to participate.]

Contribution Percentage Amounts on behalf of any Participant shall include:

  (c)   the amount of Voluntary After-tax Contributions, Required After-tax
Contributions, Matching Contributions (except to the extent such Matching
Contributions may be disregarded in accordance with IRS Notice 98-1), and
Qualified Matching Contributions (to the extent not taken into account for
purposes of the ADP test) made under the Plan on behalf of the Participant,    
(d)   forfeitures of Excess Aggregate Contributions or Matching Contributions
allocated to the Participant’s account which shall be taken into account in the
year in which such forfeiture is allocated,     (e)   at the election of the
Employer, Qualified Non-Elective Contributions, and     (f)   the Employer may
elect to use Elective Deferrals in the Contribution Percentage Amounts as long
as the ADP test is met before the Elective Deferrals are used in the ACP test
and continues to be met following the exclusion of those Elective Deferrals that
are used to meet the ACP test.

Contribution amounts shall not include Matching Contributions, whether or not
Qualified, that are forfeited either to correct Excess Aggregate Contributions,
or because the contributions to which they relate are Excess Deferrals, Excess
Contributions, or Excess Aggregate Contributions.
1.2 Actual Deferral Percentage (ADP) The ratio (expressed as a percentage and
calculated separately for each Participant) of:

  (a)   the amount of Employer contributions [as defined at (c) — (d)] actually
contributed to the Trust on behalf of such Participant for a Plan Year, to    
(b)   the Participant’s Compensation for such Plan Year. [Unless otherwise
specified in the Adoption Agreement, Compensation will only include amounts
received for the period during which the Employee was eligible to participate.]

- 1 -



--------------------------------------------------------------------------------



 



Employer contributions on behalf of any Participant shall include:

  (c)   any Elective Deferrals made pursuant to the Participant’s Salary
Deferral Agreement, including Excess Elective Deferrals of Highly Compensated
Employees, but excluding Excess Elective Deferrals distributed to Non-Highly
Compensated Employees and Elective Deferrals that are either taken into account
in the Contribution Percentage test (provided the ADP test is satisfied both
with and without exclusion of these Elective Deferrals) or are returned as
excess Annual Additions,     (d)   at the election of the Employer, Qualified
Non-Elective Contributions and Qualified Matching Contributions.

For purposes of computing Actual Deferral Percentages, an eligible Employee who
fails to make Elective Deferrals shall be treated as a Participant on whose
behalf no Elective Deferrals are made.
1.3 Adoption Agreement
The document attached to this Plan by which an Employer who adopts a Plan elects
the terms and conditions of a Qualified Plan established under this Basic Plan
Document #01.
1.4 Aggregate Limit
The sum of:

  (a)   125% of the greater of the Average Deferral Percentage of the Non-Highly
Compensated Employees for the Prior Plan Year or the Average Contribution
Percentage of Non-Highly Compensated Employees under the 401(k) Plan subject to
Code Section 401(m) for the Plan Year beginning with or within the Prior Plan
Year, and     (b)   the lesser of 200% or two percent plus the lesser of such
ADP or ACP.

Alternatively, the Aggregate Limit can be determined by substituting “the lesser
of 200% or two percent plus” for “125% of” in (a) above, and substituting “125%
of” for “the lesser of 200% or two percent plus” in (b) above if it would result
in a larger Aggregate Limit.
If the Employer has elected in the Adoption Agreement to use the Current Year
Testing Method, then, in calculating the Aggregate Limit for a particular Plan
Year, the Non-Highly Compensated Employees’ ADP and ACP for that Plan Year,
instead of the prior Plan Year, is used.
1.5 Allocation Date(s)
The date or dates on which Participant recordkeeping accounts are adjusted to
reflect account activity including but not limited to contributions, loans
distributions, Hardship withdrawals, as well as earnings activity including but
not limited to income, capital gains or market fluctuations in accordance with
Article V hereof. Unless the Plan Administrator in a uniform and
nondiscriminatory manner designates otherwise, all allocations for a particular
Plan Year will be made as of the Valuation Date of that Plan Year.
1.6 Annual Additions
The sum of the following amounts credited to a Participant’s account for the
Limitation Year:

  (a)   Employer contributions (under Article III),     (b)   Employee
contributions (under Article IV),     (c)   forfeitures,     (d)   Employer
allocations under a Simplified Employee Pension Plan,

- 2 -



--------------------------------------------------------------------------------



 



  (e)   amounts allocated after March 31, 1984, to an individual medical account
as defined in Code Section 415(l)(2), which is part of a pension or annuity plan
maintained by the Employer (these amounts are treated as Annual Additions to a
Defined Contribution Plan though they arise under a Defined Benefit Plan), and  
  (f)   amounts derived from contributions paid or accrued after 1985, in
taxable years ending after 1985, which are either attributable to
post-retirement medical benefits allocated to the account of a Key Employee or
to a Welfare Benefit Fund maintained by the Employer. For purposes of this
paragraph, an Employee is a Key Employee if he or she meets the requirements of
paragraph 1.55 at any time during the Plan Year or any preceding Plan Year.

For purposes of applying the limitations of Code Section 415, the transfer of
funds from one Qualified Plan to another is not considered an Annual Addition.
The following are not Employee contributions for the purposes of Annual
Additions:

      Rollover Contributions [as defined in Code Sections 402(e)(6), 403(a)(4),
403(b)(8) and 408(d)(3)];     (h)   repayments of loans made to a Participant
from the Plan;     (i)   repayments of distributions received by an Employee
pursuant to Code Section 411(a)(7)(B) (cash-outs);         repayments of
distributions received by an Employee pursuant to Code Section 411(a)(3)(D)
(mandatory contributions); and         Employee contributions to a Simplified
Employee Pension Plan excludible from gross income under Code Section 408(k)(6).

Employee and Employer make-up contributions under USERRA received during the
current Limitation Year shall be treated as Annual Additions with respect to the
Limitation Year to which the make-up contributions are attributable. Excess
Amounts applied in a Limitation Year to reduce Employer contributions will be
considered Annual Additions for such Limitation Year, pursuant to the provisions
of Article X.
1.7 Annuity Starting Date
The first day of the first period for which an amount is paid as an annuity or
in any other form.
1.8 Applicable Calendar Year
The First Distribution Calendar Year, and in the event of the recalculation of
life expectancy, such succeeding calendar year. If payments commence in
accordance with paragraph 7.4(d) before the Required Beginning Date, the
Applicable Calendar Year is the year such payments commence. If distribution is
in the form of an immediate annuity purchased after the Participant’s death with
the Participant’s remaining interest, the Applicable Calendar Year is the year
of purchase.
1.9 Applicable Life Expectancy
The life expectancy or joint and last survivor expectancy calculated using the
attained age of the Participant or Beneficiary as of the Participant’s or
Beneficiary’s birthday in the Applicable Calendar Year, reduced by one for each
calendar year which has elapsed since the date life expectancy was first
calculated. If life expectancy is being recalculated, the Applicable Life
Expectancy shall be the life expectancy as so recalculated. The life expectancy
of a non-Spouse Beneficiary may not be recalculated.
1.10 Average Annual Compensation
The average of a Participant’s annual Compensation as defined in paragraph 1.16
of this Basic Plan Document #01, over the three (3) consecutive Plan Year period
ending in either the current year or any prior year that produces the highest
average. If the Participant has fewer than three (3) years of participation in
this Plan, Compensation is averaged over the Participant’s total period of
participation.

- 3 -



--------------------------------------------------------------------------------



 



1.11 Average Contribution Percentage (ACP)
The average of the Actual Contribution Percentages for the eligible Participants
in a specified group of Participants for a Plan Year.
1.12 Average Deferral Percentage (ADP)
The average of the Actual Deferral Percentages for Participants in a specified
group of Participants for a Plan Year.
1.13 Beneficiary
A “Beneficiary” is any person other than the Participant and an estate or trust
who by operation of law, or under the terms of the Plan is entitled to receive
any Vested Account Balance of a Participant under the Plan. A “Designated
Beneficiary” is any individual designated or determined in accordance with Code
Section 401(a)(9) and the Regulations issued thereunder, except that it shall
not include any person who becomes a beneficiary by virtue of the laws of
inheritance or intestate succession.
1.14 Break In Service

      If the Hours of Service method is used in determining either an Employee’s
initial or continuing eligibility to participate in the Plan, or the
nonforfeitable interest in the Employee’s account balance derived from Employer
contributions, a Break in Service is a twelve (12) consecutive month period
during which the Employee has not completed more than five hundred (500) Hours
of Service.         For purposes of determining whether a Break in Service has
occurred in a particular computation period, an Employee who is absent from work
for maternity or paternity reasons shall receive credit for Hours of Service
which would otherwise have been credited to such Employee but for such absence,
or in any case in which such hours cannot be determined, with eight (8) Hours of
Service per day of such absence. The Hours of Service to be so credited shall be
credited in the computation period in which the absence begins if the crediting
is necessary to prevent a Break in Service in that period or, in all other
cases, in the following computation periods.     (c)   With respect to
determinations based on the Elapsed Time method, a severance period of not less
than twelve (12) consecutive months. In the case of an Employee who is absent
from work for maternity or paternity reasons, the twelve (12) consecutive month
period beginning on the first anniversary of the first day of such absence shall
not constitute a Break in Service.     (d)   Notwithstanding the foregoing, in
the case of an Employee who is absent from work beyond the first anniversary of
the first day of absence from work for maternity or paternity reasons, such
period begins on the second anniversary of the first day of such absence. The
period between the first and second anniversaries of said first day of absence
from work is neither a Period of Service for which the Employee will receive
credit nor is such period a Break in Service. For purposes of this paragraph, an
absence from work for maternity or paternity reasons means an absence (1) by
reason of the pregnancy of the Employee, (2) by reason of the birth of a child
of the Employee, (3) by reason of the placement of a child with the Employee in
connection with the adoption of such child by such Employee, or (4) for purposes
of caring for such child for a period beginning immediately following such birth
or placement.     (e)   An Employer adopting the Elapsed Time method is required
to credit periods of Service and, under the Service spanning rules, certain
periods of severance of twelve (12) months or less. Under the first Service
spanning rule, if an Employee severs from Service as a result of resignation,
discharge or retirement and then returns to Service within twelve (12) months,
the Period of Severance is required to be taken into account. A situation may
arise in which an Employee is absent from Service for any reason other than
resignation, discharge, retirement and during the absence a resignation,
discharge or retirement occurs. The second Service spanning rule provides that,
under such circumstances, the Plan is required to take into account the period
of time between the severance from Service date (i.e., the date of resignation,
discharge or

- 4 -



--------------------------------------------------------------------------------



 



    retirement) and the first anniversary of the date on which the Employee was
first absent, if the Employee returns to Service on or before such first
anniversary date.

1.15 Code
The Internal Revenue Code of 1986, including any amendments thereto. Reference
to any section or subsection of the Code, includes reference to any comparable
or succeeding provisions of any legislation which amends, supplements or
replaces such section or subsection, and also includes reference to any
Regulation issued pursuant to or with respect to such section or subsection.
1.16 Compensation
The Employer may select one of the following three safe harbor definitions of
Compensation in the Adoption Agreement. The definition of Compensation (for
Employers who adopt) under standardized plans, plans that provide permitted
disparity (other than the CODA portion of these plans), Target Benefit Plans and
for Employers determining top-heavy minimum contributions must be one of the
three safe harbor definitions of Compensation. In a Nonstandardized Adoption
Agreement, the Employer may modify the definition of Compensation provided that
such definition, as modified, satisfies the provisions of Code Sections 414(s)
and 401(a)(4). Compensation will also include Compensation by the Employer
through another employer or entity under the provisions of Code Sections 3121
and 3306.

  (a)   Code Section 3401(a) Wages — All remuneration received by an Employee
for services performed for the Employer which are subject to Federal income tax
withholding at the source. Unless elected otherwise in the Adoption Agreement,
Compensation shall include any amount deferred under a Salary Deferral Agreement
which is not includible in the gross income of a Participant under Code
Section 125 in connection with a cafeteria plan, Code Section 402(e)(3) in
connection with a cash or deferred plan, Code Section 402(h)(1)(B) in connection
with a Simplified Employee Pension Plan, Code Section 401(k) in connection with
a SIMPLE Retirement Account, Code Section 457 in connection with a Plan
maintained under said Section, and Code Section 403(b) in connection with a
tax-sheltered annuity plan. Wages are determined without regard to any rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed [such as the exception for agricultural
labor in Code Section 3401(a)(2)]. For Limitation Years beginning after
December 31, 1997, for purposes of applying the limitations of this paragraph,
Compensation paid or made available during such Limitation Year shall include
any Elective Deferral [as defined in Code Section 402(g)(3)], and any amount
which is contributed or deferred by the Employer at the election of the Employee
and which is not includible in the gross income of the Employee by reason of
Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1), or 403(b).     (b)   Code
Sections 6041, 6051 And 6052 Reportable Wages — All remuneration received by an
Employee for services performed for the Employer which are required to be
reported on Form W-2. Unless otherwise elected in the Adoption Agreement,
Compensation shall include any amount deferred under a Salary Deferral Agreement
which is not includible in the gross income of a Participant under Code
Section 125 in connection with a cafeteria plan, Code Section 402(e)(3) in
connection with a cash or deferred plan, Code Section 402(h)(1)(B) in connection
with a Simplified Employee Pension Plan, and Code Section 403(b) in connection
with a tax-sheltered annuity plan. A Participant’s wages includes remuneration
defined at subparagraph (a) above and all other remuneration paid to an Employee
by the Employer (in the course of the Employer’s trade or business) for which
the Employer is required to furnish the Employee a written statement under Code
Sections 6041(d), 6051(a)(3) and 6052. Such amount must be determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed [such as the
exception for agricultural labor in Code Section 3401(a)(2)]. For Limitation
Years beginning after December 31, 1997, for purposes of applying the
limitations of this paragraph, Compensation paid or made available during such
Limitation Year shall include any Elective Deferral [as defined in Code
Section 402(g)(3)], and any amount which is contributed or deferred by the
Employer at the election of the Employee and which is not includible in the
gross income of the Employee by reason of Code Sections 125, 132(f)(4),
402(e)(3), 402(h)(1) or 403(b).

- 5 -



--------------------------------------------------------------------------------



 



  (c)   Code Section 415 Compensation — A Participant’s Earned Income, wages,
salaries, and fees for professional services and other amounts received, without
regard to whether or not an amount is paid in cash, for personal services
actually rendered in the course of employment with the Employer maintaining the
Plan. Compensation includes, but is not limited to, commissions paid salesmen,
Compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits and reimbursements or
other expense allowances under a nonaccountable plan [as described in
Regulation Section 1.62-2(c)]. For Limitation Years beginning after December 31,
1997, for purposes of applying the limitations of this paragraph, Compensation
paid or made available during such Limitation Year shall include any Elective
Deferral [as defined in Code Section 402(g)(3)], and any amount which is
contributed or deferred by the Employer at the election of the Employee and
which is not includible in the gross income of the Employee by reason of Code
Sections 125, 132(f)(4), 402(e)(3), 402(h)(1) or 403(b). Compensation excludes
the following:

  (1)   for Plan Years beginning before January 1, 1998, Employer contributions
made under the terms of a Salary Deferral Agreement between an Employee and the
Employer to a plan of deferred compensation which are not includible in the
Employee’s gross income for the taxable year in which contributed. Such
contributions shall include any amount deferred under Code Section 125 in
connection with a cafeteria plan, Code Section 402(e)(3) in connection with a
cash or deferred plan, Code Section 402(h)(1)(B) in connection with a Simplified
Employee Pension Plan, Code Section 402(k) in connection with a SIMPLE
Retirement Account, Code Section 457 in connection with a Plan maintained under
said Section, and Code Section 403(b) in connection with a tax-sheltered annuity
plan,     (2)   distributions received from a plan of deferred compensation,    
(3)   amounts realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture,    
(4)   amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option, and     (5)   amounts deferred by an
Employee under the terms of a non-qualified deferred compensation plan.

Unless otherwise specified by the Employer in the Adoption Agreement,
Compensation shall be determined as provided in Code Section 3401(a) [paragraph
(a) above]. Notwithstanding the foregoing, the Compensation of a Participant who
is a sole proprietor, partner or a member of a limited liability corporation
(LLC) shall be determined under Code Section 415. Unless indicated otherwise in
the Adoption Agreement, the definition of Compensation used in nondiscrimination
testing (ADP/ACP Testing) will be determined by the Employer. Notwithstanding
any other provision to the contrary, if the Plan is an amendment and restatement
of a Qualified Plan, for Plan Years ending prior to the Plan Year in which the
amendment or restatement is adopted, Compensation shall have the meaning set
forth in the Qualified Plan prior to its amendment.
Exclusions From Compensation A Participant’s Compensation shall be determined in
accordance with paragraph (a), (b) or (c) above and shall not exclude any item
of income unless provided in the basic definition or elected by the Employer in
the Adoption Agreement.
Annual Additions And Top-Heavy Rules Except as elected on the Adoption
Agreement, for purposes of Article X and XIV, Compensation shall be Code
Section 415 Compensation as described in paragraph 1.16(c). For Plan Years
beginning before January 1, 1998, Compensation excludes amounts deferred under a
plan of deferred Compensation as described at paragraph 1.16(c)(1). For Plan
Years beginning after December 31, 1997, Compensation includes amounts deferred
under a plan of deferred compensation as described at paragraph 1.16(c)(1). For
purposes of

- 6 -



--------------------------------------------------------------------------------



 



applying the limitations of Article X, Compensation for a Limitation Year is the
Compensation actually paid or made available during such Limitation Year. For
Limitation Years beginning after December 31, 1997, for purposes of applying the
limitations of this paragraph, Compensation paid or made available during such
Limitation Year shall include any Elective Deferral [as defined in Code
Section 402(g)(3)], and any amount which is contributed or deferred by the
Employer at the election of the Employee and which is not includible in the
gross income of the Employee by reason of Code Sections 125, 132(f)(4),
402(e)(3), 402(h)(1)(B) or 403(b).
If the Plan is or becomes Top-Heavy in any Plan Year beginning after
December 31, 1983, the provisions of Article XIV will supersede any conflicting
provisions in the Basic Plan Document #01 or Adoption Agreement.
Contributions Made On Behalf Of Disabled Participants Compensation with respect
to a Participant in a Defined Contribution Plan who is permanently and totally
disabled [as defined in Code Section 22(e)(3)] is the Compensation such
Participant would have received for the Limitation Year if the Participant had
been paid at the rate of Compensation paid immediately before becoming
permanently and totally disabled; for Limitation Years beginning before
January 1, 1997, but not for Limitation Years beginning after December 31, 1996,
such imputed Compensation for the disabled Participant may be taken into account
only if the Participant is not a Highly Compensated Employee (defined at
paragraph 1.52) and contributions made on behalf of such Participant are
nonforfeitable when made. Compensation will mean Compensation as that term is
defined in this paragraph.
Highly Compensated And Key Employees For purposes of paragraphs 1.52 and 1.55,
Compensation shall be Code Section 415 Compensation as described in paragraph
1.16(c). Such definition shall include any amount deferred under Code
Section 125 in connection with a cafeteria plan, Code Section 402(e)(3) in
connection with a cash or deferred plan, Code Section 402(h)(1)(B) in connection
with a Simplified Employee Pension Plan, Code Section 402(k) in connection with
a SIMPLE Retirement Account (SIMPLE), Code Section 457 in connection with a Plan
maintained under said Section, and Code Section 403(b) in connection with a
tax-sheltered annuity plan. The Employer, if elected in the Adoption Agreement,
may limit Compensation considered for purposes of the Plan for these
Participants.
Computation Period The Plan Year, while eligible to participate, shall be the
computation period for purposes of determining a Participant’s Compensation,
unless the Employer selects a different computation period in the Adoption
Agreement.
Limitation On Compensation The annual Compensation of each Participant which may
be taken into account for determining all benefits provided under the Plan for
any year, shall not exceed the limitation as imposed by Code Section 401(a)(17),
as adjusted under Code Section 401(a)(17)(B). If a Plan has a Plan Year that
contains fewer than twelve (12) calendar months, the annual Compensation limit
for that period is an amount equal to the limitation as imposed by Code Section
401(a)(17) as adjusted for the calendar year in which the Compensation period
begins, multiplied by a fraction, the numerator of which is the number of full
months in the short Plan Year and the denominator of which is twelve (12).
USERRA For purposes of Employee and Employer make-up contributions, Compensation
during the period of military service shall be deemed to be the Compensation the
Employee would have received during such period if the Employee were not in
qualified military service, based on the rate of pay the Employee would have
received from the Employer but for the absence due to military leave. If the
Compensation the Employee would have received during the leave is not reasonably
certain, Compensation will be equal to the Employee’s average Compensation from
the Employer during the twelve (12) month period immediately preceding the
military leave or, if shorter, the Employee’s actual period of employment with
the Employer.
Definition of Compensation for Purposes of Safe Harbor CODA Provisions
Compensation for the purposes of a Safe Harbor CODA is defined in this paragraph
1.16 of this Basic Plan Document #01. No dollar limit other than the limit
imposed by Code Section 401(a)(17) applies to the Compensation of a Non-Highly
Compensated Employee. For purposes of determining the Compensation subject to a
Participant’s salary deferral election, the Employer may use an alternative
definition to the one described above provided such alternative definition is a
reasonable definition within the meaning of Section 1.414(s)-1(d)(2) of the
Regulations and permits each Participant

- 7 -



--------------------------------------------------------------------------------



 



to contribute sufficient Elective Deferrals to receive the maximum amount of
Matching Contributions (determined using the definition of Compensation
described above) available to the Participant under the Plan.
Definition Of Compensation For Purposes Of 401(k) SIMPLE Provisions For purposes
of paragraphs 1.36 and 3.2, of this Basic Plan Document #01, Compensation is the
sum of the wages, tips and other compensation from the Employer subject to
Federal income tax withholding [as described in Code Section 6051(a)(3)] and the
Employee’s salary reduction contributions made under Code Section 125 in
connection with a cafeteria plan, Code Section 402(e)(3) in connection with a
cash or deferred plan, Code Section 402(h)(1)(B) in connection with a Simplified
Employee Pension Plan, Code Section 402(k) in connection with a SIMPLE
Retirement Account, Code Section 457 in connection with a plan maintained under
said Section and Code Section 403(b) in connection with a tax-sheltered annuity
plan, required to be reported by the Employer on Form W-2 [as described in Code
Section 6051(a)(8)]. For self-employed individuals, Compensation means net
earnings from self-employment determined under Code Section 1402(a) prior to
subtracting any contributions made to this Plan on behalf of any Employee. The
provisions of the Plan implementing the limit on Compensation under Code
Section 401(a)(17) apply to the Compensation under paragraph 4.8 of Article IV.
1.17 Covered Compensation
A Participant’s Covered Compensation for a Plan Year is the average (without
indexing) of the Taxable Wage Bases in effect for each calendar year in the
thirty-five (35) year period ending with the calendar year in which the
Participant attains (or will attain) social security retirement age. In
determining a Participant’s Covered Compensation for a Plan Year, the Taxable
Wage Base in effect for the current Plan Year and any subsequent Plan Year will
be assumed to be the same as the taxable wage base in effect as of the beginning
of the Plan Year for which the determination is being made. Covered Compensation
will be determined for the year designated by the Employer in Section III(C) of
the Target Benefit Plan Adoption Agreement.
A Participant’s Covered Compensation for a Plan Year before the end of the
thirty-five (35) year period ending with the last day of the calendar year in
which the Participant attains social security retirement age is the Taxable Wage
Base in effect as of the beginning of the Plan Year. A Participant’s Covered
Compensation for a Plan Year after such thirty-five (35) year period is the
Participant’s Covered Compensation for the Plan Year during which the
thirty-five (35) year period ends.
1.18 Custodian
The institution or institutions (who may be the Sponsor or an affiliate) and any
successors or assigns thereto, appointed by the Employer to hold the assets of
the Trust as provided at paragraph 13.2 herein.
1.19 Davis-Bacon Act
40 U.S.C. Section 276a et seq. as may be amended from time to time.
1.20 Defined Benefit Plan
A plan under which a Participant’s benefit is determined by a formula contained
in the plan and no Employee accounts are maintained for Participants.
1.21 Defined Benefit (Plan) Fraction
For Limitation Years beginning before January 1, 2000, a fraction, the numerator
of which is the sum of the Participant’s Projected Annual Benefits under all the
Defined Benefit Plans (whether or not terminated) maintained by the Employer,
and the denominator of which is the lesser of 125% of the dollar limitation
determined for the Limitation Year under Code Sections 415(b) and (d) or 140% of
the Highest Average Compensation, including any adjustments under Code
Section 415(b).
Transitional Rule If an Employee was a Participant as of the first day of the
first Limitation Year beginning after 1986, in one or more Defined Benefit Plans
maintained by the Employer which were in existence on May 6, 1986, the
denominator of this fraction will not be less than 125% of the sum of the annual
benefits under such Plans which the Participant had accrued as of the close of
the last Limitation Year beginning before 1987, disregarding any changes in the
terms and conditions of the Plan after May 5, 1986. The preceding sentence
applies only if the

- 8 -



--------------------------------------------------------------------------------



 



Defined Benefit Plans individually and in the aggregate satisfied the
requirements of Code Section 415 for all Limitation Years beginning before 1987.
1.22 Defined Contribution Dollar Limitation
Thirty thousand dollars ($30,000) as adjusted by the Secretary of the Treasury
for increases in the cost-of-living. This limitation shall be adjusted by the
Secretary at the same time and in the same manner as under Code Section 415(d).
Such increases will be in multiples of five thousand dollars ($5,000).
1.23 Defined Contribution Plan
A plan under which Employee accounts are maintained for each Participant to
which all contributions, forfeitures, investment income and gains or losses, and
expenses are credited or deducted. A Participant’s benefit under such plan is
based solely on the fair market value of his or her account balance.
1.24 Defined Contribution (Plan) Fraction
For Limitation Years beginning before January 1, 2000, a fraction, the numerator
of which is the sum of the Annual Additions to the Participant’s account under
all the Defined Contribution Plans (whether or not terminated) maintained by the
Employer for the current and all prior Limitation Years (including the Annual
Additions attributable to the Participant’s nondeductible Employee contributions
to all Defined Benefit Plans, whether or not terminated, maintained by the
Employer, and the Annual Additions attributable to all Welfare Benefit Funds as
defined in paragraph 1.116, individual medical accounts as defined in Code
Section 415(l)(2) and Simplified Employee Pension Plans as defined in paragraph
1.99, maintained by the Employer), and the denominator of which is the sum of
the maximum aggregate amounts for the current and all prior Limitation Years of
Service with the Employer (regardless of whether a Defined Contribution Plan was
maintained by the Employer). The maximum aggregate amount in the Limitation Year
is the lesser of 125% of the dollar limitation determined under Code Sections
415(b) and (d) in effect under Code Section 415(c)(1)(A) or 35% of the
Participant’s Compensation for such year.
Transitional Rule If an Employee was a Participant as of the end of the first
day of the first Limitation Year beginning after 1986, in one or more Defined
Contribution Plans maintained by the Employer which were in existence on May 6,
1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the Defined Benefit Fraction would otherwise exceed 1.0 under the
terms of this Plan. Under the adjustment, an amount equal to the product of the
excess of the sum of the fractions over 1.0 multiplied by the denominator of
this fraction, will be permanently subtracted from the numerator of this
fraction. The adjustment is calculated using the fractions as they would be
computed as of the end of the last Limitation Year beginning before 1987, and
disregarding any changes in the terms and conditions of the Plan made after
May 6, 1986, but using the Code Section 415 limitation applicable to the first
Limitation Year beginning on or after January 1, 1987. The Annual Addition for
any Limitation Year beginning before 1987, shall not be re-computed to treat all
Employee contributions as Annual Additions.
1.25 Direct Rollover
A payment made by the Plan to an Eligible Retirement Plan that is specified by
the Participant or a payment received by the Plan from an Eligible Retirement
Plan on behalf of a Participant or an Employee, if selected in the Adoption
Agreement by the Employer.
1.26 Disability
Unless the Employer has elected a different definition in the Adoption
Agreement, Disability is defined as an illness or injury of a potentially
permanent nature, expected to last for a continuous period of not less than
12 months or can be expected to result in death, certified by a physician
selected by or satisfactory to the Employer, which prevents the Participant from
engaging in any occupation for wage or profit for which the Employee is
reasonably fitted by training, education or experience. If elected by the
Employer in the Adoption Agreement, nonforfeitable contributions will be made to
the Plan on behalf of each disabled Participant who is not a Highly Compensated
Employee (as defined at paragraph 1.52). Compensation for purposes of
calculating the contribution will mean Compensation as defined at paragraph 1.16
herein.
1.27 Distribution Calendar Year
A calendar year for which a minimum distribution is required.

- 9 -



--------------------------------------------------------------------------------



 



1.28 Early Retirement Age
The age set by the Employer in the Adoption Agreement, not less than age fifty
five (55), at which a Participant becomes fully vested and is eligible to retire
and receive his or her benefits under the Plan.
1.29 Early Retirement Date
The date elected by the Employer in the Adoption Agreement on which a
Participant or former Participant has satisfied the Early Retirement Age
requirements. If no election is made on the Adoption Agreement, it shall mean
the date on which a Participant attains his or her Early Retirement Age.
A former Participant who has separated from Service after satisfying any service
requirement but before satisfying the Early Retirement Age and who thereafter
reaches the age requirement elected on the Adoption Agreement shall be entitled
to receive benefits under the Plan (other than full vesting and any allocation
of Employer contributions) as though the requirements for Early Retirement Age
had been satisfied.
1.30 Earned Income
Net earnings from self-employment in the trade or business with respect to which
the Plan is established, determined without regard to items not included in
gross income and the deductions allocable to such items, provided that personal
services of the individual are a material income-producing factor. Earned Income
shall be reduced by contributions made by an Employer to a Qualified Plan to the
extent deductible under Code Section 404. Net earnings shall be determined
taking into account the deduction for one-half of self-employment taxes allowed
to the taxpayer under Code Section 164(f), to the extent deductible for taxable
years beginning after December 31, 1989.
1.31 Effective Date
The date on which the Employer’s Plan or amendment to such Plan becomes
effective. For amendments reflecting statutory and regulatory changes contained
in The Uruguay Round Agreements Act of the General Agreement on Tariffs and
Trade (GATT), The Uniformed Services Employment and Reemployment Rights Act of
1994 (USERRA), The Small Business Job Protection Act of 1996 (SBJPA), The
Taxpayer Relief Act of 1997 (TRA’97), The Internal Revenue Service Restructuring
and Reform Act of 1998 (IRSRRA), and the Community Renewal Tax Relief Act of
2000 (CRA), the Effective Date(s) of the applicable provisions of this
legislation will be the earlier of the date upon which such amendment is first
administratively applied or the first day of the Plan Year following the date of
adoption of such amendment or adoption of the Basic Plan Document #01 and
accompanying Adoption Agreement.
1.32 Election Period
The period which begins on the first day of the Plan Year in which the
Participant attains age thirty-five (35) and ends on the date of the
Participant’s death. If a Participant separates from Service prior to the first
day of the Plan Year in which age thirty-five (35) is attained, the Election
Period shall begin on the date of separation, with respect to the account
balance as of the date of separation.
1.33 Elapsed Time
A method of determining an Employee’s entitlement under the Plan with respect to
eligibility to participate, and/or vesting, which is not based on the Employee’s
completion of a specified number of Hours of Service during a consecutive twelve
(12) month period, but rather with reference to the total period of time which
elapses during which the Employee is employed by the Employer maintaining the
Plan.
If the Employer is a member of an affiliated service group [under Code
Section 414(m)], a controlled group of corporations [under Code Section 414(b)],
a group of trades or businesses under common control [under Code Section 414(c)]
or any other entity required to be aggregated with the Employer pursuant to Code
Section 414(o), Service will be credited for any employment for any period of
time for any other member of such group. Service will also be credited for any
individual required under Code Section 414(n) or Code Section 414(o) to be
considered an Employee of any Employer aggregated under Code Section 414(b),
(c) or (m).
1.34 Elective Deferrals
Employer contributions in lieu of cash Compensation made to the Plan on behalf
of the Participant pursuant to a Salary Deferral Agreement or other deferral
mechanism. With respect to any taxable year, a Participant’s Elective

- 10 -



--------------------------------------------------------------------------------



 



Deferral is the sum of all Employer contributions made on behalf of such
Participant pursuant to an election to defer under any qualified cash or
deferred arrangement as described in Code Section 401(k), any Simplified
Employee Pension Plan with a cash or deferred arrangement as described in Code
Section 408(k)(6), any SIMPLE IRA Plan described in Code Section 408(p), any
eligible deferred compensation plan under Code Section 457, any plan as
described under Code Section 501(c)(18), and any Employer contributions made on
behalf of a Participant for the purchase of an annuity contract under Code
Section 403(b) pursuant to a Salary Deferral Agreement. Elective Deferrals shall
not include any deferrals properly distributed as excess Annual Additions.
1.35 Eligible Employee
For purposes of the SIMPLE 401(k) Plan provisions, any Employee who is entitled
to make Elective Deferrals under the terms of the SIMPLE 401(k) Plan.
1.36 Eligible Employer
An Eligible Employer means with respect to any Plan Year, an Employer who had no
more than one hundred (100) Employees who received at least $5,000 of
Compensation from the Employer for the preceding year. In applying the preceding
sentence, all Employees of controlled groups of corporations under Code
Section 414(b), all Employees of trades or businesses (whether incorporated or
not) under common control under Code Section 414(c), all Employees of affiliated
service groups under Code Section 414(m), and Leased Employees required to be
treated as the Employer’s Employees under Code Section 414(n), are taken into
account.
An Eligible Employer that elects to have the SIMPLE 401(k) Plan provisions apply
to the Plan that fails to be an Eligible Employer for any subsequent year, is
treated as an Eligible Employer for the two (2) years following the last year
the employer was an Eligible Employer. If the failure is due to any acquisition,
disposition, or similar transaction involving an Eligible Employer, the
preceding sentence applies only if the provisions of Code
Section 410(b)(6)(C)(I) are satisfied.
1.37 Eligible Participant
Any Employee who is eligible to make a Voluntary or Required After-tax
Contribution or an Elective Deferral (if the Employer takes such contributions
into account in the calculation of the Actual Contribution Percentage), or to
receive a Matching Contribution (including forfeitures) or a Qualified Matching
Contribution. If a Required After-tax Contribution is required as a condition of
participation in the Plan, any Employee who would be a Participant in the Plan
if such Employee made such a contribution shall be treated as an Eligible
Participant even though no Employee contributions are made.
1.38 Eligible Retirement Plan
An individual retirement account (IRA) as described in Code Section 408(a), an
individual retirement annuity (IRA) as described in Code Section 408(b), an
annuity plan as described in Code Section 403(a), or a qualified trust as
described in Code Section 401(a), which accepts Eligible Rollover Distributions.
However, in the case of an Eligible Rollover Distribution paid to a surviving
Spouse, an Eligible Retirement Plan is an individual retirement account or
individual retirement annuity.
1.39 Eligible Rollover Distribution
An Eligible Rollover Distribution is any distribution of all or any portion of
the balance to the credit of the Participant except that an Eligible Rollover
Distribution does not include:

  (a)   any distribution that is one of a series of substantially equal periodic
payments made not less frequently than annually for the life (or life
expectancy) of the Participant or the joint lives (or joint life expectancies)
of the Participant and the Participant’s Beneficiary, or for a specified period
of ten (10) years or more,     (b)   any distribution to the extent such
distribution is required under Code Section 401(a)(9),     (c)   any Hardship
withdrawals under Code Section 401(k)(2)(B)(i)(IV) received after December 31,
1998, (or if elected by the Employer in accordance with IRS Notice 99-5,
received after December 31, 1999).

- 11 -



--------------------------------------------------------------------------------



 



  (d)   the portion of any distribution that would not be includible in gross
income if paid to the Participant (determined without regard to the exclusion
for net unrealized appreciation with respect to Employer securities),     (e)  
excess amounts which are returned to a Participant in accordance with paragraphs
7.11, 7.12, 7.13, and 10.2,

any other distribution(s) that is reasonably expected to total less than $200
during a year,
corrective distributions of Excess Elective Deferrals under Code Section 402(g),
and the income allocable thereto,
Excess Contributions and Excess Aggregate Contributions under Code Section
401(k) and Code Section 401(m), and the income allocable thereto,
PS 58 costs, and
dividends paid on securities under Code Section 404(k).
1.40 Employee
A person employed by an Employer maintaining the Plan (including Self-Employed
Individuals and partners). The term Employee shall include Employees of a member
of an affiliated service group [as defined in Code Section 414(m)], all
Employees of a controlled group of corporations [as defined in Code
Section 414(b)], all Employees of any incorporated or unincorporated trade or
business which is under common control [as defined in Code Section 414(c)],
Leased Employees [as defined in Code Section 414(n)], and any Employee required
to be aggregated by Code Section 414(o). All such Employees shall be treated as
employed by a single Employer.
Leased Employees shall not be Employees for purposes of participation in any
Plan established under a Nonstandardized Adoption Agreement, unless otherwise
elected by the Employer in the Adoption Agreement. Leased Employees [as defined
in Code Sections 414(n) or 414(o)] shall be considered Employees in a Plan
established under a standardized Adoption Agreement except as otherwise provided
in this paragraph. Exclusion under a standardized Adoption Agreement is
available only if Leased Employees do not constitute more than 20% of the
recipient Employer’s non-highly compensated work force, and the Employer
complies with the requirements as outlined in paragraph 2.7, and so elects in
the Adoption Agreement.
An individual shall only be treated as an Employee if he or she is reported on
the payroll records of the Employer or an employer who is a member of the same
controlled group or affiliated service group as a common law employee. The term
does not include any other common law employee or any Leased Employee. It is
expressly intended that individuals not treated as common law employees by the
Employer or a member of the same controlled group or affiliated service group on
their payroll records, as identified by a specific job code or work status code,
are to be excluded from plan participation even if a court or administrative
agency subsequently determines that such individuals are common law employees
and not independent contractors.
1.41 Employer
The Self-Employed Individual, partnership, corporation or other organization
which adopts this Plan including any entity that succeeds the Employer and
adopts this Plan. For purposes of Article X, Limitations on Allocations,
Employer shall mean the Employer that adopts this Plan, and all members of a
controlled group of corporations [as defined in Code Section 414(b) as modified
by Code Section 415(h)], all commonly controlled trades or businesses [as
defined in Code Section 414(c) as modified by Code Section 415(h)] or affiliated
service groups [as defined in Code Section 414(m)] of which the adopting
Employer is a part, and any other entity required to be aggregated with the
Employer pursuant to Regulations under Code Section 414(o).
In addition to such required treatment, the Plan Sponsor may, in its discretion,
designate as an Employer any business entity which is not such a “common
control,” “affiliated service group” or “predecessor” business entity

- 12 -



--------------------------------------------------------------------------------



 



which is otherwise affiliated with the Employer, subject to such
nondiscriminatory limitations as the Employer may impose.
1.42 Entry Date
The date as of which an Employee who has satisfied the Plan’s eligibility
requirements enters or reenters the Plan, as defined in the Adoption Agreement.
1.43 ERISA
The Employee Retirement Income Security Act of 1974, as amended and any
successor statute.
1.44 Excess Aggregate Contributions
The excess, with respect to any Plan Year, of:

  (a)   the aggregate Contribution Percentage Amounts taken into account in
computing the numerator of the Contribution Percentage actually made on behalf
of Highly Compensated Employees for such Plan Year, over     (b)   the maximum
Contribution Percentage Amounts permitted by the ACP test (determined
hypothetically by reducing contributions made on behalf of Highly Compensated
Employees in order of their Contribution Percentages beginning with the highest
of such percentages).     (c)   Such determination shall be made after first
determining Excess Elective Deferrals pursuant to paragraph 1.47 and then
determining Excess Contributions pursuant to paragraph 1.46.

1.45 Excess Annual Additions
The excess of the Participant’s Annual Additions for the Limitation Year over
the Maximum Permissible Amount.
1.46 Excess Contribution
With respect to any Plan Year, the excess of:
the aggregate amount of Employer contributions actually taken into account in
computing the ADP of Highly Compensated Employees for such Plan Year, over

  (b)   the maximum amount of such contributions permitted by the ADP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of the ADPs, beginning with the highest of such
percentages).

1.47 Excess Elective Deferrals
Those Elective Deferrals that are includible in a Participant’s gross income
under Code Section 402(g) to the extent such Participant’s Elective Deferrals
for a taxable year exceed the dollar limitation under Code Section 402(g).
Excess Elective Deferrals shall be treated as Annual Additions under the Plan,
unless such amounts are distributed no later than the first April 15 following
the close of the Participant’s taxable year.
1.48 Expected Year Of Service
An eligibility computation period during which an Employee in an eligible class
is expected to complete a Year of Service. If an Employee who is not expected to
complete a Year of Service actually completes a Year of Service during an
applicable computation period, he shall be deemed to have become an Employee in
the eligible class as of the first day of the eligibility computation period in
which he first completes a Year of Service.
1.49 First Distribution Calendar Year
For distributions beginning before the Participant’s death, the First
Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the First Distribution
Calendar Year is the calendar year in which distributions are required to begin
pursuant to paragraph 7.10.

- 13 -



--------------------------------------------------------------------------------



 



1.50 Hardship
An immediate and heavy financial need of the Employee where such Employee lacks
other available financial resources to satisfy such financial need.
1.51 Highest Average Compensation
For Limitation Years beginning before January 1, 2000, the average Compensation
for the three (3) consecutive Years of Service with the Employer that produces
the highest average. A Year of Service with the Employer is the twelve
(12) consecutive month period defined in the Adoption Agreement, or, if not
indicated in the Adoption Agreement, as defined in paragraph 1.117.
1.52 Highly Compensated Employee
Effective for years after December 31, 1996, the term Highly Compensated
Employee means any Employee who: (1) is a 5% owner at any time during the year
or preceding year, or (2) for the preceding year had Compensation from the
Employer in excess of $80,000 and if the Employer so elects in the Adoption
Agreement, is in the Top-Paid Group for the preceding year. The $80,000 amount
is adjusted at the same time and in the same manner as under Code
Section 415(d), except that the base period is the calendar quarter ending
September 30, 1996.
For the determination of who is a Highly Compensated Employee, the applicable
year of the Plan for which a determination is being made is called a
determination year and the preceding twelve (12) month period is called a
look-back year. Employees who do not meet the Highly Compensated Employee
definition are considered Non-Highly Compensated Employees.
A Highly Compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status in effect for that determination
year, in accordance with Section 1.414(q)-1T, A-4 of the temporary Income Tax
Regulations and IRS Notice 97-45.
In determining whether an Employee is a Highly Compensated Employee for years
beginning in 1997, the amendments to Code Section 414(q) stated above are
treated as having been in effect for years beginning in 1996. In order to be
effective, a Top-Paid Group election or calendar year data election must apply
consistently to all plans of the Employer that begin with or within the same
calendar year.
1.53 Hour Of Service

  (a)   Unless otherwise specified in the Adoption Agreement, each hour for
which an Employee is paid, or entitled to payment, for the performance of duties
for the Employer. These hours shall be credited to the Employee for the
computation period in which the duties are performed, and     (b)   each hour
for which an Employee is paid, or entitled to payment, by the Employer on
account of a period of time during which no duties are performed (irrespective
of whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including Disability), layoff, jury duty, military duty or
leave of absence. No more than five hundred and one (501) Hours of Service shall
be credited under this paragraph for any single continuous period (whether or
not such period need occur in a single computation period). Hours under this
paragraph shall be calculated and credited pursuant to Section 2530.200b-2 of
the Department of Labor Regulations which are incorporated herein by this
reference, and     (c)   each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Employer. The same
Hours of Service shall not be credited both under paragraph (a) or paragraph
(b), as the case may be, and under this paragraph (c). These hours shall be
credited to the Employee for the computation period or periods to which the
award or agreement pertains rather than the computation period in which the
award, agreement or payment is made.

- 14 -



--------------------------------------------------------------------------------



 



  (d)   Hours of Service shall be credited for employment with the Employer and
with other members of an affiliated service group [as defined in Code
Section 414(m)], a controlled group of corporations [as defined in Code
Section 414(b)], or a group of trades or businesses under common control [as
defined in Code Section 414(c)] of which the adopting Employer is a member, and
any other entity required to be aggregated with the Employer pursuant to Code
Section 414(o) and the Regulations thereunder. Hours of Service shall also be
credited for any individual considered an Employee for purposes of this Plan
under Code Section 414(n) or Code Section 414(o) and the Regulations thereunder.
    (e)   Solely for purposes of determining whether a Break in Service, as
defined in paragraph 1.14, for participation and vesting purposes has occurred
in a computation period, an individual who is absent from work for maternity or
paternity reasons shall receive credit for the Hours of Service which would
otherwise have been credited to such individual but for such absence, or in any
case in which such hours cannot be determined, eight (8) Hours of Service per
day of such absence. For purposes of this paragraph, an absence from work for
maternity or paternity reasons means an absence by reason of the pregnancy of
the individual, by reason of a birth of a child of the individual, by reason of
the placement of a child with the individual in connection with the adoption of
such child by such individual, or for purposes of caring for such child for a
period beginning immediately following such birth or placement. The Hours of
Service credited under this paragraph shall be credited in the computation
period in which the absence begins if the crediting is necessary to prevent a
Break in Service in that period, or in all other cases, in the following
computation period. No more than five hundred and one (501) hours will be
credited under this paragraph.

Hours of Service shall be determined under the hours counting method as elected
by the Employer in the Adoption Agreement. If no election is made, actual hours
under the hours counting method will be used.
1.54 Integration Level
The amount of Compensation specified in the Adoption Agreement at or below which
the rate of contributions or benefits (expressed in each case as a percentage of
such Compensation) provided under the Plan is less than the rate of
contributions or benefits (expressed in each case as a percentage of such
Compensation) provided under the Plan with respect to Compensation above such
level. The Adoption Agreement must specify an Integration Level in effect for
the Plan Year for each Participant. No Integration Level in effect for a
particular year may exceed the contribution and benefit base (“Taxable Wage
Base”) under Section 230 [Code Section 3121(a)(1)] of the Social Security Act in
effect on the first day of the Plan Year.
1.55 Key Employee
Any Employee or former Employee (and the Beneficiaries of such Employee) who at
any time during the determination period was:

  (a)   an officer of the Employer if such individual’s annual Compensation
exceeds 50% of the dollar limitation under Code Section 415(b)(1)(A) (the
defined benefit maximum annual benefit),     (b)   an owner or an individual
considered an owner under Code Section 318 of one of the ten (10) largest
interests in the Employer if such individual’s Compensation exceeds 100% of the
dollar limitation under Code Section 415(c)(1)(A) and such ownership exceeds
1/2%,     (c)   a more than 5% owner of the Employer, or     (d)   a 1% owner of
the Employer who has an annual Compensation of more than $150,000.

The determination period is the Plan Year containing the Top-Heavy Determination
Date and the four (4) preceding Plan Years. The determination of Key Employee
status will be made in accordance with Code Section 416(i)(1) and the
Regulations thereunder.

- 15 -



--------------------------------------------------------------------------------



 



1.56 Leased Employee
Effective for Plan Years beginning after December 31, 1996, any person (other
than an Employee of the recipient) who, pursuant to an agreement between the
recipient and any other person (“leasing organization”), has performed services
for the recipient [or for the recipient and related persons determined in
accordance with Code Section 414(n)(6)] on a substantially full-time basis for a
period of at least one year and such services are performed under the primary
direction or control of the recipient Employer. If a Leased Employee is treated
as an Employee by reason of this paragraph 1.56, “Compensation” includes
Compensation from the leasing organization which is attributable to services
performed for the Employer.
1.57 Limitation Year
The calendar year or such other twelve (12) consecutive month period designated
by the Employer in the Adoption Agreement for purposes of determining the
maximum Annual Additions to a Participant’s account. All Qualified Plans
maintained by the Employer must use the same Limitation Year. If the Limitation
Year is amended to a different twelve (12) consecutive month period, the new
Limitation Year must begin on a date within the Limitation Year in which the
amendment is made. If no designation is made on the Adoption Agreement, the
Limitation Year will automatically default to the Plan Year.
1.58 Master Or Prototype Plan
A plan, the form of which is the subject of a favorable opinion letter from the
Internal Revenue Service.
1.59 Matching Contribution
An Employer contribution made to this or any other Defined Contribution Plan on
behalf of a Participant on account of a Voluntary or Required After-tax
Contribution made by such Participant, or on account of a Participant’s Elective
Deferral made by such Participant under a Plan maintained by the Employer.
1.60 Maximum Permissible Amount
The maximum Annual Additions that may be contributed or allocated to a
Participant’s account under the Plan for any Limitation Year shall not exceed
the lesser of:

  (a)   the Defined Contribution Dollar Limitation, or

25% of the Participant’s Compensation for the Limitation Year.
The Compensation limitation referred to in (b) shall not apply to any
contribution for medical benefits [within the meaning of Code Section 401(h) or
Code Section 419A(f)(2)] which is otherwise treated as an Annual Addition under
Code Sections 415(l)(1) or 419(d)(2). If a short Limitation Year is created
because of an amendment changing the Limitation Year to a different twelve (12)
consecutive month period, the Maximum Permissible Amount will not exceed the
Defined Contribution Dollar Limitation multiplied by a fraction, the numerator
of which is the number of months in the short Limitation Year and the
denominator of which is twelve (12).
1.61 Net Profit
The current and accumulated operating earnings of the Employer after Federal and
state income taxes, excluding nonrecurring or unusual items of income, and
before contributions to this and any other Qualified Plan of the Employer,
unless the Employer has elected a different definition in the Adoption
Agreement.
1.62 Normal Retirement Age
The age set by the Employer in the Adoption Agreement, not to exceed age
sixty-five (65), at which a Participant becomes fully vested and is eligible to
retire and receive his or her benefits under the Plan.
1.63 Normal Retirement Date
The date on which the Participant attains the Normal Retirement Age as elected
in the Adoption Agreement. If no election is made on the Adoption Agreement, it
shall mean the date on which a Participant attains his or her Normal Retirement
Age.

- 16 -



--------------------------------------------------------------------------------



 



1.64 Owner-Employee
A sole proprietor or a partner owning more than 10% of either the capital or
profits interest of the partnership.
1.65 Paired Plans
Two (2) or more plans which are either a combination of two (2) or more
standardized Defined Contribution Plans or a combination of one (1) or more
standardized Defined Contribution Plan(s) and one (1) Defined Benefit Plan
offered by the same sponsor, which have been designed so that any single Plan,
or combination of Plans adopted by an Employer, where each Plan by itself or the
Plans together will meet the requirements of the antidiscrimination rules, the
contribution and benefit limitations, and the Top-Heavy provisions of Code
Sections 401(a)(4), 415 and 416.
1.66 Participant
Any current Employee who met the applicable eligibility requirements and reached
his or her Entry Date and, where the context so requires, pursuant to the terms
of the Plan, any living former Employee on whose behalf an Account is maintained
or former Employee who has met the eligibility requirements.
1.67 Participant’s Benefit
With respect to required distributions pursuant to paragraph 7.4, the account
balance as of the last Valuation Date in the calendar year immediately preceding
the Distribution Calendar Year increased by the amount of any contributions or
forfeitures allocated to the account balance as of the dates in the calendar
year after the Valuation Date and decreased by distributions made in the
calendar year after the Valuation Date. A special exception exists for the
second Distribution Calendar Year. For purposes of this paragraph, if any
portion of the minimum distribution for the First Distribution Calendar Year is
made in the second Distribution Calendar Year on or before the Required
Beginning Date, the amount of the minimum distribution made in the second
Distribution Calendar Year shall be treated as if it had been made in the
immediately preceding Distribution Calendar Year.
1.68 Period Of Severance
For Plans using Elapsed Time for purposes of crediting Service:
a Break in Service shall mean a Period of Severance of at least twelve
(12) months;
a Period of Severance is a continuous period of time during which the Employee
is not employed by the Employer;
a Period of Severance begins on the date the Employee retires, quits, or is
discharged, or if earlier, the twelve (12) month anniversary of the date on
which the Employee was otherwise first absent from Service.
1.69 Permissive Aggregation Group
The Required Aggregation Group of plans plus any other plan or plans of the
Employer which, when considered as a group with the Required Aggregation Group,
would continue to satisfy the requirements of Code Sections 401(a)(4) and 410.
1.70 Plan
The Defined Contribution Plan of the Employer in the form of this Prototype
Defined Contribution Plan and the applicable Adoption Agreement executed by the
Employer as may be amended from time to time (which includes any addendum
thereto). The Plan shall have the name specified in the Adoption Agreement.
1.71 Plan Administrator
1.71 For Employers who are members of the Savings Banks Employees Retirement
Association (SBERA), Tom Forese shall be the Plan Administrator. All other
Employers shall select their own Plan Administrator. If no Plan Administrator is
selected, the Employer shall be the Plan Administrator.
1.72 Plan Sponsor
The Employer who adopts this Prototype Defined Contribution Plan and
accompanying Adoption Agreement.

- 17 -



--------------------------------------------------------------------------------



 



1.73 Plan Year
For Employers who are members of the Savings Bank Employees Retirement
Associations (SBERA), the twelve (12) consecutive month period beginning on
November 1 of each year. Effective January 1, 2000, for employers who are
members of SBERA, the twelve (12) consecutive month period beginning on January
1 of each year shall become the Plan Year. For all other Employers, the twelve
(12) consecutive month period designated by the Employer in the Adoption
Agreement.         .
1.74 Present Value
The actuarial equivalent of a Participant’s accrued benefit under a Defined
Benefit Plan maintained by the Employer expressed in the form of a lump sum.
Actuarial equivalence shall be based on reasonable interest and mortality
assumptions determined in accordance with the Top-Heavy provisions of the
respective plan. Present Value is used for the purposes of the Top-Heavy test
and the determination with respect thereto.
1.75 Prior Plan Year
The Plan Year immediately preceding the current Plan Year.
1.76 Prior Safe Harbor Plan
A Target Benefit Plan that:

  (a)   was adopted and in effect on September 19, 1991,     (b)   which on that
date contained a Stated Benefit Formula applicable to Target Benefit Plans that
took into account Service prior to that date, and     (c)   satisfied the
applicable nondiscrimination requirements for Target Benefit Plans for those
prior years. For purposes of determining whether a plan satisfies the applicable
nondiscrimination requirements for Target Benefit Plans for Plan Years beginning
before January 1, 1994, no amendments after September 19, 1991, other than
amendments necessary to satisfy Code Section 401(l), will be taken into account.

1.77 Projected Annual Benefit
For Limitation Years beginning before January 1, 2000, the annual retirement
benefit (adjusted to an actuarial equivalent straight life annuity if such
benefit is expressed in a form other than a straight life annuity or Qualified
Joint and Survivor Annuity) to which the Participant would be entitled under the
terms of a Defined Benefit Plan or Plans, assuming:

  (a)   the Participant will continue employment until Normal Retirement Age
under the Plan (or current age, if later), and

the Participant’s Compensation for the current Limitation Year and all other
relevant factors used to determine benefits under the Plan will remain constant
for all future Limitation Years.
1.78 Projected Participation
For purposes of determining a Participant’s stated benefit, a Participant’s
years of Projected Participation under the Plan is the sum of (a) and (b), where

  (a)   is the number of years during which the Participant benefited under this
Plan beginning with the latest of:

  (1)   the first Plan Year in which the Participant benefited under the Plan,  
  (2)   the first Plan Year taken into account in the Stated Benefit Formula,
and

- 18 -



--------------------------------------------------------------------------------



 



  (3)   any Plan Year immediately following a Plan Year in which the Plan did
not satisfy the safe harbor for Target Benefit Plans in Regulations
Section 1.401(a)(4)-8(b)(3), and ending with the last day of the current Plan
Year, and

  (b)   is the number of years if any, subsequent to the current Plan Year
through the end of the Plan Year in which the Participant attains Normal
Retirement Age.

For purposes of this definition of years of Projected Participation, if this
Plan is a Prior Safe Harbor Plan, the Plan is deemed to satisfy the safe harbor
for Target Benefit Plans in Regulations Section 1.401(a)(4)-8(b)(3) and a
Participant is treated as benefiting under the Plan in any Plan Year beginning
prior to January 1, 1994.
1.79 Qualified Domestic Relations Order (QDRO Order)
A Qualified Domestic Relations Order (QDRO) is a signed domestic relations order
issued by a state court or agency which creates, recognizes or assigns to an
alternate payee(s) the right to receive all or part of a Participant’s Plan
benefit and which meets the requirements of Code Section 414(p). An alternate
payee is a Spouse, former Spouse, child, or other dependent who is treated as a
Beneficiary under the Plan as a result of the QDRO. Unless elected otherwise by
the Employer in the Adoption Agreement, the earliest date for payment of a QDRO
to an alternate payee, is the date upon which the order is deemed qualified.
1.80 Qualified Early Retirement Age
For purposes of paragraph 8.9, Qualified Early Retirement Age is the latest of:

  (a)   the earliest date under the Plan on which the Participant may elect to
receive retirement benefits, or     (b)   the first day of the 120th month
beginning before the Participant reaches Normal Retirement Age, or     (c)   the
date the Participant begins participation.

1.81 Qualified Joint And Survivor Annuity (QJSA)
An immediate annuity for the life of the Participant with a survivor annuity for
the life of the Participant’s Spouse which is at least 50% of but not more than
100% of the annuity payable during the joint lives of the Participant and the
Participant’s Spouse. The exact amount of the survivor annuity is to be
specified by the Employer in the Adoption Agreement. If not designated by the
Employer, the survivor annuity will be 50% of the amount paid to the Participant
during his or her lifetime. The Qualified Joint and Survivor Annuity will be the
amount of benefit which can be provided by the Participant’s Vested Account
Balance.
1.82 Qualified Matching Contributions (QMACs)
Matching contributions which when made are subject to the distribution and
nonforfeitability requirements under Code Section 401(k).
1.83 Qualified Non-Elective Contributions (QNECs)
Contributions (other than Matching Contributions or Qualified Matching
Contributions) made by the Employer and allocated to Participants’ accounts that
the Participants may not elect to receive in cash until distributed from the
Plan, that are nonforfeitable when made, and that are distributable only in
accordance with the distribution provisions that are applicable to Elective
Deferrals and Qualified Matching Contributions.
1.84 Qualified Plan
Any pension, profit-sharing, stock bonus, or other plan which meets the
requirements of Code Section 401 and includes a trust exempt from tax under Code
Section 501(a) or any annuity plan described in Code Section 403(a).
1.85 Qualified Pre-Retirement Survivor Annuity
An annuity for the life of the Surviving Spouse of a Participant the actuarial
equivalent of which is not less than 50% of the vested Participant’s Account
Balance as of the date of the Participants’ death, as elected by Employer in the

- 19 -



--------------------------------------------------------------------------------



 



Adoption Agreement. If no election is made on the Adoption Agreement the
Qualified Pre-Retirement Survivor Annuity shall be 50% of the Participant’s
Vested Account Balance as of the date of the death of the Participant, unless
the Employer in a prior version of the Adoption Agreement or Plan, had elected
that the Qualified Pre-Retirement Survivor Annuity be 100% of the Account
Balance.
1.86 Qualified Voluntary Contribution
A tax-deductible Voluntary Employee Contribution which was permitted to be made
for the tax years 1982 through 1986. This type of contribution is no longer
permitted to be made by a Participant. This Plan shall accept such type of
contribution if made in a prior plan and an appropriate recordkeeping account
will be established on behalf of the Participant.
1.87 Required Aggregation Group
A group of plans including:

  (a)   each Qualified Plan of the Employer in which at least one (1) Key
Employee participates or participated at any time during the determination
period (regardless of whether the plan has terminated), and     (b)   any other
Qualified Plan of the Employer which enables a plan described in (a) to meet the
requirements of Code Sections 401(a)(4) or 410.

1.88 Required Beginning Date
The date on which a Participant is required to take his or her first minimum
distribution under the Plan as elected by the Employer in the Adoption
Agreement. The rules regarding the determination of the Required Beginning Date
are set forth at paragraph 7.5 herein.
1.89 Required After-tax Contributions
Employee after-tax contributions required as a condition of participation in the
Plan.
1.90 Rollover Contribution
A contribution made by a Participant of an amount distributed to such
Participant from another Qualified Plan in accordance with Code Section 402(c).
1.91 Salary Deferral Agreement
An agreement between the Employer and an Employee where the Employee authorizes
the Employer to withhold a specified percentage or dollar amount of his or her
Compensation (otherwise payable in cash) for deposit to the Plan on behalf of
such Employee.
1.92 Savings Incentive Match Plan For Employees (SIMPLE)
A plan adopted by an Eligible Employer under Code Section 401(k)(11) under which
Eligible Employees are permitted to make Elective Deferrals to a Qualified Plan
established under the SIMPLE 401(k) Plan Adoption Agreement.
1.93 Self-Employed Individual
An individual who has Earned Income for the taxable year from the trade or
business for which the Plan is established including an individual who would
have had Earned Income but for the fact that the trade or business had no Net
Profit for the taxable year.
1.94 Service
The period of current or prior employment with the Employer including any
imputed period of employment which must be counted under USERRA. If the Employer
maintains a plan of a predecessor employer, service for such predecessor shall
be treated as Service for the Employer for the purpose(s) specified in the
Adoption Agreement. Service is determined under an hours counting method or
Elapsed Time method as selected by the Employer in the Adoption Agreement.

- 20 -



--------------------------------------------------------------------------------



 



If the Employer has elected to use the Elapsed Time method to determine
eligibility and/or vesting Service, the aggregate of the following (applied
without duplication and except for periods of Service that may be disregarded
under paragraph 9.6):
Each period from an Employee’s date of hire (or reemployment date) to his next
Severance Date; and
If an Employee performs an Hour of Service within twelve (12) months of a
Severance Date, the period from such Severance Date to such Hour of Service.
Service shall be credited for all periods whether the Employee is employed by an
Employer or an Affiliate.
Service shall be measured in whole years and fractions of a year in months. For
this purpose, (a) periods of less than a full year shall be aggregated on the
basis that twelve (12) months or three hundred and sixty five (365) days equals
a year, and (b) in aggregating days into months, thirty (30) days shall be
rounded up to the nearest whole month. For purposes of determining Service,
“Date of Hire” means the date on which an Employee first completes an Hour of
Service and “Reemployment Date” means the date on which an Employee first
completes an Hour of Service after a Severance Date.
If the Employer is a member of an affiliated service group [under Code
Section 414(m)], a controlled group of corporations [under Code Section 414(b)],
a group of trades or businesses under common control [under Code Section 414(c)]
or any other entity required to be aggregated with the Employer pursuant to Code
Section 414(o), Service will be credited for any employment for any period of
time for any other member of such group. Service will also be credited for any
individual required under Code Section 414(n) or Code Section 414(o) to be
considered an Employee of any Employer aggregated under Code Section 414(b),
(c), or (m).
1.95 Severance Date
The date which is the earlier of:
the date on which an Employee quits, retires, is discharged or dies; or
the first anniversary of the first date of a period in which an Employee remains
continuously absent from Service with an Employer or affiliate (with or without
pay) for any reason other than quit, retirement, discharge or death.
1.96 Severance Period
Each period from an Employee’s Severance Date to his next Reemployment Date.
1.97 Service Provider
An individual or business entity who is retained by the Plan Administrator on
behalf of the Plan to provide specified administrative services to the Plan.
1.98 Shareholder Employee
An Employee or officer who owns [or is considered as owning within the meaning
of Code Section 318(a)(1)], on any day during the taxable year of an electing
small business corporation (S Corporation), more than 5% of such corporation’s
outstanding stock.
1.99 Simplified Employee Pension Plan
A plan under which the Employer makes contributions for eligible Employees
pursuant to a written formula. Contributions are made to an individual
retirement account which meets the requirements of Code Section 408(k).
1.100 Sponsor  
SBERA, or any successors (s) or assign(s).
1.101 Spouse
The individual to whom a Participant is married, or was married in the case of a
deceased Participant who was married at the time of his or her death. A former
Spouse will be treated in the same manner as a Spouse to the extent provided
under a Qualified Domestic Relations Order as described in Code Section 414(p).

- 21 -



--------------------------------------------------------------------------------



 



1.102 Stated Benefit Formula
The formula elected by the Employer in the Adoption Agreement expressed in the
form of a straight life annuity without a term certain, refund feature or
survivor benefit.
1.103 Super Top-Heavy Plan
A Plan described at paragraph 1.106 under which the Top-Heavy Ratio exceeds 90%.
1.104 Taxable Wage Base
For plans with an allocation formula which takes into account the Employer’s
contribution under the Federal Insurance Contributions Act (FICA), the
contribution and benefit base in effect under the Social Security Act
(Section 203) at the beginning of the Plan Year.
1.105 Top-Heavy Determination Date
For the first Plan Year of the Plan, the last day of the first Plan Year. For
any Plan Year subsequent to the first Plan Year, the last day of the preceding
Plan Year.
1.106 Top-Heavy Plan
For any Plan Year, the Employer’s Plan is Top-Heavy if any of the following
conditions exist:

  (a)   The Top-Heavy Ratio for the Employer’s Plan exceeds 60% and this Plan is
not part of any Required Aggregation Group or Permissive Aggregation Group of
plans.     (b)   The Employer’s Plan is a part of a Required Aggregation Group
of plans but not part of a Permissive Aggregation Group and the Top-Heavy Ratio
for the group of plans exceeds 60%.     (c)   The Employer’s Plan is a part of a
Required Aggregation Group and part of a Permissive Aggregation Group of plans
and the Top-Heavy Ratio for the Permissive Aggregation Group exceeds 60%.

1.107 Top-Heavy Ratio  

  (a)   If the Employer maintains one or more Defined Contribution Plans
(including any Simplified Employee Pension Plan) and the Employer has not
maintained any Defined Benefit Plan which during the five (5) year period ending
on the Determination Date(s) has or has had accrued benefits, the Top-Heavy
Ratio for this Plan alone, or for the Required or Permissive Aggregation Group
as appropriate, is a fraction,

  (1)   the numerator of which is the sum of the account balances of all Key
Employees as of the Determination Date(s) [including any part of any account
balance distributed in the five year period ending on the Determination
Date(s)], and     (2)   the denominator of which is the sum of all account
balances [including any part of any account balance distributed in the five
(5) year period ending on the Determination Date(s)], both computed in
accordance with Code Section 416 and the Regulations thereunder.

      Both the numerator and denominator of the Top-Heavy Ratio are increased to
reflect any contribution not actually made as of the Determination Date but
which is required to be taken into account on that date under Code Section 416
and the Regulations thereunder.     (b)   If the Employer maintains one or more
Defined Contribution Plans (including any Simplified Employee Pension Plan) and
the Employer maintains or has maintained one or more Defined Benefit Plans which
during the five (5) year period ending on the Determination Date(s) has or has
had any accrued benefits, the Top-Heavy Ratio for any Required or Permissive
Aggregation Group, as appropriate, is a fraction, the numerator of which is the
sum of account balances under the aggregated Defined Contribution Plan or Plans
for all Key Employees, determined in

- 22 -



--------------------------------------------------------------------------------



 



      accordance with (a) above, and the Present Value of accrued benefits under
the aggregated Defined Benefit Plan or Plans for all Key Employees as of the
Determination Date(s), and the denominator of which is the sum of the account
balances under the aggregated Defined Contribution Plan or Plans for all
Participants, determined in accordance with (a) above, and the Present Value of
accrued benefits under the Defined Benefit Plan or Plans for all Participants as
of the Determination Date(s), all determined in accordance with Code Section 416
and the Regulations thereunder. The accrued benefits under a Defined Benefit
Plan in both the numerator and denominator of the Top-Heavy Ratio are increased
for any distribution of an accrued benefit made in the five (5) year period
ending on the Determination Date.     (c)   For purposes of (a) and (b) above,
the value of account balances and the Present Value of accrued benefits will be
determined as of the most recent Valuation Date that falls within or ends with
the twelve (12) month period ending on the Determination Date, except as
provided in Code Section 416 and the Regulations thereunder for the first and
second Plan Years of a Defined Benefit Plan. The account balances and accrued
benefits of a Participant who is not a Key Employee but who was a Key Employee
in a prior year, or who has not been credited with at least one (1) Hour of
Service with any Employer maintaining the Plan at any time during the five
(5) year period ending on the Determination Date, will be disregarded. The
calculation of the Top-Heavy Ratio, and the extent to which distributions,
rollovers, and transfers are taken into account will be made in accordance with
Code Section 416 and the Regulations thereunder. Qualified Voluntary Employee
Contributions will not be taken into account for purposes of computing the
Top-Heavy Ratio. When aggregating plans, the value of account balances and
accrued benefits will be calculated with reference to the Determination Dates
that fall within the same calendar year. The accrued benefit of a Participant
other than a Key Employee shall be determined under the method, if any, that
uniformly applies for accrual purposes under all Defined Benefit Plans
maintained by the Employer, or if there is no such method, as if such benefit
accrued not more rapidly than the slowest accrual rate permitted under the
fractional rule of Code Section 411(b)(1)(C).

1.108 Top-Paid Group
The group consisting of the top 20% of Employees when ranked on the basis of
Compensation paid during such year. For purposes of determining the number of
Employees in the group (but not who is in it), Employees identified in
(a) through (d) may be excluded and Employees identified in (e) through
(f) shall be excluded:

  (a)   Employees who have not completed six (6) months of Service by the end of
the year;     (b)   Employees who normally work less than seventeen and one-half
(171/2) hours per week by the end of the year;     (c)   Employees who normally
work not more than six (6) months during any year;     (d)   Employees who have
not attained age twenty-one (21) by the end of the year;     (e)   Employees
included in a collective bargaining unit, covered by an agreement between
Employee representatives and the Employer, where retirement benefits were the
subject of good faith bargaining, if they constitute at least 90% of the
Employer’s workforce and the Plan covers only non-union Employees; and     (f)  
Employees who are nonresident aliens and who receive no Earned Income which
constitutes income from sources within the United States.

1.109 Transfer Contribution
A non-taxable transfer of a Participant’s benefit directly from a Qualified Plan
to this Plan. This type of transfer does not constitute constructive receipt of
plan assets.

- 23 -



--------------------------------------------------------------------------------



 



1.110 Trust
The trust established in conjunction with the Plan, together with any and all
amendments thereto which holds assets of the Plan held by or in the name of the
Trustee or Custodian.
1.111 Trustee
For employers who are members of SBERA, the Trustee shall be the Trustees of the
Savings Banks Employees Retirement Association. For all other Employers, the
Trustee shall be the individual, individuals or institution appointed by the
Employer to serve as Trustee of the Plan. In the event the Employer does not
name an individual, individuals or institution to serve as Trustee of the Plan,
the Employer will be deemed to be the Trustee.
1.112 Uniformed Services Employment And Reemployment Rights Act Of 1994 (USERRA)
The Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended. Notwithstanding any provision of the Plan to the contrary,
contributions, benefits, Plan loan repayment, suspensions and service credit
with respect to qualified military service will be provided in accordance with
Code Section 414(u).
1.113 Valuation Date
The last day of the Plan Year and such other date(s) as specified in the
Adoption Agreement on which the fair market value of Plan assets is determined.
The Trustee and/or Custodian must also value the Trust on such other Valuation
Dates as directed by the Plan Administrator.
1.114 Vested Account Balance
The aggregate value of the Participant’s Vested Account Balances derived from
Employer and Employee contributions (including Rollovers), whether vested before
or upon death, including the proceeds of insurance contracts, if any, on the
Participant’s life. The provisions of Article VIII shall apply to a Participant
who is vested in amounts attributable to Employer contributions, Employee
contributions (or both) at the time of death or distribution.
1.115 Voluntary After-tax Contribution
Any contribution made to the Plan by or on behalf of a Participant that is
included in the Participant’s gross income in the year in which made and that is
maintained under a separate account to which earnings and losses are allocated.
1.116 Welfare Benefit Fund
Any fund that is part of a plan of the Employer, or has the effect of a plan,
through which the Employer provides welfare benefits to Employees or their
beneficiaries. For these purposes, Welfare Benefit means any benefit other than
those with respect to which Code Section 83(h) (relating to transfers of
property in connection with the performance of services), Code Section 404
(relating to deductions for contributions to an Employees’ trust or annuity and
Compensation under a deferred payment plan), Code Section 404A (relating to
certain foreign deferred compensation plans) apply. A “Fund” for purposes of
this paragraph, is any social club, voluntary employee benefit association,
supplemental unemployment benefit trust or qualified group legal service
organization described in Code Section 501(c)(7), (9), (17) or (20); any trust,
corporation, or other organization not exempt from income tax, or to the extent
provided in regulations, any account held for an Employer by any person.
1.117 Year Of Service
If elected in the Adoption Agreement, the hours counting method will be used in
determining either an Employee’s initial or continuing eligibility to
participate in the Plan, or the nonforfeitable interest in the Participant’s
account balance derived from Employer contributions. A Year of Service is a
twelve (12) consecutive month period in which an Employee has completed
one-thousand (1,000) Hours of Service (or such lower number as is specified in
the Adoption Agreement).

  (1)   The eligibility computation period starts with the day the Employee
first performs an Hour of Service and is a twelve (12) consecutive month period
during which the Employee has completed the number of Hours of Service [not to
exceed one-thousand (1,000)] as elected in the Adoption Agreement.

- 24 -



--------------------------------------------------------------------------------



 



  (2)   The vesting computation period is a twelve (12) consecutive month period
as elected by the Employer in the Adoption Agreement during which the Employee
completed the number of Hours of Service [not to exceed one-thousand (1,000)] as
elected in the Adoption Agreement. If no election is made, the Plan Year shall
be used provided that in the event the Plan Year is changed, the “vesting
computation period” shall be the twelve (12) consecutive month period determined
in accordance with Department of Labor Regulation Section 2530.203-2(c), the
provisions of which are incorporated herein by reference.

If elected in the Adoption Agreement, the Elapsed Time method will be used in
determining either an Employee’s initial or continuing eligibility to
participate in the Plan, or the nonforfeitable interest in the Participant’s
account balance derived from Employer contributions. An Employee will receive
credit for the aggregate of all time period(s) commencing with the Employee’s
first day of employment or reemployment and ending on the date a Break in
Service begins. The first day of employment or reemployment is the first day the
Employee performs an Hour of Service for the Employer. An Employee will also
receive credit for any Period of Severance of less than twelve (12) consecutive
months. Fractional periods of a year will be expressed in terms of days. Years
of Service will be determined in accordance with paragraph 1.94.

  (1)   A Break in Service under the Elapsed Time method is a Period of
Severance of at least twelve (12) consecutive months. A Period of Severance is a
continuous period of time during which the Employee is not employed by the
Employer. The continuous period begins on the date the Employee retires, quits,
is discharged or if earlier, the first twelve (12) month anniversary of the date
on which the Employee is first absent from Service.

In the case of an individual who is absent from work for maternity or paternity
reasons, the twelve (12) consecutive month period beginning on the first
anniversary of the first date of such absence from work for maternity or
paternity reasons (a) by reason of the pregnancy of the individual, (b) by
reason of the birth of the child of the individual, (c) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (d) for purposes of caring for such child for a
period beginning immediately following such birth or placement.
Each Employee will share in Employer contributions for the period beginning on
the date the Employee commences participation under the Plan and ending on the
date on which such Employee terminates employment with the Employer or is no
longer a member of an eligible class of Employees.

      If two (2) Years of Service are required as a condition of eligibility, a
Participant will only have completed two (2) Years of Service for eligibility
purposes upon the actual completion of two (2) consecutive Years of Service.    
    The Employer may elect in the Adoption Agreement for purposes of determining
a Participant’s vested interest to disregard Years of Service prior to:

  (1)   the time the Employer or any affiliate maintained the Plan or any
predecessor plan; and     (2)   an Employee’s attainment of a certain age, not
to exceed age eighteen (18).

  (f)   An Employee’s Years of Service under this Plan may be determined using
the hours counting method or the Elapsed Time method or both. Unless otherwise
elected in the Adoption Agreement, Years of Service shall be determined using
the hours counting method on the basis of actual hours worked.

- 25 -



--------------------------------------------------------------------------------



 



  (g)   If the Plan determines Service for a given purpose on one basis and an
Employee transfers to Employment covered by this Plan from Employment covered by
another Qualified Plan which determines Service for such purpose on the other
basis, and if the Employee’s Service for the period during which he was covered
by such other plan is required to be taken into consideration under this Plan
for that purpose, then the following rules shall apply:

  (1)   If such Service was determined under the other plan using the hours
counting method, then the period so taken into consideration through the close
of the computation period in which such transfer occurs shall be:

  (i)   the number of Years of Service credited to the Employee for such purpose
under such other plan as of the start of such computation period, and        
for the computation period in which such transfer occurs, the greater of:

  (A)   his Service for such period as of the date of transfer determined under
the rules of such other plan, or     (B)   his Service for such period
determined under the Elapsed Time rules of this Plan.

      Service after the close of that computation period shall be determined for
such purpose solely under the Elapsed Time rules of this Plan.     (2)   If such
Service was determined under the other plan using the Elapsed Time method, then
the period taken into consideration shall be (1) the number of one-year periods
of Service credited to the Employee under such other plan as of the date of the
transfer, and (2) for the computation period which includes the date of
transfer, the Hours of Service equivalent to any fractional part of a Year of
Service credited to him under such other plan. In determining such equivalency,
the Employee shall be credited with one-hundred-ninety (190) Hours of Service
for each month or fraction thereof.

If this Plan is an amendment and continuation of another Qualified Plan or if
this Plan is amended and an effect of the amendment is to change the basis on
which Years of Service are determined, the foregoing rules shall be applied as
if each Employee had transferred employment on the effective date of such
amendment.
If no election is made on the Adoption Agreement, the Plan will define a Year of
Service as a twelve (12) consecutive month period in which an individual has
completed one-thousand (1,000) Hours of Service under the hours counting method.

- 26 -



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY REQUIREMENTS
2.1 Eligibility
Employees who meet the eligibility requirements in the Adoption Agreement on the
Effective Date of the Plan shall become Participants as of the Effective Date of
the Plan. If elected in the Adoption Agreement, all Employees employed on the
Effective Date of the Plan may participate, even if they have not satisfied the
Plan’s specified eligibility requirements. Employees hired after the Effective
Date of the Plan, upon meeting the eligibility requirements, shall become
Participants on the applicable Entry Date. For amended and restated Plans,
Employees who were Participants in the Plan prior to the Effective Date will
continue to participate in the Plan, regardless of whether the Employee
satisfies the eligibility requirements in the restated or amended Plan, unless
otherwise elected in the Adoption Agreement. If no age and Service requirement
are elected in the Adoption Agreement, an Employee will become a Participant on
the date the individual first performs an Hour of Service for the Employer. The
Employee must satisfy the eligibility requirements specified in the Adoption
Agreement and be employed on the Entry Date to become a Participant in the Plan.

  (a)   In the event that an Employee has satisfied the eligibility
requirements, but is not employed on the applicable Entry Date, such Employee
will become a Participant for the purpose(s) for which an Employee had
previously qualified upon his or her rehire.     (b)   Except as otherwise
provided in the Adoption Agreement, all Years of Service will be counted for
purposes of determining whether an Employee has satisfied the Plan’s Service
eligibility requirement, if any. If a Participant has a Break in Service or
Period of Severance, Service before that Break in Service or Period of Severance
shall be reinstated as of the date the Employee is credited with an Hour of
Service after incurring such Break in Service or Period of Severance.     (c)  
In the event an Employee who is not a member of an eligible class of Employees
becomes a member of an eligible class, such Employee shall participate
immediately if such Employee has satisfied the minimum age and Service
requirements and would have previously become a Participant had he or she been
in an eligible class.     (d)   A former Participant shall be eligible to
authorize Elective Deferrals and may make other Employee Contributions as
permitted under the Plan as of the date on which the individual is rehired. Such
contributions shall resume immediately (or as soon as administratively feasible)
on or after his or her date of rehire. A former Employee who had become a
Participant for the purpose of Employer contributions shall again become a
Participant with respect to Employer Contributions on the date on which the
individual is rehired.     (e)   An Employee who has become a Participant under
the Plan will remain a Participant for as long as an account is maintained under
the Plan for his or her benefit, or until his or her death, if earlier.     (f)
  Each Employee will share in Employer contributions for the period beginning on
the date the Employee commences participation under the Plan and ending on the
date on which such Employee terminates employment with the Employer or is no
longer a member of an eligible class of Employees.

2.2 Determination Of Eligibility
The Plan Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information provided by the Employer. Such
determination shall be conclusive and binding on all individuals except as
otherwise provided herein or by operation of law.

- 27 -



--------------------------------------------------------------------------------



 



2.3 Change In Classification Of Employment
In the event a Participant becomes ineligible to participate because he or she
is no longer a member of an eligible class of Employees (as elected by the
Employer in the Adoption Agreement), Elective Deferrals and/or other Employee
contributions will cease as soon as administratively practicable after the
Participant becomes ineligible. Such Participant shall participate for the
purpose(s) for which the Participant had previously qualified immediately (or as
soon as administratively feasible) upon his or her return to an eligible class
of Employees.
2.4 Participation
A Year of Service for participation in the Plan is an eligibility computation
period during which an Employee completes the Hours of Service requirement
[one-thousand (1,000) hours or less] elected by the Employer in the Adoption
Agreement. If the Plan utilizes the Elapsed Time method of crediting Service, an
eligibility computation period for which the Employee receives credit for a Year
of Service will be determined under the Service crediting rules of paragraph
1.117.
The initial eligibility computation period shall be the twelve (12) consecutive
month period beginning on the Employee’s employment commencement date (the first
day an Employee completes an Hour of Service for the Employer). The Plan will
measure succeeding eligibility computation periods based on the Plan Year,
unless otherwise elected in the Adoption Agreement. Where the subsequent
computation periods are calculated on the basis of the Plan Year, an Employee
who receives credit for the required number of Hours of Service during the
initial computation period and then earns an additional Year of Service credit
during the Plan Year commencing during the subsequent twelve (12) month period
will be credited with two (2) Years of Service for purposes of eligibility to
participate.
An Employer may specify in the Adoption Agreement a Service requirement for
eligibility for participation in the Plan after completion of a specified number
of months or Hours of Service. Any Service requirement based on months of
Service may not require an Employee to complete more than one (1) Year of
Service [one-thousand (1,000) Hours of Service] in a twelve (12) consecutive
month period, or if applicable, two (2) Years of Service.
2.5 Employment Rights
Participation in the Plan shall not confer upon a Participant any employment
rights, nor shall it interfere with the Employer’s right to terminate the
employment of any Employee at any time.
2.6 Service With Controlled Groups
All Years of Service with other members of a controlled group of corporations
[as defined in Code Section 414(b)], trades or businesses under common control
[as defined in Code Section 414(c)], or members of an affiliated service group
[as defined in Code Section 414(m)] and any other entity required to be
aggregated with the Employer pursuant to Code Section 414(o) shall be credited
for purposes of determining an Employee’s eligibility to participate.
2.7 Leased Employees
A Leased Employee shall be treated as an Employee of the recipient Employer.
Notwithstanding the foregoing, a Leased Employee shall not be considered an
Employee of the recipient Employer for purposes of participation in any Plan
established under a Nonstandardized Adoption Agreement, unless otherwise elected
in the Adoption Agreement. Contributions or benefits provided by the leasing
organization which are attributable to services performed for the recipient
Employer shall be treated as provided by the recipient Employer.
A Leased Employee shall not be considered an Employee of the recipient if such
Employee is covered by a money purchase pension plan sponsored by the leasing
organization providing:

  (a)   a non-integrated Employer contribution rate of at least 10% of
Compensation [as defined in Code Section 415(c)(3)], but including amounts
contributed pursuant to a salary reduction agreement which are excludable from
the Employee’s gross income under Code Sections 125, 132(f)(4), 402(e)(3),
402(h)(1)(B) or 403(b),     (b)   immediate participation, and

- 28 -



--------------------------------------------------------------------------------



 



  (c)   full and immediate vesting.

This exclusion is only available if Leased Employees do not constitute more than
20% of the recipient’s Non-Highly Compensated work force. The Plan Administrator
must apply this paragraph 2.7 consistent with Code Sections 414(n) and 414(o)
and the Regulations issued thereunder. The Employer must specify in an addendum
to the Adoption Agreement the manner in which the Plan will determine the
allocation of Employer contributions and Participant forfeitures on behalf of a
Participant if the Participant is a Leased Employee covered by a plan maintained
by the leasing organization.
2.8 Thrift Plan
The Employer may make an election in the Adoption Agreement to require Employee
after-tax contributions (Required After-tax Contributions) as a condition of
participation in the Plan. The Employer shall notify each eligible Employee of
his or her eligibility for participation prior to the appropriate Entry Date.
The Employee shall indicate his or her intention to join the Plan by authorizing
the Employer to withhold a percentage of his or her Compensation as provided in
the Plan. Such authorization shall be returned to the Employer within the time
prescribed. The Employee may decline participation by so indicating in
accordance with the procedures prescribed by the Employer. If the Employee
declines to participate, such Employee shall be given the opportunity to join
the Plan on any subsequent Entry Date.
2.9 Target Benefit Plan
A Target Benefit Plan may be established by executing a Target Benefit Plan
Adoption Agreement. The Employer shall notify each eligible Employee of his or
her eligibility for participation prior to the appropriate Entry Date. The
Employer will make contributions for each Participant in level annual
contributions which will fund the Participant’s target benefit at the Plan’s
Normal Retirement Age.
2.10 Davis-Bacon Plan
A Davis-Bacon Plan may be established by executing a Davis-Bacon Plan Adoption
Agreement. The Employer shall notify each Employee covered by any Davis Bacon or
prevailing wage contract of his or her eligibility for participation prior to
the appropriate Entry Date. The Employer will make contributions for each
Participant in accordance with the formula or any public contract subject to the
Davis-Bacon Act or to any other Federal, state or municipal prevailing wage law
as specified in the Adoption Agreement or the schedule attached thereto.
For the purposes of this paragraph, Employees covered by a Davis Bacon or
prevailing wage contract will be those who are included in a unit of Employees
covered by a collective bargaining agreement between the Employer and Employee
representatives, if retirement benefits were the subject of good faith
bargaining and if two percent or less of the Employees who are covered pursuant
to that agreement are professionals as defined in Section 1.410(b)-9 of the
Regulations. For this purpose, the term “Employee representatives” does not
include any organization more than half of whose members are Employees who are
owners, officers, or executives of the Employer.
2.11 Waiver Of Participation
A Plan established under a standardized Adoption Agreement may not permit an
otherwise eligible Employee or Participant to elect not to participate in the
Plan. A Plan established under a Nonstandardized Adoption Agreement may treat
Employees who waive participation in the Plan as a nondiscriminatory class of
Employees who are ineligible to participate therein by making the proper
designation in the Adoption Agreement. Waivers of Plan participation must not
constitute cash or deferred arrangements [within the meaning of Code
Section 401(k)] or they shall be ineffective. A waiver shall not be considered a
cash or deferred arrangement if it is irrevocable, applies to all Plans
maintained by the Employer, and is made prior to the date on which the Employee
is first eligible to participate in the Plan of the Employer. The Plan
Administrator shall establish uniform and nondiscriminatory procedures as it
deems necessary to carry out this provision including, but not limited to, rules
prescribing the timing and filing of elections not to participate. The Plan
Administrator shall determine the propriety of any such waiver.
An Employee or Participant continues to earn credit for each Year of Service for
eligibility or vesting purposes he or she completes and his or her account (if
any) will share in the gains or losses of the Plan during the periods he or she
elects not to participate.

- 29 -



--------------------------------------------------------------------------------



 



2.12 Omission Of Eligible Employee
If, in any Plan Year, an Employee who should be included as a Participant in the
Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by his or her Employer for the Plan Year has been made, the
Employer shall make any such correction regarding the Employee’s eligibility
under one of IRS approved correction programs.
2.13 Inclusion Of Ineligible Employee
If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such incorrect
inclusion is not made until after a contribution for the Plan Year has been
made, the Employer shall not be entitled to recover the contribution made with
respect to the ineligible individual regardless of the deductibility of the
contribution in question. The contribution and any earnings made with respect to
the ineligible person shall be forfeited in the Plan Year in which the discovery
is made. If any person made Elective Deferrals erroneously, the Elective
Deferrals and the associated earnings shall be distributed to that individual in
the Plan Year in which the discovery was made. Alternatively, the Employer may
determine if an alternative correction method may be available and use said
method to make the correction.

- 30 -



--------------------------------------------------------------------------------



 



ARTICLE III
EMPLOYER CONTRIBUTIONS
3.1 Contribution Amount

  (a)   The Employer will make periodic contributions to the Plan in accordance
with the contribution formula or formulas elected in the Adoption Agreement.    
(b)   The Employer shall also make Matching, Top-Heavy minimum contributions and
any other Employer contribution for the benefit of Participants who are covered
by USERRA. Employer Matching Contributions under USERRA shall be made in the
Plan Year for which the Participant exercises his or her right to make-up
Elective Deferrals and/or other Employee contributions for prior years.
Top-Heavy minimum contributions and other Employer contributions for USERRA
protected Service shall be made during the Plan Year in which the individual
returns to employment with the Employer.         Employer contributions required
under USERRA are not increased or decreased with respect to Plan investment
earnings for the period to which such contributions relate. The Employer’s
contribution for any Plan Year shall be subject to the limitations on
allocations contained in Article X.

3.2 Contribution Amount For A SIMPLE 401(k) Plan
If the Employer has executed the SIMPLE 401(k) Adoption Agreement the provisions
of the following paragraphs shall apply for a Plan Year if the Employer is an
Eligible Employer and no contributions are made or benefits accrued for services
during the Plan Year on behalf of any Eligible Employee under any other plan,
contract, pension or trust described in Code Section 219(g)(5)(A) or (B)
maintained by the Employer.

  (a)   SIMPLE 401(k) Matching Contribution Formula - For each Plan Year, the
Employer shall contribute and allocate to each Eligible Employee’s account an
amount equal to the Employee’s Elective Deferral contribution up to a limit of
3% of the Employee’s Compensation for the full Plan Year. If the Employer elects
in the Adoption Agreement to make the Non-Elective Contribution as specified in
paragraph 3.2(b) below, this Matching Contribution will not be made.     (b)  
SIMPLE 401(k) Non-Elective Contribution Formula - For any Plan Year, the
Employer may elect to contribute a Non-Elective Contribution of 2% of
Compensation for the full Plan Year for each Eligible Employee who received at
least $5,000 of Compensation (or such lesser amount as elected by the Employer
in the SIMPLE 401(k) Plan Adoption Agreement) for the Plan Year. The allocation
thereof shall be unrelated to any Participant Elective Deferral contributions
made hereunder. If the Employer elects in the Adoption Agreement to make the
Non-Elective Contribution for a Plan Year, the Employer shall not make the
Matching Contribution described in paragraph 3.2(a) above with respect to the
same Plan Year. The Employer shall notify Eligible Employees within a reasonable
period of time (before the sixtieth day) prior to the beginning of each Plan
Year of its election to make the 2% Non-Elective Contribution in lieu of the
Matching Contribution.     (c)   The provisions of the Plan implementing the
limitations of Code Section 415 apply to contributions made pursuant to
paragraphs 3.2(a) and (b).     (d)   In the event that the contribution and
allocation formula above results in an Excess Annual Addition, such excess shall
be corrected as provided for at paragraph 10.2 of the Basic Plan Document #01.
The Employer’s contribution for any Plan Year shall be subject to the overall
limitations on allocations contained in Article X.

- 31 -



--------------------------------------------------------------------------------



 



  (e)   No other Employer or Employee contributions may be made to the SIMPLE
401(k) Plan for the Plan Year other than Elective Deferrals described in
paragraph 4.8, Matching or Non-Elective Contributions described in paragraphs
3.2(a) and (b), and Rollover Contributions described in Regulations
Section 1.402(c)-2, Q&A1 (a).     (f)   In the event the deduction of a
contribution made by the Employer is disallowed under Code Section 404, such
contribution (to the extent disallowed) must be returned to the Employer within
one year of the disallowance of the deduction.     (g)   All benefits
attributable to contributions described in paragraphs 3.2(a) and (b) are
nonforfeitable at all times, and all previous contributions made under the Plan
provisions are nonforfeitable as of the beginning of the Plan Year the SIMPLE
401(k) provisions apply.

3.3 Responsibility For Contributions
The Trustee, the Sponsor or the Custodian shall not be required to determine if
the Employer has made a contribution or if the amount contributed from its
general assets is in accordance with the Code and the provisions elected in the
Adoption Agreement. The Employer shall have sole responsibility in this regard.
The Trustee shall be accountable solely for contributions actually received
within the limits of Article X.
3.4 Return Of Contributions
Contributions made to the Plan by the Employer shall be irrevocable except as
provided below:

  (a)   Any contribution forwarded to the Trustee or Custodian due to a mistake
of fact, provided that the contribution is returned to the Employer within one
year of the date of the contribution. The Trustee will not increase the amount
of the Employer contribution returnable under this paragraph 3.3 for any
earnings attributable to the contribution but the Trustee will reduce the amount
returned to the Employer for any losses incurred attributable to the excess
contribution.     (b)   In the event that the Commissioner of Internal Revenue
determines that the Plan is not initially qualified under the Internal Revenue
Code, any contribution dependent on the initial qualification by the Employer
must be returned to the Employer within one year after the date the initial
qualification is denied, but only if the application for the qualification is
made by the time prescribed by law for filing the Employer’s return for the
taxable year in which the Plan is adopted, or such later date as the Secretary
of the Treasury may prescribe.     (c)   Contributions forwarded to the Trustee
or Custodian are presumed to be deductible and are conditioned on their
deductibility. Contributions which are determined by the Internal Revenue
Service to not be deductible will be returned to the Employer.

3.5 Merger Of Assets From Another Plan  
The Employer may in its sole discretion direct the Trustee or Custodian to
accept assets from another Defined Contribution Plan, or to transfer assets to
another Defined Contribution Plan, provided that such transfer satisfies the
requirements of Code Section 414(l) and the Regulations thereunder. The
Employer, Plan Administrator, Trustee or Custodian shall have the right to
refuse to accept or transfer assets for any reason, provided that nothing in
this paragraph 3.5 shall give the Trustee or Custodian the right to refuse to
make a direct transfer of an Eligible Rollover Distribution if requested to do
so by a Participant in accordance with paragraph 6.10.
When the transferor plan is a money purchase pension plan and the transferee
plan (the Plan established under this document), is not a money purchase pension
plan as set forth in Code Section 401(a)(11)(B)(iii)(III), the Qualified Joint
and Survivor Annuity option may not be eliminated at least with respect to the
benefits which are transferred.

- 32 -



--------------------------------------------------------------------------------



 



      When the transferor plan is a profit-sharing, stock bonus or cash or
deferred arrangement [401(k) plan] which included the Qualified Joint and
Survivor Annuity provisions but was not required to do so, upon the transfer of
those assets, the transferee plan may be amended to entirely eliminate the
annuity option.

3.6 Coverage Requirements
For purposes of coverage testing, a Participant is treated as benefiting under
the Plan for any Plan Year during which the Participant received or is deemed to
receive an allocation in accordance with Code Section 1.410(b)-3(a). If the
number of Participants who are eligible to share in any contribution for a Plan
Year is such that the Plan established under a Nonstandardized Adoption
Agreement would fail to meet the requirements of Code Section 410(b)(1) or
410(b)(2)(A)(i), then the group of Participants eligible to share in the
contribution for the Plan Year will be increased to include such minimum number
of Participants who are not employed by the Employer on the last day of the Plan
Year and who did not meet the hours requirement, as may be necessary to satisfy
the applicable tests under the Code Sections referenced above. The Participants
who will become eligible to share in the contribution will be those Participants
when compared to Participants who are similarly situated, are those who
completed the greatest number of Hours of Service in the Plan Year before the
termination of their Service. If after such allocation, the coverage
requirements of the Code are still not satisfied, allocation shall continue to
be made to Participants with decreasing Hours of Service until the coverage
requirements of the ratio percentage test of Code Section 410(b)(1)(A) are
satisfied.
If after the application of the correction procedure in the preceding paragraph
the coverage requirements are still not satisfied, the Employer may apply the
same correction procedure to an otherwise excludable class of Employees until
the coverage requirements of the ratio percentage test of Code
Section 410(b)(1)(A) are satisfied.
The preceding paragraph will not be construed to permit the reduction of any
Participant’s account balance, and any amounts which were allocated to
Participants whose eligibility to share in the contribution did not result from
the application of the preceding paragraph will not be reallocated to satisfy
such requirements. Instead, the Employer will make an additional contribution
equal to the amount which the affected Participants would have received had they
been included initially in the allocation of the Employer’s contribution, even
if it would cause the contributions of the Employer for the applicable Plan Year
to exceed the amount which is deductible by the Employer for such Plan Year
under Code Section 404. Any adjustments pursuant to this paragraph will be
considered a retroactive amendment of the Plan which was adopted by the last day
of the Plan Year.
Specifically excluded from the Code Section 410(b) coverage tests are those
Employees who are excluded from participation in the Plan for the entire Plan
Year which includes those Employees whose retirement benefits are subject to a
collective bargaining agreement, nonresident aliens, those Employees excluded
from Plan participation by age and Service requirements imposed by the Plan and
those Employees who incur a Separation from Service during the applicable Plan
Year and for the Plan Year fail to complete more than five hundred (500) Hours
of Service or three (3) consecutive calendar months under the Elapsed Time
method.
3.7 Eligibility For Contribution
The Employer will determine on the Adoption Agreement the conditions which
Participants must meet in order to receive an allocation of an Employer
contribution and any forfeitures, subject to the following:

  (a)   In a Plan established under a standardized Adoption Agreement, a
Participant who is employed on the last day of the Plan Year will share in the
allocation of the Employer contribution and that Plan Year without regard to the
Participant’s Hours of Service.         In a Plan established under a
standardized Adoption Agreement, a Participant who completed more than five
hundred (500) Hours of Service or three (3) consecutive calendar months under
the Elapsed Time method will share in the allocation of Employer contributions
for the Plan Year, regardless of whether employed on the last day of the Plan
Year.     (b)   In a Plan established under a Nonstandardized Adoption
Agreement, the Employer will elect in the Adoption Agreement whether any
Employer contribution will be allocated to any Participant who

- 33 -



--------------------------------------------------------------------------------



 



      does not complete the necessary Hours of Service or consecutive calendar
months requirement elected in the Adoption Agreement, subject to the Top Heavy
minimum contribution requirements, if applicable.         In a Plan established
under a Nonstandardized Adoption Agreement, the Employer will elect in the
Adoption Agreement whether a Participant will receive an allocation of the
Employer’s contribution if not employed on the last day of the Plan Year.    
(c)   The Employer may elect in the standardized or Nonstandardized Adoption
Agreement any other conditions a Participant must meet to receive an allocation
under the Plan.

3.8 Target Benefit Plan Contribution
The Employer’s annual contribution to a Target Benefit Plan shall be determined
by a Stated Benefit Formula and corresponding factor tables contained in the
Adoption Agreement and shall be allocated to Participants as provided in
paragraph 5.3. This notwithstanding, the Employer’s contribution for any Plan
Year shall be subject to the limitations on allocations contained in Article X
and shall not be less than the minimum contribution required at Article XIV for
Top-Heavy Plans. The annual Employer contribution necessary to fund the stated
benefit with respect to a Participant will be determined each year as follows:
Step 1: Present Value of Benefit — If the Participant has not yet reached Normal
Retirement Age, calculate the present value of the stated benefit by multiplying
the stated benefit by the factor that is the product of (i) the applicable
factor in Table I [if attained age is less than sixty-five (65)] or Table IA [if
attained age is greater than or equal to sixty-five (65)], multiplied by
(ii) the applicable factor in Table III. If the Participant is at or beyond
Normal Retirement Age, calculate the present value of the stated benefit by
multiplying the stated benefit by the factor in Table IV corresponding to that
Normal Retirement Age.
Step 2: Theoretical Reserve — The Theoretical Reserve is determined according to
(1) and (2) below:

  (1)   Initial Theoretical Reserve. A Participant’s Theoretical Reserve as of
the last day of the Participant’s first year of Projected Participation (year 1)
is zero. However, if this Plan is a Prior Safe Harbor Plan with a Stated Benefit
Formula that takes into account Plan Years prior to the first Plan Year and this
Plan satisfies the safe harbor in Regulations Section 1.401(a)(4)-8(b)(3)(C),
the Initial Theoretical Reserve is determined as follows:

  (i)   Calculate as of the last day of the Plan Year immediately preceding year
1, the present value of the stated benefit using the actuarial assumptions, the
provisions of the Plan, and the Participant’s Compensation as of such date. For
a Participant who is beyond Normal Retirement Age during year 1, the stated
benefit will be determined using the actuarial assumptions, the provisions of
the Plan, and the Participant’s Compensation as of such date, except that the
straight life annuity factor used in that determination will be the factor
applicable for the Participant’s Normal Retirement Age.     (ii)   Calculate as
of the last day of the Plan Year immediately preceding year 1 the present value
of future Employer contributions, i.e., the contributions due each Plan Year
using the actuarial assumptions, the provisions of the Plan, (disregarding those
provisions of the Plan providing for the limitations of Code Section 415 or the
minimum contributions under Code Section 416), and the Participant’s
Compensation as of such date, beginning with year 1 through the end of the Plan
Year in which the Participant attains Normal Retirement Age.     (iii)  
Subtract the amount determined in (ii) from the amount determined in (i).

- 34 -



--------------------------------------------------------------------------------



 



  (2)   Accumulate the Initial Theoretical Reserve determined in (1) and the
Employer contribution (as limited by Code Section 415, without regard to any
required minimum contributions under Code Section 416) for each Plan Year
beginning in year 1 up through the last day of the current Plan Year (excluding
contributions, if any, for the current Plan Year) using the Plan’s interest
assumption in effect for each such year. In any Plan Year following the Plan
Year in which the Participant attains Normal Retirement Age, the accumulation is
calculated assuming an interest rate of 0%.

      For purposes of determining the level of annual Employer contribution
necessary to fund the stated benefit, the calculations in (1) and (2) above will
be made as of the last day of each Plan Year, on the basis of the Participant’s
age on the Participant’s last birthday, using the interest rate in effect on the
last day of the prior year.     (c)   Step 3: Unfunded Amount — The excess, if
any, of the amount determined in Step 1 over the amount determined in Step 2.  
  (d)   Step 4: Contribution — Amortize the result in Step 3 by multiplying it
by the applicable factor from Table II. For the Plan Year in which the
Participant attains Normal Retirement Age and for any subsequent Plan Year, the
applicable factor is 1.0.

3.9 Davis-Bacon Plan Contribution
The Employer will irrevocably contribute the amount determined in accordance
with the contribution formula or formulas elected on the Davis-Bacon Adoption
Agreement. An Employer may take credit for purposes of the Davis-Bacon Act or
other prevailing wage law at the hourly rate specified in an addendum attached
to the Davis-Bacon Adoption Agreement. Contributions made by the Employer to
this Davis-Bacon plan for the Davis-Bacon work performed by the Employer’s
covered Employees during the Plan Year may be used as an offset for any Employer
contributions to be made to another Defined Contribution Plan sponsored by the
Employer. The Employer may make Qualified Non-Elective Contributions to the
Plan, designated as “Davis-Bacon or Prevailing Wage Contributions”, in order to
satisfy the Employer’s obligations under the Davis-Bacon Act, or any other
Federal, state or municipal Davis-Bacon or prevailing wage law. Contributions
made on behalf of Participants who do not perform prevailing wage work cannot be
used as a credit towards meeting the Employer’s obligation under the prevailing
wage plan.
3.10 Uniform Dollar Contribution
The Employer’s contribution to a plan utilizing a uniform dollar allocation
formula for a Plan Year shall be the same dollar amount to each Participant
regardless of Compensation, Years of Service, age or any other variable set
forth in the Adoption Agreement.
3.11 Uniform Points Contribution
The Employer’s contribution to a Plan utilizing a uniform points allocation
formula for a Plan Year shall be in the same ratio that each Participant’s
points, as elected in the Adoption Agreement, bears to the total points awarded
to all Participants for the Plan Year.
3.12 403(b) Matching Contribution If a tax-exempt Employer elects in the 401(k)
Adoption Agreement to make a Matching Contribution based on the Employee’s
Elective Deferral contributions under the Code Section 403(b) Plan, the Employer
shall make a Matching Contribution to the Matching Contribution Account of those
Participants who make Elective Deferrals (while an Employee and a Participant in
the Plan) and who are eligible under the Adoption Agreement to receive the
Matching Contribution. Any such Matching Contribution made to the Plan will be
allocated under the formula elected in the Adoption Agreement. In the event the
rate of Matching Contribution is determined to be discriminatory in favor of one
or more Highly Compensated Employees, that part of the Matching Contribution as
is necessary to make such rate nondiscriminatory shall be forfeited. Any such
amounted forfeited shall be disregarded under the Plan’s provisions relating to
Code Sections 401(k)(3) and 401(m)(2).

- 35 -



--------------------------------------------------------------------------------



 



ARTICLE IV
EMPLOYEE CONTRIBUTIONS
4.1 Voluntary After-tax Contributions
If elected by an Employer in the Adoption Agreement, a Participant may make
Voluntary After-tax Contributions to the Plan. These contributions are not
excludable from the Participant’s gross income. Such contributions must be made
in a uniform and nondiscriminatory manner. Such contributions are subject to the
limitations on Annual Additions and are subject to antidiscrimination testing.
Any Voluntary After-tax Contribution will not be a condition precedent to the
contribution or allocation of any Employer contribution to the Participant.
Under any Plan which can be established hereunder and if permitted in the Plan’s
loan policy document, a Participant may repay a defaulted loan with after-tax
dollars. The Employer may permit buy-back of amounts previously forfeited with
after-tax dollars even if Voluntary After-tax Contributions are not permitted in
the Plan. Any buy-back of amounts previously forfeited must be subject to
uniform and nondiscriminatory rules which do not operate in favor of Highly
Compensated Employees. Repayment of loans made to a Participant and buy-backs of
cash-outs as described in Code Section 411(a)(7)(B) will not be considered
Annual Additions as described in Regulations Section 1.415-6(b)(6). These
amounts are not subject to the limitation contained in Code Section 401(m) in
the year in which made, as they are not considered Annual Additions pursuant to
Code Section 415.
4.2 Required After-tax Contributions
If elected by the Employer in the Adoption Agreement, each Eligible Participant
shall be required to make Required After-tax Contributions to the Plan as a
condition of participation in the Plan. Such contributions shall be withheld
from the Employee’s Compensation and shall be transmitted by the Employer to the
Trustee/Custodian. A Participant may discontinue participation or change his or
her contribution percentage in accordance with either an election on the
Adoption Agreement or uniform and nondiscriminatory rules established by the
Employer. If a Participant discontinues his or her contributions, such
Participant may not again authorize such contributions until a change is
permitted in accordance with uniform and nondiscriminatory rules established by
the Employer. The Employer may reduce a Participant’s contribution percentage if
required to satisfy the ACP Test described in Article XI.
4.3 Qualified Voluntary Contributions
A Participant may no longer make Qualified Voluntary Contributions to the Plan.
Amounts already contributed may remain in the Plan until distributed to the
Participant. Such amounts will be maintained in a separate account which will be
nonforfeitable at all times. The account will share in the gains and losses of
the Trust in the same manner as described at paragraph 5.5 of the Plan. No part
of the Qualified Voluntary Contribution Plan account will be used to purchase
life insurance. Subject to Article VIII, Joint and Survivor Annuity Requirements
(if applicable), the Participant may withdraw any part of the Qualified
Voluntary Contribution account by making written application to the Plan
Administrator.
4.4 Rollover Contributions
Unless elected otherwise in the Adoption Agreement, a Participant/Employee may
make a Rollover Contribution to a Defined Contribution Plan established
hereunder of all or any part of an amount distributed or distributable to him or
her from a Qualified Plan or an individual retirement account (IRA) qualified
under Code Section 408 where the IRA was used as a conduit from a Qualified Plan
provided:

  (a)   the amount distributed to the Participant/Employee is deposited to the
Plan no later than the sixtieth day after such distribution was received by the
Participant/Employee,     (b)   the amount distributed is not one of a series of
substantially equal periodic payments made for the life (or life expectancy) of
the Participant/Employee or the joint lives (or joint life expectancies) of the
Participant/Employee and the Participant’s/Employee’s Beneficiary, or for a
specified period of ten (10) years or more,     (c)   the amount distributed is
not a required minimum distribution under Code Section 401(a)(9),

- 36 -



--------------------------------------------------------------------------------



 



  (d)   if the amount distributed included property, such property is rolled
over only upon the Trustee, Custodian and/or Employer’s approval, or if sold,
the proceeds of such property may be rolled over,

the amount distributed would otherwise be includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
Employer securities), and

  (f)   the amount rolled over does not include any amounts contributed on an
after-tax basis by the Participant to the Qualified Plan.

The Plan Administrator shall be held solely responsible for determining the tax
free status of any Rollover Contribution made to this Plan, and the
Trustee/Custodian shall have no responsibility for any such determination.
4.5 Plan To Plan Transfer Contributions

  (a)   If elected by the Employer in the Adoption Agreement, a Participant or
an Employee may arrange for the direct transfer of his or her entire benefit
from another Qualified Plan to the Plan established hereunder. Such transfer
shall be made for any reason and may be in cash and/or in-kind. The Employer
and/or the Trustee/Custodian in their sole discretion shall have the right to
refuse to accept a transfer for any reason including but not limited to if such
assets do not comply operationally, would result in a prohibited transaction,
are not readily marketable or are not compatible with the Employer’s investment
policy objectives. If necessary, for accounting and recordkeeping purposes,
Transfer Contributions shall be treated in the same manner as Rollover
Contributions.     (b)   The Employer may arrange for the direct transfer of a
Participant’s/Employee’s benefit from a Qualified Plan to this Plan. If
necessary, for accounting and recordkeeping purposes, Transfer Contributions
shall be treated in the same manner as Rollover Contributions.     (c)   In the
event the Employer accepts a Transfer Contribution from a Plan in which the
Participant/Employee was directing the investment of his or her account, the
Employer may, if the Employer determines that it is appropriate and not in
violation of the nondiscrimination rules under Regulation Section 1.401(a)(4)-4,
permit the Employee to continue to direct his or her investments in accordance
with paragraph 12.7 with respect only to such Transfer Contribution.     (d)  
Notwithstanding any provision of this Plan to the contrary, to the extent that
any optional form of benefit under the Plan established hereunder permits a
distribution prior to the Employee’s Normal Retirement Age, death, Disability,
or severance from employment, and prior to Plan termination, the optional form
of benefit is not available with respect to benefits attributable to assets
(including the post-transfer earnings thereon) and liabilities that are
transferred, within the meaning of Code Section 414(1), to this Plan from a
money purchase pension plan qualified under Code Section 401(a) (other than any
portion of those assets and liabilities attributable to Voluntary After-tax
Contributions).

4.6 Voluntary Direct Transfers Between Plans
A Participant or Employee shall be able to transfer his or her entire benefit
between qualified Defined Contribution Plans [other than a direct transfer
described in Code Section 401(a)(31)] without regard to whether the
Participant’s benefit is immediately distributable or results in the elimination
or reduction of Code Section 411(d)(6) protected benefits. Such a transfer does
not violate Code Section 411(d)(6) if the following requirements are met:

  (a)   The plan from which the benefits are transferred must provide that the
transfer is conditioned upon a voluntary, fully informed election by the
Participant to transfer his or her entire benefit to another qualified Defined
Contribution Plan. As an alternative to the transfer, the Participant must be
offered the opportunity to retain the Participant’s Code Section 411(d)(6)
protected benefits

- 37 -



--------------------------------------------------------------------------------



 



      under the Plan [or if the Plan is terminating, to receive any optional
form of benefit for which the Participant is eligible under the Plan as required
by Code Section 411(d)(6)].     (b)   The transferring plan must be the same
plan type as the Plan sponsored by the Employer. When benefits are being
transferred from a qualified cash or deferred arrangement under Code
Section 401(k), the benefits must be transferred to a qualified cash or deferred
arrangement under Code Section 401(k). Money purchase pension plans must be
transferred to money purchase pension plans. Benefits transferred from a
profit-sharing plan other than a 401(k) plan or employee stock ownership plan
may be transferred to any type of Defined Contribution Plan, even if the event
is not one that allows a distribution.     (c)   The transfer must be made in
connection with certain corporate transactions such as an asset or stock
acquisition, merger or other similar transaction involving a change in Employer
of the Employees of a trade or business [i.e., an acquisition or disposition
within the meaning of Regulation Section 1.410(b)-2(f)] or in connection with
the Participant’s transfer of employment to a different job for which Service
does not result in additional allocations under the transferor plan.     (d)  
This type of elective transfer is only available for transfers made on or after
September 6, 2000, even if the transaction or change of employment occurred
prior to that date.     (e)   If the conditions outlined in (a), (b), (c) and
(d) above are met, the Employer’s Plan is not required to protect optional forms
of benefits available under the prior plan with respect to any benefit
transferred [except as required by the Qualified Joint and Survivor Annuity
requirements under Code Sections 401(a)(11) and 417]. Such a transfer is not a
protected optional form of benefit, but rather is a “right or feature” under
Regulation Section 1.401(a)(4)-4(e).

4.7 Elective Deferrals In A 401(k) Plan

      A Participant may enter into a Salary Deferral Agreement with the Employer
authorizing the Employer to withhold a portion of such Participant’s
Compensation not to exceed the dollar limit under Code Section 402(g), as
adjusted under Code Section 415(d), for the Applicable Calendar Year, or the
percentage or dollar amount of Compensation specified in the Adoption Agreement.
        Any Salary Deferral Agreement may not be effective earlier than the
latest date of the following:

  (1)   The date of the Participant’s entry (or reentry) into the Plan;     (2)
  the execution of the Participant’s Salary Deferral Agreement;     (3)   the
date the Employer adopts the 401(k) Plan by executing the Adoption Agreement;  
  (4)   the Effective Date of the Elective Deferral provisions as specified in
the Adoption Agreement.

      Any such contribution shall be credited to the Employee’s Elective
Deferral account. A Participant may terminate deferrals at any time. A
Participant may amend his or her Salary Deferral Agreement to increase or
decrease his or her deferral percentage upon notice in accordance with the
provisions in the Adoption Agreement or such other uniform and nondiscriminatory
procedures. The Employer shall determine the permitted frequency of such changes
which shall be no less frequently than once each calendar year. Any such
election will be effective as soon as practicable following the receipt of the
notification by the Employer in accordance with uniform and nondiscriminatory
procedures established and communicated to the Participants. The Participant
shall notify the Employer of any change in his or her deferral election in
writing or in such other form or manner as permitted. The Employer may,
notwithstanding any limit to the contrary in the Adoption Agreement, limit the
maximum deferral

- 38 -



--------------------------------------------------------------------------------



 



      percentage for Highly Compensated Employees. If a Participant terminates
his or her agreement, such Participant shall be permitted to put a new Salary
Deferral Agreement into effect as provided in the Adoption Agreement or any
other uniform and nondiscriminatory procedures established. The Employer may
also amend or terminate said agreement on notice to the affected Participant, if
required to maintain the qualified status of the Plan.     (d)   If permitted by
the Employer, when a Participant who has not authorized the Employer to withhold
the maximum annual deferral amount pursuant to Code Section 402(g) and desires
to increase the total amount withheld for a Plan Year, the Participant may
authorize the Employer to withhold a supplemental amount up to 100% of his or
her Compensation for one or more pay periods. In no event may the amounts
withheld under the Salary Deferral Agreement plus any additional amount deferred
exceed the lesser of 25% of a Participant’s Compensation or any other limitation
elected in the Adoption Agreement by the Employer.     (e)   If the Plan permits
Voluntary After-tax Contributions and the Employer has elected in the Adoption
Agreement, all or any portion of amounts previously withheld under any Salary
Deferral Agreement may be recharacterized as Voluntary After-tax Contributions
within the Plan Year.     (f)   Elective Deferrals shall be deposited in the
Plan’s Trust as soon as administratively feasible after being withheld from the
Participant’s Compensation at the earliest date on which the contributions can
reasonably be segregated from the Employer’s general assets, but no later than
the time prescribed by the Code, ERISA or by applicable Treasury or Department
of Labor Regulations.

4.8 Elective Deferrals In A SIMPLE 401(k) Plan

  (a)   An Eligible Employee may enter into a Salary Deferral Agreement with the
Employer authorizing the Employer to withhold a portion of such Eligible
Employee’s Compensation, not to exceed $6,000 per calendar year, as adjusted to
reflect any annual cost-of-living increases announced by the Internal Revenue
Service. No Eligible Employee shall be permitted to make Elective Deferrals
under this Plan, or any other Qualified Plan maintained by the Employer, during
any taxable year in excess of the dollar limitation contained in Code Section
402(g) in effect in at the beginning of such taxable year. The $6,000 limit may
be reduced if an Eligible Employee contributes pre-tax contributions to
Qualified Plans of other employers.     (b)   In addition to any other election
periods provided, each Participant may make or modify his Salary Deferral
Agreement during the sixty (60) day election period immediately preceding each
January 1.     (c)   For the Plan Year in which an Eligible Employee becomes
eligible to make Elective Deferrals under the SIMPLE 401(k) Plan provisions, the
sixty (60) day election period requirement of paragraph 4.8(b) above is deemed
satisfied if the Eligible Employee may make or modify a Salary Deferral
Agreement election during a sixty (60) day period that includes either the date
the Employee becomes eligible, or the day before.     (d)   An Eligible Employee
may amend his or her Salary Deferral Agreement to increase or decrease the
percentage upon proper and timely notice to the Employer. The Employer shall
determine the permitted frequency of such changes. An Eligible Employee may
terminate his or her Salary Deferral Agreement at any time during the Plan Year
upon notice to the Employer. If an Eligible Employee terminates his or her
Salary Deferral Agreement, such Eligible Employee will be permitted to execute a
new Salary Deferral Agreement in accordance with the provisions elected in the
Adoption Agreement or any other uniform and nondiscriminatory procedure. The
Employer may also amend or terminate any Salary Deferral Agreement on notice to
the affected Eligible Employee, if required to maintain the qualified status of
the Plan.

- 39 -



--------------------------------------------------------------------------------



 



  (e)   If permitted by the Employer, a Participant who has not authorized the
Employer to withhold at the maximum annual deferral amount and desires to
increase the total amount withheld for a Plan Year, such Participant may
authorize the Employer to withhold an amount up to 100% of his or her
Compensation for one or more pay periods.     (f)   Elective Deferrals shall be
deposited in the Plan’s Trust as soon as administratively feasible after being
withheld from the Participant’s Compensation at the earliest date on which the
contributions can reasonable be segregated from the Employer’s general assets
but no later than the time prescribed by the Code, ERISA or by applicable
Treasury or Department of Labor Regulations.     (g)   The Employer will notify
each Eligible Employee prior to the sixty (60) day election period described in
paragraph 4.8(b) that he or she can make an Elective Deferral or modify a prior
election during that period.     (h)   The notification described in this
subparagraph 4.8(h) will indicate whether the Employer will provide a Matching
Contribution described in paragraph 3.2(a) or a 2% Non-Elective Contribution
described in paragraph 3.2(b).     (i)   The Plan is not treated as a Top-Heavy
Plan under Code Section 416 for any Plan Year for which the SIMPLE 401(k) Plan
provisions apply.

4.9 Automatic Enrollment

  (a)   If the Employer so elects in the Adoption Agreement, each Employee
eligible under the Employer’s Code Section 401(k) cash or deferred arrangement
shall automatically become a Participant in the Plan as of the first Entry Date
after satisfying the Plan’s eligibility requirements. The Employer may elect on
the Adoption Agreement to apply the automatic enrollment provisions to current
Employees and Participants or only to Employees hired on or after the Effective
Date of the adoption of or the amendment to the Plan providing for the automatic
enrollment provisions. If the Employer elects the provision to apply to current
Employees, the Employer will apply the automatic enrollment provision to
Employees and Participants who are deferring at less than the amount elected on
the Adoption Agreement on or after the Effective Date of the adoption of or the
amendment to the Plan, except for those Employees and Participants who make an
affirmative election to receive the Compensation in cash.     (b)   After
satisfying the Plan’s eligibility requirements, each Employee will have his or
her Compensation automatically reduced by the percentage elected in the Adoption
Agreement. These amounts will be contributed to the Plan. An election by the
Employee not to make Elective Deferrals or to contribute a different percentage
may be made at any time. The election is effective for the first pay period and
subsequent pay periods (until superseded by a subsequent election) if filed when
the Employee is hired, or within a reasonable period thereafter ending before
the Compensation for the first pay period is currently made available. In the
event an Employee has Elective Deferrals withheld pursuant to this provision and
no investment directive has been received, any cash received shall be invested
as provided for in paragraph 13.8 herein. If an Employee elects to receive cash
in lieu of Elective Deferrals and the election is made when the Employee is
hired or within a reasonable period thereafter ending before the Compensation is
currently available, then no Elective Deferrals for the first pay period or
subsequent pay periods are made on the Employee’s behalf to the Plan until the
Employee makes a subsequent affirmative election to reduce his or her
Compensation. Elections filed at a later date are effective for payroll periods
beginning in the month next following the date the election is filed.     (c)  
For those current Participants who are deferring at a percentage or dollar
amount less than the amount elected on the Adoption Agreement, the Employer will
in the first payroll period after the effective date of the amendment reduce the
Participant’s Compensation by the difference between the Participant’s current
deferral election and the election as stated on the Adoption Agreement.

- 40 -



--------------------------------------------------------------------------------



 



  (d)   At the time an Employee is hired, the Plan Administrator shall provide
the Employee a notice that explains the automatic enrollment provision. This
notice will also explain the Employee’s right to elect to have no such Elective
Deferrals made to the Plan or to alter the amount of those contributions. This
notice will include the procedure for exercising the right and the timing for
implementation of any such election. The Plan Administrator shall provide each
Participant in the Plan with an annual notice of his or her Elective Deferral
percentage and each Participant’s right to change the percentage, including the
procedure for exercising that right and the timing for implementation of any
such election. Prior to an Employee’s automatic enrollment becoming effective,
the Plan Administrator will provide such Employee with appropriate guidance as
to the procedures then in effect, for the Employee to make alternative elections
referenced above. Each Employee deferring Compensation pursuant to this
paragraph shall be deemed to have consented to an Elective Deferral contribution
in the amount specified by the Employer in the Adoption Agreement, unless he/she
has filed an election to the contrary with the Plan Administrator pursuant to
the Plan’s administrative procedures.

4.10 Make-Up Contributions Under USERRA
A Participant who has the right to make-up Elective Deferrals, Voluntary
After-tax Contributions and/or Required After-tax Contributions under USERRA
shall be permitted to increase his or her Elective Deferral with respect to a
make-up year without regard to any provision limiting contributions for such
Plan Year. Make-up contributions shall be limited to the maximum amount
permitted under the Plan and the statutory limitations applicable with respect
to the make-up year. Employee-related make-up contributions must be made within
the time period beginning on the date of reemployment and continuing for the
lesser of five (5) years or three (3) times the period of military service.

- 41 -



--------------------------------------------------------------------------------



 



ARTICLE V
PARTICIPANT ACCOUNTS
5.1 Separate Accounts
The Plan Administrator or its agent shall establish a separate recordkeeping
account for each Participant showing the fair market value of his or her Plan
benefits. Each Participant’s account may be separated for recordkeeping purposes
into the following sub-accounts:
     Employer contributions:

  (1)   Non Safe-Harbor Matching Contribution Formula 1 Contributions     (2)  
Non Safe-Harbor Matching Contribution Formula 2 Contributions     (3)  
Qualified Matching Contributions     (4)   Qualified Non-Elective Contributions
    (5)   Discretionary Contributions     (6)   Safe Harbor Matching
Contributions     (7)   Safe Harbor Non-Elective Contributions     (8)  
Davis-Bacon Contributions     (9)   Target Benefit Contributions     (10)  
SIMPLE 401(k) Matching Contributions     (11)   SIMPLE 401(k) Non-Elective
Contributions         Money Purchase Pension Plan Contributions

  (b)   Employee contributions:

  (1)   Voluntary After-tax Contributions     (2)   Qualified Voluntary
Contributions     (3)   Elective Deferrals     (4)   Required After-tax
Contributions         Rollover Contributions         Transfer Contributions    
    Elective Deferrals in a SIMPLE 401(k) Plan

5.2 Valuation Date
The Trustee shall value the Trust at the fair market value as of each Valuation
Date and those Valuation Dates elected in the Adoption Agreement or as directed
in writing by the Plan Administrator.

  (a)   Plan Administrators utilizing a daily valuation system for Participant
recordkeeping purposes shall process any contributions, distributions,
investment income or loss, any appreciation or depreciation, investment
transactions (including a purchase or sale of an investment alternative) and any
other transactions which affect a Participant on each business day that
securities are traded on the New York Stock Exchange or any other national
securities market. Individual Participant recordkeeping accounts are updated in
accordance with paragraph 5.3 hereof as of each

- 42 -



--------------------------------------------------------------------------------



 



      Valuation Date specified in the Adoption Agreement or such other date as
elected by the Plan Administrator.     (b)   Plan Administrators utilizing a
balance forward valuation system for Participant recordkeeping purposes will
process contributions, distributions, investment income or loss, investment
transactions (including a purchase or sale of an investment alternative) and any
other transactions at the Plan level on the Valuation Date and those other
Valuation Dates as specified in the Adoption Agreement or any other date(s) as
the determined by the Plan Administrator. Individual Participant recordkeeping
accounts will be updated within the allocation period on the date or dates
determined by the Plan Administrator with respect to contributions and
distributions. Investment earnings will be allocated at the end of the valuation
period. Any other transactions which affect Participant accounts will be posted
or allocated to individual Participant accounts on the next following Valuation
Date unless the Plan Administrator elects, in a uniform and nondiscriminatory
manner, to allocate such transactions as they occur. The Employer may utilize a
daily valuation system for a portion of the Plan and a balance forward valuation
system for the balance of the Plan.

All allocations for a particular Plan Year will be made as of the last Valuation
Date(s) of that Plan Year or such other dates determined by the Plan
Administrator.
5.3 Allocations To Participant Accounts
As of each Valuation Date elected by the Employer in the Adoption Agreement
and/or on any date within the allocation period selected in writing by the Plan
Administrator, each Participant’s account shall be adjusted to reflect:

  (a)   the Participant’s share of the Employer’s contribution and forfeitures
as determined in the Adoption Agreement,     (b)   any Employee contributions,  
  (c)   any repayment of amounts previously distributed to a Participant upon a
separation from Service and repaid by the Participant since the last Allocation
Date,     (d)   the Participant’s proportionate share of any investment earnings
and increase in the fair market value of the Trust since the last Allocation
Date, and     (e)   loan repayments of principal and interest.

The Employer shall deduct from each account:

  (f)   any withdrawals or payments made from the Participant’s account since
the last Allocation Date,     (g)   the Participant’s proportionate share of any
decrease in the fair market value of the Trust since the last allocation Date,
and     (h)   the Participant’s proportionate share of any fees and expenses
paid from the Plan.

5.4 Allocating Employer Contributions

  (a)   The Employer must specify in the Adoption Agreement the manner in which
the Employer’s contribution shall be allocated to Participants including any
minimum contribution for Top-Heavy Plans. Employer contributions shall be
allocated to all Participants eligible to receive a contribution as provided in
the Adoption Agreement.     (b)   Notwithstanding any provision of this Plan to
the contrary, Participants will accrue the right to share in allocations of
Employer contributions with respect to periods of qualified military service as
provided in Code Section 414(u).

- 43 -



--------------------------------------------------------------------------------



 



  (c)   At the end of each Plan Year the Plan Administrator shall redetermine
any Matching Contribution for each Participant based on his or her eligible
annual Compensation in accordance with the Matching Contribution formula elected
by the Employer in the Adoption Agreement. Any Participant for whom any Matching
Contribution has not been sufficiently made in accordance with the Matching
Contribution formula elected by the Employer shall receive an additional
Matching Contribution so that the total annual deferrals (whether pre-tax or
after-tax) reflected as a percentage of eligible annual Compensation are matched
in accordance with the Matching Contribution formula (“true-up” of Matching
Contributions) selected by the Employer in the Adoption Agreement. If no
election is made on the Adoption Agreement, no true-up of Matching Contributions
will occur.

5.5 Allocating Investment Earnings And Losses
Account balances are adjusted to reflect actual income and investment gains and
losses from the period beginning on the day following the last Valuation Date
and ending on the current Valuation Date. Each Participant’s account shall
receive a proportionate share of the actual income and investment gains and
losses during the period. The value of accounts for allocation purposes shall be
based on the value of all Participant accounts (without regard to any portion of
any such account attributable to segregated investments) as of the last
Valuation Date less withdrawals, distributions and expenses plus any
contributions including deferrals (whether pre-tax or after-tax) if any, paid
from the Trust since the last Valuation Date. Investment gains and losses shall
be credited to all Participant accounts having a balance on the Valuation Date
regardless of the vested status of such account and regardless of the
Participant’s employment status. The Plan Administrator shall also have the
right to adopt an alternative procedure for allocating income and investment
gains and losses provided that such alternative procedure is uniform and does
not discriminate in favor of Highly Compensated Employees. Any change in
procedure shall be effective as of the next following Valuation Date or such
other date as agreed to by the Employer and the Plan Administrator. Accounts
with segregated investments shall receive the income or loss on such segregated
investments. Investment gains or losses are determined separately for each
investment alternative offered under the Plan.

  (a)   The value of a Participant’s account invested in a mutual fund
(Registered Investment Company) will equal the value of a share in such fund
multiplied by the number of shares credited to the Participant’s account.    
(b)   In the case of any pooled investment vehicle, earnings, gains or losses on
the pooled investment vehicle will be allocated among the Participant’s accounts
in proportion to the value of each Participant’s account invested in that
investment vehicle immediately prior to the Valuation Date. The gain or loss
attributed to each investment vehicle will be credited to or charged against the
Participants’ account. Alternatively, the Plan Administrator or his designate
may establish unit values for each pooled investment vehicle offered under the
Plan in accordance with uniform procedures established by the Plan Administrator
for this purpose. The value of the portion of a Participant’s account invested
in a pooled investment vehicle will equal the value of a unit in such investment
vehicle multiplied by the number of units credited to the account.     (c)   In
the case of any investment that is held specifically for a Participant’s
account, any gain or loss on such investment will be charged or credited to that
Participant’s account.

5.6 Allocation Adjustments
The Plan Administrator or his designate, if applicable, shall have the right to
redetermine the value of Participant accounts if a previous allocation or
valuation was performed incorrectly. Such redetermination shall be made without
regard to the reason for the incorrect allocation. Such reasons may include, but
are not limited to, incorrect contribution or Employee information provided by
the Employer or representative of the Employer, incorrect valuation of Plan
assets, incorrect determination of investment income and gains or losses,
improper interpretation of the Plan’s allocation formulas or procedures,
erroneous omission of Top-Heavy minimum contributions and failure to transmit,
receive or interpret amendments to the allocation formulas, methods or
procedures. Subject to express limits that may be imposed under the Code, the
Plan Administrator reserves the right to delay the processing of any
contribution, distribution or other transaction for any legitimate business
reason (including, but not limited to,

- 44 -



--------------------------------------------------------------------------------



 



failure of systems or computer programs, failure of means of transmission of
data, force majeure, the failure of any Service Provider to timely receive
values or prices, or to correct for its errors omissions or the errors or
omissions of any Service Provider). After having made any necessary adjustments,
the Plan Administrator or his designate, if applicable, may issue either revised
or adjusted statements to Participants with an explanation of the allocation
adjustments.
5.7 Participant Statements
The Plan Administrator shall prepare a statement for each Participant not less
frequently than annually. Statements may be prepared more frequently as agreed
between the Plan Administrator and the Service Provider or other entity
responsible for the maintenance of Plan records or for valuing Plan assets. Each
statement shall show the additions to and subtractions from the Participant’s
account for the period since the last such statement and shall show the fair
market value of the Participant’s account as of the current statement date.
5.8 Changes In Method And Timing Of Valuing Participants’ Accounts
If necessary or appropriate, the Plan Administrator may establish different or
additional uniform and nondiscriminatory procedures for determining the fair
market value of Participant’s accounts under the Plan.

- 45 -



--------------------------------------------------------------------------------



 



ARTICLE VI
RETIREMENT BENEFITS AND DISTRIBUTIONS
6.1 Normal Retirement Benefits
A Participant shall be entitled to receive the balance held in his or her
account upon attaining his or her Normal Retirement Age or at such earlier dates
as the provisions of this Article VI may permit. If a Participant elects to
continue working past his or her Normal Retirement Age, he or she will continue
as an active Participant. Unless the Employer elects otherwise in the Adoption
Agreement, distribution shall be made to such Participant at his or her request
prior to his or her actual retirement. Distribution shall be made in the normal
form, or if elected, in one of the optional forms of payment provided below.
6.2 Early Retirement Benefits
An Early Retirement benefit may be available if elected in the Adoption
Agreement to individuals who meet the age and Service requirements specified in
the Adoption Agreement. A Participant who attains his or her Early Retirement
Date will become fully vested, regardless of any vesting schedule which
otherwise might apply. If a Participant separates from Service with a
nonforfeitable benefit before satisfying the age requirements, but after having
satisfied the Service requirement, the Participant will be entitled to elect an
Early Retirement benefit upon satisfaction of the age requirement.
6.3 Benefits On Termination Of Employment

  (a)   If a Participant terminates employment prior to Normal Retirement Age,
such Participant shall be entitled to receive the vested balance held in his or
her account payable at Normal Retirement Age in the normal form, or if elected,
in one of the other forms of payment provided hereunder. If applicable, the
Early Retirement benefit provisions may be elected. Notwithstanding the
preceding, a former Participant may, if allowed in the Adoption Agreement, make
application to the Employer requesting early payment of any deferred vested and
nonforfeitable benefit due.

If a Participant terminates employment, and the value of the Participant’s
Vested Account Balance is not greater than $5,000, the Participant may receive a
lump sum distribution of the value of the entire vested portion of such account
balance and the nonvested portion will be treated as a forfeiture. The Plan
Administrator shall follow a consistent and nondiscriminatory policy, as may be
established, regarding immediate cash-outs of Vested Account Balances.

  (c)   For purposes of this Article, if the value of a Participant’s Vested
Account Balance is zero, the Participant shall be deemed to have received a
distribution of such Vested Account Balance immediately following termination.
If the Participant is reemployed prior to incurring five (5) consecutive one
(1) year Breaks in Service or Periods of Severance, he or she will be deemed to
have immediately repaid such distribution. Notwithstanding the above, if the
Employer maintains or has maintained a policy of not distributing any amounts
until the Participant’s Normal Retirement Age, the Employer can continue to
uniformly apply such policy.     (d)   If a Participant terminates employment
with a Vested Account Balance greater than $5,000, and elects (with his or her
Spouse’s consent, if required) to receive 100% of the value of his or her Vested
Account Balance in a lump sum, the nonvested portion will be treated as a
forfeiture. The Participant (and his or her Spouse, if required) must consent to
any distribution when the Vested Account Balance described above exceeds $5,000.
    (e)   If a Participant who is not 100% vested receives or is deemed to
receive a distribution pursuant to this paragraph and resumes employment covered
under this Plan, the Participant shall have the right to repay to the Plan the
full amount of the distribution attributable to both Employer contributions and
Elective Deferrals on or before the earlier of the date the Participant incurs
five (5) consecutive one (1) year Breaks in Service following the date of
distribution or five (5) years

- 46 -



--------------------------------------------------------------------------------



 



      after the first date on which the Participant is subsequently reemployed.
In such event, the Participant’s account shall be restored to the value thereof
at the time the distribution was made. The account may be further increased by
the Plan’s income and investment gains and/or losses on the undistributed amount
from the date of the distribution to the date of repayment.     (f)   If the
Participant’s Vested Account Balance is greater than $5,000, a Participant shall
have the option to postpone payment of his or her Plan benefits until his or her
Required Beginning Date. If elected in the Adoption Agreement, any balance in a
Participant’s account resulting from his or her Employee contributions listed at
paragraph 5.1(b), hereof, not previously withdrawn, may be withdrawn by the
Participant immediately following separation from Service.     (g)   If a
Participant ceases to be an active Employee as a result of a Disability, such
Participant shall have the right to make an application for a disability
retirement benefit payment. The Participant’s account balance will be deemed
“immediately distributable” as set forth in paragraph 6.4, and will be fully
vested pursuant to paragraph 9.2.     (h)   If elected in the Adoption
Agreement, when a terminating Participant or Employee does not make a timely
election with respect to the cash out distribution of amounts greater than
$1,000 but less than or equal to $5,000, pursuant to Code Sections 411(a)(7),
411(a)(11) and 417(e)(7), the Plan Administrator will make a direct rollover
into an individual retirement account or annuity (“IRA”). The Plan Administrator
will select the IRA trustee or custodian, establish the IRA and make the initial
IRA investment selection.

6.4 Restrictions On Immediate Distributions

  (a)   An account balance is immediately distributable if any part of the
account balance could be distributed to the Participant (or Surviving Spouse)
before the Participant attains (or would have attained if not deceased) the
later of the Normal Retirement Age or age sixty-two (62).

If payment in the form of a Qualified Joint and Survivor Annuity is required and
the value of a Participant’s Vested Account Balance exceeds $5,000, or there are
remaining payments to be made with respect to a particular distribution option
that previously commenced, and the account balance is immediately distributable,
the Participant and his or her Spouse (or where either the Participant or the
Spouse has died, the survivor) must consent to any distribution of such account
balance.

  (c)   If payment in the form of a Qualified Joint and Survivor Annuity is not
required with respect to a Participant and the value of a Participant’s Vested
Account Balance exceeds $5,000, and the account balance is immediately
distributable, only the Participant must consent to any distribution of such
account balance.     (d)   The consent of the Participant and/or the Spouse
shall be obtained in writing or in such other form accepted by the Plan
Administrator within the ninety (90) day period ending on the Annuity Starting
Date, which is the first day of the first period for which an amount is paid as
an annuity or in any other form. The Plan Administrator shall notify the
Participant and the Participant’s Spouse of the right to defer any distribution
until the Participant’s account balance is no longer immediately distributable.
Such notification shall include a general description of the material features,
and an explanation of the relative values of, the optional forms of benefit
available under the Plan in a manner that would satisfy the notice requirements
of Code Section 417(a)(3), and shall be provided no less than thirty (30) days
and no more than ninety (90) days prior to the Annuity Starting Date.     (e)  
If the distribution is one to which Code Sections 401(a)(11) and 417 do not
apply, such distribution may commence less than thirty (30) days after the
notice required under Regulation Section 1.411(a)-11(c) is given provided that:

- 47 -



--------------------------------------------------------------------------------



 



  (1)   the Plan Administrator clearly informs the Participant that the
Participant has the right to a period of at least thirty (30) days after
receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option), and     (2)
  the Participant after receiving the notice affirmatively elects a
distribution.

      If a distribution is one to which Code Section 417 does apply, the
distribution may commence less than thirty (30) days, but not less than seven
(7) days after the notice required under Regulations Section 1.411(a)-11(c) is
given, provided that the conditions of sub-paragraphs (1) and (2) above are
satisfied with regard to both the Participant and the Participant’s Spouse.    
(f)   Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution in the form of a Qualified Joint and Survivor
Annuity while the account balance is immediately distributable. Furthermore, if
payment in the form of a Qualified Joint and Survivor Annuity is not required
with respect to the Participant pursuant to paragraph 8.7 of the Plan, only the
Participant need consent to the distribution of an account balance that is
immediately distributable. Neither the consent of the Participant nor the
Participant’s Spouse shall be required to the extent that a distribution is
required to satisfy Code Section 401(a)(9) or Code Section 415 or constitutes
Excess Deferrals, Excess Contributions or Excess Aggregate Contributions. In
addition, upon termination of this Plan if the Plan does not offer an annuity
option (purchased from a commercial provider), the Participant’s account balance
may, without the Participant’s consent, be distributed to the Participant or
transferred to another Defined Contribution Plan [other than an employee stock
ownership plan as defined in Code Section 4975(e)(7)] within the same controlled
group.

6.5 Normal And Optional Forms Of Payment

  (a)   The normal form of payment for a profit sharing, 401(k) or SIMPLE 401(k)
plan satisfying the requirements of paragraph 8.7 herein shall be a lump sum.  
      A Plan other than a money purchase pension plan, a target benefit plan or
a profit-sharing plan required to provide a Joint and Survivor benefit may be
amended to eliminate or restrict optional payment forms provided that a single
lump sum payment options remains available, that is an otherwise identical
distribution form to the eliminated or restricted option, except with respect to
the timing of payments after commencement. The form must have the same (or less
restrictive) timing of distribution, medium of distribution and eligibility
conditions that were available for the eliminated forms of payment, and any such
amendment will not be effective until the earlier of ninety (90) days after the
date that Plan Participants are provided with the written notice of the Plan
amendment in the form of a summary of material modification (SMM) or the first
day of the second Plan Year after the Plan Year in which the amendment is
adopted.         Each optional form of benefit provided under a standardized or
non-standardized safe-harbor plan (other than any that have been prospectively
eliminated) must be currently available to all Employees benefiting under the
Plan. This is the case regardless of whether a particular form of benefit is the
actuarial equivalent of any other optional form of benefit under the Plan. Code
Section 411(d)(6) prevents a Plan from being amended to eliminate or restrict
optional forms of benefits and any other Code Section 411(d)(6) protected
benefits with respect to benefits attributable to Service before the amendments
except as expressly provided under the Regulations Section 1.411(d)-4.        
For money purchase and target benefit plans, the normal form of payment
hereunder shall be a Qualified Joint and Survivor Annuity as provided under
Article VIII. Effective January 1, 2002, the Employer may elect in the Adoption
Agreement to eliminate any periodic payment options

- 48 -



--------------------------------------------------------------------------------



 



      that are not required by the Qualified Joint and Survivor Annuity rules
such as but not limited to installment payments.
The normal form of payment shall be automatic, unless the Participant files a
written request with the Employer prior to the date on which the benefit is
automatically payable, electing another option available under the Plan.        
A Participant whose Vested Account Balance exceeds $5,000 shall (with the
consent of his or her spouse, if applicable) have the right to receive his or
her benefit in a single lump sum or in installment payments. Installment
payments need not be equal or substantially equal until such time as the
individual reaches his or her Required Beginning Date. Installment payments
which are intended to be equal or substantially equal can be made monthly,
quarterly, semi-annually or annually based on any period not extending beyond
the Joint and Survivor life expectancy of the Participant and his or her
Beneficiary.         Benefits payable under the Plan may be distributed in cash
or in-kind as elected in the Adoption Agreement.         The Employer may elect
on the Adoption Agreement to limit a Participant’s right to receive
distributions in the form of marketable securities (other than Employer
securities) and to require distributions in the form of cash only. Only the
right to receive a distribution in the form of cash, Employer securities and/or
other property that is not marketable is protected. Any such amendment to the
Plan will not be effective until the earlier of ninety (90) days after the date
that Plan Participants are provided with the written notice of the Plan
amendment in the form of a summary of material modification (SMM) or the first
day of the second Plan Year after the Plan Year in which the amendment is
adopted.         A Plan that permits its Participants to receive in-kind
distributions may limit the available in-kind distributions to the investments
listed in the Adoption Agreement and only to the extent the investments are held
in the Participant’s account at the time of the distribution. A Plan may be
amended to limit the investments which will be distributed in-kind. The
amendment must include all investments (other than marketable securities for
which cash may be substituted) that are held in a Participant’s account at the
time of the amendment and for which the Plan, prior to such amendment, allowed
for distribution of those investments in kind. The right to an in-kind
distribution for investments held at the time of the distribution would only
have to be protected to the extent such investment was in the Participant’s
account at the time the amendment was adopted or effective, if later. Any such
amendment will not be effective until the earlier of ninety (90) days after the
date that Plan Participants are provided with the written notice of the Plan
amendment in the form of a summary of material modification (SMM) or the first
day of the second Plan Year after the Plan Year in which the amendment is
adopted.         Promissory notes of Participants may be distributed in-kind
pursuant to the Employer’s loan policy document.         Distribution of
benefits payable in the form of installments shall be paid in cash.         The
propriety, amount, and form of any distribution made under the terms of this
Plan shall be determined by the Plan Administrator. Upon such determination, the
Plan Administrator shall direct the Trustee or Custodian in writing or by any
such other means as expressly agreed upon, to make such a distribution.

6.6 Commencement Of Benefits

  (a)   Unless the Participant elects otherwise, distribution of benefits will
begin no later than the sixtieth day after the close of the Plan Year in which
the latest of the following events occurs:

- 49 -



--------------------------------------------------------------------------------



 



  (1)   the Participant attains age sixty-five (65) (or Normal Retirement Age if
earlier),     (2)   the tenth anniversary of the year in which the Participant
commenced participation in the Plan, or     (3)   the Participant terminates
Service with the Employer.

  (b)   Notwithstanding the foregoing, the failure of a Participant and Spouse
(if necessary) to consent to a distribution while a benefit is immediately
distributable within the meaning of paragraph 6.4 hereof, shall be deemed an
election to defer commencement of payment of any benefit sufficient to satisfy
this paragraph.     (c)   If elected in the Adoption Agreement, if a terminating
Participant or Employee does not make a timely election with respect to the
cash-out distribution pursuant to Code Sections 411(a)(7), 411(a)(11) and
417(e)(1), the Plan Administrator will make a direct rollover into an individual
retirement account or annuity (IRA). The Plan Administrator will select the IRA
trustee or custodian, establish the IRA account and make the initial IRA
investment selection.

6.7 Transitional Rules For Cash-Out Limits
This paragraph provides transitional rules with regard to the cash-out limits
for distributions made prior to October 17, 2000.

  (a)   Distributions Subject To Code Section 417 — If payments in the form of a
Qualified Joint and Survivor Annuity are required with regard to a Participant,
the rules in this sub-paragraph 6.7(a) are substituted for the rule in the first
sentence of paragraph 6.4(b). If the value of the Participant’s Vested Account
Balance exceeds $5,000 (or at the time of any distribution (1) in Plan Years
beginning before August 6, 1997, exceeded $3,500 or (2) in Plan Years beginning
after August 5, 1997, exceeded $5,000), and the account balance is immediately
distributable, the Participant and the Participant’s Spouse (or where either the
Participant or the Spouse has died, the survivor) must consent to any
distribution of such account balance.     (b)   Distributions Not Subject To
Code Section 417 — If payment in the form of a Qualified Joint and Survivor
Annuity is not required with respect to a Participant, the rules in this
subparagraph 6.7(b) are substituted for the rules in paragraph 6.4(c).        
If the value of a Participant’s Vested Account Balance derived from Employer and
Employee contributions:

  (1)   for Plan Years beginning before August 6, 1997, exceeds $3,500 (or
exceeded $3,500 at the time of any prior distribution),     (2)   for Plan Years
beginning after August 5, 1997, exceeds $3,500 (or exceeded $3,500 at the time
of any prior distribution),     (3)   for Plan Years beginning after August 5,
1997 and for a distribution made after March 21, 1999, that either exceeds
$5,000 or is a remaining payment under a selected optional form of payment that
exceeded $5,000 at the time the selected payment began, and the account balance
is immediately distributable, the Participant and the Participant’s Spouse (or
where either the Participant or the Spouse had died, the survivor) must consent
to any distribution of such account balance.

- 50 -



--------------------------------------------------------------------------------



 



6.8 In-Service Withdrawals
If elected in the Adoption Agreement, an Employer may elect to permit a
Participant in the Plan to make an in-service withdrawal subject to any
limitation(s) specified in the Adoption Agreement.

  (a)   An Participant may withdraw all or any part of the fair market value of
his or her Voluntary or Required After-tax Contributions as described in
Article IV, other than Elective Deferrals, upon request to the Plan
Administrator unless indicated otherwise on the Adoption Agreement. No amount
will be forfeited solely as a result of a Participant’s withdrawal of an amount
pursuant to this paragraph 6.8. Employee Rollover and Transfer Contributions and
the income allocable to each may be withdrawn at any time unless indicated
otherwise on the Adoption Agreement.     (b)   Subject to Article VIII, Joint
and Survivor Annuity Requirements (if applicable) and pursuant to the Employer’s
election in the Adoption Agreement, a Participant may be eligible to withdraw
any part of his or her Qualified Voluntary Contribution account by making
application to the Plan Administrator. A request to withdraw amounts pursuant to
this paragraph must be consented to by the Participant’s Spouse unless the Plan
satisfies the safe harbor under paragraph 8.7 hereof. Spousal consent, if
required, shall comply with the requirements of paragraph 6.4 relating to
immediate distributions.     (c)   A Participant may withdraw all or any part of
the fair market value of his or her pre-1987 Voluntary Contributions with or
without withdrawing the earnings attributable thereto. Post-1986 Voluntary
Contributions may only be withdrawn along with a portion of the earnings
thereon. The amount of the earnings to be withdrawn is determined by using the
formula: DA [1-(V ÷ V+E)], where DA is the distribution amount, V is the amount
of Voluntary Contributions and V+E is the amount of Voluntary Contributions plus
the earnings attributable thereto. The aggregate value of the Participant’s
Vested Account Balance derived from Employer and Employee contributions
(including Rollovers), whether vested before or upon death, includes the
proceeds of insurance contracts, if any, on the Participant’s life. The
provisions of this Article shall apply to a Participant who is vested in amounts
attributable to Employer contributions, Employee contributions (or both) at the
time of death or distribution.     (d)   Under a Profit Sharing Plan to the
extent that the Employer elects in the Adoption Agreement, one of the following
conditions is required to withdraw all or any part of the vested Non-Safe Harbor
Matching Contributions and discretionary contributions.

  (1)   An Employee who has been a Participant in the Plan for at least five
(5) years may, prior to separating from Service with the Employer, elect to
withdraw all or any part of the vested Non-Safe Harbor Matching Contributions,
and discretionary contributions.     (2)   An Employee who has been a
Participant in the Plan for at least two (2) years may, prior to separating from
Service with the Employer, elect to withdraw all or any part of the vested
Non-Safe Harbor Matching Contributions and discretionary contributions.     (3)
  A Participant who had attained age 591/2 may, prior to separation from
Service, elect to withdraw all of any part of the vested Non-Safe Harbor
Matching Contributions and discretionary contributions.

  (e)   Unless otherwise elected by the Employer in the Adoption Agreement,
Elective Deferrals, Qualified Non-Elective Contributions, Safe Harbor Matching
and Non-Elective Contributions, and Qualified Matching Contributions, and income
allocable to each, are not distributable to a Participant earlier than upon
separation from Service, death, or Disability. Such amounts may also be
distributed upon:

- 51 -



--------------------------------------------------------------------------------



 



  (1)   termination of the Plan without the establishment of another Defined
Contribution Plan other than an employee stock ownership plan [as defined in
Code Section 4975(e)(7)] or a Simplified Employee Pension Plan [as defined in
Code Section 408(k)], or a SIMPLE IRA plan [as defined in Code Section 408(p)],
    (2)   the disposition by a corporation to an unrelated corporation of
substantially all of the assets [within the meaning of Code Section 409(d)(2)]
used in a trade or business of such corporation if such corporation continues to
maintain this Plan after the disposition, but only with respect to Employees who
continue employment with the corporation acquiring such assets,     (3)   the
disposition by a corporation to an unrelated entity of such corporation’s
interest in a subsidiary [within the meaning of Code Section 409(d)(3)] if such
corporation continues to maintain this Plan, but only with respect to Employees
who continue employment with such subsidiary,         the attainment of age
591/2, or         the hardship of a Participant as described in paragraph 6.9.

  (f)   An in-service withdrawal shall not be eligible for redeposit to the
Trust. A withdrawal under this paragraph shall not prohibit such Participant
from sharing in any future Employer contribution he or she would otherwise be
eligible to receive.     (g)   Money purchase pension plans and target benefit
plans may not allow in-service withdrawals prior to attainment of the Normal
Retirement Age as specified in the Adoption Agreement.     (h)   Notwithstanding
any provisions of the Plan to the contrary, to the extent that any optional form
of benefit under this Plan permits a distribution prior to the Participant’s
retirement, death, Disability, or separation from Service, and prior to Plan
termination, the optional form of benefits is not available with respect to
benefits attributable to assets (including the post-transfer earnings thereon)
and liabilities that are transferred within the meaning of Code Section 414(l),
to this Plan from a money purchase pension plan qualified under Code Section
401(a) (other than any portion of those assets and liabilities attributable to
Voluntary After-tax Contributions).     (i)   A Participant may withdraw any
amount attributable to profit-sharing contributions, Elective Deferrals,
Matching Contributions, Rollover and Transfer Contributions, not in excess of
the vested amount of such contributions, if the withdrawal is made after the
Participant attains age 591/2, as elected in the Adoption Agreement.     (j)  
Partially Vested Participants - If a distribution is made at a time when a
Participant has a nonforfeitable right to less than 100% of the account balance
derived from Employer contributions and the Participant may increase the
nonforfeitable percentage in the account:

  (1)   a separate account will be established for the Participant’s interest in
the Plan as of the time of the distribution, and     (2)   at any relevant time
the Participant’s nonforfeitable portion of the separate account will be equal
to an amount (“X”) determined by the formula:

X = P [AB + D] - D

      For purposes of applying the formula: “P” is the nonforfeitable percentage
at the relevant time, “AB” is the account balance at the relevant time, “D” is
the amount of the distribution.

- 52 -



--------------------------------------------------------------------------------



 



6.9 Hardship Withdrawals
If elected in the Adoption Agreement, a Participant may request a Hardship
withdrawal as provided in this paragraph. If applicable, Hardship withdrawals
are subject to the spousal consent requirements in Code Sections 401(a)(11) and
417. A request to withdraw amounts must be consented to by the Participant’s
Spouse unless the Plan satisfies the safe harbor provisions under paragraph 8.7
hereof. Spousal consent, if required, shall comply with the requirements of
paragraph 6.4 relating to immediate distributions.
If elected in the Adoption Agreement, a Participant shall be permitted to make a
Hardship withdrawal of any amount attributable to the vested portion of Elective
Deferral Contributions (and any earnings credited to a Participant’s account as
of the later of December 31, 1988, and the end of the last Plan Year ending
before July 1, 1989). If elected in the Adoption Agreement, fully vested
profit-sharing contributions, Matching Contributions, Rollover Contributions,
Transfer Contributions and the income allocable to each (without regard to
attainment of age 591/2 or Disability) may be available for Hardship withdrawal
if the Participant establishes that an immediate and heavy financial need exists
and the withdrawal is necessary to satisfy such financial need. A Participant
may withdraw all or any part of the fair market value of his or her Voluntary or
Required After-tax Contributions due to a Hardship upon request to the Plan
Administrator. Such request shall be made in accordance with procedures adopted
by the Plan Administrator or his or her designate who shall have sole authority
to authorize and direct a Hardship withdrawal pursuant to the following rules:

  (a)   Administrative Requirements — A distribution will be considered as
necessary to satisfy an immediate and heavy financial need of the Participant
only if:

  (1)   The Participant has obtained all distributions, other than Hardship
distributions, and all nontaxable loans under all plans maintained by the
Employer.     (2)   The Participant’s Elective Deferrals, Voluntary After-tax
Contributions and Required After-tax Contributions will be suspended for all
plans maintained by the Employer (other than benefits under Code Section 125
plans) for twelve (12) months after the receipt of the Hardship distribution.  
  (3)   The distribution is not in excess of the amount of the immediate and
heavy financial need described at paragraph (b) including amounts necessary to
pay any Federal, state or local income taxes or penalties reasonably anticipated
to result from the distribution.     (4)   All plans maintained by the Employer
must provide that a Participant may not make Elective Deferrals for the
Participant’s taxable year immediately following the taxable year of the
Hardship distribution in excess of the applicable limit under Code Section
402(g) for such taxable year, less the amount of such Participant’s Elective
Deferrals for the taxable year during which the Hardship distribution was
received.

  (b)   Exclusive Reasons For Hardship Withdrawal — An immediate and heavy
financial need exists when the Hardship withdrawal will be used to pay the
following:

expenses incurred or necessary for medical care [described in Code Section
213(d)] of the Participant, his or her Spouse, children and other dependents,

  (2)   the cost directly related to the purchase (excluding mortgage payments)
of the principal residence of the Participant,     (3)   payment of tuition and
related educational expenses (including but not limited to expenses associated
with room and board) for the next twelve (12) months of post-secondary education
for the Participant, his or her Spouse, children or other dependents, or     (4)
  the need to prevent eviction of the Participant from, or a foreclosure on the
mortgage of, the Participant’s principal residence.

- 53 -



--------------------------------------------------------------------------------



 



  (c)   If a request for a Hardship withdrawal is approved by the Plan
Administrator, funds shall be withdrawn from the contribution sources as elected
in the Adoption Agreement unless provided otherwise by the Plan Administrator in
an administrative procedure. Liquidation of a Participant’s assets for the
purpose of a Hardship withdrawal will be allocated on a pro-rata basis across
all the investment alternatives in a Participant’s account, unless otherwise
provided by administrative procedure or by a directive from the Plan
Administrator or by the Plan Participant.

6.10 Direct Rollover Of Benefits
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Participant’s election under this paragraph, for distributions made on
or after January 1, 1993, a Participant may elect, at the time and in the manner
prescribed by the Plan Administrator, to have any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan or individual
retirement account specified by the Participant in a Direct Rollover. Any
portion of a distribution which is not paid directly to an Eligible Retirement
Plan or individual retirement account shall be distributed to the Participant.
For purposes of this paragraph, a surviving Spouse or a Spouse or former Spouse
who is an alternate payee under a Qualified Domestic Relations Order as defined
in Code Section 414(p), will be permitted to elect to have any Eligible Rollover
Distribution paid directly to an individual retirement account (IRA) or an
individual retirement annuity (IRA) or to another Qualified Plan in which the
alternate payee is a participant.

  (b)   If the entire Vested Account Balance is not eligible for a Direct
Rollover of benefits as described in (a) above, the Participant may either make
an elective transfer of the entire Vested Account Balance pursuant to the
procedure described at paragraph 4.5 or a direct rollover of the portion which
can be rolled over as described in (a) above and an elective transfer of the
rest as described in paragraph 4.5 herein.     (c)   After December 31, 2001,
the elective transfer of distributable benefits will be available only if the
direct rollover provisions of Code Section 401(a)(31) would not be available to
transfer the Participant’s entire Vested Account Balance to the transferee plan.
This elective transfer option will only be available in the following
circumstances;

The Plan does not have a single sum distribution option available. The benefits
are distributable only in a periodic payment method.
The distribution includes benefits that are not eligible for rollover treatment,
including benefits attributable to After-tax Contributions, required minimum
distributions or other amounts that have previously been included in income.

  (d)   Distributions that consist of the Participant’s entire account balance
which is entirely eligible for rollover treatment will be transferred as a
direct rollover rather than an elective transfer.

6.11 Participant’s Notice 
 In the event that a Participant’s benefit becomes payable under Plan terms or
if a Participant requests distribution of his or her benefit, the Plan
Administrator shall provide such Participant with a notice regarding
distribution of such benefit. The notice shall describe any Plan related
information regarding the distribution including the Joint and Survivor Annuity
requirements provided at paragraph 6.4(d), if applicable, the normal and
optional forms of payment provided at paragraph 6.5, and the information
required in connection with an Eligible Rollover Distribution. Information in
connection with an Eligible Rollover Distribution shall include the right to
have the funds transferred directly to another Qualified Plan or individual
retirement account, the income tax withholding requirements, the rollover rules
with respect to amounts distributed to the Participant, the default direct
rollover provisions of Vested Account Balances greater than $1,000 but less than
or equal to $5,000 (any other appropriate information such as the name and
address, and telephone number of the IRA Trustee and information regarding IRA
maintenance and withdrawal fees and how the IRA funds will be invested) and the
general tax rules which apply to

- 54 -



--------------------------------------------------------------------------------



 



such distributions. Such notice shall be provided to the Participant within the
time period prescribed at paragraph 6.4(d) hereof or, if the safe harbor
provisions of paragraph 8.7 are applicable, not less than thirty (30) days prior
to the Annuity Starting Date, subject to a waiver period of a lesser number of
days if elected by the Participant and if applicable, their Spouse. A default
direct rollover will occur not less than thirty (30) days and not more than
ninety (90) days after such notice with the explanation of the default direct
rollover is provided to the separating Participant.
6.12 Assets Transferred From Money Purchase Pension Plans
Notwithstanding any provision of this Plan to the contrary, to the extent that
any optional form of benefit under this Plan permits a distribution prior to the
Employee’s retirement, death, Disability, or severance from employment, and
prior to Plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the associated
post-transfer earnings) and liabilities that are transferred, within the meaning
of Code Section 414(l), to this Plan from a money purchase pension plan
qualified under Code Section 401(a) (other than any portion of those assets and
liabilities attributable to Voluntary After-tax Contributions).
6.13 Assets Transferred From A Code Section 401(k) Plan
If the Plan receives a direct transfer (by merger or otherwise) of Elective
Deferrals (or amounts treated as Elective Deferrals) under a Plan with a Code
Section 401(k) arrangement, the distribution restrictions of Code
Sections 401(k)(2) and 401(k)(10) continue to apply to those transferred
Elective Deferrals.

- 55 -



--------------------------------------------------------------------------------



 



ARTICLE VII
DISTRIBUTION REQUIREMENTS
7.1 Joint And Survivor Annuity Requirements 
All distributions made under the terms of this Plan must comply with the
provisions of Article VIII including, if applicable, the safe harbor provisions
thereunder.
7.2 Minimum Distribution Requirements 
All distributions required under this Article shall be determined and made in
accordance with the minimum distribution requirements of Code Section 401(a)(9)
and the Regulations issued thereunder, including the minimum distribution
incidental benefit rules found at Regulations Section 1.401(a)(9)-2. The entire
interest of a Participant must be distributed or begin to be distributed no
later than the Participant’s Required Beginning Date. Life expectancy and joint
and last survivor life expectancies are computed by using the expected return
multiples found in Tables V and VI of Regulations Section 1.72-9.
7.3 Limits On Distribution Periods
As of the First Distribution Calendar Year, distributions, if not made in a
single sum, may only be made over one of the following periods (or a combination
thereof):

      the life of the Participant,

    the life of the Participant and their Beneficiary,       a period certain
not extending beyond the life expectancy of the Participant, or       a period
certain not extending beyond the joint and last survivor life expectancy of the
Participant and their Beneficiary.

7.4 Required Distributions On Or After The Required Beginning Date

  (a)   If a Participant’s benefit is to be distributed over (i) a period not
extending beyond the life expectancy of the Participant or the joint life and
last survivor expectancy of the Participant and the Participant’s Beneficiary or
(ii) a period not extending beyond the life expectancy of the Beneficiary, the
amount required to be distributed for each calendar year, beginning with
distributions for the First Distribution Calendar Year, must at least equal the
sum obtained by dividing the Participant’s benefit by the Applicable Life
Expectancy.     (b)   For calendar years beginning before January 1, 1988, if
the Participant’s Spouse is not the designated Beneficiary, the method of
distribution selected must assure that at least 50% of the Present Value of the
amount available for the distribution is paid within the life expectancy of the
Participant.     (c)   For calendar years beginning after December 31, 1989, the
amount to be distributed each year beginning with distributions for the First
Distribution Calendar Year, shall not be less than the quotient obtained by
dividing the Participant’s Benefit by the lesser of (i) the Applicable Life
Expectancy or (ii) if the Participant’s Spouse is not the Beneficiary, the
applicable divisor determined from the table set forth in Q&A-4 of Regulations
Section 1.401(a)(9)-2. Distributions after the death of the Participant shall be
distributed using the Applicable Life Expectancy as the relevant divisor without
regard to Regulations Section 1.401(a)(9)-2.     (d)   The minimum distribution
required for the Participant’s First Distribution Calendar Year must be made on
or before the Participant’s Required Beginning Date. The minimum distribution
for other calendar years, including the minimum distribution for the
Distribution Calendar Year in which

- 56 -



--------------------------------------------------------------------------------



 



      the Participant’s Required Beginning Date occurs, must be made on or
before December 31 of that Distribution Calendar Year.     (e)   If the
Participant’s Benefit is distributed in the form of an annuity, distributions
thereunder shall be made in accordance with the requirements of Code
Section 401(a)(9) and the Regulations thereunder.     (f)   Distributions made
to a Participant and the Participant’s Beneficiary shall be made in accordance
with the incidental death benefit requirements of Code Section 401(a)(9) and the
Regulations issued thereunder.     (g)   For purposes of determining the amount
of the required distribution for each Distribution Calendar Year, the account
balance to be used is the account balance determined as of the last Valuation
Date preceding the Distribution Calendar Year. This balance will be increased by
the amount of any contributions or forfeitures allocated to the account balance
after the Valuation Date in such preceding calendar year. Such balance will also
be decreased by distributions made after the Valuation Date in such preceding
Calendar Year.     (h)   For purposes of paragraph 7.4(g), if any portion of the
minimum distribution for the First Distribution Calendar Year is made in the
second Distribution Calendar Year on or before the Required Beginning Date, the
amount of the minimum distribution made in the second Distribution Calendar Year
shall be treated as if it had been made in the immediately preceding
Distribution Calendar Year.

7.5 Required Beginning Date
If this Plan is an amendment or restatement of a Plan which included the
provisions of the minimum distribution rules as in effect prior to the enactment
of the Small Business Job Protection Act of 1996 (SBJPA), the Employer may elect
in the Adoption Agreement to substitute the minimum distribution rules in effect
after the enactment of SBJPA. The Employer, so electing, must also elect in the
Adoption Agreement those transitional rules that shall apply to its Plan.

      The Required Beginning Date for a Participant who is a 5% owner with
respect to the Plan Year ending in the calendar year in which the Participant
attains age 701/2 is the April 1 of the calendar year following the calendar
year in which the Participant attains age 701/2. Once distributions have begun
to a 5% owner under this paragraph, they must continue to be distributed even if
the Participant ceases to be a 5% owner in any subsequent year.         Unless
the Employer has elected to continue to operate the provisions of the minimum
required distribution in accordance with the provisions prior to the enactment
of the SBJPA, or if elected otherwise in the Adoption Agreement or by operation
of the Plan, the Required Beginning Date for a Participant who is not a 5% owner
is no later than the April 1 of the calendar year following the later of the
calendar year in which the Participant attains age 701/2 or the calendar year in
which the Participant retires.         If the Employer has elected to continue
under the prior provisions of the law, then except as provided below, the
Required Beginning Date is the April 1 of the calendar year following the
calendar year in which a Participant attains age 701/2.

  (1)   A Participant who:

  (i)   is not a 5% owner,     (ii)   has not had a Separation from Service,    
    had attained age 701/2 prior to 1997, and         had previously commenced
required minimum distributions under the distribution rules (as then in effect)
may elect to discontinue receiving

- 57 -



--------------------------------------------------------------------------------



 



      distributions under the Plan. A Participant who makes such an election to
discontinue distributions must establish a new Annuity Starting Date when
benefits recommence under the Plan. A married Participant who is subject to the
Qualified Joint and Survivor Annuity provisions of 8.9 must obtain spousal
consent to discontinue his or her distributions if distributions are in the form
of a Qualified Joint and Survivor Annuity and to recommence benefits in a form
other than a Qualified Joint and Survivor Annuity. Any such election will be
made pursuant to the uniform and nondiscriminatory procedures established by the
Plan Administrator.

      A Participant who:

is not a more than 5% owner, and
had attained age 701/2 in 1997 or in a later year (or attained age 701/2 in
1996, but had not commenced required minimum distributions in 1996) may elect to
postpone distribution of the required minimum distributions until the
Participant’s Required Beginning Date as established in this paragraph. If a
Participant attained age 701/2 in 1996, he or she must have elected under this
paragraph to postpone distribution by December 31, 1997. If the Participant
attains age 701/2 in 1997 or later, he or she must elect to postpone
distributions under this paragraph not later than April 1 of the year following
the year in which the Participant attained age 701/2.

  (iii)   Notwithstanding the foregoing, a Participant who is not a more than 5%
owner, has not had a separation from service, and is currently in benefit
payment status because of attainment of age 701/2 in 1997 or in a later year (or
attained age 701/2 in 1996) may elect to discontinue receiving distributions
under the Plan and recommence payments by April 1 of the calendar year in which
the Participant retires. A Participant who makes such an election to discontinue
distributions must establish a new Annuity Starting Date when benefits
recommence under the Plan. A married Participant who is subject to the Qualified
Joint and Survivor Annuity provisions of paragraph 8.9 must obtain spousal
consent to discontinue his or her distributions if distributions are in the form
of a Qualified Joint and Survivor Annuity and to recommence benefits in the form
other than a Qualified Joint and Survivor Annuity. Any such election will be
made pursuant to the uniform and nondiscriminatory procedures established by the
Plan Administrator.

      The Required Beginning Date for a Participant who:         had attained
age 701/2 prior to January 1, 1998, and

  (ii)   was not a 5% owner at any time during the Plan Year ending with or
within the calendar year in which the Participant attained age 661/2 or any
subsequent Plan Year, is April 1 of the calendar year following the calendar
year in which the Participant retires.

      Except as provided above, the Required Beginning Date for a Participant
who was a 5% owner at any time during the five (5) Plan Year period ending in
the calendar year in which the Participant attained age 701/2 is April 1 of the
calendar year following the calendar year in which the Participant attained age
701/2. For a Participant who became a 5% owner during any Plan Year after the
calendar year in which the Participant attained age 701/2, the Required
Beginning Date is April 1 of the calendar year in which such subsequent Plan
Year ends.

- 58 -



--------------------------------------------------------------------------------



 



For purposes of this Article, the term 5% owner shall have the same meaning as
the term is defined under Code Section 416. A Participant is treated as a 5%
owner under this paragraph if such Participant is a 5% owner at any time during
the Plan Year ending with or within the calendar year the Participant attains
age 701/2. Once distributions have begun to a 5% owner under this paragraph,
they must continue to be distributed even if the Participant ceases to be a 5%
owner in a subsequent year.
7.6 Transitional Rules
Notwithstanding the other requirements of this Article and subject to the
requirements of Article VIII, Joint and Survivor Annuity Requirements,
distribution on behalf of any Employee, including a 5% owner may be made in
accordance with all of the following requirements, regardless of when such
distribution commences:

  (1)   the distribution by the Trust is one which would not have disqualified
such Trust under Code Section 401(a)(9) as in effect prior to amendment by the
Deficit Reduction Act of 1984,     (2)   the distribution is in accordance with
a method of distribution designated by the Participant whose interest in the
Trust is being distributed or, if the Participant is deceased, by a Beneficiary
of such Participant,     (3)   such designation was in writing, was signed by
the Participant or the Beneficiary, and was made before January 1, 1984,     (4)
  the Participant had accrued a benefit under the Plan as of December 31, 1983,
and     (5)   the method of distribution designated by the Participant or the
Beneficiary specifies the time at which distribution will commence, the period
over which distributions will be made, and in the case of any distribution upon
the Participant’s death, the Beneficiaries of the Participant listed in order of
priority.

  (b)   A distribution upon death will not be covered by this transitional rule
unless the information in the designation contains the required information
described above with respect to the distributions to be made upon the death of
the Participant.     (c)   For any distribution which commences before
January 1, 1984, but continues after December 31, 1983, the Participant or the
Beneficiary to whom such distribution is being made, will be presumed to have
designated the method of distribution under which the distribution is being
made, if the method of distribution was specified in writing and the
distribution satisfies the requirements in subparagraphs (a)(1) through
(5) above.     (d)   If a designation is revoked, any subsequent distribution
must satisfy the requirements of Code Section 401(a)(9) and the Regulations
thereunder. If a designation is revoked subsequent to the date distributions are
required to begin, the Plan must distribute by the end of the calendar year
following the calendar year in which the revocation occurs the total amount not
yet distributed which would have been required to have been distributed to
satisfy Code Section 401(a)(9) and the Regulations thereunder, but for the Code
Section 242(b)(2) election of the Tax Equity and Fiscal Responsibility Act of
1982. For calendar years beginning after 1988, such distributions must meet the
minimum distribution incidental benefit requirements in Section 1.401(a)(9)-2 of
the Income Tax Regulations. Any changes in the designation will be considered to
be a revocation of the designation. However, the mere substitution or addition
of another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life). In the case in which an amount is
transferred or rolled over from one plan to another plan, the rules in Q&A J-2
and Q&A J-3 of the Regulations shall apply.

- 59 -



--------------------------------------------------------------------------------



 



7.7 Designation Of Beneficiary
Each Participant shall file a written designation of Beneficiary with the Plan
Administrator upon qualifying for participation in this Plan. Such designation
shall remain in force until revoked by the Participant by filing a new
Beneficiary designation form with the Employer. A profit-sharing or 401(k) Plan
satisfying the requirements of paragraph 8.7 requires the Beneficiary shall be
the Participant’s Spouse, if any, unless such Spouse properly consents
otherwise.
7.8 Beneficiary

      For purposes of the Plan, a Beneficiary is the person or persons
designated as such in accordance with Code Section 401(a)(9) and the Regulations
thereunder by the Participant or by the Participant’s surviving Spouse if the
Participant’s surviving Spouse is entitled to receive distributions under the
Plan. Such a designation by the Participant’s surviving Spouse, however, shall
relate solely to the distributions to be made under the Plan after the death of
both the Participant and the surviving Spouse. A Beneficiary designation shall
be communicated to the Plan Administrator on a form or other type of
communication acceptable to the Plan Administrator for use in connection with
the Plan, signed by the designating person, and subject to the last sentence of
this subparagraph (a), filed with the Plan Administrator in accordance with this
paragraph 7.8 not later than thirty (30) days after the designating person’s
death. The form may name individuals, trusts or estates to take upon the
contingency of survival and may specify or limit the manner of distribution
thereto. In the event a Participant or the Participant’s surviving Spouse, as
the case may be, fails to properly designate a Beneficiary (including, as
improper, a designation to which the Participant’s surviving Spouse did not
properly consent) or in the event that no properly designated Beneficiary
survives the Participant or the Participant’s surviving Spouse, as applicable,
then the Beneficiary of such person shall be his surviving Spouse or, if none,
his issue per stirpes or, if no issue, the Participant’s surviving parents in
equal shares, or if no surviving parents, then to the Participant’s estate.    
    The Beneficiary designation last accepted by the Plan Administrator during
the designating person’s lifetime before such distribution is to commence shall
be controlling and, whether or not fully dispositive of the vested portion of
the account of the Participant involved, thereupon shall revoke all such forms
previously filed by that person.         Notwithstanding subparagraph (a) of
this paragraph 7.8, the designation by a married Participant of any Beneficiary
other than the Participant’s Spouse, or the change of any such Beneficiary to a
new Beneficiary other than the Participant’s Spouse, shall not be valid unless
made in writing and consented to by the Participant’s Spouse. The Spouse’s
consent to such designation must be made in the manner described in this
paragraph 7.8.         Any Beneficiary designation made and in effect under a
Qualified Plan immediately prior to that Plan’s amendment and continuation in
the form of this Plan shall be deemed to be a valid Beneficiary designation
filed under this Plan to the extent consistent with this Plan. If such
Beneficiary designation was made with respect to a Qualified Plan that permitted
the Participant to designate without spousal consent a Beneficiary to receive
50% of the Participant’s account balance in the event of the Participant’s
death, with respect to such Beneficiary designation under this Plan, paragraph
7.8 shall be applied by application of 50% of the vested portion of the
Participant’s account toward the purchase of a Qualified Pre-Retirement Survivor
Annuity and the balance of the Participant’s account shall be paid to the
designated Beneficiary pursuant to the provisions of Article VIII. In such
event, the amount of Voluntary After-tax Contributions applied to the purchase
of the annuity shall be in the same proportion as the Voluntary After-tax
Contributions bear to the entire Participant’s account.

- 60 -



--------------------------------------------------------------------------------



 



7.9 Distribution Beginning Before Death
This paragraph is applicable only after the Participant’s Required Beginning
Date as elected by the Employer in the Adoption Agreement. If the Participant
dies after distribution of his or her interest has begun, the remaining portion
of such interest will continue to be distributed at least as rapidly as under
the method of distribution being used prior to the Participant’s death.
7.10 Distribution Beginning After Death
This paragraph is applicable before the Participant’s Required Beginning Date as
elected by the Employer in the Adoption Agreement, even if distributions have
commenced from the Plan. If the Participant dies before distribution of his or
her interest begins, distribution of the Participant’s entire interest shall be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death, except to the extent that an election is made to
receive distributions in accordance with (a) or (b) below:

      if any portion of the Participant’s interest is payable to a Beneficiary,
distributions may be made over the life or over a period certain not greater
than the life expectancy of the Beneficiary commencing on or before December 31
of the calendar year immediately following the calendar year in which the
Participant died;         if the Beneficiary is the Participant’s surviving
Spouse, the date distributions are required to begin in accordance with
(a) above shall not be earlier than the later of (i) December 31 of the calendar
year immediately following the calendar year in which the Participant died or
(ii) December 31 of the calendar year in which the Participant would have
attained age 701/2.

If the Participant has not made an election pursuant to this paragraph 7.10 by
the time of his or her death, the Participant’s Beneficiary must elect the
method of distribution no later than the earlier of (i) December 31 of the
calendar year in which distributions would be required to begin under this
section, or (ii) December 31 of the calendar year which contains the fifth
anniversary of the date of death of the Participant. If the Participant has no
Beneficiary, or if the Beneficiary does not elect a method of distribution, then
distribution of the Participant’s entire interest must be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. If the surviving Spouse dies after the Participant but
before payments to such Spouse begin, the provisions of this paragraph with the
exception of subparagraph (b) herein, shall be applied as if the surviving
Spouse were the Participant. For the purposes of this paragraph and paragraph
7.9, distribution of a Participant’s interest is considered to begin on the
Participant’s Required Beginning Date (or, if the preceding sentence is
applicable, the date distribution is required to begin to the Surviving Spouse).
If distribution in the form of an annuity described in paragraph 7.4(d)
irrevocably commences to the Participant before the Required Beginning Date, the
date distribution is considered to begin is the date distribution actually
commences.
7.11 Distribution Of Excess Elective Deferrals

  (a)   No Participant shall be permitted to defer under this Plan with respect
to a calendar year more than the maximum dollar amount permitted under Code
Section 402(g), as indexed, for such calendar year. If a Participant defers more
than the maximum allowed due to mistake of fact, such Excess Elective Deferrals
shall be distributed to the Participant no later than April 15 following the
calendar year to which the excess is attributable. If a Participant who
participates in this Plan and in another plan which permits Elective Deferrals
defers more than the Code Section 402(g) maximum, such Participant shall have
the right to notify one or both plans by March 1 of the calendar year following
the year to which the excess is attributable requesting a distribution of the
Excess Elective Deferral. A Participant is deemed to notify the Plan
Administrator of any Excess Elective Deferrals that arise by taking into account
only those Elective Deferrals made to the Plan of the Employer. If distribution
is requested, the applicable plan(s) shall make distribution of the Excess
Elective Deferrals, plus any income and minus any loss allocable thereto, no
later than April 15 following the calendar year to which the excess is
attributable. Excess Elective Deferrals which are distributed on a timely basis
shall not be considered Annual Additions for the Limitation Year during which
such amounts are deferred.

- 61 -



--------------------------------------------------------------------------------



 



  (b)   Excess Elective Deferrals shall be adjusted for any income or loss up to
the date of distribution. The income or loss allocable to Excess Elective
Deferrals is the sum of (1) income or loss allocable to the Participant’s
Elective Deferral account for the taxable year multiplied by a fraction, the
numerator of which is such Participant’s Excess Elective Deferrals for the year
and the denominator is the Participant’s account balance attributable to
Elective Deferrals without regard to any income or loss occurring during such
taxable year; and (2) ten percent (10%) of the amount determined under
(1) multiplied by the number of whole calendar months between the end of the
Participant’s taxable year and the date of the distribution, counting the month
of the distribution if the distribution occurs after the fifteenth (15th) of
such month.     (c)   The amount a Participant receives as a distribution of his
or her Excess Elective Deferrals is includible in income with respect to the
taxable year to which the excess is attributable.     (d)   Any income
attributable to the Excess Elective Deferrals determined in (b) above shall be
includible in income with respect to the taxable year in which the excess is
distributed.

7.12 Distribution Of Excess Contributions

  (a)   Excess Contributions plus any income and minus any loss allocable
thereto, shall be distributed to affected Participants no later than the last
day of the Plan Year following the Plan Year to which the Excess Contributions
are attributable. Excess Contributions are allocated to the Highly Compensated
Employees with the largest amounts of Employer contributions taken into account
in calculating the ADP Test for the year in which the excess arose beginning
with the Highly Compensated Employee with the largest amount of such Employer
contributions and continuing in descending order until all the Excess
Contributions have been allocated. For purposes of the preceding sentence, the
“largest amount” is determined after distribution of any Excess Contributions.
If such Excess Contributions are distributed more than two and one-half (21/2)
months after the last day of the Plan Year to which the Excess Contributions are
attributable, a 10% excise tax will be imposed on the Employer maintaining the
Plan with respect to the principal amount of the excess.     (b)   Excess
Contributions, including any amount recharacterized as a Voluntary After-tax
Contribution, shall be treated as Annual Additions with respect to the Plan Year
to which the excess is attributable.     (c)   Excess Contributions shall be
adjusted for any income or loss up to the date of distribution. The income or
loss allocable to Excess Contributions allocated to each Participant is the sum
of (1) income or loss allocable to the Participant’s Elective Deferral account
(and, if applicable, the Qualified Nonelective Contribution Account or the
Qualified Matching Contribution Account or both) for the Plan Year multiplied by
a fraction, the numerator of which is such Participant’s Excess Contributions
for the year and the denominator is the Participant’s account balance
attributable to Elective Deferrals (and Qualified Nonelective Contributions or
Qualified Matching Contributions, or both, if any of such contributions are
included in the ADP test) without regard to any income or loss occurring during
such Plan Year; and (2) ten percent (10%) of the amount determined under
(1) multiplied by the number of whole calendar months between the end of the
Plan Year and the date of distribution, counting the month of distribution if
the distribution occurs after the fifteenth (15th) of such month.     (d)  
Excess Contributions shall be distributed from the Participant’s Elective
Deferral account and Qualified Matching Contribution account (if applicable) in
proportion to the Participant’s Elective Deferrals and Qualified Matching
Contributions (to the extent used in the ADP Test) for the test year. Excess
Contributions shall be distributed from the Participant’s Qualified Non-Elective
Contribution account only to the extent that such Excess Contributions exceed
the Participant’s Elective Deferrals and Qualified Matching Contributions
account for the applicable test year.

- 62 -



--------------------------------------------------------------------------------



 



  (e)   The return of an Excess Contribution under a Plan established under a
Davis-Bacon Adoption Agreement will be reported as additional wages paid to the
affected Participant.

7.13 Distribution Of Excess Aggregate Contributions

  (a)   Notwithstanding any other provisions of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if forfeitable or if not forfeitable, distributed no later than the
last day of each Plan Year to Participants to whose accounts such Excess
Aggregate Contributions were allocated for the preceding Plan Year. Excess
Aggregate Contributions are allocated to the Highly Compensated Employees with
the largest Contribution Percentage Amounts taken into account in calculating
the ACP test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such Contribution Percentage and
continuing in descending order until all the Excess Aggregate Contributions have
been allocated. For purposes of the preceding sentence, the “largest amount” is
determined after distribution of any Excess Aggregate Contributions.     (b)  
If such Excess Aggregate Contributions are distributed more than two and
one-half (21/2) months after the last day of the Plan Year in which such excess
amount arose, a 10% excise tax will be imposed on the Employer maintaining the
Plan with respect to those amounts. Excess Aggregate Contributions shall be
treated as Annual Additions for purposes of Article X, Limitations On
Allocations.     (c)   Excess Aggregate Contributions shall be adjusted for any
income or loss up to the date of the distribution. The income or loss allocable
to the Excess Aggregate Contributions allocated to each Participant is the sum
of (1) income or loss allocable to each Participant’s Employee Contribution
account, Matching Contribution account, Qualified Matching Contribution account
(if any, and if all amounts therein are not used in the ADP test) and, if
applicable, Qualified Nonelective Contribution account and the Elective Deferral
account of the Plan Year multiplied by a fraction, the numerator of which is
such Participant’s Excess Aggregate Contributions for the year end the
denominator is the Participant’s account balance(s) attributable to Contribution
Percentage amounts without regard to any income or loss occurring during such
Plan Year; and (2) ten percent (10%) of the amount determined under
(1) multiplied by the number of whole calendar months between the end of the
Plan Year and the date of distribution, counting the month of distribution if
distribution occurs after the fifteenth (15th) of such month.     (d)   Excess
Aggregate Contributions shall be forfeited if forfeitable, or distributed on a
pro-rata basis, from the Participant’s Voluntary After-tax Contribution account,
Required After-tax Contribution account, Matching Contribution account and
Qualified Matching Contribution account (and if applicable the Participant’s
Qualified Matching Contribution account, and/or Elective Deferral account, or
both).     (e)   Forfeitures of Excess Aggregate Contributions may be
reallocated to the accounts of other Participants or applied to reduce Employer
contributions, or as otherwise elected by the Employer in the Adoption
Agreement.

7.14 Distributions To Minors And Individuals Who Are Legally Incompetent 
Benefits payable to either a minor or an individual who has been declared
legally incompetent shall be paid, at the direction of the conservator appointed
either under a court order or applicable state law which permits such an
individual to be a guardian for the benefit of said minor or incompetent.
7.15 Unclaimed Benefits

  (a)   If elected on the Adoption Agreement, the default form of payment will
be a direct rollover into an individual retirement account or annuity for any
cash out distribution of amounts greater than $1,000 but less than or equal to
$5,000 made pursuant to Code Sections 411(a)(7), 411(a)(11) and 417(e)(1). If an
individual retirement account or annuity is established, no amounts contributed
to

- 63 -



--------------------------------------------------------------------------------



 



      these accounts may be forfeited under the Plan.     (b)   The Plan
Administrator shall notify Participants or Beneficiaries by certified or
registered mail sent to his or her last known address of record with the
Employer when their benefits become distributable as provided at paragraph 6.11
hereof. If a Participant or Beneficiary does not respond to the notice within
ninety (90) days of the date of the notice, the Plan Administrator may take
reasonable steps to locate the Participant or Beneficiary including, but not
limited to, requesting assistance from the Employer, Employees, Social Security
Administration and/or the Internal Revenue Service.     (c)   If the Participant
cannot be located after a period of twelve (12) months, or such other period
determined in a uniform and nondiscriminatory manner by the Plan Administrator,
the Plan Administrator shall treat the benefit as a forfeiture pursuant to
paragraph 9.8. The forfeiture provisions of this subparagraph 7.15(c) apply only
to the Participant’s or Beneficiary’s account balance which is less than $5,000.
If the Employer does not make a contribution for the Plan Year during which the
forfeiture takes place, such amount shall first be applied to pay Plan expenses
and, if there are no such expenses, it shall then be allocated to eligible
Participant accounts as if the amount were the Employer’s contribution for such
Plan Year.     (d)   If a Participant or Beneficiary later makes a claim for
such benefit, the Plan Administrator shall validate such claim and provide the
Participant or Beneficiary with all notices and other information necessary for
the Participant or Beneficiary to perfect the claim. If the Plan Administrator
validates the claim for benefits, the Participant’s account balance shall be
restored to the benefit amount treated as a forfeiture. Such benefit shall not
be adjusted for investment earnings or losses during the period beginning on the
date of forfeiture and ending on the date of restoration. The funds necessary to
restore the Participant’s account will first be taken from amounts eligible for
reallocation or other disposition as forfeitures with respect to the Plan Year.
If such funds do not exist or if such funds are insufficient, the Employer will
make a contribution prior to the date on which the benefit is payable to restore
such Participant’s account. Such benefit shall be paid or commence to be paid in
the same manner as if the benefit was eligible for distribution on the date the
claim for benefit is validated.     (e)   The Plan Administrator shall follow
the same procedure in locating and subsequently treating as a forfeiture the
benefit of a Participant or Beneficiary whose benefit has been properly paid
under Plan terms but where the Participant or Beneficiary has not negotiated the
benefit check(s).     (f)   Notwithstanding the foregoing, the Plan
Administrator in his discretion may establish alternative procedures for
locating and administering the benefits of missing Plan Participants.

- 64 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
JOINT AND SURVIVOR ANNUITY REQUIREMENTS
8.1 Applicability Of Provisions
The provisions of this Article shall apply to any Participant who is credited
with at least one (1) Hour of Service with the Employer and such other
Participants as provided in paragraph 8.8.
8.2 Payment Of Qualified Joint And Survivor Annuity
Unless an optional form of benefit is selected pursuant to a Qualified Election
within the ninety (90) day period ending on the Annuity Starting Date, a
Participant’s Vested Account Balance will be paid in the form of a Qualified
Joint and Survivor Annuity. For this purpose, a Qualified Joint and Survivor
Annuity with respect to an unmarried Participant’s Vested Account Balance will
be paid in the form of a straight life annuity. A straight life annuity means an
annuity payable in equal installments for the life of the Participant that
terminates upon the Participant’s death. The Participant may elect to have such
annuity distributed upon attainment of the Early Retirement Age under the Plan,
if any.
8.3 Payment Of Qualified Pre-Retirement Survivor Annuity
Unless an optional form of benefit has been elected within the Election Period
pursuant to a Qualified Election, if a Participant dies before benefits have
commenced then the Participant’s Vested Account Balance shall be paid in the
form of a life annuity for the life of the surviving Spouse. The surviving
Spouse may elect to have such annuity distributed within a reasonable period
after the Participant’s death. If no election has been made within the Election
Period prior to the Participant’s death, the surviving Spouse shall have the
right to select an optional form of benefit after the Participant’s death. Such
election will only be permitted if the surviving Spouse is provided with a
notice similar to that required under paragraph 8.5 except that the notice will
be modified to explain a life annuity rather than a Qualified Joint and Survivor
Annuity.
A Participant who does not meet the age thirty-five (35) requirement set forth
in the Election Period as of the end of any current Plan Year may make a special
qualified election to waive the Qualified Pre-Retirement Survivor Annuity for
the period beginning on the date of such election and ending on the first day of
the Plan Year in which the Participant will attain age thirty-five (35). Such
election shall not be valid unless the Participant receives a written
explanation of the Qualified Pre-Retirement Survivor Annuity in such terms as
are comparable to the explanation required under paragraph 8.5. Qualified
Pre-Retirement Survivor Annuity coverage will be automatically reinstated as of
the first day of the Plan Year in which the Participant attains age thirty-five
(35). Any new waiver on or after such date shall be subject to the full
requirements of this Article.
8.4 Qualified Election
A Qualified Election is an election to either waive a Qualified Joint and
Survivor Annuity or a Qualified Pre-Retirement Survivor Annuity. Any such
election shall not be effective unless:
the Participant’s Spouse consents in writing to the election,
the election designates a specific Beneficiary, including any class of
Beneficiaries or any contingent Beneficiaries, which may not be changed without
spousal consent unless the Spouse expressly permits designations by the
Participant without any further spousal consent,
the Spouse’s consent acknowledges the effect of the election, and
the Spouse’s consent is witnessed by a Plan representative or notary public.
A Participant’s waiver of the Qualified Joint and Survivor Annuity shall not be
effective unless the election designates a form of benefit payment which may not
be changed without spousal consent unless the Spouse expressly permits
designations by the Participant without any further spousal consent. If it is
established to the satisfaction of the Plan Administrator that the Participant
is unmarried or that the Spouse cannot be located, a waiver will be deemed a
Qualified Election. Any consent by a Spouse obtained under this provision (or
establishment that

- 65 -



--------------------------------------------------------------------------------



 



the consent of a Spouse cannot be obtained) shall be effective only with respect
to such Spouse. A consent that permits designations by the Participant without
any requirement of further consent by such Spouse must acknowledge that the
Spouse has the right to limit consent to a specific Beneficiary, and a specific
form of benefit where applicable, and that the Spouse voluntarily elects to
relinquish either or both of such rights. A revocation of a prior waiver may be
made by a Participant without the consent of the Spouse at any time before the
commencement of benefits. The number of revocations shall not be limited. No
consent obtained under this provision shall be valid unless the Participant has
received notice as provided in paragraphs 8.5 and 8.6 below.
8.5 Notice Requirements For Qualified Joint And Survivor Annuity
In the case of a Qualified Joint and Survivor Annuity, the Plan Administrator
shall, no less than thirty (30) days and no more than ninety (90) days prior to
the Annuity Starting Date, provide each Participant a written explanation of:
the terms and conditions of a Qualified Joint and Survivor Annuity,
the Participant’s right to make and the effect of an election to waive the
Qualified Joint and Survivor Annuity form of benefit,
the rights of a Participant’s Spouse, and
the right to make and the effect of a revocation of a previous election to waive
the Qualified Joint and Survivor Annuity.
The Annuity Starting Date may be less than thirty (30) days after and may be
before receipt of the written explanation described in the preceding paragraph
provided that:
the Plan Administrator clearly informs the Participant and the Participant’s
Spouse that they have a right to a period of at least thirty (30) days after
receiving the notice to consider the decision of whether to waive the Qualified
Joint and Survivor Annuity and elect (with spousal consent) a form of
distribution other than a Qualified Joint and Survivor Annuity; and
the Participant is permitted to revoke any affirmative distribution election at
least until the Annuity Starting Date or, if later, at any time prior to the
expiration to the seven (7) day period that begins the day after the explanation
of the Qualified Joint and Survivor Annuity is provided to the Participant.
8.6 Notice Requirements For Qualified Pre-Retirement Survivor Annuity
In the case of a Qualified Pre-Retirement Survivor Annuity as described in
paragraph 8.3, the Plan Administrator shall provide each Participant within the
applicable period for such Participant a written explanation of the Qualified
Pre-Retirement Survivor Annuity in such terms and in such manner as would be
comparable to the explanation provided for meeting the requirements of paragraph
8.5 applicable to a Qualified Joint and Survivor Annuity. The applicable period
for a Participant is whichever of the following periods ends at the latest date:

  (a)   the period beginning with the first day of the Plan Year in which the
Participant attains age thirty-two (32) and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains age thirty-five
(35),     (b)   a reasonable period ending after the individual becomes a
Participant, or     (c)   a reasonable period ending after this article first
applies to the Participant.     (d)   Notwithstanding the foregoing, notice must
be provided within a reasonable period ending after separation from Service in
the case of a Participant who separates from Service before attaining age
thirty-five (35). If such a Participant subsequently returns to employment with
the Employer, the applicable period for such Participant shall be redetermined.

- 66 -



--------------------------------------------------------------------------------



 



For purposes of applying the preceding paragraph, a reasonable period ending
after the events described in (b) and (c) is the end of the two (2) year period
beginning one (1) year prior to the date the applicable event occurs, and ending
one (1) year after that date. In the case of a Participant who separates form
Service before the Plan Year in which age thirty-five (35) is attained, notice
shall be provided within the two (2) year period beginning one (1) year prior to
separation and ending one (1) year after separation.
8.7 Special Safe Harbor Exception For Certain Profit-Sharing Or 401(k) Plans
This paragraph shall apply to a Participant in a profit-sharing or 401(k) plan,
and to any distribution, made on or after the first day of the first Plan Year
beginning after 1988, from or under a separate account attributable solely to
Qualified Voluntary Contributions, as maintained on behalf of a Participant in a
money purchase pension plan or target benefit plan, if the following conditions
are satisfied:
the Participant does not elect payments in the form of a life annuity, and
on the death of a Participant, the Participant’s Vested Account Balance will be
paid to the Participant’s Surviving Spouse, but if there is no surviving Spouse,
or if the Surviving Spouse has consented to, in a manner conforming to a
Qualified Election, then to the Participant’s Beneficiary.
The surviving Spouse may elect to have distribution of the Vested Account
Balance commence within the ninety (90) day period following the date of the
Participant’s death. The account balance shall be adjusted for gains or losses
occurring after the Participant’s death in accordance with the provisions of the
Plan governing the adjustment of account balances for other types of
distributions.

  (d)   If a Plan is otherwise exempt from the Qualified Joint and Survivor
Annuity requirements, the Qualified Joint and Survivor Annuity requirements are
not triggered unless the Participant in the Plan actually elects a life annuity
as a distribution option.     (e)   These safe harbor rules shall not be
applicable to a Participant in a profit-sharing or 401(k) plan if the Plan is
the recipient of a merger of assets from a plan which was subject to the
survivor annuity requirements of Code Sections 401(a)(11) and 417, and would
therefore have a Qualified Joint and Survivor Annuity as its normal form of
benefit, unless separate accounts or separate accounting was monitored for the
assets of the merged plan.     (f)   Money purchase and target benefit plans are
required to include the Qualified Joint and Survivor Annuity option. These Plans
may eliminate any periodic payment options that are not required by the
Qualified Joint and Survivor Annuity rules such as installment payments.     (g)
  The Participant may waive the spousal death benefit described in this
paragraph at any time provided that no such waiver shall be effective unless it
satisfies the conditions (described in paragraph 8.4) that would apply to the
Participant’s waiver of the Qualified Pre-Retirement Survivor Annuity.     (h)  
Profit Sharing Plans satisfying all of the requirements of this paragraph for a
Participant such that the Plan is not required to provide a Qualified Joint and
Survivor Annuity for the Participant, but that do provide such annuity (even if
the annuity is the normal form), may replace the Qualified Joint and Survivor
Annuity with payment in a single-sum distribution form that is otherwise
identical to such annuity in accordance with the requirements under the
Regulations Section 1.411(d)-4.     (i)   If this paragraph 8.7 is operative,
then all other provisions of this Article VIII other than paragraph 8.8 are
inoperative.

8.8 Transitional Joint And Survivor Annuity Rules
Special transitional rules apply to Participants who were not receiving benefits
on August 23, 1984.

- 67 -



--------------------------------------------------------------------------------



 



Any living Participant not receiving benefits on August 23, 1984, who would
otherwise not receive the benefits prescribed by the previous paragraphs of this
Article, must be given the opportunity to elect to have the prior paragraphs of
this Article apply if such Participant is credited with at least one (1) Hour of
Service under this Plan or a predecessor Plan in a Plan Year beginning on or
after January 1, 1976, and such Participant had at least ten (10) Years of
Service for vesting purposes when he or she separated from Service.
Any living Participant not receiving benefits on August 23, 1984, who was
credited with at least one (1) Hour of Service under this Plan or a predecessor
plan on or after September 2, 1974, and who is not otherwise credited with any
Service in a Plan Year beginning on or after January 1, 1976, must be given the
opportunity to have his or her benefits paid in accordance with paragraph 8.9.
The respective opportunities to elect [as described in (a) and (b) above] must
be afforded to the appropriate Participants during the period commencing on
August 23, 1984, and ending on the date benefits would otherwise commence to
said Participants.
8.9 Automatic Joint And Survivor Annuity And Early Survivor Annuity
Any Participant who has elected pursuant to paragraph 8.8(b) and any Participant
who does not elect under paragraph 8.8(a) or who meets the requirements of
paragraph 8.8(a), except that such Participant does not have at least ten
(10) years of vesting Service when he or she separates from Service, shall have
his or her benefits distributed in accordance with all of the following
requirements if benefits would have been payable in the form of a life annuity
in accordance with all of the following requirements:

  (a)   If benefits in the form of a life annuity become payable to a married
Participant who:

  (1)   begins to receive payments under the Plan on or after Normal Retirement
Age, or     (2)   dies on or after Normal Retirement Age while still working for
the Employer, or     (3)   begins to receive payments on or after the Qualified
Early Retirement Age, or     (4)   separates from Service on or after attaining
Normal Retirement Age (or the Qualified Early Retirement Age) and after
satisfying the eligibility requirements for the payment of benefits under the
Plan and thereafter dies before beginning to receive such benefits, such
benefits will be received under this Plan in the form of a Qualified Joint and
Survivor Annuity, unless the Participant has elected otherwise during the
Election Period. The Election Period must begin at least six (6) months before
the Participant attains Qualified Early Retirement Age and end not more than
ninety (90) days before the commencement of benefits. Any election will be in
writing and may be changed by the Participant at any time.

  (b)   A Participant who is employed after attaining the Qualified Early
Retirement Age will be given the opportunity to elect, during the Election
Period, to have a survivor annuity payable on death. If the Participant elects
the survivor annuity, payments under such annuity must not be less than the
payments which would have been made to the Spouse under the Qualified Joint and
Survivor Annuity if the Participant had retired on the day before his or her
death. Any election under this provision will be in writing and may be changed
by the Participant at any time. The Election Period begins on the later of:

  (1)   the ninetieth day before the Participant attains the Qualified Early
Retirement Age, or     (2)   the date on which participation begins, and ends on
the date the Participant terminates employment.

For purposes of this paragraph 8.9, Qualified Early Retirement Age is defined at
paragraph 1.80 herein.

- 68 -



--------------------------------------------------------------------------------



 



8.10 Annuity Contracts
Any annuity contract distributed under this Plan must be nontransferable. The
terms of any annuity contract purchased and distributed by the Plan to a
Participant or Spouse shall comply with the requirements of this Plan.

- 69 -



--------------------------------------------------------------------------------



 



ARTICLE IX
VESTING
9.1 Employee Contributions
A Participant shall always have a 100% vested and nonforfeitable interest in his
or her Elective Deferrals, Voluntary After-tax Contributions, Qualified
Voluntary Contributions, Required After-tax Contributions, Qualified
Non-Elective Contributions, Safe Harbor Matching Contributions, Safe Harbor
Non-Elective Contributions, SIMPLE 401(k), Qualified Matching Contributions,
Rollover and Transfer Contributions plus the earnings thereon. No forfeiture of
Employer contributions (including any minimum contributions made under paragraph
15.2) will occur solely as a result of a Participant’s withdrawal of any
Employee contributions.
9.2 Employer Contributions
A Participant shall acquire a vested and nonforfeitable interest in his or her
account attributable to Employer contributions in accordance with the schedule
selected in the Adoption Agreement, provided that if a Participant is not
already fully vested, he or she shall become so upon attaining Normal Retirement
Age, Early Retirement Age, on death prior to normal retirement (provided the
Participant has not terminated employment prior to death), on retirement due to
Disability, or on termination of the Plan. Any contributions made on behalf of a
Participant with a Disability within the meaning of Code Section 22(e)(3) at the
election of the Employer must be fully vested when made.
9.3 Vesting Of Employer Contributions In A SIMPLE 401(k) Plan
A Participant shall have a 100% vested and nonforfeitable interest in his or her
account attributable to any Employer contributions made under a SIMPLE 401(k)
Plan.
9.4 Computation Period
A period used for determining Years of Service and Breaks in Service used in
calculating the vesting of a Participant. A Year of Service means any twelve
(12) consecutive month vesting computation period as elected in the Adoption
Agreement during which an Employee completes the number of Hours of Service [not
to exceed one-thousand (1,000)] as specified in the Adoption Agreement. If the
Plan utilizes the Elapsed Time method of crediting Service, a vesting
computation period for which the Employee receives credit for a Year of Service
will be determined under the Service crediting rules of paragraph 1.117.
9.5 Requalification Prior To Five Consecutive One-Year Breaks In Service
Subject to Article VI, the account balance of a Participant who is re-employed
prior to incurring five (5) consecutive one (1) year Breaks in Service or
Periods of Severance shall consist of any undistributed amount in his or her
account as of the date of re-employment plus any future contributions added to
such account plus the investment earnings on the account. The Vested Account
Balance of such Participant shall be determined by multiplying the Participant’s
account balance (adjusted to include any distribution or redeposit made under
paragraph 6.3) by such Participant’s vested percentage. All Service of the
Participant, both prior to and following the break, shall be counted when
computing the Participant’s vested percentage.
9.6 Requalification After Five Consecutive One-Year Breaks In Service
Subject to Article VI, if a Participant was not fully vested prior to
termination of employment and is re-employed after incurring five
(5) consecutive one (1) year Breaks in Service or Periods of Severance, a new
account shall be established for such Participant to separate his or her
deferred vested and nonforfeitable account, if any, from the account to which
new allocations will be made. The Participant’s deferred account to the extent
remaining shall be fully vested and shall continue to share in earnings and
losses of the Trust. When computing the Participant’s vested portion of the new
account, all pre-break and post-break Service shall be counted. However,
notwithstanding this provision, no such former Participant who has had five
(5) consecutive one (1) year Breaks in Service or Periods of Severance shall
acquire a larger vested and nonforfeitable interest in his or her prior account
balance as a result of requalification hereunder.
9.7 Calculating Vested Interest
A Participant’s vested and nonforfeitable interest, as determined by the Plan
Administrator shall be calculated by multiplying the fair market value of his or
her account attributable to Employer contributions on the Valuation Date
concurrent with or preceding distribution by the decimal equivalent of the
vested percentage as of his or her termination date. The amount attributable to
Employer contributions for purposes of the calculation includes

- 70 -



--------------------------------------------------------------------------------



 



amounts previously paid out pursuant to paragraph 6.3 and not repaid. The
Participant’s vested and nonforfeitable interest, once calculated above, shall
be reduced to reflect those amounts previously paid out to the Participant and
not repaid by the Participant. The Participant’s vested and nonforfeitable
interest so determined shall continue to share in the investment earnings and
any increase or decrease in the fair market value of the Trust up to the
Valuation Date preceding or coinciding with payment.
9.8 Forfeitures
Any balance in the account of a Participant who has separated from Service to
which he or she is not entitled under the foregoing provisions, shall be
forfeited and applied as provided in the Adoption Agreement, or in accordance
with a uniform and nondiscriminatory policy established by the Plan
Administrator. The reallocation or other disposition of a nonvested benefit may
only occur if the Participant has received payment of his or her entire vested
benefit from the Plan, if the Participant has incurred five (5) consecutive one
(1) year Breaks in Service or a deemed cash-out has occurred. A Participant who
is zero (0) percent vested will have a deemed cash-out distribution on the date
of the Participant’s Separation from Service and will not be entitled to an
allocation of any forfeitures (if reallocated) of any portion of his account
balance or of any other Participant who has terminated Service in the same or
prior Plan Year. While awaiting reallocation or other disposition, the Plan
Administrator or his designate, if applicable, shall have the right to leave the
nonvested benefit in the Participant’s account or may transfer the nonvested
benefit to a forfeiture suspense account. Amounts held in a forfeiture suspense
account may share in any increase or decrease in fair market value of the assets
of the Trust in accordance with Article V of the Plan. Such determination shall
be made by the Plan Administrator or his designate, if applicable. If a
Participant’s account balance is forfeited prior to five consecutive one-year
Breaks in Service, the amount necessary to restore the account balance to a
Participant will be obtained from one of the following sources; current Plan
Year’s forfeitures, an additional Employer contribution, or earnings on
investments for the applicable Plan Year, as determined by the Plan
Administrator. For purposes of this paragraph, if the value of a Participant’s
Vested Account Balance is zero, the Participant shall be deemed to have received
a distribution of such Vested Account Balance. A Highly Compensated Employee’s
Matching Contributions may be forfeited, even if vested, if the contributions to
which they relate are Excess Deferrals, Excess Contributions or Excess Aggregate
Contributions. Benefits with respect to Participants who cannot be located as
provided at paragraph 7.15 hereof will be treated in the same manner as a
forfeiture.
9.9 Amendment Of Vesting Schedule
No amendment to the Plan shall have the effect of decreasing a Participant’s
Vested Account Balance determined without regard to such amendment as of the
later of the date such amendment is adopted or the date it becomes effective.
Further, if the vesting schedule of the Plan is amended, or the Plan is amended
in any way that directly or indirectly affects the computation of any
Participant’s nonforfeitable percentage or if the Plan is deemed amended by an
automatic change to or from a Top-Heavy vesting schedule, each Participant with
at least three (3) Years of Service with the Employer may elect, during the
election period defined herein, to have his or her nonforfeitable percentage
computed under the Plan without regard to such amendment. For Participants who
do not have at least one (1) Hour of Service in any Plan Year beginning after
1988, the preceding sentence shall be applied by substituting “five (5) Years of
Service” for “three (3) Years of Service” where such language appears. The
period during which the election may be made shall commence with the date the
amendment is adopted and shall end on the later of:

  (a)   sixty (60) days after the amendment is adopted,     (b)   sixty
(60) days after the amendment becomes effective, or

sixty (60) days after the Participant is issued written notice of the amendment
by the Employer or the Trustee.
If the Trustee notifies the Participants involved, the Plan may be charged for
the costs thereof.
No amendment to the Plan shall be effective to the extent that it has the effect
of decreasing a Participant’s accrued benefit. Notwithstanding the preceding
sentence, a Participant’s account balance may be reduced to the extent permitted
under Code Section 412(c)(8) relating to financial hardships. For purposes of
this paragraph, a Plan

- 71 -



--------------------------------------------------------------------------------



 



amendment which has the effect of decreasing a Participant’s account balance
with respect to benefits attributable to Service before the amendment, shall be
treated as reducing an accrued benefit.
Furthermore, if the vesting schedule of a Plan is amended, in the case of an
Employee who is a Participant as of the later of the date such amendment is
adopted or the date it becomes effective, the nonforfeitable percentage
(determined as of such date) of such Employee’s Employer-derived accrued benefit
will not be less than the percentage computed under the Plan without regard to
such amendment.
No amendment to the Plan shall be effective to eliminate or restrict an optional
form of benefit. The preceding sentence shall not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of his
or her account balance under a particular form of benefit if the amendment
satisfies the conditions in (d) or (e) below:

  (d)   The amendment provides a single sum distribution form that is otherwise
identical to the optional form of benefit restricted. For purposes of this
condition, a single-sum distribution form is otherwise identical only if it is
identical in all respects to the eliminated or restricted optional form of
benefit (or would be identical except that it provides greater rights to the
Participant) except with respect to the timing of payments after commencement.  
  (e)   The amendment is not effective unless it provides that the amendment
shall not apply to any distribution with an Annuity Starting Date earlier than
the earlier of (i) the ninetieth (90th) day after the date the Participant
receiving the distribution has been furnished a summary that reflects the
amendment and that satisfies the ERISA requirements at 29 CFR 2520.104b-3
relating to a summary of material modifications or (ii) the first day of the
second Plan Year following the Plan Year in which the amendment is adopted.

9.10 Service With Controlled Groups
All Years of Service with all members of a controlled group of corporations [as
defined in Code Section 414(b) as modified by Code Section 415(h)], all commonly
controlled trades or businesses [as defined in Code Section 414(c) as modified
by Code Section 415(h)], or members of an affiliated service group [as defined
in Code Section 414(m)] of which the Employer is a part, and any other entity
required to be aggregated with the Employer pursuant to Regulations under Code
Section 414(o), shall be considered for purposes of determining a Participant’s
nonforfeitable percentage.
9.11 Compliance With Uniformed Services Employment And Reemployment Rights Act
Of 1994
Notwithstanding any provision of this Plan to the contrary, Years of Service for
vesting will be credited to Participants with respect to periods of qualified
military service as provided in Code Section 414(u).

- 72 -



--------------------------------------------------------------------------------



 



ARTICLE X
LIMITATIONS ON ALLOCATIONS
10.1 Participation In This Plan Only
If the Participant does not participate in and has never participated in another
Qualified Plan, a Welfare Benefit Fund, individual medical account as defined in
Code Section 415(l)(2), or a Simplified Employee Pension Plan maintained by the
adopting Employer, which provides an Annual Addition, the amount of Annual
Additions which may be credited to the Participant’s account for any Limitation
Year will not exceed the lesser of the Maximum Permissible Amount or any other
limitation contained in this Plan. If the Employer contribution that would
otherwise be contributed or allocated to the Participant’s account would cause
the Annual Additions for the Limitation Year to exceed the Maximum Permissible
Amount, the amount contributed or allocated will be reduced so that the Annual
Additions for the Limitation Year will equal the Maximum Permissible Amount.
Prior to determining the Participant’s actual Compensation for the Limitation
Year, the Employer may determine the Maximum Permissible Amount for a
Participant on the basis of a reasonable estimate of the Participant’s
Compensation for the Limitation Year, uniformly determined for all Participants
similarly situated. As soon as is administratively feasible after the end of the
Limitation Year, the Maximum Permissible Amount for the Limitation Year will be
determined on the basis of the Participant’s actual Compensation for the
Limitation Year.
10.2 Disposition Of Excess Annual Additions
If there is an Excess Annual Addition due to an error in estimating a
Participant’s Compensation for a Limitation Year under paragraph 10.1, an error
in estimating the amount of Elective Deferrals of the Participant, or as a
result of the allocation of forfeitures, the excess will be distributed to the
affected Participant in the order which follows:
Any Voluntary or Required After-tax Contributions plus the investment earnings
thereon, to the extent they would reduce the excess, shall be returned to the
Participant.
Simultaneously, with the return of any Voluntary or Required After-tax
Contributions (plus attributable earnings), any associated Employer Matching
Contribution(s) plus the investment earnings thereon that relate to the returned
Voluntary or Required After-tax Contributions, to the extent they would reduce
the excess, will be held either unallocated in a suspense account or forfeited
in accordance with the “spillover method” as elected in the Adoption Agreement.

  (c)   Elective Deferrals plus the investment earnings thereon shall be
returned to the Participant to the extent they would reduce the excess.     (d)
  Simultaneously with the return of the Elective Deferrals (plus attributable
earnings), any associated Employer Matching Contribution(s) plus the investment
earnings thereon that relate to the returned Elective Deferrals, to the extent
they would reduce the excess, will be either held unallocated in a suspense
account or forfeited in accordance with the “spillover method” as elected in the
Adoption Agreement.     (e)   If, after the application of subparagraphs
(a) through (d), an excess still exists, the excess will be held either
unallocated in a suspense account or forfeited in accordance with the “spillover
method” as elected in the Adoption Agreement.     (f)   When the suspense
account method is used, and the Participant is not covered by the Plan at the
end of the Limitation Year, the Plan Administrator will apply the suspense
account to reduce future Employer contributions for all remaining Participants
in the next Limitation Year, and each succeeding Limitation Year until the
Excess Annual Addition is eliminated. If a suspense account is in existence at
any time during a Limitation Year, all amounts in the suspense account must be
allocated to Participant accounts before any Employer contributions or any
Employee contributions may be made to the Plan for that Limitation Year. If a
suspense account is in

- 73 -



--------------------------------------------------------------------------------



 



existence at any time during a Limitation Year pursuant to this paragraph, it
will not participate in the allocation of investment gains or losses.
10.3 Participation In Multiple Defined Contribution Plans
The Annual Additions which may be credited to a Participant’s account under this
Plan for any Limitation Year will not exceed the Maximum Permissible Amount.
With respect to this Plan, the Maximum Permissible Amount is reduced by the
Annual Additions credited to a Participant’s account under any other qualified
Master or Prototype Defined Contribution plans, Welfare Benefit funds,
individual medical accounts as defined in Code Section 415(l)(2), and Simplified
Employee Pension Plans maintained by the Employer, which provide an Annual
Addition for the same Limitation Year. If the Annual Additions with respect to
the Participant under other Defined Contribution Plans, Welfare Benefit funds,
individual medical accounts and Simplified Employee Pension Plans maintained by
the Employer are less than the Maximum Permissible Amount and the Employer
contribution that would otherwise be contributed or allocated to the
Participant’s account under this Plan would cause the Annual Additions for the
Limitation Year to exceed this limitation, the amount contributed or allocated
under this Plan will be reduced so that the Annual Additions under all such
plans and funds for the Limitation Year will equal the Maximum Permissible
Amount. If the Annual Additions with respect to the Participant under such other
Defined Contribution Plans and Welfare Benefit funds in the aggregate are equal
to or greater than the Maximum Permissible Amount, no amount will be contributed
or allocated to the Participant’s account under this Plan for the Limitation
Year. Prior to determining the Participant’s actual Compensation for the
Limitation Year, the Employer may determine the Maximum Permissible Amount for a
Participant in the manner described in paragraph 10.1. As soon as
administratively feasible after the end of the Limitation Year, the Maximum
Permissible Amount for the Limitation Year will be determined on the basis of
the Participant’s actual Compensation for the Limitation Year. If the
Participant is covered under another qualified Defined Contribution Plan
maintained by the Employer which is not a Master or Prototype Plan, Annual
Additions which may be credited to the Participant’s account under this Plan for
any Limitation Year will be limited in accordance with this paragraph as though
the other plan were a Master or Prototype Plan unless the Employer specifies
other limitations in the Adoption Agreement.
10.4 Disposition Of Excess Annual Additions Under Two Plans
If a Participant’s Annual Additions under this Plan and such other plans as
described in the preceding paragraph would result in an Excess Annual Additions
for a Limitation Year due to an error in estimating a Participant’s Compensation
for a Limitation Year under paragraph 10.3 or as a result of forfeitures, the
Excess Annual Additions will be deemed to consist of the Annual Additions last
allocated except that Annual Additions attributable to a Simplified Employee
Pension Plan will be deemed to have been allocated first and then Annual
Additions to a Welfare Benefit Fund or individual medical account as defined in
Code Section 415(l)(2) will be deemed to have been allocated next regardless of
the actual Allocation Date. If an Excess Annual Addition was allocated to a
Participant on a Valuation or Allocation Date of this Plan which coincides with
a valuation or allocation date of another plan, the Excess Annual Additions
attributed to this Plan will be the product of:
the total Excess Annual Additions allocated as of such date, times
the ratio of:

  (1)   the Annual Additions allocated to the Participant for the Limitation
Year as of such date under this Plan, to     (2)   the total Annual Additions
allocated to the Participant for the Limitation Year as of such date under this
and all the other qualified Master or Prototype Defined Contribution Plans.

Any Excess Annual Additions attributed to this Plan will be disposed of in the
manner described in paragraph 10.2.
10.5 Participation In This Plan And A Defined Benefit Plan
If the Employer maintains, or at any time maintained, a qualified Defined
Benefit Plan (other than Paired Plan #02001 or #02002) covering any Participant
in this Plan, the sum of the Participant’s Defined Benefit Plan Fraction and
Defined Contribution Plan Fraction will not exceed 1.0 in any Limitation Year.
For any Plan Year during which the Plan is Top-Heavy, the Defined Benefit and
Defined Contribution Plan Fractions shall be calculated in accordance with Code
Section 416(h). The Annual Additions which may be credited to the Participant’s
account

- 74 -



--------------------------------------------------------------------------------



 



under this Plan for any Limitation Year will be limited in accordance with the
Adoption Agreement. This paragraph does not apply for Limitation Years beginning
on or after January 1, 2000.

- 75 -



--------------------------------------------------------------------------------



 



ARTICLE XI
ANTIDISCRIMINATION TESTING
11.1 General Testing Requirements
With respect to each Plan Year, an Employer’s Plan which offers a Code Section
401(k) cash or deferred arrangement and any contributions made thereunder must
satisfy the Average Deferral Percentage Test (“ADP Test”) and, if applicable,
the Average Contribution Percentage Test (“ACP Test”). Under each of these
tests, the Average Deferral Percentage (ADP) and the Average Contribution
Percentage (ACP) for Highly Compensated Employees may not exceed the ADP and ACP
for Non-Highly Compensated Employees by more than the amount permitted by
application of the basic limit or the alternative limit. These limits are
described at paragraphs 11.2 and 11.6 herein. If the ADP or ACP for Highly
Compensated Employees exceeds the basic limit or the alternative limit, the
applicable average for Highly Compensated Employees either must be reduced to
the maximum permitted under the most liberal limit or the average of the
Non-Highly Compensated Employees is increased.
The reduction in the average is determined in accordance with paragraph 11.4
herein. In lieu of reducing the applicable average for the Highly Compensated
Employees, the Employer may elect to make an additional Qualified Non-Elective
Contribution (QNEC) and/or a Qualified Matching Contribution (QMAC) for
Non-Highly Compensated Employees to increase their Average Deferral Percentage
and/or Average Contribution Percentage to the point where the Plan satisfies the
ADP and/or the ACP Test. These qualified contributions are described at
paragraph 11.5 herein.
If the Plan can only satisfy the ADP Test and the ACP Test by application of the
alternative limit, the Plan must apply the multiple use test as described at
paragraph 11.7(b) hereof. If the Plan fails to satisfy the multiple use test,
the Employer must either make correcting distributions to affected Highly
Compensated Employees or make QNEC and/or QMAC contributions for Non-Highly
Compensated Employees to the point where the Plan satisfies the multiple use
test.
11.2 ADP Testing Limitations
Prior Year Testing — If elected by the Employer in the Adoption Agreement, the
ADP for a Plan Year for Participants who are Highly Compensated Employees for
each Plan Year and the Prior Plan Year’s ADP for Participants who were
Non-Highly Compensated Employees for the Prior Plan Year must satisfy the basic
limit set forth in (1) or the alternative limit set forth at (2):

  (1)   The ADP for the Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the Prior Plan Year’s ADP for
Participants who were Non-Highly Compensated Employees for the Prior Plan Year
multiplied by 1.25; or     (2)   The ADP for a Plan Year for Participants who
are Highly Compensated Employees for the Plan Year shall not exceed the Prior
Year’s ADP for Participants who were Non-Highly Compensated Employees for the
Prior Plan Year multiplied by 2.0, provided that the ADP for Participants who
are Highly Compensated Employees does not exceed the ADP for Participants who
were Non-Highly Compensated Employees in the Prior Plan Year by more than two
(2) percentage points.

For the first Plan Year of a Plan, where the Plan permits a Participant to make
Elective Deferrals and the Plan is not a successor Plan, for purposes of the
foregoing limits, the Prior Plan Year’s Non-Highly Compensated Employees’ ADP
shall be 3%, unless the Employer has elected in the Adoption Agreement to use
the current Plan Year’s ADP for these Participants.

- 76 -



--------------------------------------------------------------------------------



 



Current Year Testing — If no election is made by the Employer in the Adoption
Agreement, the ADP limits in (1) and (2), above, will be applied by comparing
the current Plan Year’s ADP for Participants who are Highly Compensated
Employees with the current Plan Year’s ADP for Participants who are Non-Highly
Compensated Employees. This election can only be changed if the Plan meets the
requirements for changing to Prior Plan Year testing set forth in IRS Notice
98-1 (or superseding guidance).
11.3 Special Rules Relating To Application Of The ADP Test

  (a)   A Participant is a Highly Compensated Employee for a particular Plan
Year if he or she meets the definition of a Highly Compensated Employee in
effect for that Plan Year. Similarly, a Participant is a Non-Highly Compensated
Employee for a particular Plan Year if he or she does not meet the definition of
a Highly Compensated Employee in effect for that Plan Year.     (b)   The Actual
Deferral Percentage for any Participant who is a Highly Compensated Employee for
the Plan Year and who is eligible to have Elective Deferrals (and Qualified
Non-Elective Contributions or Qualified Matching Contributions, or both, if
treated as Elective Deferrals for purposes of the ADP Test) allocated to his or
her accounts under two (2) or more arrangements described in Code
Section 401(k), that are maintained by the Employer, shall be determined as if
such Elective Deferrals (and, if applicable, such Qualified Non-Elective
Contributions or Qualified Matching Contributions, or both) were made under a
single arrangement. If a Highly Compensated Employee participates in two (2) or
more cash or deferred arrangements that have different Plan Years, all cash or
deferred arrangements ending with or within the same calendar year shall be
treated as a single arrangement. Notwithstanding the foregoing, certain plans
shall be treated as separate if mandatorily disaggregated under Regulations
issued under Code Section 401(k).     (c)   In the event that this Plan
satisfies the requirements of Code Sections 401(k), 401(a)(4), or 410(b) only if
aggregated with one (1) or more other plans, or if one (1) or more other plans
satisfy the requirements of such Code Sections only if aggregated with this
Plan, then this section shall be applied by determining the Actual Deferral
Percentage of Participants as if all such plans were a single plan. Any
adjustments to the Non-Highly Compensated Employee ADP for the Prior Plan Year
will be made in accordance with IRS Notice 98-1 and any superseding guidance,
unless the Employer has elected in the Adoption Agreement to use the current
year testing method. Plans may be aggregated in order to satisfy Code Section
401(k) only if they have the same Plan Year and use the same ADP testing method.
    (d)   The Employer shall maintain records sufficient to demonstrate
satisfaction of the ADP Test and the amount of Qualified Non-Elective
Contributions or Qualified Matching Contributions, or both, used in such test.  
  (e)   For purposes of the ADP Test, Elective Deferrals, Qualified Non-Elective
Contributions and Qualified Matching Contributions must be made before the end
of the twelve (12) month period immediately following the Plan Year to which the
contributions relate.

11.4 Calculation And Distribution Of Excess Contributions And Excess Aggregate
Contributions
Reducing The Average For Highly Compensated Employees — If necessary, the ADP
and/or ACP for Highly Compensated Employees must be reduced to the maximum
allowed by the applicable limit at paragraph 11.2 and 11.6. The average is
reduced on a step-by-step leveling basis beginning by reducing the Actual
Deferral Percentage or the Actual Contribution Percentage for the Highly
Compensated Employee with the highest percentage until the average is reduced to
the maximum allowed or until the Actual Deferral Percentage or Actual
Contribution Percentage for such Highly Compensated Employee is lowered to that
of the Highly Compensated Employee with the next highest percentage. This
process continues until the ADP and/or the ACP is lowered

- 77 -



--------------------------------------------------------------------------------



 



to the maximum allowed for the Plan Year. The excess dollar amount attributable
to each affected Highly Compensated Employee is then totaled for purposes of
correcting distributions determined at paragraph (b) below.
Correcting Distributions To Highly Compensated Employees — The total amount to
be distributed as determined under paragraph (a) is allocated to Highly
Compensated Employees on the basis of the dollar amount included for such
Employee in the numerator of the Actual Deferral Percentage or the Actual
Contribution Percentage, as applicable. The distribution for each affected
Highly Compensated Employee is determined on a leveling basis similar to that
described at paragraph (a) except that the process is based on dollars rather
than percentages. Excess Contributions and Excess Aggregate Contributions are
allocated to the Highly Compensated Employees with the largest amount of
Employer contributions taken into account in calculating the ADP or ACP Test for
the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Employer contributions and continuing
in descending order until all the Excess Contributions and Excess Aggregate
Contributions have been allocated. For purposes of the preceding sentence, the
“largest amount” is determined after distribution of any Excess Contribution and
Excess Aggregate Contributions. After correcting distributions are allocated, it
is not necessary to recompute the Highly Compensated Employee averages to
determine if they satisfy the ADP Test and/or the ACP Test. Distributions of
Excess Contributions and Excess Aggregate Contributions are to be made in
accordance with paragraphs 7.12 and 7.13 hereof.
11.5 Qualified Non-Elective And/Or Matching Contributions
The Employer may make a Qualified Non-Elective Contribution (QNEC) or Qualified
Matching Contribution (QMAC) for Non-Highly Compensated Employees (whether or
not so designated in the Adoption Agreement) to increase the Average Deferral
Percentage and/or Average Contribution Percentage to the point where the Plan
passes the ADP Test and/or the ACP Test. The following rules apply with respect
to such contributions:

  (a)   A QNEC or QMAC used in the ADP Test may not also be included in the ACP
Test.     (b)   If testing is done on the basis of current Plan Year data, QNECs
and/or QMACs must be made and credited to Participant accounts not later than
the last day of the twelve (12) consecutive month period following the end of
the Plan Year being tested.     (c)   If testing is done on the basis of Prior
Plan Year data for Non-Highly Compensated Employees, QNECs and/or QMACs for such
Employees must be contributed not later than the last day of the Plan Year being
tested.     (d)   If the Employer makes Non-Elective Contributions which are not
designated as Qualified Non-Elective Contributions at the time of the
contribution to the Plan, the Plan Administrator may redesignate such
contributions as Qualified Non-Elective Contributions if the contributions
otherwise satisfy the requirements of a Qualified Non-Elective Contribution.    
(e)   The Employer’s contribution will be allocated to a group of Non-Highly
Compensated Participants designated by the Plan Administrator. The allocation
will be the lesser of the amount required to pass the ADP/ACP Test, or the
maximum permitted under Code Section 415.

11.6 ACP Testing Limitations
Employee contributions and Matching Contributions must meet the
nondiscrimination requirements of Code Section 401(a)(4) and the Average
Contribution Percentage (hereinafter ACP) Test of Code Section 401(m). If
Employee contributions (including any Elective Deferrals recharacterized as
Voluntary After-tax Contributions) or Matching Contributions are made in
connection with a cash or deferred arrangement, the ACP Test is in addition to
the ADP Test under Code Section 401(k). Qualified Matching Contributions and
Qualified Non-Elective Contributions used to satisfy the ADP test may not be
used to satisfy the ACP test.

- 78 -



--------------------------------------------------------------------------------



 



  (a)   Prior Year Testing — If elected by the Employer in the Adoption
Agreement, the ACP for a Plan Year for eligible Participants who are Highly
Compensated Employees for each Plan Year and the prior Plan Year’s ACP for
eligible Participants who were Non-Highly Compensated Employees for the Prior
Plan Year must satisfy one of the following tests:

  (1)   The ACP for a Plan Year for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the prior Plan Year’s ACP for
eligible Participants who were Non-Highly Compensated Employees for the Prior
Plan Year multiplied by 1.25; or     (2)   The ACP for a Plan Year for
Participants who are Highly Compensated Employees for the Plan Year shall not
exceed the prior year’s ACP for eligible Participants who were Non-Highly
Compensated Employees for the Prior Plan Year multiplied by 2.0, provided that
the ACP for eligible Participants who are Highly Compensated Employees does not
exceed the ACP for eligible Participants who were Non-Highly Compensated
Employees in the Prior Plan Year by more than two (2) percentage points.

  (b)   For the first Plan Year of a Plan, where this Plan permits any eligible
Participant to make Employee contributions, provides for Matching Contributions,
or both, and the Plan is not a successor Plan, for purposes of the foregoing
limits, the Prior Plan Year’s Non-Highly Compensated Employees’ ACP shall be 3%
unless the Employer has elected in the Adoption Agreement to use the current
Plan Year’s ACP for these Participants.     (c)   Current Year Testing — If no
election is made by the Employer in the Adoption Agreement, the ACP limits in
(1) and (2), above, will be applied by comparing the current Plan Year’s ACP for
eligible Participants who are Highly Compensated Employees for the Plan Year
with the current Plan Year’s ACP for eligible Participants who are Non-Highly
Compensated Employees. This election can only be changed if the Plan meets the
requirements for changing to Prior Plan Year testing set forth in IRS Notice
98-1 (or superseding guidance).

11.7 Special Rules Relating To The Application Of The ACP Test
A Participant is a Highly Compensated Employee for a particular Plan Year if he
or she meets the definition of a Highly Compensated Employee in effect for that
Plan Year. Similarly, a Participant is a Non-Highly Compensated Employee for a
particular Plan Year if he or she does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.
If one or more Highly Compensated Employees participate in both a cash or
deferred arrangement and a plan subject to the ACP Test maintained by the
Employer and the sum of the ADP and ACP of those Highly Compensated Employees
subject to either or both tests exceeds the Aggregate Limit, then the ADP or ACP
of those Highly Compensated Employees who also participate in a cash or deferred
arrangement will be reduced in accordance with paragraph 11.4 so that the limit
is not exceeded. The amount by which each Highly Compensated Employee’s
Contribution Percentage Amounts is reduced shall be treated as an Excess
Aggregate Contribution. The ADP and ACP of the Highly Compensated Employees are
determined after any corrections required to meet the ADP and ACP tests and are
deemed to be the maximum permitted under such tests for the Plan Year. Multiple
use of the aggregate limit does not occur if either the ADP and ACP of the
Highly Compensated Employees does not exceed 1.25 multiplied by the ADP and ACP
of the Non-Highly Compensated Employees.
For purposes of this paragraph, the Actual Contribution Percentage for any
Participant who is a Highly Compensated Employee and who is eligible to have
Contribution Percentage Amounts allocated to his or her account under two (2) or
more plans described in Code Section 401(a) or arrangements described in Code
Section 401(k) that are maintained by the Employer, shall be determined as if
the total of such Contribution Percentage Amounts were made under a single plan.
If a Highly Compensated Employee participates in two (2) or more cash or
deferred

- 79 -



--------------------------------------------------------------------------------



 



arrangements that have different Plan Years, all cash or deferred arrangements
ending with or within the same calendar year shall be treated as a single
arrangement. Notwithstanding the foregoing, certain plans shall be treated as
separate if mandatory disaggregation under the Regulations issued under Code
Section 410(b) apply.
In the event that this Plan satisfies the requirements of Code
Sections 401(a)(4), 401(m), or 410(b) only if aggregated with one (1) or more
other plans, or if one (1) or more other plans satisfy the requirements of such
Code Sections only if aggregated with this Plan, then this section shall be
applied by determining the Actual Contribution Percentage of Eligible
Participants as if all such plans were a single plan. Any adjustments to the
Non-Highly Compensated Employee ACP for the Prior Plan Year will be made in
accordance with IRS Notice 98-1 and any superseding guidance, unless the
Employer has elected in the Adoption Agreement to use the Current Year testing
method. Plans may be aggregated in order to satisfy Code Section 401(m) only if
the aggregated plans have the same Plan Year and use the same ACP testing
method.
For purposes of the ACP Test, Employee contributions are considered to have been
made for the Plan Year in which contributed to the Plan. Matching Contributions
and Qualified Matching and Non-Elective Contributions will be considered made
for a Plan Year if made no later than the end of the twelve (12) month period
beginning on the day after the close of the Plan Year.
The determination and treatment of the Actual Contribution Percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.
11.8 Recharacterization
If the Employer allows for Voluntary After-tax Contributions in the Adoption
Agreement, a Participant may treat his or her Excess Contributions allocated to
him or her as an amount distributed to the Participant and then contributed by
the Participant to the Plan. Recharacterized amounts will remain nonforfeitable
and subject to the same distribution requirements as Elective Deferrals. Amounts
may not be recharacterized by a Highly Compensated Employee to the extent that
such amount in combination with other Employee contributions made by that
Employee would exceed any stated limit under the Plan on Voluntary After-tax
Contributions.
Recharacterization must occur no later than two and one-half (21/2) months after
the last day of the Plan Year for which such Excess Contributions arose and is
deemed to occur no earlier than the date the last Highly Compensated Employee is
informed in writing of the amount recharacterized and the consequences thereof.
Recharacterized amounts will be taxable to the Participant for the Participant’s
tax year in which the Participant would have received them in cash.
11.9 Nondiscrimination Tests In A SIMPLE 401(k) Plan
The ADP/ACP Tests described this Article XI are treated as satisfied for any
Plan Year for which the Employer has adopted and complied with the provisions of
the SIMPLE 401(k) Adoption Agreement.
11.10 Safe Harbor Rules Of Application

  (a)   The Employer may elect in a cash or deferred adoption agreement to apply
the safe harbor plan provisions found in paragraphs 11.10 through 11.17. Except
as otherwise permitted, an Employer must elect the Safe Harbor Plan provisions
and must satisfy the notice requirements of paragraph 11.16 prior to the
beginning of the Plan Year to which the Safe Harbor provisions will be applied.
The Employer must apply the Safe Harbor provisions for the entire Plan Year,
including any short Plan Year. An Employer who elects in the Adoption Agreement
and operationally satisfies the Safe Harbor provisions of paragraphs 11.10
through 11.17 is not subject to the nondiscrimination requirements of 11.2. An
Employer who elects to provide additional Matching Contributions as set forth in
paragraph 11.14 will be subject to the nondiscrimination provisions of paragraph
11.6, unless the additional Matching Contributions satisfy the ACP test safe
harbor provisions in paragraph 11.14.

- 80 -



--------------------------------------------------------------------------------



 



  (b)   The Employer may elect in the Adoption Agreement either to make a Safe
Harbor Non-Elective Contribution on behalf of each eligible Employee who is
eligible to participate in the Plan, or to make a Safe Harbor Matching
Contribution on behalf of each eligible Employee who is eligible to participate
in the Plan and who is making Elective Deferrals.     (c)   The Safe Harbor
Non-Elective Contribution will be made on behalf of each eligible Employee who
is eligible to participate in the Plan equal to at least 3% of the Employee’s
Compensation.     (d)   The Safe Harbor Matching Contribution shall be made
under the Basic Matching Formula or an Enhanced Matching Formula as described
below.     (e)   A Plan intending to satisfy the requirements of Code
Sections 401(k)(12) and 401(m)(11) [a “Safe Harbor CODA”] generally must satisfy
such requirements, including the notice requirement, for the entire Plan Year.
See Notice 98-52, 1988-46 I.R.B. 16, Notice 2000-3, 2000-4 I.R.B. 413, and
Revenue Procedure 2000-29, 2000-6 I.R.B. 553.

  (1)   Basic Matching Contribution Formula — The Basic Matching Formula
provides a Matching Contribution on behalf of each eligible Employee who is
making Elective Deferrals to the Plan in an amount equal to 100% of the amount
of the Employee’s Elective Deferrals that do not exceed 3% of the Employee’s
Compensation and 50% of the amount of the Employee’s Elective Deferrals that
exceed 3% of the Employee’s Compensation but do not exceed 5% of the Employee’s
Compensation. A Plan satisfying the ADP Safe Harbor using the Basic Matching
Formula automatically satisfies the ACP Test, if no After-tax or other Matching
Contribution is made under the Plan.     (2)   Enhanced Matching Formula — The
Enhanced Matching Formula provides a Matching Contribution on behalf of each
Eligible Employee who is making Elective Deferrals to the Plan under a formula,
that, at any rate of Elective Deferrals, provides an aggregate amount of
Matching Contributions at least equal to the aggregate amount of Matching
Contributions that would have been provided under the Basic Matching Formula. In
no event shall the aggregate amount of Matching Contributions under an Enhanced
Matching Formula exceed 6% of an eligible Employee’s Compensation. Under the
Enhanced Matching Formula, the rate of Matching Contributions may not increase
as a Participant’s rate of Elective Deferrals increases. A Plan satisfying the
ADP Safe Harbor using the Enhanced Matching Formula under which Matching
Contributions made with respect to Elective Deferrals are not made in excess of
6% of the eligible Employee’s Compensation, automatically satisfies the ACP Test
if no other Matching Contribution is made under the Plan.     (3)   Additional
Discretionary Matching Contribution — An Employer may elect in the Adoption
Agreement for Plan Years [beginning after January 1, 2000] to provide an
additional discretionary Matching Contribution. Any such contribution cannot
exceed 4% of a Participant’s Compensation. This is a limit on the total Matching
Contribution formula, and is not a limit on the percentage of Compensation which
is deferred and taken into account under the matching formula.     (4)  
Limitation On Matching Contributions To Highly Compensated Employees — The
Matching Contribution requirement will not be satisfied if, at any rate of
Elective Deferrals, the rate of Matching Contributions that would apply with
respect to any Highly Compensated Employee who is making Elective Deferrals
under the Plan is greater than the rate of Matching Contributions that would
apply with respect to any Non-Highly Compensated Employee who is making Elective
Deferrals to the Plan and who has the same rate of Elective Deferrals.

- 81 -



--------------------------------------------------------------------------------



 



11.11 Safe Harbor Definitions
“ACP Test Safe Harbor” is the method described in paragraph 11.14 for satisfying
the ACP Test of Code Section 401(m)(2).
“ACP Test Safe Harbor Matching Contributions” are Matching Contributions
described in paragraph 11.5.
“ADP Test Safe Harbor” is the method described in paragraph 11.13 for satisfying
the ADP Test of Code Section 401(k)(3).
“ADP Test Safe Harbor Contributions” are Matching Contributions and Non-Elective
Contributions described in paragraph 11.10.
“Compensation” is defined in paragraph 1.16 with no dollar limit other than the
limit imposed by Code Section 401(a)(17) as it applies to the Compensation of a
Non-Highly Compensated Employee. Solely for purposes of determining the
Compensation subject to a Participant’s Salary Deferral Agreement, the Employer
may use an alternative definition to the one described in the preceding
sentence, provided such alternate definition is a reasonable definition with the
meaning of Section 1.414(s)-1(d)(2) of the Regulations, and permits each
Participant to elect sufficient Elective Deferrals to receive the maximum amount
of Matching Contributions (determined using the definition of Compensation
described in the preceding sentence) available to the Participant under this
Plan.
“Eligible Employee” means an Employee eligible to make Elective Deferrals under
the Plan for any part of the Plan Year or who would be eligible to make Elective
Deferrals but for a suspension due to a Hardship distribution described in
paragraph 6.9 of the Plan or to statutory limitations, such as Code Sections
402(g) and 415.
“Matching Contributions” are contributions made by the Employer on account of an
Eligible Employee’s Elective Deferrals.
11.12 Required Restrictions On Safe Harbor Contributions

  (a)   Safe Harbor Matching Contributions and Safe Harbor Non-Elective
Contributions are Matching and Non-Elective Contributions respectively, that
are:

  (1)   nonforfeitable within the meaning of Treasury Regulations
Section 1.401(k)-1(c),     (2)   are subject to the distribution restrictions of
Code Section 401(k)(2)(B) and Treasury Regulations Section 1.401(k)-1(d), and  
  (3)   used to satisfy the Safe Harbor Contribution requirements.

  (b)   Pursuant to Code Section 401(k)(2)(B) and Treasury Regulations Section
1.401(k)-1(d), such contributions (and earnings thereon) must not be
distributable earlier than separation from Service, death, Disability, an event
described in Code Section 401(k)(10), or in the case of a profit-sharing or
stock bonus plan, the attainment of age 591/2. Pursuant to Code
Section 401(k)(2)(B) and Treasury Regulations Section 1.401(k)-1(d)(2)(ii),
these contributions shall not be eligible for distribution for reasons of
Hardship. A Plan electing to use either of the Safe Harbor Matching or the
Non-Elective Contribution provisions shall not require that an Employee be
employed on the last day of the Plan Year or impose an hourly requirement in
order for the Employee to be eligible to receive a Safe Harbor Non-Elective
Contribution or a Safe Harbor Matching Contribution.

- 82 -



--------------------------------------------------------------------------------



 



Such contributions must satisfy the ADP Test Safe Harbor without regard to
permitted disparity under Code Section 401(l).

  (d)   Safe Harbor Matching or Non-Elective Contributions cannot be used to
satisfy the Safe Harbor Contribution requirements with respect to more than one
(1) Plan.     (e)   A Plan will fail to satisfy the ADP Test Safe Harbor or the
ACP Test Safe Harbor for a Plan Year unless the Plan Year is twelve (12) months
in duration or in the case of the first Plan Year of a newly established Plan
(other than a successor Plan), the Plan Year is at least three (3) months in
duration (or any shorter period in the case of a newly established Employer that
establishes the Plan as soon as administratively feasible after the Employer
came into existence). If the Employer amends an existing Defined Contribution
Plan to offer the Safe Harbor provisions, the 401(k) arrangement of the Plan
must be at least three (3) months in duration.     (f)   If the Safe Harbor
provisions are an amendment and restatement of an existing Plan, any
contributions made prior to the adoption of the Safe Harbor provisions which are
subject to a vesting schedule will continue to vest according to the vesting
schedule in effect prior to the amendment or restatement of the Plan.

11.13 ADP Test Safe Harbor
The Employer may elect in the Adoption Agreement to make Basic Safe Harbor
Matching Contributions, Enhanced Safe Harbor Matching Contributions or Safe
Harbor Non-Elective Contributions.

  (b)   Notwithstanding the requirement in (a) above that the Employer make the
ADP Test Safe Harbor Contributions to the Defined Contribution Plan indicated in
the Adoption Agreement, such contributions will not be made to this Plan unless
the requirements of paragraph 11.17 are met.

11.14 ACP Test Safe Harbor
The Employer maintaining a 401(k) Plan may elect in the Adoption Agreement to
make additional Matching Contributions in addition to the Safe Harbor Matching
Contributions made to the Plan. These additional Matching Contributions may be
subject to the ACP Test Safe Harbor requirements instead of testing the
contributions under paragraph 11.2. If the Employer elects using the current
year testing method to test the additional Matching Contributions for
nondiscrimination as set forth in paragraph 11.2, the ACP Test Safe Harbor will
be satisfied if the following conditions are met:

  (a)   no Matching Contribution may be made with respect to a Participant’s
Elective Deferrals and/or Voluntary After-tax Contributions which exceed 6% of
Compensation;         the amount of any discretionary Matching Contribution made
after the 1999 Plan Year may not exceed 4% of the Participant’s Compensation;  
  (c)   the rate of Matching Contributions made to the Plan may not increase as
the rate of Elective Deferrals increase;     (d)   no Highly Compensated
Employee may receive a greater rate of match than a         Non-Highly
Compensated Employee; and     (e)   the Employer must elect in the Adoption
Agreement the vesting schedule distribution restrictions and eligibility to
receive an allocation of these additional Matching Contributions.

11.15 Safe Harbor Status
The Employer may amend a profit-sharing or 401(k) plan during a Plan Year to
comply with the Safe Harbor provisions of this Article for the Plan Year. In
order to comply with these provisions, the Employer must:
use the current year testing method;

- 83 -



--------------------------------------------------------------------------------



 



amend the Plan to add the Safe Harbor provisions no later than thirty (30) days
prior to the end of the Plan Year and apply the Safe Harbor provisions for the
entire Plan Year; satisfy the Safe Harbor contribution requirements using the
Safe Harbor Non-Elective Contribution;
provide the Safe Harbor notice to Participants prior to the beginning of the
Plan Year for which the Plan amendment applies which indicates the Employer will
provide Basic or Enhanced Matching Contributions or indicates that the Employer
may later amend the Plan to comply with the Safe Harbor provisions by use of the
Safe Harbor Non-Elective Contribution;
provide an additional notice to Participants at least thirty (30) days prior to
the end of the Plan Year only in the case of Safe Harbor Non-Elective
Contribution advising Participants of the amendment; and
actually provide the notice described in (e) above, should the Employer amend
the Plan to comply with the Safe Harbor requirements.
A Safe Harbor 401(k) Plan may be amended during a Plan Year to reduce or
entirely eliminate on a prospective basis any safe harbor contribution which is
either a Basic or Enhanced Matching Contribution conditioned on the Employer
providing a notice to the Participants which explains the effect of the
amendment and specifies the following:
informs the Participants they will have the opportunity to amend their Salary
Deferral Agreements;
the effective date of the amendment is specified;
Participants are given the opportunity prior to the effective date of the
amendment to amend their Salary Deferral Agreement; and
the amendment to the Plan does not take effect until the later of thirty
(30) days after the notice of the amendment is provided to the Participant or
the date the Employer adopts the amendment.
An Employer who amends a Safe Harbor Plan to either reduce or eliminate the Safe
Harbor Matching Contribution under this paragraph or terminates the Plan during
the Plan Year, must continue to comply with all of the Safe Harbor requirements
of this paragraph until the amendment or Plan termination becomes effective. The
Plan must continue to use the current year testing method for the entire Plan
Year and satisfy the nondiscrimination test under paragraph 11.2, and if
applicable the nondiscrimination tests under paragraph 11.6.
11.16 Safe Harbor Notice Requirement
The notice requirement is satisfied if each Eligible Employee is given an annual
written notice of the Employee’s rights and obligations under the Plan and the
notice provided to the Employee satisfies the content requirement and the timing
requirement mandated under IRS Notices 98-52 and 2000-3.
The notice shall be sufficiently accurate and comprehensive to inform the
Employee of the Employee’s rights and obligations under the Plan and written in
a manner calculated to be understood by the average Employee eligible to
participate in the Plan. The notice shall accurately describe:
the Safe Harbor Matching or Non-Elective Contribution Formula (including a
description of the levels of Matching Contributions, if any, available under the
Plan);
any other contributions under the Plan (including the potential for
discretionary Matching Contributions) and the conditions under which such
contributions are made;
the Plan to which the Safe Harbor Contributions will be made (if different than
the Plan containing the cash or deferred arrangement);

- 84 -



--------------------------------------------------------------------------------



 



the type and amount of Compensation that may be deferred under the Plan;
how to make cash or deferred elections, including any administrative
requirements that apply to such elections;
the periods available under the Plan for making cash or deferred elections; and
withdrawal and vesting provisions applicable to contributions under the Plan.
If the notice is provided to eligible Employees within a reasonable period
before the beginning of each Plan Year (or in the Plan Year an Employee becomes
eligible within a reasonable period before the Employee becomes eligible), the
Plan shall satisfy the Safe Harbor notice requirements. Notwithstanding the
foregoing general rule, a notice shall only be deemed to be provided in timely
manner if the notice is provided to each Employee who is eligible to participate
in the Plan for the Plan Year at least thirty (30) days [and no more than ninety
(90) days] before the beginning of the Plan Year. If an Employee does not
receive the notice because he or she only becomes eligible to participate in the
Plan after the ninetieth day before the beginning of the Plan Year, the
requirement to give the notice will be satisfied if the notice is provided not
more than ninety (90) days before the Employee becomes eligible to participate,
but in no event later than the date the Employee becomes eligible. The preceding
sentence shall apply in the case of any Employee eligible for the first Plan
Year in which an Employee becomes eligible under an existing Code Section 401(k)
cash or deferred arrangement.
The Plan may provide the Safe Harbor notice in writing or by electronic means.
If provided electronically, the notice must be no less understandable than a
written paper document and at the time of delivery of the electronic notice, the
Employee is advised that he or she may request to receive the notice in writing
at no additional charge. Supplemental notices may also be given electronically
under the same conditions.
The Plan may also comply with the notice requirements by use of the Summary Plan
Description. The Safe Harbor notice must cross-reference the applicable sections
in the Summary Plan Description. The information which may be contained in the
Summary Plan Description, as well as the notice, is the Safe Harbor Contribution
Formula, including a description of the levels of Matching Contributions, if
any, how to make Salary Deferral elections, including any administrative
requirements that apply to such elections, and the periods available under the
Plan for making deferral elections.
11.17 Satisfying Safe Harbor Contribution Requirements Under Another Defined
Contribution Plan

  (a)   General Requirements - A Safe Harbor Matching or Non-Elective
Contribution may be made to this Plan or to another Defined Contribution Plan
maintained by the Employer that satisfies Code Sections 401(a) or 403(a). The
Employer electing this option shall do so by identifying the plan that makes the
Safe Harbor Contribution in the Adoption Agreement. If the Safe Harbor
Contributions are made to another Defined Contribution Plan, the Safe Harbor
Contribution requirements must be satisfied in the same manner as if the
contributions were being made to this Plan. A Safe Harbor Contribution made to
another Defined Contribution Plan shall not satisfy this Safe Harbor requirement
unless each Employee eligible to participate in this Plan is eligible to
participate in the other Defined Contribution Plan under the same terms and
conditions.     (b)   Same Plan Year Requirement — In order to satisfy the Safe
Harbor Contribution requirements, this Plan and the other Defined Contribution
Plan to which the Safe Harbor Contribution is to be made must have the same Plan
Year.     (c)   Aggregation And Disaggregation Rules - The rules that apply for
purposes of aggregating and disaggregating cash or deferred arrangement and
Plans under Code Sections 401(k) and 401(m)

- 85 -



--------------------------------------------------------------------------------



 



also apply for purposes of Code Sections 401(k)(12) and 401(m)(11),
respectively. All cash or deferred arrangements included in a Plan are treated
as a single cash or deferred arrangement that must satisfy the Safe Harbor
Contribution and notice requirements. Moreover, two (2) Plans within the meaning
of Regulations Section 1.410(b)-7(b) that are treated as a single Plan pursuant
to the permissive aggregation rules of Treasury Regulations 1.410(b)-7(d) are
treated as a single Plan for purposes of the Safe Harbor requirements.
Conversely, a Plan [within the meaning of Code Section 414(l)] that includes a
cash or deferred arrangement covering both collectively bargained employees and
noncollectively bargained employees is treated as two (2) separate Plans for
purposes of Code Section 401(k), and the ADP Safe Harbor need not be satisfied
with respect to both Plans in order for one (1) of the Plans to take advantage
of the ADP Test Safe Harbor. Similarly, if, pursuant to Code
Section 410(b)(4)(B), an Employer applies Code Section 410(b) separately to the
portion of the Plan [within the meaning of Code Section 414(l)] that benefits
only Employees who satisfy age and Service conditions under the Plan that are
lower than the greatest minimum age and Service conditions permitted under Code
Section 410(a), the Plan is treated as two (2) separate Plans for purposes of
Code Section 401(k), and the ADP Test Safe Harbor need not be satisfied with
respect to both plans in order for one (1) of the Plans to take advantage of the
ADP Test Safe Harbor.

- 86 -



--------------------------------------------------------------------------------



 



ARTICLE XII
ADMINISTRATION
12.1 Plan Administrator
Unless otherwise provided in a separate Trust agreement, the Plan shall be
administered by the Plan Administrator who shall have the authority to enforce
the Plan on behalf of any persons having or claiming any interest under the Plan
and who shall be responsible for the operation of the Plan in accordance with
its terms. The Plan Administrator shall be the “named fiduciary” for purposes of
ERISA Section 402(a)(2) with the sole authority to control and manage the
operation and administration of the Plan, and will be responsible for complying
with the reporting and disclosure requirements of Part 1 of Subtitle B of Title
I of ERISA and agent for service of legal process with respect to the Plan. The
Plan Administrator shall determine by rules of uniform application all questions
arising out of the administration, interpretation and application of the Plan
which determination(s) shall be conclusive and binding on all parties. The
Employer shall be named as fiduciary and Plan Administrator except to the extent
the Employer is a member of SBERA or unless an individual or other entity
(excluding the Trustee or Custodian, unless they are the Employer sponsoring the
Plan) is named to serve in such capacity. The Plan Administrator may appoint or
allocate the duties of the Plan Administrator among several individuals or
entities. The Plan Administrator’s duties shall include:
appointing the Plan’s attorney, accountant, Service Provider, actuary, Trustee,
Custodian, investment manager, or any other party needed to administer the Plan;
directing the appropriate party with respect to payments from the Trust;
communicating with Employees regarding their participation and benefits under
the Plan, including the administration of all claims procedures;
maintaining all necessary records for the administration of the Plan,
antidiscrimination testing, and filing any returns and reports with the Internal
Revenue Service, Department of Labor, or any other governmental agency;
reviewing and approving any financial reports, investment reviews, or other
reports prepared by any party appointed by the Employer under paragraph (a);
establishing a funding policy and investment objectives consistent with the
purposes of the Plan and ERISA;
construing and resolving any question of Plan interpretation and questions of
fact. The Plan Administrator’s interpretation of Plan provisions and resolution
of questions of facts including eligibility and amount of benefits under the
Plan is final and unless it can be shown to be arbitrary and capricious, will
not be subject to “de novo” review;
monitoring the activities of the Trustee and the performance of, and making
changes when necessary to, the portfolio of the Plan;
obtaining a legal determination of the qualified status of all domestic
relations orders and complying with the requirements of the law with regard
thereto;
administering the loan program including ensuring that any and all loans made by
the Plan are in compliance with the requirements of the Internal Revenue Code
and the Regulations issued thereunder, and the Regulations issued by the
Department of Labor;
determining from the records of the Employer, the Compensation, Service,
records, status, and the other facts regarding Participants and Employees;

- 87 -



--------------------------------------------------------------------------------



 



to the extent provided in the Adoption Agreement, directing the Trustee or
Custodian with respect to the investments, in the Plan Administrator’s capacity
as named fiduciary; and

  (m)   the right to employ others, including legal counsel who may, but need
not, be counsel to the Employer, to render advice regarding any questions which
may arise with respect to its rights, duties and responsibilities under the
Plan, and may rely upon the opinions or certificates of any such person.

12.2 Persons Serving As Plan Administrator
Unless otherwise provided in a separate Trust agreement, if the Employer is no
longer in existence, and the Plan or the Employer does not specify the person to
take an action or otherwise serve in the place of the Employer in connection
with the operation of the Plan, the Plan Administrator shall so act or serve,
but if there is no person serving as Plan Administrator, then a successor shall
be designated in writing by a majority of Participants whose accounts under the
Plan have not yet been fully distributed at such time. A majority of the legally
competent Beneficiaries of a deceased Participant then entitled to receive
benefits may exercise the deceased Participant’s rights to participate in that
designation and shall be considered for that purpose to be one Participant, in
the Participant’s place.
12.3 Action By Employer
Action by the Employer under the Plan shall be carried out by the sole
proprietor, if the Employer is a sole proprietorship, by a general partner of
the Employer, if the Employer is a partnership, or by the board of directors or
a duly authorized officer of the Employer, if the Employer is a corporation. If
the Employer is no longer in existence, and the Plan does not specify the person
to take an action, or otherwise serve in the place of the Employer, in
connection with the operation of the Plan, the Plan Administrator shall so act
or serve, but if there is no person serving as Plan Administrator, such action
shall be taken by a person selected following the approach referred to in
paragraph 12.2. The Trustee/Custodian shall have, and assume, no responsibility
for inquiring into the authority of any person purporting to act on behalf of an
Employer.
12.4 Responsibilities Of The Parties
Unless otherwise provided in a separate Trust agreement:

  (a)   The Employer and the Plan Administrator shall cooperate with each other
in all respects, including the provision to each other of records and other
information relating to the Plan, as may be necessary or appropriate for the
proper operation of the Plan or as may be required under the Code or ERISA.    
(b)   The Plan Administrator may delegate in writing all or any part of the Plan
Administrator’s responsibilities under the Plan to agents or others by written
agreement communicated to the delegate and to the Employer or, if the Employer
is no longer in existence, to such person or persons selected following the
approach in paragraph 12.2 and, in the same manner, may revoke any such
delegation of responsibility. Any action of a delegate in the exercise of such
delegated responsibilities shall have the same force and effect for all purposes
as if such action had been taken by the Plan Administrator. The delegate shall
have the right, in such person’s sole discretion, by written instrument
delivered to the Plan Administrator, to reject and refuse to exercise any such
delegated authority. The Trustee/Custodian need not act on instructions of such
a delegate despite any knowledge of such delegation, but may require the Plan
Administrator to give the Trustee/Custodian all instructions necessary under the
Plan.

12.5 Allocation Of Investment Responsibility
Unless otherwise provided in a separate Trust agreement, responsibility with
respect to the investment of the Trust shall as elected in the Adoption
Agreement. The amounts allocated to Participants’ accounts shall be invested by
the Trustee or Custodian pursuant to the elections in the Adoption Agreement,
Articles XII and XIII as applicable, and in accordance with investment
directions from authorized parties as provided hereunder.

- 88 -



--------------------------------------------------------------------------------



 



12.6 Appointment Of Investment Manager
Unless otherwise provided in a separate Trust agreement, the appointment of an
investment manager shall be made in accordance with this Article. If an
investment manager is appointed, such entity or individual must be registered as
an investment manager under the Investment Advisors Act of 1940 or under
applicable state law, meet the requirements of ERISA Section 3(38) or be a bank
as defined in said Act or an insurance company qualified under the laws of more
than one state to perform investment management services. An investment manager
shall acknowledge in writing its appointment and fiduciary status hereunder and
shall agree to comply with all applicable provisions of this document. The
investment manager shall have the investment powers granted the Trustee in
paragraph 13.8 except to the extent the investment manager’s powers are limited
by the investment management agreement. A copy of the investment management
agreement (and any modifications or termination thereof) must be provided to the
Trustee or Custodian. Written notice of each appointment of an investment
manager shall be given to the Trustee or Custodian in advance of the effective
date of the appointment. Such notice or agreement shall specify what portion of
the Trust Fund will be subject to the investment manager’s discretion.
12.7 Participant Investment Direction
Unless otherwise provided in a separate Trust agreement, and if elected by the
Employer in the Adoption Agreement, Participants shall be given the option to
direct the investment of such part of their account balances as specified
therein. The Employer or the Named Investment Fiduciary from time to time shall
select the investments to be made available, including the appointment of any
investment manager who meets the requirements of ERISA Section 3(38) to manage
the assets of any Participant’s account. The Employer or the Named Investment
Fiduciary, independent of the Trustee, shall be responsible for reviewing the
performance of such investments. The following administrative procedures shall
apply to the administration of investments selected by the Employer or the
Employer’s designated fiduciary:

  (a)   The Plan Administrator shall administer the program.     (b)   At the
time an Employee becomes eligible for the Plan, he or she shall provide the Plan
Administrator an investment designation stating the percentage of his or her
contributions to be invested in the available investments.     (c)   A
Participant may change his or her election with respect to future contributions
by notifying the Employer, Trustee/Custodian or other Service Provider, as they
shall mutually agree, in accordance with the procedures established by the Plan
Administrator.     (d)   A Participant may transfer or exchange his or her
balance from one investment alternative to another by notifying the Employer,
Trustee/Custodian or other Service Provider, as they shall mutually agree, in
accordance with the procedures established by the Plan Administrator.     (e)  
The investment alternatives offered under the Plan may be limited in a uniform
and nondiscriminatory manner. Investments may be restricted to specific
investment alternatives selected, including but not limited to, certain mutual
funds, investment contracts, collective funds or deposit accounts. If
investments outside the alternatives selected are permitted, Participants may
not direct that investments be made in collectibles other than U.S. Government
or state issued gold and silver coins.     (f)   The Plan Administrator may
permit, in a uniform and nondiscriminatory manner, a Beneficiary of a deceased
Participant or alternate payee under a Qualified Domestic Relations Order [as
defined in Code Section 414(p)] to individually direct their account in
accordance with this paragraph.     (g)   Investment directions will be
processed as soon as administratively practicable after proper investment
directions are received from the Participant. The Employer, Plan Administrator,
Service Provider, Trustee and/or Custodian cannot provide any guarantee of the
timing of processing of any investment directive. The Employer, Plan
Administrator, Service Provider, Trustee and/or Custodian reserve the right not
to value an investment alternative or a Participant’s account on any given
Valuation Date for any reason deemed appropriate by the Employer or Plan

- 89 -



--------------------------------------------------------------------------------



 



Administrator. The Employer, Plan Administrator, Service Provider, Trustee
and/or Custodian further reserve the right to delay the processing of any
investment transaction for any legitimate business reason including but not
limited to failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a Service Provider to timely
receive values or prices, to correct its errors or omissions or the errors or
omissions of any Service Provider.
Notwithstanding the foregoing, and regardless of a Participant’s authority to
direct the investment of assets allocated to his or her account, the Named
Investment Fiduciary is authorized and empowered to direct the Trustee to invest
funds in short term investments pending other investment instructions by the
Plan Administrator.
12.8 Application Of ERISA Section 404(c)
Unless otherwise provided in a separate Trust agreement, if elected by the
Employer in the Adoption Agreement, all Participant accounts under the Plan
shall be invested as elected by each Participant in a broad range of investment
options made available from time to time by the Employer for this purpose. If
the Employer further elects that the Plan is intended to qualify as an “ERISA
Section 404(c) Plan” within the meaning of Regulations issued pursuant to such
section, Participants shall have the opportunity, at least once in any three
(3) month period, to give investment instructions (with an opportunity to obtain
written confirmation of such instructions) as to the investment of contributions
made on his or her behalf among the available investment options. The Plan
Administrator shall be obligated to comply with such instructions except as
otherwise provided in the Regulations issued under ERISA Section 404(c).
The Plan Administrator will provide or will make arrangement to provide each
Participant with a description of the investment alternatives available under
the Plan; and with respect to each designated investment alternative, a general
description of the investments objectives, risk and return characteristics of
each alternative, including information relating to the type and diversification
of assets comprising the investment portfolio.
The Plan Administrator by separate document may prescribe the form and the
manner in which such direction shall be made, as well as the frequency with
which such directions may be made or changed and the dates as of which they
shall be effective, in a manner consistent with the foregoing. The Plan
Administrator (or a person or entity so designated by the Employer) shall be the
fiduciary identified to furnish the information as contemplated by ERISA
Section 404(c), but may designate on its behalf another person or entity to
provide such information or to perform any of the obligations of the Plan
Administrator under this paragraph.
Except as otherwise provided in this Basic Plan Document #01, the Trustee,
Custodian, the Employer, or any fiduciary of the Plan shall not be liable to the
Participant or any of his or her Beneficiaries for any loss resulting from
action taken at the direction of the Participant. All fiduciaries of the Plan
shall be relieved of their fiduciary liability with respect to the Participant
directing his or her investments pursuant to ERISA Section 404(c) if elected by
the Employer in the Adoption Agreement of its intention to comply with ERISA
Section 404(c).
Any costs and expenses related to compliance with the Participant’s directions
shall be borne by the Participant’s directed account, unless paid by the
Employer.
12.9 Participant Loans
Unless otherwise provided in a separate Trust agreement, if permitted by the
Employer in the Adoption Agreement, a Plan Participant and Beneficiaries who are
parties-in-interest as defined in ERISA Section 3(14) may make application to
the Plan Administrator requesting a loan from the Plan. The Plan Administrator
shall have the sole right to approve or deny a Participant’s application
provided that loans shall be made available to all Participants on a reasonably
equivalent basis. Loans shall not be made available to Highly Compensated
Employees in an amount greater than the amount made available to other
Participants. Any loan granted under the Plan shall be made in accordance with
the terms of a written loan policy adopted by the Employer which is hereby
incorporated by reference and made a part of this Basic Plan Document #01. The
loan policy may be amended in writing from time to time without the necessity of
amending this paragraph and shall be subject to the following rules to the
extent such rules are not inconsistent with such loan policy.

- 90 -



--------------------------------------------------------------------------------



 



  (a)   No loan, when aggregated with any outstanding loan(s) to the
Participant, shall exceed the lesser of (i) $50,000 reduced by the excess, if
any, of the Participant’s highest outstanding balance of all loans on any day
during the one (1) year period ending on the day before the loan is made, over
the outstanding balance of loans from the Plan on the date the Participant’s
loan is made or (ii) one-half of the fair market value of the Participant’s
Vested Account Balance consisting of contributions as specified in the loan
policy. An election may be made in the loan policy, that if the Participant’s
Vested Account Balance is $20,000 or less, the maximum loan shall not exceed the
lesser of $10,000 or 100% of the Participant’s Vested Account Balance. For the
purpose of the above limitation, all loans from all plans of the Employer and
other members of a group of employers described in Code Sections 414(b), 414(c),
and 414(m) are aggregated. An assignment or pledge of any portion of the
Participant’s interest in the Plan and a loan, pledge, or assignment with
respect to any insurance contract purchased under the Plan, will be treated as a
loan under this paragraph.     (b)   All applications must be in accordance with
procedures adopted by the Plan Administrator.     (c)   Any loan shall bear
interest at a rate reasonable at the time of application, considering the
purpose of the loan and the rate being charged by representative commercial
banks in the local area for a similar loan unless the Plan Administrator sets
forth a different method for determining loan interest rates in its written loan
procedures. The loan agreement shall also provide that the payment of principal
and interest be amortized in level payments not less frequently than quarterly.
    (d)   The term of such loan shall not exceed a period of five (5) years
except in the case of a loan for the purpose of acquiring any house, apartment,
condominium, or mobile home that is used or is to be used within a reasonable
time as the principal residence of the Participant. The Plan Administrator in
accordance with the Plan’s loan policy shall determine the term of such loan.  
  (e)   The principal and interest paid by a Participant on his or her loan
shall be credited to the Plan in the same manner as for any other Plan
investment. Unless otherwise provided in the loan policy, loans will be treated
as segregated investments of the individual Participant on whose behalf the loan
was made. This provision is not available if its election will result in
discrimination in the operation of the Plan.     (f)   If the Plan Administrator
approves a Participant’s loan request, it shall be evidenced by a note, loan
agreement, and assignment of up to 50% of his or her interest in the Trust as
collateral for the loan. The Participant, except in the case of a profit-sharing
plan satisfying the requirements of paragraph 8.7, must obtain the consent of
his or her Spouse, if any, within the ninety (90) day period before the time his
or her account balance is used as security for the loan. A new consent is
required if the account balance is used for any renegotiation, extension,
renewal or other revision of the loan, including an increase in the loan amount.
The consent must be written, must acknowledge the effect of the loan, and must
be witnessed by a Plan representative or notary public. Such consent shall
subsequently be binding with respect to the consenting Spouse or any subsequent
Spouse.     (g)   If a valid Spousal consent has been obtained in accordance
with (f), then, notwithstanding any other provision of this Plan, the portion of
the Participant’s Vested Account Balance used as a security interest held by the
Plan by reason of a loan outstanding to the Participant shall be taken into
account for purposes of determining the amount of the account balance payable at
the time of death or distribution, but only if the reduction is used as
repayment of the loan. If less than 100% of the Participant’s Vested Account
Balance (determined without regard to the preceding sentence) is payable to the
surviving Spouse, then the account balance shall be adjusted by first reducing
the Vested Account Balance by the amount of the security used as repayment of
the loan, and then determining the benefit payable to the surviving Spouse.

- 91 -



--------------------------------------------------------------------------------



 



  (h)   Any loan made hereunder shall be subject to the provisions of a loan
agreement, promissory note, security agreement, payroll withholding
authorization and, if applicable, financial disclosure. Such documentation may
contain additional loan terms and conditions not specifically itemized in this
section provided that such terms and conditions do not conflict with this
section. Such additional terms and conditions may include, but are not limited
to, procedures regarding default, a grace period for missed payments, and
acceleration of a loan’s maturity date on specific events such as termination of
employment.

No loans will be made to Owner-Employees or Shareholder Employees, unless the
Employer obtains a prohibited transaction exemption from the Department of
Labor.

  (j)   Liquidation of a Participant’s assets for the purpose of the loan will
be allocated on a pro-rata basis across all the investment alternatives in a
Participant’s account, unless otherwise specified by the Participant, Plan
Administrator, or the Plan’s loan policy.     (k)   If a request for a loan is
approved by the Plan Administrator, funds shall be withdrawn from the
recordkeeping subaccounts specified by the Participant or in the absence of such
a specification, from the recordkeeping subaccounts in the order specified in
the loan policy.     (l)   If a Plan permits loans to Participants, the
Trustee/Custodian may appoint the Employer as its agent, and if the Employer
accepts such appointment, agree to hold all notes and other evidence of any
loans made to Participants. If provided in the loan policy, the Plan
Administrator may also require additional collateral in order to adequately
secure the loan. The Employer shall hold such notes and evidence under such
conditions of safekeeping as is prudent and as required by ERISA. The
Trustee/Custodian may account for all loans in the aggregate so that all
Participant loans will be shown collectively as a single asset of the Plan.    
(m)   Unless otherwise elected in the Adoption Agreement, loan payments will be
suspended under this Plan as permitted under Code Section 414(u).

12.10 Insurance Policies
Unless otherwise provided in a separate Trust agreement, if elected by the
Employer in the Adoption Agreement and agreed to by the Trustee or Custodian,
Participants may purchase life insurance policies under the Plan. Any life
insurance premium paid for any Participant out of the Employer contributions
will be made on behalf of the Participant unless the amount of such payment,
plus all premiums previously paid on behalf of such Participant is (a) with
respect to ordinary life insurance policies, less than fifty percent (50%) of
the Employer Contributions and forfeitures allocated to the Participant’s
account determined on the date the premium is paid, (b) with respect to term and
universal life policies, less than twenty-five percent (25%) of such allocation
amounts, or (c) a combination of ordinary life and term and/or universal life
insurance policies are purchased, the sum of the term and universal life
insurance premiums plus one-half of the ordinary life premiums may not exceed
twenty-five percent (25%) of such amounts allocated. Dividends received on life
insurance policies shall be considered a reduction of premiums paid in such
computations. If the Plan established is a profit sharing plan, the incidental
insurance benefit requirement is not applicable if the Plan purchases life
insurance benefits from only Employer contributions which have been allocated to
the Participant’s account for at least two years.
The Named Investment Fiduciary or its agent shall select the insurance company
and the policy and direct the Trustee (or Custodian) as to the purchase of the
insurance contract. Such direction shall include but not be limited to the term,
price and the insurance company from which the policy should be purchased.
The Trustee, if the Plan is trusteed, or Custodian, if the Plan has a custodial
account, shall apply for and will be the owner of any insurance contract and
named beneficiary of any policies purchased under the terms of this Plan. The
insurance contract(s) must provide that proceeds will be payable to the Trustee
(or Custodian, if applicable), however the Trustee (or Custodian) shall be
required

- 92 -



--------------------------------------------------------------------------------



 



to pay over all the proceeds of the contract(s) to the Participant’s designated
Beneficiary in accordance with the distributions provisions of this Plan. A
Participant’s Spouse will be the designated Beneficiary of the proceeds in all
circumstances unless a qualified election has been made in accordance with
paragraph 8.4, Joint and Survivor Annuity requirements, if applicable. Under no
circumstances shall the Trust (or custodial account) retain any part of the
proceeds. In the event of any conflict between the terms of this Basic Plan
Document #01 and the terms of any insurance contract purchased hereunder, these
Plan provisions shall control. The Beneficiary of a deceased Participant shall
receive, in addition to the proceeds of the Participant’s policy or policies,
the amount credited to such Participant’s account.
A Participant who is uninsurable or insurable at substandard rates may elect to
receive a reduced amount of insurance, if available, or may waive the purchase
of any insurance.
All dividends or other returns received on any policy purchased shall be applied
to reduce the next premium due on such policy, or if no further premium is due,
such amount shall be credited to the Trust as part of the account of the
Participant for whom the policy is held.
If Employer contributions are inadequate to pay all premiums on all insurance
policies, the Trustee or Custodian may, at the option of the Employer, utilize
other amounts remaining in each Participant’s account to pay the premiums on his
or her respective policy or policies, allow the policies to lapse, reduce the
policies to a level at which they may be maintained, or borrow against the
policies on a prorated basis, provided that the borrowing does not discriminate
in favor of the policies on the lives of Highly Compensated Employees.
On retirement or termination of employment of a Participant, termination of the
Plan, or the contract would but for the sale, be surrendered by the Plan, the
Employer shall direct the Trustee or Custodian to surrender the Participant’s
policy and credit the proceeds to his or her account for distribution under the
terms of the Plan. However, before so doing, the Trustee or Custodian shall
first offer to transfer ownership of the policy to the Participant. Prior to
such transfer, the Participant may elect to make payment to the Trust of the
cash value of the policy. Such payment shall be credited to the Participant’s
account for distribution under the terms of the Plan. All distributions
resulting from the application of this paragraph shall be subject to the Joint
and Survivor Annuity Rules of Article VIII, if applicable.
The Employer shall be solely responsible to ensure the insurance provisions are
administered properly and that if there is any conflict between the provisions
of this Plan and any insurance contracts issued, the terms of this document will
control.
Notwithstanding the above, in profit-sharing plans, the limitations imposed
herein with respect to the purchase of life insurance shall not apply to any
Participant who has participated in this Plan for five (5) or more years or to
the portion of a Participant’s Vested Account Balance, that would be eligible
for withdrawal under paragraph 6.8 whether or not in-service withdrawals are
actually allowed under the Plan, that has accumulated for at least two (2) Plan
Years. No amount of Qualified Voluntary Contributions made to the Plan may be
used to purchase life insurance. In addition, under such Plans, a Participant
may, subject to the limitations set forth in this subparagraph, elect to have
keyman life insurance purchased on the life of any Participant who is considered
essential to the success of the Employer’s business. In such case, the proceeds
of such a life insurance contract in excess of such contract’s cash value as of
the date of death of such insured shall be paid to the Beneficiaries named with
respect to such contract. Death benefits, including those in the previous
sentence, payable from a life insurance contract shall be paid in accordance
with paragraph 8.7, if this Plan meets the safe harbor provisions in that
paragraph, or in accordance with paragraph 8.2 or 8.3, whichever may be
applicable. The cash value of the contract shall be added to the Participant’s
Vested Account Balance.

- 93 -



--------------------------------------------------------------------------------



 



No insurance contract will be purchased under the Plan unless such contract or a
separate definite written agreement between the Employer and the insurer
provides that no value under contracts providing benefits under the Plan or
credits determined by the insurer (on account of dividends, earnings, or other
experience rating credits, or surrender or cancellation credits) with respect to
such contracts may be paid or returned to the Employer or diverted to or used
for other than the exclusive benefit of the Participants or their Beneficiaries.
However, any contribution made by the Employer because of a mistake of fact must
be returned to the Employer within one (1) year of the contribution.

  (j)   If this Plan is funded by individual contracts that provide a
Participant’s benefit under the Plan, such individual contracts shall constitute
the Participant’s account balance. If this Plan is funded by group contracts,
under the group annuity or group insurance contract, premiums or other
consideration received by the insurance company must be allocated to
Participants’ accounts under the Plan.     (k)   For Plans funded with
individual or group annuity contracts, no Trustee or Custodian is required to
hold the assets of the Plan. Accordingly, any references to the Trust, the Trust
fund or the fund collectively refers to any contracts issued by an insurance
company to fund a Plan established under this document.

12.11 Determination Of Qualified Domestic Relations Order (QDRO Or Order)
Unless otherwise provided in a separate Trust agreement, a domestic relations
order shall specifically state all of the following in order to be deemed a
Qualified Domestic Relations Order (“QDRO”):

  (a)   The name and last known mailing address (if any) of the Participant and
of each alternate payee covered by the QDRO. However, if the QDRO does not
specify the current mailing address of the alternate payee, but the Plan
Administrator has independent knowledge of that address, the QDRO will still be
valid.     (b)   The dollar amount or percentage of the Participant’s benefit to
be paid by the Plan to each alternate payee, or the manner in which the amount
or percentage will be determined.     (c)   The number of payments or period for
which the order applies.     (d)   The specific Plan (by name) to which the
domestic relations order applies.

The domestic relations order shall not be deemed a QDRO if it requires the Plan
to provide:

  (e)   any type or form of benefit or any option not already provided for in
the Plan;     (f)   increased benefits or benefits in excess of the
Participant’s vested rights;     (g)   payment of a benefit earlier than allowed
by the Plan’s earliest retirement provisions or, in the case of a profit-sharing
or 401(k) plan, prior to the first date on which an in-service withdrawal is
allowed; or     (h)   payment of benefits to an alternate payee which are
required to be paid to another alternate payee under another QDRO.

Upon receipt of a domestic relations order (“Order”) which may or may not be
“qualified”, the Plan Administrator shall notify the Participant and any
alternate payee(s) named in the Order of such receipt, and forward either a copy
of this paragraph or other written QDRO policies and procedures. The Plan
Administrator shall establish written procedures to establish the qualified
status of a domestic relations order, which may include forwarding the Order to
the Plan’s legal counsel for an opinion as to whether or not the Order is in
fact “qualified” as defined in Code Section 414(p). Within a reasonable time
after receipt of the Order, not to exceed sixty (60) days, the Plan

- 94 -



--------------------------------------------------------------------------------



 



Administrator shall make a determination as to its “qualified” status and the
Participant and any alternate payee(s) shall be promptly notified in writing of
the determination.
If the “qualified” status of the Order is in question, there will be a delay in
any payout to any payee including the Participant, until the status is resolved.
In such event, the Plan Administrator shall segregate the amount that would have
been payable to the alternate payee(s) if the Order had been deemed a QDRO. If
the Order is not qualified or the status is not resolved (for example, it has
been sent back to the court for clarification or modification) within eighteen
(18) months beginning with the date the first payment would have to be made
under the Order, the Plan Administrator shall pay the segregated amounts plus
interest to the person(s) who would have been entitled to the benefits had there
been no Order. If a determination as to the qualified status of the Order is
made after the eighteen (18) month period described above, then the Order shall
only be applied on a prospective basis. If the Order is determined to be a QDRO,
the Participant and alternate payee(s) shall again be notified promptly after
such determination. Once an Order is deemed a QDRO, the Plan Administrator shall
pay to the alternate payee(s) all the amounts due under the QDRO, including
segregated amounts plus earnings, if any, which may have accrued during a
dispute as to the Order’s qualification.
Unless specified otherwise in the Adoption Agreement or in a separate Trust
agreement, the QDRO retirement age with regard to the Participant against whom
the order is entered shall be the date the order is determined to be qualified.
These provisions will only allow distributions to the alternate payee(s) and not
the Participant.
12.12 Receipt And Release For Payments
Unless otherwise provided in a separate Trust agreement, any payment to any
Participant, his legal representative, Beneficiary, or to any guardian or
committee appointed for such Participant or Beneficiary in accordance with the
provisions of the Plan shall be in full satisfaction of all claims hereunder
against the Trustee, Employer or Plan Administrator each of whom may require
such Participant, legal representative, Beneficiary, guardian or committee as a
condition prior to such payment, to execute a receipt and release in such form
as shall be determined by the Trustee, Employer or Plan Administrator.
12.13 Resignation And Removal
Unless otherwise provided in a separate Trust agreement, an individual serving
as Plan Administrator may resign by giving written notice to the Employer, or if
the Employer is no longer in existence, to the Trustee/Custodian, not less than
thirty (30) days before the effective date of the individual’s resignation. The
Plan Administrator may be removed upon thirty (30) days prior written notice to
the Plan Administrator, with or without cause, by the Employer, or if the
Employer is no longer in existence, by a majority of the Participants and
Beneficiaries following the approach referred to in paragraph 12.2. A notice
period provided for in this paragraph 12.13 may be waived or reduced if
acceptable to the parties involved. The Employer, if in existence, shall be the
successor to the position involved, or the Employer may appoint a successor to a
person who has resigned or been removed as Plan Administrator, but if the
Employer is no longer in existence, the appointment shall be made by a majority
of the Participants and Beneficiaries following the approach referred to in
paragraph 12.2. When the Plan Administrator’s resignation or removal becomes
effective, the Plan Administrator shall perform all acts necessary to transfer
all relevant records to its successor. A successor Plan Administrator shall have
all the rights and powers and all of the duties and obligations of the original
Plan Administrator but shall have no responsibility for acts or omissions before
the successor became Plan Administrator.
12.14 Claims And Claims Review Procedure
Unless otherwise provided in a separate Trust agreement, if any Employee,
Participant, Beneficiary or any other person claims to be entitled to benefits
under the Plan, and the Plan Administrator denies that claim in whole or in
part, the Plan Administrator shall, in writing, within ninety (90) days notify
the claimant that his claim has been denied in whole or in part, setting forth
the specific reason or reasons for the denial, specific reference to pertinent
Plan provisions upon which the denial is based, a description of any additional
material or information which may be needed to clarify the claim, including an
explanation of why such information is necessary, and shall refer to the claims
review procedure as set forth in this paragraph 12.14. Within sixty (60) days
after the mailing or delivery by the Plan Administrator of such notice, the
claimant may request, by written notice to the Plan Administrator, a review by
the Employer of the decision denying the claim. The claimant may examine
documents pertinent to the review and may submit written issues and comments to
the Plan Administrator. If the claimant fails to request such a hearing within
such sixty (60) day period, it shall be conclusively determined for all purposes
of this Plan that the

- 95 -



--------------------------------------------------------------------------------



 



denial of such claim is correct. If the claimant requests a review within the
sixty (60) day period, the Plan Administrator shall designate a time, which time
shall be no less than ten (10) nor more than forty-five (45) days from the date
of receipt by the Plan Administrator of the claimant’s notice to the Plan
Administrator, and a place for such hearing, and shall promptly notify such
claimant of such time and place. Within forty-five (45) days after the
conclusion of the hearing, including any extensions of the date thereof mutually
agreed to by the claimant and the Plan Administrator, the Plan Administrator
shall communicate to the claimant the Plan Administrator’s decision in writing,
and if the Plan Administrator confirms the denial, in whole or in part, the
communication shall set forth the specific reason or reasons for the decision
and specific reference to those Plan provisions upon which the decision is
based.
12.15 Bonding
Every fiduciary, except for a bank, trust company or an insurance company,
unless otherwise exempted by ERISA and the Regulations issued thereunder shall
be bonded in an amount not less than 10% of the amount of the funds such
fiduciary handles; provided however, that the minimum bond shall be $1,000 and
the maximum bond $500,000. The amount of funds handled shall be determined at
the beginning of each Plan Year by the amount of funds handled by such person,
group or class to be covered and their predecessors, if any, during the
preceding Plan Year, or if there is no preceding Plan Year, then by the amount
of the funds to be handled during the then current year. The bond shall provide
protection to the Plan against any loss by reason of acts of fraud or dishonesty
by the fiduciary either acting alone or in concert with others. The surety shall
be a corporate surety company [as the term is used in ERISA Section 412(a)(2)],
and the bond shall be in a form approved by the Secretary of Labor.
Notwithstanding anything in the Plan to the contrary, the costs of such bonds
shall be an expense of and may, at the election of the Plan Administrator, be
paid from the Trust or by the Employer.

- 96 -



--------------------------------------------------------------------------------



 



ARTICLE XIII
TRUST PROVISIONS
13.1 Establishment Of The Trust

  (a)   The Employer shall appoint within the Adoption Agreement who may be the
Sponsor (or an affiliate) of this Basic Plan Document #01 or an individual(s),
institution or other party, to serve as Trustee or Custodian (if applicable) of
the Plan. The Employer shall also have the right, but is not required, to
appoint a Custodian in the Adoption Agreement to have custody of the Plan’s
assets. The Employer may execute a separate trust or custodial agreement
outlining the Trustee’s or Custodian’s duties and responsibilities which shall
be incorporated by reference and made part of this Basic Plan Document #01. No
such ancillary agreement may conflict with any provision(s) of this document.
Any provision which would jeopardize the tax-qualified status of this Plan shall
be null and void. Unless otherwise elected in the Adoption Agreement, the Trust
and/or Custodial provisions of this Article XIII and Article XII, as applicable,
of the Basic Plan Document #01 together with any such ancillary agreement shall
be operative. If the Sponsor is a bank, trust company or other financial
organization, a person or institution other than the Sponsor or its affiliate
may not serve as Trustee or Custodian of the Plan without the express written
consent of the Sponsor. If a financial organization is the Sponsor, and is not
named Trustee, the Sponsor may serve as Custodian under the Plan as provided at
paragraph 13.13 herein. The Trustee shall invest the Trust Fund in any of the
investment alternatives as provided in paragraph 13.8. If a Custodian is
appointed, the Trust Fund shall be invested in accordance with paragraph 13.14.
    (b)   The Employer establishes with the Trustee a Trust which shall consist
of all money and property received under Articles III and IV of this document,
increased by any income on or increment in such value of assets and decreased by
any investment loss, expense, benefit payment, withdrawal or other distribution
by the Trustee in accordance with the provisions of the Plan. The
Trustee/Custodian shall hold the Trust fund without distinction between
principal and income. The Trust fund will be held, invested, reinvested and
administered by the Trustee in accordance with this Article and any ancillary
documents as provided for in this Article.

13.2 Control Of Plan Assets
The assets of the Trust or evidence of ownership shall be held by the Trustee
and/or the Custodian under the terms of the Basic Plan Document #01. If the
assets represent amounts transferred from another trustee or custodian under a
former plan, the Trustee and/or Custodian named hereunder shall not be
responsible for any actions of the prior fiduciary including the propriety of
any investment decision made by the prior trustee/custodian under any prior
plan. Instead, the Employer shall be responsible for such actions.
13.3 Discretionary Trustee
If the Employer elects in the Adoption Agreement, or otherwise appoints the
Trustee to act in the capacity of discretionary Trustee, the Trustee shall
invest the Trust in accordance with the Plan’s investment policy statement and
the investment alternatives permitted at paragraph 13.8 herein. The Trustee will
have the discretion and authority to invest, manage and control those Plan
assets except those assets which are subject to the investment direction of a
Participant (if Participant direction is permitted), or an investment manager or
Named Investment Fiduciary, or other agent properly appointed by the Employer.
The exercise of any investment direction hereunder shall be consistent with the
investment policy of the Plan. The Trustee shall also perform custodial
functions described at paragraph 13.14 hereof for the Trust with respect to Plan
assets over which the Trustee has investment management responsibility. The
Trustee may also perform custodial functions for the Trust with respect to Plan
assets the Trustee does not manage, to the extent agreed to between the Trustee
and the Employer, if the Trustee is appointed Custodian for some or all of such
assets in accordance with the terms of the Plan. The Trustee may execute any
additional documents as required which shall be treated as an addendum to this
Basic Plan Document #01. No such agreement may conflict with any provision nor
shall any provision in such an agreement jeopardize the tax-qualified status of
the Plan. Any such provision shall be null and void. The Trustee’s
administrative duties shall be limited to those agreed to between the parties.
The Employer or its designate shall be responsible for other

- 97 -



--------------------------------------------------------------------------------



 



administrative duties required under the Plan or by applicable law.
13.4 Nondiscretionary Trustee
If the Employer elects in the Adoption Agreement or as otherwise agreed to in
writing, the Trustee may act in the capacity of a nondiscretionary Trustee. In
this capacity, the Trustee shall have no discretionary authority to invest,
manage or control Plan assets and is authorized solely to make and hold
investments only as directed pursuant to paragraph 12.5. The nondiscretionary
Trustee shall have the same rights, powers and duties as the discretionary
Trustee but exercises such authority in accordance with the direction of the
party which has the authority to manage and control the investment of Plan
assets. If directions are not provided to the Trustee, the Employer will provide
such necessary direction.
13.5 Provisions Relating To Individual Trustees

  (a)   Notwithstanding any other provisions of the Plan to the contrary, the
provisions of this paragraph shall apply if one (1) or more individuals are
named as Trustee(s) in the Adoption Agreement and shall not apply to any
institutional Trustee named in the Adoption Agreement.     (b)   If there shall
be more than one individual acting in the capacity of Trustee, they shall act by
a majority of their number, unless they unanimously decide that one (1) or more
of them may act on the matter or category of matters involved without the
approval of the others and they may authorize in writing that one (1) or more of
them shall act on their behalf including but not limited to executing documents
and authorizing distributions on behalf of the Trustees.     (c)   Any person
may rely, without having to make further inquiry, upon instructions appearing to
be genuine instructions from any individual serving as Trustee as being the
will, intent and action of all individuals so serving if no allocation of duties
has been made.     (d)   The Trustee shall be paid such reasonable compensation
for services as shall from time to time be agreed upon in writing by the
Employer and the Trustee, provided that an individual serving as Trustee who
already receives full-time Compensation from the Employer shall not receive
compensation for serving as such from the Plan.

13.6 Investment Instructions
Any investment directive shall be made in writing or such other form as agreed
to by the Employer, Trustee/Custodian and the investment manager. In the absence
of such directive, cash shall be automatically invested in such investment or
investments as the Employer or Named Investment Fiduciary shall select from the
investments made available for that purpose unless and until the person or
persons responsible for giving directions directs otherwise. Such automatic
investment shall be made at regular intervals and pursuant to procedures
established by the parties (which procedures may without limitation, provide for
more frequent intervals only if uninvested balances exceed a stated amount).
Absent a contrary direction in accordance with the preceding provisions of this
paragraph 13.6, such instructions regarding the delegation of investment
responsibility shall remain in force until revoked or amended in writing.
Neither the Trustee nor the Custodian shall be responsible for the propriety of
any directed investment made nor shall they be required to consult with or
advise the Employer regarding the investment quality of any directed investment
held hereunder. If the Employer fails to designate an investment manager, the
Trustee shall have full investment management authority as agreed upon in a duly
authorized and executed investment management agreement. If the Employer does
not issue investment directions with regard to specific assets held in the
Trust, the Trustee shall have authority to invest those assets in the Trust in
its sole discretion subject to paragraph 13.8. While the Employer may direct the
Trustee with respect to Plan investments, the Employer may not:

- 98 -



--------------------------------------------------------------------------------



 



borrow from the Plan or pledge any of the assets of the Plan as security for a
loan,
buy property or assets from or sell property or assets to the Plan,
charge any fee for services rendered to the Plan, or
receive any services from the Plan on a preferential basis.
13.7 Fiduciary Standards
Subject to paragraphs 13.6 and 13.8 hereof, the Trustee, Employer and Custodian,
as applicable, shall invest and reinvest principal and income of the Trust,
provided that:

      such investments are prudent under ERISA, as amended, and the Regulations
thereunder,     (b)   such investments are sufficiently diversified to minimize
the risk of large losses,     (c)   such investments are made in accordance with
the provisions of this Plan and Trust document, and     (d)   such investments
are made with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent man acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character with
like aims.

13.8 Powers Of The Trustee
The Trustee shall be responsible for the investment, administration and
safekeeping of assets held in the Trust Fund. The Trustee shall have the
following duties and responsibilities, in addition to powers given by law:

  (a)   receiving contributions under the terms of the Plan;     (b)  
implementing an investment program based on the Employer’s investment policy
statement, funding policy, investment objectives and ERISA, as amended;     (c)
  invest the Trust in any form of property, including common and preferred
stocks, exchange-traded covered put and call options, bonds, money market
instruments, mutual funds (including funds for which the Sponsor, Trustee or its
affiliates receive compensation for providing investment advisory, custody,
transfer agency or other services), savings accounts, plan loans, certificates
of deposit, securities issued by the U.S. government or by governmental
agencies, insurance policies and contracts, or in any other property, real or
personal, having a ready market, including securities issued by the Trustee
and/or affiliates of the Trustee as permitted by law. The Trustee may invest in
time deposits (including, if applicable, its own or those of affiliates) which
bear a reasonable interest rate. No portion of any Qualified Voluntary
Contribution, or the earnings thereon, may be invested in life insurance
contracts or, as with any Participant-directed investment, in tangible personal
property characterized by the IRS as a collectible;     (d)   invest any assets
of the Trust in a group or collective trust fund established to permit the
pooling of funds of separate pension and profit-sharing trusts, provided the
Internal Revenue Service has ruled such group or collective trust to be
qualified under Code Section 401(a) and exempt under Code Section 501(a) (or the
applicable corresponding provision of any other Revenue Act) or to any other
common, collective, or commingled trust fund which has been or may hereafter be
established and maintained by the Trustee, affiliate(s) of the Trustee, the
Custodian or investment manager. Such commingling of assets of the Trust with
assets of other qualified trusts is specifically authorized, and to the extent
of the investment of the Trust in such a group or collective trust, the terms of
the instrument establishing the group or collective trust shall be a part hereof
as though set forth herein. The name of the group or collective trust fund shall
be specified in an addendum to the Adoption Agreement. The Employer expressly
understands and agrees that any such collective fund may provide for the lending
of its securities by the collective fund trustee

- 99 -



--------------------------------------------------------------------------------



 



and that such collective fund’s trustee will receive compensation from such
collective fund for the lending of securities that is separate from any
compensation of the Trustee hereunder, or any compensation of the collective
fund trustee for the management of such collective fund;
for collective investment purposes, may combine into one trust fund the Trust
created under this Plan with the Trust created under any other qualified
retirement plan the Employer maintains. However, the Trustee must maintain
separate records of account for the assets of each Trust in order to reflect
properly each Participant’s Vested Account Balance under the Plan(s) in which he
is a Participant;

  (f)   invest up to 100% of the Trust in the common stock, debt obligations, or
any other security issued by the Employer or by an affiliate of the Employer
within the limitations provided under ERISA Sections 406, 407, and 408, as
amended, and further provided that such investment does not constitute a
prohibited transaction under Code Section 4975. Any such investment in Employer
securities shall only be made upon written direction of the Employer who shall
be solely responsible for the propriety of such investment. Additional
directives regarding the purchase, sale, retention or valuing of such securities
may be addressed in an investment management or trust agreement, which is
incorporated by reference. If there are any conflicts between this document and
the above referenced agreements, this document shall govern;     (g)   hold cash
uninvested and deposit the same with any banking or savings institution,
including its own banking department or the banking department of an affiliate;
    (h)   utilize a general disbursement account, i.e., in the form of a demand
deposit account and/or time deposit account, for distributions from the Trust,
without incurring any liability for payment of interest thereon, notwithstanding
the Trustee’s receipt of income with respect to float involving the disbursement
account;     (i)   hold contributions in an omnibus account, i.e., in the form
of a demand deposit and/or time deposit account, maintained by the Trustee for
up to three (3) business days (or such longer period as may result due to
circumstances beyond the Trustee’s control), without liability for interest
thereon. (The Employer acknowledges that any float earnings associated with the
assets held in such omnibus account are retained by the Trustee as part of its
compensation for performing services with respect to the allocation of
contributions to Participants’ accounts);     (j)   join in or oppose the
reorganization, recapitalization, consolidation, sale or merger of corporations
or properties, including those in which it or its affiliates are interested as
Trustee, upon such terms as it deems advisable;     (k)   hold investments in
nominee or bearer form;     (l)   exercise all ownership rights including the
voting of proxies and the exercise of tender offers but only with respect to
assets over which the Trustee has investment management responsibility;     (m)
  to hold, manage and control all property forming part of the Trust Fund and to
sell, convey, transfer, exchange and otherwise dispose of the same from time to
time;     (n)   to apply for and procure from an insurance company as an
investment of the Trust such annuity, or other contracts on the life of any
Participant as the Plan Administrator shall deem proper; to exercise, at any
time or from time to time, whatever rights and privileges may be granted under
such annuity, or other contracts; to collect, receive, and settle for the
proceeds of any such annuity, or other contracts as and when entitled to do so
under the provisions thereof;     (o)   unless otherwise provided by a directive
as described by paragraph 13.6, the Employer will pass through shareholder
rights (including voting rights) on Employer securities to Plan Participants. If
no directive is provided, the Trustee shall exercise any shareholder rights
(including voting rights)

- 100 -



--------------------------------------------------------------------------------



 



with respect to any securities held, but only in accordance with the
instructions of the person or persons responsible for the investment of such
securities subject to and as permitted by, any applicable rules of the
Securities and Exchange Commission and any national securities exchange. Voting
rights with respect to shares of registered investment companies held in the
Trust shall be directed by the Named Investment Fiduciary responsible for
selection of such registered investment companies as permissible investment
alternatives. In the event of any conflict with any other provision of this
Article or this Basic Plan Document #01, the provision of this paragraph shall
control. The Employer shall be responsible for preparing and distributing all
required prospectuses for Employer securities and making such materials
available to Plan Participants;

  (p)   to retain and employ such attorneys, agents and servants as may be
necessary or desirable, in the opinion of the Trustee, in the administration of
the Plan, and to pay them such reasonable compensation for their services as may
be agreed upon as an expense of administration of the Plan, including power to
employ and retain counsel upon any matter of doubt as to the meaning or
interpretation to be placed upon this Plan or any provisions thereof with
reference to any question arising in the administration of the Plan or
pertaining to the rights and liabilities of the Trustee hereunder. The Trustee
in any such event, any act in reliance upon the advice, opinions, records,
statements and computations of any attorneys and agents and on the records,
statements and computations of any servants so selected by it in good faith and
shall be released and exonerated of and from all liability to anyone in so doing
(except to the extent that liability is imposed under ERISA);     (q)   to
institute, prosecute and maintain, or to defend, any proceeding at law or in
equity concerning the Plan or the assets thereof or any claims thereto, or the
interests of Participants and Beneficiaries hereunder at the sole cost and
expense of the Plan or at the sole cost and expense of the Participant that may
be concerned therein or that may be affected thereby, as, in its opinion, shall
be fair and equitable in each case, and to compromise, settle and adjust all
claims and liabilities asserted by or against the Plan or asserted by or against
it, or such terms as it, in each such case, shall deem reasonable and proper.
The Trustee shall be under no duty or obligation to institute, prosecute,
maintain or defend any suit, action or other legal proceeding unless it shall be
indemnified to its satisfaction against all expenses and liabilities (including
without limitation, legal and other professional fees) which it may sustain or
anticipate by reason thereof; and     (r)   the Trustee is expressly authorized
to the fullest extent permitted by law to (1) retain the services of any
broker-dealer, registered investment advisor or other financial services entity
(including the Trustee and any of its affiliates) and any future successors in
interest thereto collectively, for the purposes of this paragraph referred to as
the “Affiliated Entities”), to provide services to assist or facilitate the
purchase or sale of investments in the Trust, (2) acquire as assets of the Trust
            shares of mutual funds to which Affiliated Entities provide, for a
fee, services in any capacity and (3) acquire in the Trust any other services or
products of any kind or nature from the Affiliated Entities regardless of
whether the same or dissimilar services or products are available from other
institutions. The Trust may pay directly or indirectly (through mutual funds
fees and charges for example) pay management fees, transaction fees and other
commissions to the Affiliated Entities for the services or products provided to
the Trust and/or such mutual funds at such Affiliated Entities’ standard or
published rates without offset (unless required by law) from any fees charged by
the Trustee for its services as Trustee. The Trustee may also deal directly with
the Affiliated Entities regardless of the capacity in which it is then acting,
to purchase, sell, exchange or transfer assets of the Trust even though the
Affiliated Entities are receiving compensation or otherwise profiting from such
transaction or are acting as principal in such transaction. Each of the
Affiliated Entities is authorized to effect transactions on national securities
exchanges for the Trust as directed by the Trustee, and retain any transactional
fees related thereto, consistent with Section 11(a)(1) of the Securities and
Exchange Act of 1934, as amended and related Rule 11a2-2(T). Included
specifically, but not by way of limitation in the transactions authorized by
this provision, are transactions in which any of the Affiliated Entities is
serving as an underwriting or member of an underwriting syndicate for a security
being purchased or is purchasing or selling a security for

- 101 -



--------------------------------------------------------------------------------



 



its own account. In the event the Trustee is directed by the Plan Administrator,
any named fiduciary, designated Investment Manager, Participant and/or
Beneficiary, as applicable hereunder (collectively referred to as for purposes
of this paragraph as the “Directing Party”), the Directing Party shall be
authorized, and expressly retains the right hereunder, to direct the Trustee to
retain the services of, and conduct transactions with, Affiliated Entities fully
in the manner described above.
13.9 Appointment Of Additional Trustee And Allocation Of Responsibilities
Assets for which the Trustee is not serving in the capacity of Trustee may be
held by a second Trustee appointed by the Employer to hold specified
investments. In the event that an additional Trustee is appointed for the Plan
to serve as the Trustee of specific investments for which the Trustee is not
acting in the capacity of Trustee, the second Trustee shall have no
responsibilities to these assets other than as set forth herein. The Trustee
shall have no duties with respect to investment held by any other person
including, without limitation, any other Trustee for the Plan. Any other
secondary Trustee of the Plan shall have no duties with respect to assets held
in the Plan by the Trustee.
13.10 Compensation, Administrative Fees And Expenses
All reasonable fees, charges and expenses incurred by the Trustee or the
Custodian in connection with the administration of the Trust and all reasonable
fees, charges and expenses incurred by the Plan Administrator in connection with
the administration of the Plan (including such reasonable compensation to the
Trustee/Custodian and the Plan Administrator as may be agreed upon from time to
time between the Employer, the Trustee/Custodian and Plan Administrator) and
fees for legal services rendered to the Trustee/Custodian or Plan Administrator
shall be paid from the Trust unless:
The payment of such expense would constitute a “prohibited transaction” within
the meaning of ERISA Section 406 or Code Section 4975 for which no statutory or
administrative exemption is available.

  (b)   The Employer actually pays such expenses directly. Any and all
reasonable additional administrative expenses incurred to effect investment
directives made by the Participants and by each Beneficiary under this Plan
shall be paid by the Trust and as determined by the Employer shall either be
charged (in accordance with such reasonable nondiscriminatory rules as the
Employer deems appropriate under the circumstances) to the account of the
individual issuing such directive, or treated as a general expense of the Trust.
If charged to a Participant’s account and if the assets of such account are
insufficient to satisfy such charges, the Employer shall pay any deficit to the
Trustee. Notwithstanding the foregoing, nothing in this section shall prevent
the Employer from paying the administrative expenses of the Plan directly.

All transaction related expenses incurred to effect a specific investment for a
Participant directed account (such as brokerage commissions and other
transaction related expenses), shall, as determined by the Employer, either be
paid from or otherwise be charged directly to the account of the Participant
providing such direction or treated as a general expense of the Trust.
If there are insufficient liquid assets of the Trust to cover the fees of the
Trustee or the Custodian, then assets of the Trust shall be liquidated to the
extent necessary to cover fees.
Notwithstanding the foregoing, no compensation other than reimbursement for
expenses incurred shall be paid to a Plan Administrator who is the Employer or
Employee of the Employer.
In the event any part of the Plan becomes subject to tax, all taxes incurred
will be paid from the Plan at the direction of the Plan Administrator.

  (g)   Any investment gain or loss of the Trust that is not directly
attributable to the investment of the account of any Participant (including, but
not limited to, for example, any “float” earned on the disbursement account
established for the Plan and not treated as part of the compensation of the
Trustee or paying agent for the Plan, and any 12b-1 or similar fees paid to the
Plan) will be applied to pay administrative expenses of the Plan, with any
excess remaining at the close of the

- 102 -



--------------------------------------------------------------------------------



 



Plan Year being allocated among the Participant’s accounts in accordance with
the procedure established by the Plan Administrator for this purpose.
13.11 Records
Within ninety (90) days following the close of each Plan Year, or at such other
times as may be agreed to between the Employer and the Trustee, and within
ninety (90) days following its removal or resignation, the Trustee shall file
with the Employer a report of that part of the Trust under the investment
management of the Trustee during such year or from the end of the preceding Plan
Year to the date of removal or resignation. Such report shall include a
statement of receipts and disbursements, the net income or loss of the Trust,
the gains or losses realized by the Trust upon sale or other disposition of the
assets, the increase or decrease in the value of the Trust, all payments and
distributions made from the Trust since the date of its last report, and shall
contain a schedule of assets listing the fair market value of investments held
in the Trust as of the end of the Plan Year or the date of removal or
resignation, as applicable. The fair market value of investments for which there
is a ready market shall be determined using the most recent price quoted on a
national or other recognized securities exchange or over-the-counter market. The
fair market value of illiquid investments shall be obtained by a valuation
performed by an independent appraiser appointed by the Trustee or appointed by
the Employer and approved by the Trustee for this purpose whose determination
shall be final. The Employer shall review the Trustee’s report and notify the
Trustee in the event of its disapproval of the report within thirty (30) days,
providing the Trustee with a written description of the items in question. The
Trustee shall have sixty (60) days to provide the Employer with a written
explanation of the items in question. If the Employer again disapproves, the
Trustee shall have the right to file its report in a court of competent
jurisdiction for audit and adjudication. In the event the Employer fails to file
a written objection to the Trustee’s report within the ninety (90) day period
following receipt of the report, the Employer shall be deemed to have approved
the report. In such case, the Trustee shall be released and discharged with
respect to all matters contained in the report.
13.12 Limitation On Liability And Indemnification
The Trustee shall have the authority to manage and govern the Trust to the
extent provided in this instrument, but does not guarantee the Trust in any
manner against investment loss or depreciation in asset value, or guarantee the
adequacy of the Trust to meet and discharge all or any liabilities of the Plan.
The Trustee and/or Custodian shall not be liable for the making, retention, or
sale of any investment or reinvestment made by it, as herein provided, or for
any loss to, or diminution of the Trust, or for any other loss or damage which
may result from the discharge of its duties hereunder except to the extent it is
judicially determined such loss or damage is attributable to the
Trustee/Custodian’s breach of its duties hereunder or under ERISA.
An institution acting as a Custodian or nondiscretionary Trustee shall have no
discretion or investment management responsibility, unless otherwise expressly
agreed in writing (pursuant to an investment management agreement, for example)
and shall only be responsible to perform the functions described at paragraph
13.5 hereof. Neither the Custodian nor Trustee (whether nondiscretionary or
discretionary) shall have any responsibility with respect to Plan investments
and does not guarantee the adequacy of the Trust to meet and discharge any or
all liabilities associated with the Plan.
The Employer warrants that all directions issued to the Trustee or Custodian by
it or the Plan Administrator will be in accordance with the terms of the Plan
and the auxiliary agreement and not contrary to the provisions of ERISA, as
amended, and the Regulations issued thereunder.
Neither the Trustee nor the Custodian shall be answerable for any action taken
pursuant to any direction, consent, certificate, or other paper or document in
the belief that the same is genuine. All directions by the Employer,
Participant, the Plan Administrator, Named Fiduciary or an investment manager
shall be made pursuant to pre-approved communication procedures to which all
such parties, as applicable, shall have consented to in writing. The Employer
shall deliver to

- 103 -



--------------------------------------------------------------------------------



 



the Trustee and Custodian written notification identifying the individual or
individuals authorized to act on behalf the Plan and shall deliver specimens of
their signatures to the Trustee/Custodian.
The duties and obligations of the Trustee and the Custodian shall be limited to
those expressly imposed by this instrument or subsequently agreed upon by the
parties in writing. Responsibility for administrative duties required under the
Plan or applicable law not expressly imposed upon or agreed to by the Trustee or
the Custodian shall rest solely with the Employer.
The Employer shall indemnify the Trustee/Custodian against, and agrees to hold
the Trustee/Custodian harmless from, all liabilities and claims and expenses
including attorney’s fees and expenses incurred in defending against such
liability or claims against the Trustee/Custodian, unless such liability or
claim results from the negligent action or inaction of the Trustee/Custodian, or
where the Trustee/Custodian is found to have breached its duties under this
Article or Part 4 of Title I of ERISA by a final judgment of a court of
competent jurisdiction. Except as otherwise provided by the preceding sentence,
the Employer also shall indemnify the Trustee/Custodian against and agrees to
hold the Trustee/Custodian harmless from all liabilities, claims and expenses
including attorney’s fees and other expenses incurred in defending against such
liabilities or claims, arising from any actions or breach of responsibility by
any party other than the Trustee/Custodian, including without limitation by
specification any acts of a prior Trustee or of another Trustee or Custodian
appointed by the Employer.

  (h)   Without limiting any provision in the prior paragraph, the Employer
expressly agrees to indemnify the Trustee/Custodian against any liability or
claim (including attorney’s fees and expenses in defending against such
liabilities or claims) arising as a result of any act taken or failure to act,
in accordance with the directions received from the Employer, Plan
Administrator, investment manager, Participant, or a designee specified by the
Employer directly or transmitted by a designated Service Provider to the Plan
and without limitation by specification.     (i)   The Trustee/Custodian will
take all reasonable steps to assure the security of any data received from the
Employer in connection with services provided to the Plan. The Employer will be
responsible for retaining duplicate copies of any such data or materials it
forwards to the Trustee/Custodian and for taking all other reasonable and
necessary precautions in event such data or materials are lost or destroyed,
regardless of cause, or in the event reprocessing is needed for any reason. The
Trustee/Custodian will maintain records in connection with the performance of
services hereunder for the applicable period as required by law, or if no period
is required, for such period as is reasonable under the law.     (j)   No waiver
of any breach of this agreement shall constitute a waiver of any other breach,
whether of the same or any other covenant, term or condition. The subsequent
performance of any of the terms, covenants and conditions of this Article shall
not constitute a waiver of any preceding breach, nor shall any delay or omission
of any party’s exercise of any rights arising from any default effect or impair
the party’s rights as to the same or future default.     (k)   Neither the
Trustee or the Custodian shall be responsible in any way for any actions taken,
or failure to act, by a prior trustee/custodian. The Employer shall indemnify
and hold harmless the Trustee/Custodian for such prior trustee/custodian’s acts
or inactions for any periods applicable, including periods for which the Plan
must retroactively comply with any tax law or regulations thereunder.     (l)  
A fiduciary with respect to the Plan shall not be liable for a breach of
fiduciary responsibility of another fiduciary with respect to the Plan except to
the extent that:

  (1)   it participates knowingly in, or knowingly undertakes to conceal, an act
or omission of such other fiduciary, knowing such act or omission is a breach;

- 104 -



--------------------------------------------------------------------------------



 



  (2)   by its failure to comply with ERISA Section 404(a)(1) in the
administration of its specific responsibilities which give rise to its status as
a fiduciary, it has enabled such other fiduciary to commit a breach; or     (3)
  it has knowledge of a breach by such other fiduciary, unless it makes
reasonable efforts under the circumstances to remedy the breach.

  (m)   If the assets of the Plan are held by two (2) or more Trustees, each
Trustee will use reasonable care to prevent a co-Trustee from committing a
breach of duty under the Employee Retirement Income Security Act of 1974, as
amended, and they shall jointly manage and control the assets of the Plan;
provided however, that such co-Trustee shall be authorized to allocate specific
responsibilities, obligations or duties among the co-Trustees pursuant to a
written agreement. If co-Trustees do enter into such an agreement, then a
Trustee to whom certain responsibilities, obligations or duties have not been
allocated shall not be liable either individually or as Trustee for any loss
resulting to the Plan arising from the acts or omissions on the part of another
Trustee to which such responsibilities, obligations or duties have been
allocated.

13.13 Custodian
If a discretionary Trustee has been appointed, the Employer may appoint a
Custodian as provided for in the Adoption Agreement. A Custodian shall have the
same rights, powers and duties as a nondiscretionary Trustee. Any reference in
the Plan to a Trustee is also a reference to the Custodian unless the context
indicates otherwise. Any limitation of the Trustee’s liability in the Plan shall
act as a limitation of the Custodian’s liability. Where a discretionary Trustee
has provided direction, any action taken by the Custodian satisfies the
requirement in the Plan referencing the Trustee taking that action. The
resignation or removal of the Custodian shall be made in accordance with
paragraph 13.19 as though the Custodian were the Trustee. The Custodian shall be
responsible for the holding and safekeeping of all or a portion of the Plan’s
assets. One or more Custodian(s) appointed under this Plan may hold all or any
portion of the Plan’s assets. Such separate assets shall be held pursuant to the
terms of a separate custodial agreement with such Custodian. The separate
custodial agreement shall be treated as an addendum and, as such, may not
conflict with any provision of this document. In addition, any provision of a
separate custodial agreement which would jeopardize the tax qualified status of
this Defined Contribution Plan shall be null and void. In addition to the
holding and safekeeping of Plan assets, the Custodian’s duties shall include:

  (a)   receiving contributions under the terms of the Plan, but not determining
the amount or enforcing the payment thereof,     (b)   making distributions from
the Plan in accordance with instructions received from the Plan Administrator or
an authorized representative of the Employer,     (c)   keeping records
reflecting its administration of the Trust or the custodial account and making
such records, statements and reports available to the Employer for review and
audit at such times as agreed to between the Custodian, Plan Administrator, and
the Employer, and     (d)   retaining and employing such attorneys, agents and
servants as may be necessary or desirable, in the opinion of the Custodian, in
the administration of the Plan, and to pay them such reasonable compensation for
their services as may be agreed upon as an expense of administration of the
Plan, including power to employ and retain counsel upon any matter of doubt as
to the meaning or interpretation to be placed upon this Plan or any provisions
thereof with reference to any question arising in the administration of the Plan
or pertaining to the rights and liabilities of the Trustee hereunder. The
Custodian in any such event, any act in reliance upon the advice, opinions,
records, statements and computations of any attorneys and agents and on the
records, statements and computations of any servants so selected by it in good
faith shall be released and exonerated of and from all liability to anyone in so
doing (except to the extent that liability is imposed under ERISA).

- 105 -



--------------------------------------------------------------------------------



 



The Custodian’s duties shall be limited to those as agreed to between the
Employer and the Custodian. The Employer shall be responsible for any other
administrative duties required under the Plan or by applicable law.
13.14 Investment Alternatives Of The Custodian

  (a)   The Custodian shall hold any or all assets received from the Trustee or
its agents. If the Custodian holds title to Plan assets and such ownership
requires action on the part of the registered owner, such action will be taken
by the Custodian only upon receipt of specific instructions from the Trustee, or
its designated agents or the Named Investment Fiduciary. Proxies shall be voted
by or pursuant to the express direction of the Trustee its’ authorized agent or
the Named Investment Fiduciary. The Custodian shall not render any investment
advice, including any opinion on the prudence of directed investments. The
Employer and Trustee and its agents thereof assume all responsibility for
adherence to fiduciary standards under ERISA, as amended, and the Regulations
issued thereunder.     (b)   Where the Sponsor serves as Custodian, the Trust
shall only be invested in investment alternatives the Custodian makes available
in the ordinary course of business unless the Custodian is directed otherwise by
the Employer, the Trustee or any properly designated agent thereof. The
Custodian under applicable Federal or state laws, may limit the investment
alternatives including but not limited to savings accounts, savings
certificates, or in other savings instruments offered by the Sponsor or its
affiliates. Such investments shall be made at the direction of the Employer or
Trustee(s) or other Named Investment Fiduciary and the Custodian shall have no
responsibility for the propriety of such investments.

13.15 Prohibited Transactions
The Trustee, Custodian, Employer, investment manager, the Named Investment
Fiduciary or Participant shall not knowingly enter into any transaction, engage
in any activity, or direct the purchase or acquisition of any investment with
respect to the Plan which would constitute a prohibited transaction under ERISA
or the Code for which a statutory or administrative exemption is not available.
The Trustee or Custodian shall not receive any investment advisory or other fees
from a regulated investment company (a mutual fund) which duplicates investment
management fees charged by the Trustee. The Trustee or Custodian shall be
permitted to receive fees from a regulated investment company if the Trustee or
Custodian has made a good faith determination that the receipt of such fees is
not a prohibited transaction pursuant to any guidance or exemption issued by the
Department of Labor from time to time.
13.16 Exclusive Benefit Rules
No part of the Trust shall be used for, or diverted to, purposes other than for
the exclusive benefit of Participants, former Participants with a vested
interest, and the Beneficiary or Beneficiaries of deceased Participants who have
in a vested interest in the Plan at death.
13.17 Assignment And Alienation Of Benefits 
Except as provided in paragraphs 12.9 or 12.11, no right or claim to, or
interest in, any part of the Plan, or any payment from the Plan, shall be
assignable, transferable, or subject to sale, mortgage, pledge, hypothecation,
commutation, anticipation, garnishment, attachment, execution, or levy of any
kind. Neither the Trustee or Custodian shall recognize any attempt to assign,
transfer, sell, mortgage, pledge, hypothecate, commute, or anticipate the same,
except to the extent required by law. The preceding sentences shall also apply
to the creation, assignment, or recognition of a right to any benefit payable
with respect to a Participant pursuant to a domestic relations order, unless
such order is determined to be a Qualified Domestic Relations Order, as defined
in Code Section 414(p), or any domestic relations order entered before
January 1, 1985 which the Plan’s attorney and Plan Administrator deem to be
qualified.
Notwithstanding any provision of this paragraph 13.17 to the contrary, an offset
to a Participant’s Vested Account Balance against an amount that the Participant
is ordered or required to pay the Plan with respect to a judgment, order or
decree issued, or a settlement entered into, on or after August 5, 1997, shall
be permitted in accordance with Code Sections 401(a)(13)(C) and (D).

- 106 -



--------------------------------------------------------------------------------



 



13.18 Liquidation Of Assets
If the Trustee and/or Custodian must liquidate assets in order to make
distributions, transfer assets, or pay fees, expenses or taxes assessed against
all or a part of the Trust, and the Trustee/Custodian is not instructed as to
the liquidation of such assets, assets will be liquidated on a pro rata basis
across all the investment alternatives in the Trust. The Trustee and /or
Custodian are expressly authorized to liquidate assets in order to satisfy the
Trust’s obligation to pay the Trustee and /or Custodian’s fees or other
compensation if such fees or compensation is not paid on a timely basis.
13.19 Resignation And Removal
The Trustee may resign upon thirty (30) days written notice to the Employer. The
Employer may remove the Trustee upon sixty (60) days written notice to the
Trustee, or such shorter period of time as may be agreed to by the parties. The
Employer may discontinue its participation in this Prototype Defined
Contribution Plan effective upon thirty (30) days written notice to the Sponsor.
In such event the Employer shall, prior to the effective date thereof, amend the
Plan to eliminate any reference to this Prototype Defined Contribution Plan and
appoint a successor trustee/custodian. The Trustee shall deliver the Trust to
its successor on the effective date of the resignation or removal, or as soon
thereafter as practicable, provided that this shall not waive any lien the
Trustee may have upon the Trust for its compensation or expenses. Following the
effective date of the notice of termination, the Trustee shall have no further
responsibility for providing services to the Employer or the Plan. If the
Employer fails to amend the Plan and appoint a successor trustee/custodian
within the said thirty (30) days, or such longer period as the Trustee may
specify in writing, the Plan shall be deemed individually designed and the
highest ranking officer of the Employer shall be deemed the successor trustee or
custodian as the case may be. In such event, the Trustee may but shall not be
required to continue to hold custody of the assets of the Plan until such time
as appropriate arrangements have been made for the security of the Plan assets,
but for a discretionary Trustee, upon notification thereof to Plan Participants,
shall no longer have any responsibility for the investment of Plan assets.

- 107 -



--------------------------------------------------------------------------------



 



ARTICLE XIV
TOP-HEAVY PROVISIONS
14.1 Applicability Of Rules
If the Plan [except in the case of a SIMPLE 401(k) Plan] is or becomes Top-Heavy
in any Plan Year, the provisions of this Article will supersede any conflicting
provisions in the Basic Plan Document #01 and accompanying Adoption Agreement.
14.2 Minimum Contribution
Notwithstanding any other provision in the Employer’s Plan, for any Plan Year in
which the Plan is Top-Heavy, the aggregate Employer contributions and
forfeitures allocated on behalf of any Participant (without regard to any Social
Security contribution) under this Plan or a combination of paired or non-paired
Defined Contribution Plans and no Defined Benefit Plans which are Top-Heavy, the
Employer will contribute the lesser of 3% of such Participant’s Compensation or
the largest percentage of the Employer contributions and forfeitures, as a
percentage of the Key Employee’s Compensation, up to a maximum permitted under
Code Section 401(a)(17), as indexed, allocated on behalf of any Key Employee for
that year.

  (a)   In any Limitation Year prior to January 1, 2000, if the Employer
maintains or maintained a Defined Benefit Plan which is not paired, the
provisions of the “Limitations on Allocations” section of the Adoption Agreement
shall apply.     (b)   Each Participant who is employed by the Employer on the
last day of the Plan Year shall be entitled to receive an allocation of the
Employer’s minimum contribution for such Plan Year. The minimum allocation
applies even though under other Plan provisions the Participant would not
otherwise be entitled to receive an allocation, or would have received a lesser
allocation for the year because the Participant fails to make required
contributions to the Plan, the Participant’s Compensation is less than a stated
amount, or the Participant fails to complete one-thousand (1,000) Hours of
Service (or such lesser number designated by the Employer in the Adoption
Agreement) during the Plan Year. A paired profit-sharing Plan designated to
provide the Top-Heavy minimum contribution must do so regardless of profits. An
Employer may elect in the Adoption Agreement by resolution or by Plan amendment
whether the Top-Heavy minimum Contribution will be made to all Participants or
just non-Key Employees.

The Top-Heavy minimum contribution does not apply to any Participant to the
extent the Participant is covered under any other plan(s) of the Employer and
the Employer has provided in the Adoption Agreement that the minimum allocation
or benefit requirements applicable to this Plan will be satisfied in the other
plan(s).
If a Key Employee makes an Elective Deferral or has an allocation of Matching
Contributions credited to his or her account, a Top-Heavy minimum contribution
will be required for non-Key Employees who are Participants. For purposes of
satisfying the Top-Heavy minimum contribution requirement, Elective Deferrals
and Matching Contributions are not taken into account.
14.3 Minimum Vesting
For any Plan Year during which this Plan is Top-Heavy, the minimum vesting
schedule selected by the Employer in the Adoption Agreement will automatically
apply to the Plan. If the vesting schedule elected by the Employer in the
Adoption Agreement is less liberal than the allowable schedule, the schedule
will automatically shift to a vesting schedule which satisfies the Top-Heavy
minimum requirements. If the vesting schedule under the Employer’s Plan shifts
in or out of the Top-Heavy schedule for any Plan Year, such shift is an
amendment to the vesting schedule and the election in paragraph 9.9 of the Basic
Plan Document #01 applies. The minimum vesting schedule applies to all accrued
benefits within the meaning of Code Section 411(a)(7) except those attributable
to Employee contributions, including benefits accrued before the effective date
of Code Section 416 and benefits accrued before the Plan became Top-Heavy. No
reduction in vested benefits may occur in the event the Plan’s status as
Top-Heavy changes for any Plan Year. This paragraph does not apply to the
account balances of any Employee who does not have one

- 108 -



--------------------------------------------------------------------------------



 



(1) Hour of Service after the Plan initially becomes Top-Heavy and such
Employee’s account balance attributable to Employer contributions and
forfeitures will be determined without regard to this paragraph.
14.4 Limitations On Allocations
In any Limitation Year beginning prior to January 1, 2000 in which the Top-Heavy
Ratio exceeds 90% (i.e., the Plan becomes Super Top-Heavy), the denominators of
the Defined Benefit Fraction and Defined Contribution Fraction shall be computed
using 100% of the dollar limitation instead of 125%.
14.5 Use Of Safe Harbor Contributions To Satisfy Top-Heavy Contribution Rules
If elected in the Adoption Agreement, a 3% Safe Harbor Non-Elective Contribution
allocated to all eligible Employees may be used to satisfy the minimum
contribution requirement for a Top-Heavy Plan. A Safe Harbor Matching
Contribution may not be used to satisfy the minimum contribution requirement for
a Top-Heavy Plan.
14.6 Top-Heavy Rules For SIMPLE 401(k) Plans
A SIMPLE 401(k) Plan is not treated as a Top-Heavy Plan under Code Section 416
for any year for which this article applies.

- 109 -



--------------------------------------------------------------------------------



 



ARTICLE XV
AMENDMENT AND TERMINATION
15.1 Amendment By Sponsor
The Sponsor may amend any or all provisions of this Prototype Defined
Contribution Plan at any time without obtaining the approval or consent of any
Employer which has adopted this Plan and Trust provided that no amendment shall
authorize or permit any part of the corpus or income of the Plan to be used for
or diverted to purposes other than for the exclusive benefit of Participants and
their Beneficiaries, or eliminate an optional form of distribution. For purposes
of Sponsor amendments, the mass submitter of this Basic Plan Document #01 shall
be recognized as the agent of the Sponsor. If the Sponsor does not adopt the
amendments made by the mass submitter, it will no longer be identical to or a
minor modifier of the mass submitter plan.
15.2 Amendment By Employer  
The Employer may amend any option in the Adoption Agreement, and may include
language as permitted in the Adoption Agreement to satisfy Code Section 415 or
to avoid duplication of minimums under Code Section 416 because of the required
aggregation of multiple plans. The Employer may also adopt certain model
amendments published by the Internal Revenue Service which specifically provide
that their adoption will not cause the Plan to be treated as an individually
designed plan for which the Employer must obtain a separate determination
letter. An Employer that amends the Plan for any other reason, including a
waiver of the minimum funding requirement under Code Section 412(d), will no
longer participate in this Prototype Plan program and will be considered an
individually designed Plan. In such event, all references to the institution or
company as Sponsor shall be deemed null and void.
15.3 Protected Benefits
An amendment (including the adoption of this Plan as a restatement of an
existing Plan) may not decrease a Participant’s accrued benefit or account
balance except to the extent permitted under Code Section 412(c)(8), and may not
reduce or eliminate a Code Section 411(d)(6) protected benefit (except as
provided by the Code or the Regulations issued thereunder) determined
immediately prior to the date of adoption, or if later, the Effective Date of
the amendment. Where this Plan is being adopted to amend another plan that
contains a protected benefit not provided for in this document, the Employer may
attach an addendum to the Adoption Agreement that describes such protected
benefit which shall be incorporated in the Plan.
15.4 Plan Termination  
The Employer shall have the right to terminate its Plan at any time. The Sponsor
of this Prototype Defined Contribution Plan is to be given sixty (60) days
notice in writing of the Employer’s intent to terminate or transfer the assets
of the Plan. If the Plan is terminated, partially terminated, or if there is a
complete discontinuance of contributions under a profit-sharing plan maintained
by the Employer, all amounts credited to the accounts of Participants shall vest
and become nonforfeitable. In the event of a partial termination, only those who
are affected by such partial termination shall be fully vested. In the event of
termination, the Plan Administrator shall direct the Trustee or the Custodian as
applicable with respect to the distribution of accounts to or for the exclusive
benefit of Participants or their Beneficiaries. Such distribution shall be made
directly to Participants or, at the direction of the Participant, may be
transferred directly to another Eligible Retirement Plan or individual
retirement account. In the absence of an election by a Participant who has
received notice from the Plan Administrator under paragraph 6.11, the Plan
Administrator may direct the Trustee or Custodian to transfer the Participant’s
benefit to another Defined Contribution Plan maintained by the Employer, other
than an employee stock ownership plan. If the Employer does not maintain another
Defined Contribution Plan, the Plan Administrator may direct the Trustee or
Custodian to transfer the Participant’s benefit to an individual retirement
account with an institution selected by the Plan Administrator, or make a
distribution pursuant to paragraph 7.15. Prior to making any distribution, the
Plan Administrator shall establish in a manner acceptable to the Trustee or
Custodian, that the Plan has received a favorable determination letter from the
Internal Revenue Service approving the Plan termination and authorizing the
distribution of benefits to Plan Participants. In the absence of such
determination letter, the Trustee or Custodian may agree to make distributions
to Participants if the Plan Administrator represents that the applicable
requirements, if any, of ERISA and the Code governing the termination of
employee benefit plans have been or are being complied with or that appropriate
authorizations, waivers, exemptions, or variances have been or are being
obtained.

- 110 -



--------------------------------------------------------------------------------



 



15.5 Distribution Restrictions Under A Code Section 401(k) Plan
If the Employer’s Plan includes a cash or deferred arrangement or if transferred
assets described in paragraph 6.13 are subject to the distribution restrictions
of Code Sections 401(k)(2) and 401(k)(10), the special distribution provisions
of this paragraph apply. The portion of the Participant’s Vested Account Balance
attributable to Elective Deferrals (or to amounts treated under the cash or
deferred arrangement as Elective Deferrals) is not distributable on account of
Plan termination, as described in this paragraph, unless:

  (a)   the Participant otherwise is entitled under the Plan to a distribution
of that portion of the Vested Account Balance, or

the Plan termination occurs without the establishment of a successor Plan. A
successor Plan under subparagraph (b) is a Defined Contribution Plan other than
an employee stock ownership plan [as defined in Code Section 4975(e)(7)], a
Simplified Employee Pension Plan [as defined in Code Section 408(k)], or a
SIMPLE IRA Plan [as defined in Code Section 408(p)] maintained by the Employer
(or by a related Employer) at the time of the termination of the Plan or within
the period ending twelve (12) months after the final distribution of assets. A
distribution pursuant to this subparagraph (b), must be part of a lump sum
distribution(s) to the Participant of his Vested account balance.
The disposition by a corporation to an unrelated entity of such corporation’s
interest in a subsidiary [within the meaning of Code Section 409(d)(3)] if such
corporation continues to maintain the Plan, but only with respect to the
Employees who continue employment with such subsidiary.

  (d)   In connection with the disposition by an Employer of less than 85% of
the assets used by the Employer in a trade or business to an unrelated entity,
distribution of the entire Vested Account Balance of an Participant who
continues employment with the acquirer will, if so agreed to by the Employer, be
made to the Participant in a single lump sum. This paragraph shall apply if the
acquirer does not maintain the Plan after disposition and only if such
Employee’s change in employment status constitutes a “separation from Service”
within the meaning of Code Section 401(k)(2)(b)(i)(I).

15.6 Qualification Of Employer’s Plan
If the adopting Employer fails to obtain or retain applicable Internal Revenue
Service qualification as a Prototype Plan, such Employer’s Plan shall no longer
participate in this Prototype Defined Contribution Plan and will be considered
an individually designed plan.
15.7 Mergers And Consolidations

  (a)   In the case of any merger or consolidation of the Employer’s Plan with,
or transfer of assets or liabilities of the Employer’s Plan to any other plan,
Participants in the Employer’s Plan shall be entitled to receive benefits
immediately after the merger, consolidation, or transfer which are equal to or
greater than the benefits they would have been entitled to receive immediately
before the merger, consolidation, or transfer if the Plan had then terminated.  
  (b)   Any corporation into which the Trustee, Custodian or any successor
thereto may be merged or with which it may be consolidated, or any corporation
resulting from any merger or consolidation to which the Trustee, Custodian or
any successor thereto may be a party, or any corporation to which all or
substantially all the business of the Trustee, Custodian or any successor
thereto may be transferred, shall automatically be the successor without the
filing of any instrument or performance of any further act, before any court.

- 111 -



--------------------------------------------------------------------------------



 



15.8 Qualification Of Prototype
The Sponsor intends that this Prototype Defined Contribution Plan will meet the
requirements of the Code as a qualified Defined Contribution Plan. Should the
Commissioner of Internal Revenue or any delegate of the Commissioner at any time
determine that the Prototype Defined Contribution Plan fails to meet the
requirements of the Code, the Sponsor will amend the Basic Plan Document #01 as
necessary to maintain its qualified status.

- 112 -



--------------------------------------------------------------------------------



 



ARTICLE XVI
GOVERNING LAW
16.1 Governing Law
Construction, validity and administration of the Prototype Defined Contribution
Plan and any Employer Plan established under the terms of this Plan and
accompanying Adoption Agreement, shall be governed by Federal law to the extent
applicable and to the extent not applicable by the laws of the State or
Commonwealth in which the principal office of the Prototype Sponsor or its
affiliate is located.
16.2 State Community Property Laws
The terms and conditions of the Prototype Defined Contribution Plan and any
Employer’s Plan established under the terms of this Basic Plan Document #01 and
accompanying Adoption Agreement shall be applicable without regard to community
property laws of any state.

- 113 -



--------------------------------------------------------------------------------



 



10/02

- 114 -



--------------------------------------------------------------------------------



 



IRS MODEL AMENDMENT
With respect to distributions under the Plan made for calendar years beginning
on or after:

     
[    ]
  January 1, 2001
 
   
[   ]
  January 1, 2002

the Plan will apply the minimum distribution requirements of Code
Section 401(a)(9) in accordance with the Regulations under Code
Section 401(a)(9) that were proposed on January 17, 2001, notwithstanding any
provision of the Plan to the contrary. This paragraph shall continue in effect
until the end of the last calendar year beginning before the effective date of
the final Regulations under Code Section 401(a)(9) or such other date as may be
specified in guidance published by the Internal Revenue Service.

- 115 -



--------------------------------------------------------------------------------



 



AMENDMENT TO THE PROTOTYPE DEFINED CONTRIBUTION PLAN BASIC PLAN DOCUMENT #01
The Employer named in the Adoption Agreement hereby amends the Plan to reflect
certain provisions of the Economic Growth and Tax Relief Reconciliation Act of
2001 (“EGTRRA”). This amendment is intended as a good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder. This amendment shall supersede the provisions of the
Basic Plan Document #01 to the extent those provisions are inconsistent with the
provisions of this amendment. The Basic Plan Document #01 is hereby amended as
follows:

1.   Paragraph 1.16 of the Basic Plan Document #01 entitled “Compensation”,
under the paragraph entitled “Limitation on Compensation” is amended effective
for Plan Years beginning after December 31, 2001, by the addition of the
following three sentences at the end of the paragraph:       “The annual
Compensation of each Participant taken into account in determining allocations
for any Plan Year beginning after December 31, 2001, shall not exceed $200,000,
as adjusted for cost-of-living increases in accordance with Code
Section 401(a)(17)(B). Annual Compensation means Compensation during the Plan
Year or such other consecutive 12-month period over which Compensation is
otherwise determined under the Plan (the determination period). The
cost-of-living adjustment in effect for a calendar year applies to annual
Compensation for the determination period that begins with or within such
calendar year.”   2.   Paragraph 1.55 of the Basic Plan Document #01 entitled
“Key Employee”, is deleted in its entirety and replaced with the following for
Plan Years beginning after December 31, 2001:       “1.55 Key Employee Key
Employee means any Employee or former Employee (including any deceased Employee)
who at any time during the Plan Year that includes the determination date was an
officer of the Employer having annual Compensation greater than $130,000 [as
adjusted under Code Section 416(i)(1) for Plan Years beginning after
December 31, 2002], a five percent (5%) owner of the Employer, or a one percent
(1%) owner of the Employer having annual Compensation of more than $150,000. For
this purpose, annual Compensation means Compensation within the meaning of Code
Section 415(c)(3). The determination of who is a Key Employee will be made in
accordance with Code Section 416(i)(1) and the applicable Regulations and other
guidance of general applicability issued thereunder.”

    3. Paragraph 4.4 of the Basic Plan Document #01 entitled “Rollover
Contributions”, is amended by the addition of the following paragraph (g) which
shall read as follows:

  “(g)   If elected by the Employer in the Adoption Agreement, the Plan will
accept Participant Rollover Contributions and/or Direct Rollovers of
distributions made after December 31, 2001, from the types of plans specified in
the Adoption Agreement, beginning on the Effective Date specified in the
Adoption Agreement.”

4.   Paragraph 4.7 of the Basic Plan Document #01 entitled “Elective Deferrals
in a 401(k) Plan”, is amended by the addition of two new paragraphs (g) and
(h) which shall read as follows:

  “(g)   No Participant shall be permitted to have Elective Deferrals made under
this Plan, or any other Qualified Plan maintained by the Employer during any
taxable year, in excess of the dollar limitation contained in Code Section
402(g) in effect for such taxable year, except to the extent permitted under
subparagraph (h) below and Code Section 414(v), if applicable.         If
elected by the Employer in the Adoption Agreement, all Employees who are
eligible to make Elective Deferrals under this Plan and who have attained age
fifty (50) before the close of the Plan Year shall be eligible to make catch-up
contributions in accordance with, and subject to the limitations of, Code
Section 414(v). Such catch-up contributions shall not be taken into account for
purposes of the provisions of the Plan implementing the required limitations of
Code Sections 402(g) and 415. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of Code
Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by
reason of the making of such catch-up contributions.

- 116 -



--------------------------------------------------------------------------------



 



    Paragraph 4.8 of the Basic Plan Document #01 entitled “Elective Deferrals in
a SIMPLE 401(k) Plan” is amendment by the addition of two new paragraphs (j) and
(k) which shall read as follows:

  “(j)   Except to the extent permitted under subparagraph (k) below, the
Adoption Agreement, EGTRRA §631 and Code Section 414(v), the maximum salary
reduction contribution that can be made to this Plan is the amount determined
under Code Section 408(p)(2)(A)(ii) for the calendar year.     (k)   If elected
by the Employer in the Adoption Agreement, all Employees who are eligible to
make Elective Deferrals under this Plan and who have attained age fifty
(50) before the close of the Plan Year shall be eligible to make catch-up
contributions in accordance with, and subject to the limitations of, Code
Section 414(v). Such catch-up contributions shall not be taken into account for
purposes of the provisions of the Plan implementing the required limitations of
Code Sections 401(k)(11), 408(p)(2)(A)(ii), 410(b) and 415(c) as applicable, by
reason of the making of such catch-up contributions.”

    Effective as of the date set forth in the Adoption Agreement Section
entitled “Distribution Upon Severance from Employment”, paragraph 6.3 of the
Basic Plan Document #01 entitled “Benefits on Termination of Employment “ is
amended by the addition of paragraphs (i) and (j) which shall read as follows:

  “(i)   If elected by the Employer in the Adoption Agreement, this paragraph
shall apply for distributions and severances from employment occurring after the
dates specified in the Adoption Agreement.         A Participant’s Elective
Deferrals, Qualified Non-Elective Contributions, Qualified Matching
Contributions, and earnings attributable to these contributions shall be
distributed on account of the Participant’s severance from employment. However,
such a distribution shall be subject to the other provisions of the Plan
regarding distributions, other than provisions that require a separation from
Service before such amounts may be distributed.     (j)   If elected by the
Employer in the Adoption Agreement, the value of a Participant’s nonforfeitable
account balance shall be determined without regard to that portion of the
account balance that is attributable to rollover contributions (and the earnings
allocable thereto) within the meaning of Code Sections 402(c), 403(a)(4),
403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16). If the value of the Participant‘s
nonforfeitable account balance as so determined is $5,000 or less, the Plan
shall immediately distribute the Participant’s entire nonforfeitable account
balance.”

7.   Effective as of the date set forth in the Adoption Agreement Section
entitled “Distribution Upon Severance from Employment”, paragraph 6.6 of the
Basic Plan Document #01 entitled “Commencement of Benefits”, is amended by the
addition of paragraph (d) which shall read as follows:

  “(d)   If elected by the Employer in the Adoption Agreement, this paragraph
shall apply for distributions and severances from employment occurring after the
dates specified in the Adoption Agreement.         A Participant’s Elective
Deferrals, Qualified Non-Elective Contributions, Qualified Matching
Contributions, and earnings attributable to these contributions shall be
distributed on account of the Participant’s severance from employment. However,
such a distribution shall be subject to the other provisions of the Plan
regarding distributions, other than provisions that require a separation from
Service before such amounts may be distributed.”

8.   The following new paragraph (c) is added to paragraph 6.7 of the Basic Plan
Document #01 entitled “Transitional Rules for Cash-Out Limits” and shall apply
if elected by the Employer in the Adoption Agreement and be effective as
specified in the Adoption Agreement.

  “(c)   If elected by the Employer in the Adoption Agreement, for purposes of
this paragraph 6.7, the value of a Participant’s nonforfeitable account balance
shall be determined without regard to that portion of the account balance that
is attributable to Rollover Contributions (and the earnings allocable thereto)
within the meaning of Code Sections 402(c), 403(a)(4), 403(b)(8),

- 117 -



--------------------------------------------------------------------------------



 



      408(d)(3)(A)(ii), and 457(e)(16). If the value of the Participant’s
nonforfeitable account balance as so determined is $5,000 or less, the Plan
shall immediately distribute the Participant’s entire nonforfeitable account
balance.”

9.   Paragraph 6.9 of the Basic Plan Document #01 entitled “Hardship
Withdrawals”, is amended effective January 1, 2002 by the addition of the
following paragraph (d):

      “(d) A Participant who receives a distribution after December 31, 2001, on
account of Hardship shall be prohibited from making Elective Deferrals and
Voluntary After-tax Contributions under this and all other Plans of the Employer
for six (6) months after receipt of the distribution. A Participant who receives
a distribution in calendar year 2001 on account of Hardship shall be prohibited
from making Elective Deferrals and Voluntary After-tax Contributions under this
and all other Plans of the Employer for the period specified by the Employer in
the Adoption Agreement.”

    The Code Section 402(g) limit for 2002 does not have to be reduced with
respect to a participant who has received a Hardship distribution in calendar
year 2001.   10.   Paragraph 6.10 of the Basic Plan Document #01 entitled
“Direct Rollover of Benefits”, is amended effective January 1, 2002 by the
addition of the following paragraph (e):

      “(e) This paragraph shall apply only to distributions made after
December 31, 2001. For purposes of the Direct Rollover provisions in paragraph
6.10 of the Plan, an Eligible Retirement Plan shall also mean an annuity
contract described in Code Section 403(b) and an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
which agrees to separately account for amounts transferred into such plan from
this Plan. The definition of Eligible Retirement Plan shall also apply in the
case of a distribution to a surviving Spouse, or to a Spouse or former Spouse
who is the alternate payee under a Qualified Domestic Relations Order, as
defined in Code Section 414(p).         For purposes of the Direct Rollover
provisions in paragraph 6.10 of the Plan, any amount that is distributed on
account of Hardship shall not be an Eligible Rollover Distribution and the
distributee may not elect to have any portion of such a distribution paid
directly to an Eligible Retirement Plan.         For purposes of the Direct
Rollover provisions in paragraph 6.10 of the Plan, a portion of the distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of Voluntary After-tax Contributions which are not includible
in gross income. However, such portion may be transferred only to an individual
retirement account or annuity described in Code Section 408(a) or (b), or to a
qualified Defined Contribution Plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so
includible.”

11.   Article IX of Basic Plan Document #01 entitled “VESTING”, is hereby
amended effective for the first Plan Year beginning after December 31, 2001, by
adding a new paragraph 9.12 entitled “Vesting of Employer Matching
Contributions” which shall read as follows:       “9.12 Vesting Of Employer
Matching Contributions       This section shall apply to Participants with an
account balance derived from Employer Matching Contributions who complete an
Hour of Service under the Plan in a Plan Year beginning after December 31, 2001.
If elected by the Employer in the Adoption Agreement, this section shall also
apply to all other Participants with an account balance derived from Employer
Matching Contributions.       A Participant’s account balance derived from
Employer Matching Contributions shall vest as provided in Section XIII(E) of the
Adoption Agreement if elected.”

- 118 -



--------------------------------------------------------------------------------



 



12.   Article X of Basic Plan Document #01 entitled “LIMITATIONS ON
ALLOCATIONS”, is amended by the addition of the following paragraph 10.6
entitled “Annual Additions” which shall read as follows:       “10.6 Annual
Additions       Except to the extent permitted under Section 4.7(h) of Basic
Plan Document #01 and under Code Section 414(v), the Annual Addition that may be
contributed or allocated to a Participant’s account under the Plan for any
Limitation Year beginning after December 31, 2001 shall not exceed the lesser
of:

  (a)   $40,000, as adjusted for increases in the cost-of-living under Code
Section 415(d), or     (b)   100% of the Participant’s Compensation, within the
meaning of Code Section 415(c)(3), for the Limitation Year.

    The Compensation limit referred to in (b) above shall not apply to any
contribution for medical benefits after separation from Service [within the
meaning of Code Section 401(h) or Code Section 419A(f)(2)] which is otherwise
treated as an Annual Addition.”   13.   Effective for Plan Years beginning after
December 31, 2001, paragraph 11.7(b) of the Basic Plan Document #01 is amended
by the deletion of this paragraph which outlines the multiple use test described
in Treasury Regulations Section 1.401(m)-2.   14.   Paragraph 12.9 of the Basic
Plan Document #01 entitled “Participant Loans” is amended effective January 1,
2001 by deleting the language at subsection (i) and replacing it with the
following:

  “(i)   Effective for Plan loans made after December 31, 2001, Plan provisions
prohibiting loans to any Owner-Employee or Shareholder Employee shall cease to
apply.”

15.   Paragraph 14.2 of the Basic Plan Document #01 entitled “Minimum
Contribution” is amended for Plan Years beginning after December 31, 2001 by the
addition of the following two new subparagraphs at the end of the paragraph
which shall read as follows:       “Matching Contributions — Employer Matching
Contributions shall be taken into account for purposes of satisfying the minimum
contribution requirements of Code Section 416(c)(2). The preceding sentence
shall apply with respect to Matching Contributions under the Plan or, if the
Plan provides that the minimum contribution requirement shall be met in another
plan, such other plan. Employer Matching Contributions that are used to satisfy
the minimum contribution requirements shall be treated as Matching Contributions
for purposes of the Actual Contribution Percentage Test and other requirements
of Code Section 401(m).       Contributions Under Other Plans — The Employer may
provide in the Adoption Agreement that the minimum benefit requirement shall be
met in another plan, including another plan that consists solely of a cash or
deferred arrangement which meets the requirements of Code Section 401(k)(12) and
Matching Contributions which meet the requirements of Code Section 401(m)(11).”
  16.   The Top-Heavy requirements of Code Section 416 and Article XIV of the
Basic Plan Document #01 shall not apply in any Plan Year beginning after
December 31, 2001, in which the Plan established under the Basic Plan Document
#01 consists solely of a cash or deferred arrangement which meets the
requirements of Code Section 401(k)(12) and Matching Contributions which meet
the requirements of Code Section 401(m)(11).       This paragraph shall apply
for purposes of determining whether the Plan is a Top-Heavy Plan under Code
Section 416(g) for Plan Years beginning after December 31, 2001, and whether the
Plan satisfies the minimum benefits requirements of Code Section 416(c) for such
years. This section amends Article XIV of the Basic Plan Document #01 by adding
paragraph 14.7 entitled “Determination of Top-Heavy Status”. The paragraph shall
read as follows:

- 119 -



--------------------------------------------------------------------------------



 



    “14.7 Determination Of Top-Heavy Status

  (a)   Determination of Present Values and Amounts — This paragraph 14.7 shall
apply for purposes of determining the Present Values of accrued benefits and the
amounts of account balances of Employees as of the Top-Heavy Determination Date.
    (b)   Distributions During the Plan Year Ending on the Top-Heavy
Determination Date — The Present Value of accrued benefits and the amounts of
account balances of an Employee as of the Top-Heavy Determination Date shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with this Plan under Code Section 416(g)(2) during the
1-year period ending on the Top-Heavy Determination Date. The preceding sentence
shall also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with this Plan under Code
Section 416(g)(2)(A)(i). In the case of a distribution made for a reason other
than separation from Service, death, or Disability, this provision shall be
applied by substituting “5-year period” for “1-year period”.         Employees
Not Performing Services During the Plan Year Ending on the Top-Heavy
Determination Date — The accrued benefits and accounts of any individual who has
not performed services for the Employer during the 1 -year period ending on the
Top-Heavy Determination Date shall not be taken into account.”

- 120 -



--------------------------------------------------------------------------------



 



MINIMUM DISTRIBUTION REQUIREMENTS MODEL AMENDMENT
TO THE
PROTOTYPE DEFINED CONTRIBUTION PLAN BASIC PLAN DOCUMENT #01
The Employer named in the Adoption Agreement hereby amends the Plan to reflect
certain provisions of the final Regulations issued under Code Section 401(a)(9).
This amendment is intended as a good faith compliance with the requirements of
the Regulations and is to be construed in accordance with the guidance issued
thereunder. Except as otherwise provided, this amendment shall be effective as
of the first day of the first Plan Year beginning after December 31, 2001. This
amendment shall supersede the provisions of the Basic Plan Document #01 to the
extent those provisions are inconsistent with the provisions of this amendment.
The Basic Plan Document #01 is hereby amended as follows:
ARTICLE XVII
MINIMUM DISTRIBUTION REQUIREMENTS
17.1 Effective Date
Unless an earlier effective date is specified in the Adoption Agreement, the
provisions of this Article will apply for purposes of determining required
minimum distributions for calendar years beginning with the 2003 calendar year.
17.2 Coordination With Minimum Distribution Requirements Previously In Effect
If the Adoption Agreement specifies an effective date of this Article that is
earlier than calendar years beginning with the 2003 calendar year, required
minimum distributions for 2002 under this Article will be determined as follows.
If the total amount of 2002 required minimum distributions under the Plan made
to the distributee prior to the effective date of this Article equals or exceeds
the required minimum distributions determined under this Article, then no
additional distributions will be required to be made for 2002 on or after such
date to the distributee. If the total amount of 2002 required minimum
distributions under the Plan made to the distributee prior to the effective date
of this Article are less than the amount determined under this Article, then
required minimum distributions for 2002 on and after such date will be
determined so that the total amount of required minimum distributions for 2002
made to the distributee will be the amount determined under this Article.
17.3 Precedence
The requirements of this Article will take precedence over any inconsistent
provisions of the Plan.
17.4 Requirements Of Treasury Regulations Incorporated
All distributions required under this Article will be determined and made in
accordance with the Treasury Regulations under Code §401(a)(9).
17.5 TEFRA Section 242(b)(2) Elections
Notwithstanding the other provisions of this Article, distributions may be made
under a designation made before January 1, 1984, in accordance with
Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act (“TEFRA”) and
the provisions of the Plan that relate to Section 242(b)(2) of TEFRA.
17.6 Required Beginning Date
The Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s Required
Beginning Date.
17.7 Death Of Participant Before Distributions Begin
If the Participant dies before distributions begin, the Participant’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:

  (a)   If the Participant’s surviving Spouse is the Participant’s sole
designated Beneficiary, then, except as provided in the Adoption Agreement,
distributions to the surviving Spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 701/2, if later.

- 121 -



--------------------------------------------------------------------------------



 



  (b)   If the Participant’s surviving Spouse is not the Participant’s sole
designated Beneficiary, then, except as provided in the Adoption Agreement,
distributions to the designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.     (c)   If there is no designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.     (d)   If the Participant’s
surviving Spouse is the Participant’s sole designated Beneficiary and the
surviving Spouse dies after the Participant but before distributions to the
surviving Spouse begin, this paragraph 17.7, other than paragraph 17.7(a), will
apply as if the surviving Spouse were the Participant.

For purposes of this paragraph and paragraphs 17.11 and 17.12, unless paragraph
17.7(d) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If paragraph 17.7(d) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving Spouse under paragraph 17.7(a). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date [or to the Participant’s
surviving Spouse before the date distributions are required to begin to the
surviving Spouse under paragraph 17.7(a)], the date distributions are considered
to begin is the date distributions actually commence.
17.8 Forms Of Distributions
Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the Required
Beginning Date, as of the First Distribution Calendar Year distributions will be
made in accordance with paragraph 17.9 through paragraph 17.12 of this Article.
If the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Code Section 401(a)(9) of the Treasury Regulations.
17.9 Amount of Required Minimum Distribution For Each Distribution Calendar Year
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

  (a)   the quotient obtained by dividing the Participant’s account balance by
the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the Distribution Calendar Year; or     (b)  
if the Participant’s sole designated Beneficiary for the distribution calendar
year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the Distribution Calendar Year.

17.10 Lifetime Required Minimum Distributions Continue Through Year Of
Participant’s Death
Required minimum distributions will be determined under this paragraph and
paragraph 17.9 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant’s date of
death.
17.11 Death On Or After Distributions Begin

  (a)   Participant Survived By Designated Beneficiary - If the Participant dies
on or after the date distributions begin and there is a designated Beneficiary,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

- 122 -



--------------------------------------------------------------------------------



 



  (1)   The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.     (2)   If the Participant’s surviving Spouse is the Participant’s sole
designated Beneficiary, the remaining life expectancy of the surviving Spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving Spouse’s age as of the Spouse’s birthday
in that year. For Distribution Calendar Years after the year of the surviving
Spouse’s death, the remaining life expectancy of the surviving Spouse is
calculated using the age of the surviving Spouse as of the Spouse’s birthday in
the calendar year of the Spouse’s death, reduced by one for each subsequent
calendar year.     (3)   If the Participant’s surviving Spouse is not the
Participant’s sole designated Beneficiary, the designated Beneficiary’s
remaining life expectancy is calculated using the age of the Beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

  (b)   No Designated Beneficiary — If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

17.12 Death Before Date Distributions Begin

  (a)   Participant Survived By Designated Beneficiary — Except as provided in
the Adoption Agreement, if the Participant dies before the date distributions
begin and there is a designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
Beneficiary, determined as provided in paragraph 17.11.     (b)   No Designated
Beneficiary — If the Participant dies before the date distributions begin and
there is no designated Beneficiary as of September 30 of the year following the
year of the Participant’s death, distribution of the Participant’s entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.     (c)   Death Of Surviving
Spouse Before Distributions To Surviving Spouse Are Required To Begin — If the
Participant dies before the date distributions begin, the Participant’s
surviving Spouse is the Participant’s sole designated Beneficiary, and the
surviving Spouse dies before distributions are required to begin to the
surviving Spouse under paragraph 17.7(a), this paragraph 17.12 will apply as if
the surviving Spouse were the Participant.

17.13 Designated Beneficiary
The individual who is designated as the Beneficiary under paragraph 1.13 of the
Basic Plan Document #01 and is the designated Beneficiary under Code
Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4, of the Treasury Regulations.
17.14 Distribution Calendar Year
A calendar year for which a minimum distribution is required. For distributions
beginning before the Participant’s death, the First Distribution Calendar Year
is the calendar year immediately preceding the calendar year which contains the
Participant’s Required Beginning Date. For distributions beginning after the
Participant’s death, the First Distribution Calendar Year is the calendar year
in which distributions are required to begin under paragraph 17.7. The required
minimum distribution for the Participant’s First Distribution Calendar Year will
be made on or before the Participant’s Required Beginning Date. The required
minimum distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the

- 123 -



--------------------------------------------------------------------------------



 



Participant’s Required Beginning Date occurs, will be made on or before
December 31 of that Distribution Calendar Year.
17.15 Life Expectancy
Life expectancy as computed by use of the Single Life Table in
Section 1.401(a)(9)-9 of the Treasury Regulations.
17.16 Participant’s Account Balance
The account balance as of the last Valuation Date in the calendar year
immediately preceding the Distribution Calendar Year (Valuation Calendar Year)
increased by the amount of any contributions made and allocated or forfeitures
allocated to the account balance as of dates in the Valuation Calendar Year
after the Valuation Date and decreased by distributions made in the Valuation
Calendar Year after the Valuation Date. The account balance for the Valuation
Calendar year includes any amounts rolled over or transferred to the Plan either
in the Valuation Calendar Year or in the Distribution Calendar Year if
distributed or transferred in the Valuation Calendar Year.
17.17 Required Beginning Date
The date specified in paragraph 1.88 of the Basic Plan Document #01.

- 124 -



--------------------------------------------------------------------------------



 



CODE SECTION 125 MODEL AMENDMENT
The following is a model amendment that a sponsor of a qualified plan may choose
to adopt if the Employer sponsor maintains a health program in conjunction with
a §125 arrangement but permits an Employee to elect cash in lieu of group health
coverage, only if the Employee is able to certify that he or she has other
health coverage. The use of this amendment will generally also apply to the
definition of Compensation for purposes of Code §414(s) unless the plan
otherwise specifically excludes all amounts described in Code §414(s)(2).
A prototype plan may be amended by the document’s Sponsor to use the alternative
definition of Compensation to the extent authorized. Alternatively, adopting
Employers may adopt a Plan amendment as an addendum to the Plan. The inclusion
of the Model Plan Amendment below as an addendum to a Plan adopted to comply
with EGTRRA, will not cause a prototype Plan to be treated as an individually
designed plan. A Plan Sponsor that adopts the Model Amendment verbatim (or with
only minor changes) will have reliance that the form of its Plan satisfies the
requirements of this Revenue Ruling, and the adoption of such an amendment will
not adversely affect the Plan Sponsor’s or the adopting Employer’s reliance on a
favorable determination, or opinion letter.

- 125 -



--------------------------------------------------------------------------------



 



IRS MODEL AMENDMENT CODE SECTION 125 “DEEMED CONTRIBUTIONS”
PROTOTYPE DEFINED CONTRIBUTION PLAN
BASIC PLAN DOCUMENT #01
Pursuant to Article XV, paragraph 15.1 of the Prototype Basic Plan Document #01
and in accordance with Revenue Ruling 2002-27, the Basic Plan Document #01 is
amended as follows effective for Plan Years and Limitation Years beginning on or
after January 1, 2002, except that, for any such Employer sponsors of the Plan
who operated the Plan in accordance with the definition below prior to
January 1, 2002 and in Plan Years beginning on or after January 1, 1998, such
amendment is also effective for all years during such period in which the Plan
operated in accordance with this definition.
For purposes of the definition of Compensation under paragraph 1.16, amounts
under Code Section 125 include any amounts not available to a Participant in
cash in lieu of group health coverage because the Participant is unable to
certify that he or she has other health coverage. An amount will be treated as
an amount under Code Section 125 only if the Employer does not request or
collect information regarding the Participant’s other health coverage as part of
the enrollment process for the health plan.

- 126 -



--------------------------------------------------------------------------------



 



DEEMED IRA AMENDMENT
FOR THE
PROTOTYPE DEFINED CONTRIBUTION PLAN
BASIC PLAN DOCUMENT #01
The Employer named in the Adoption Agreement hereby amends the Plan to reflect
the provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”) regarding the establishment of “Deemed IRAs”. This amendment is
intended as a good faith compliance with the requirements of EGTRRA and is to be
construed in accordance with EGTRRA and the guidance issued thereunder. This
amendment shall supersede the provisions of the Basic Plan Document #01 to the
extent those provisions are inconsistent with the provisions of this amendment.
The Basic Plan Document #01 is hereby amended by adding Articles XVIII, XIX and
XX as follows:
ARTICLE XVIII
DEEMED IRAs
This Article shall apply if elected by the Employer in the Adoption Agreement
and shall be effective for Plan Years beginning after the date specified in the
Adoption Agreement. Any Traditional or Regular IRA established hereunder to
accept Deemed IRA Contributions as permitted by Code Section 408(g) shall follow
the rules set forth in Code Section 408 and outlined in Article XIX. Any Roth
IRA established hereunder to accept Deemed IRA Contributions as permitted by
Code Section 408(g) shall follow the rules set forth in Code Section 408A and
outlined in Article XX.
18.1 Deemed IRAs
Each Participant may make Voluntary Employee Contributions to the Participant’s
Traditional or Roth IRA as elected on the Adoption Agreement under Basic Plan
Document #01. The Plan shall establish a separate account or annuity as
applicable for the designated IRA contributions of each Participant and any
earnings properly allocable to the contributions, and maintain separate
recordkeeping with respect to each such IRA.
18.2 Individual
The Participant in the Plan who has established an Individual Retirement Account
or a tax-qualified Roth IRA under this Basic Plan Document #01, which may be
amended from time to time.
18.3 Investment In Collectibles
If a trust or custodial account established hereunder acquires collectibles
within the meaning of Code Section 408(m) after December 31, 1981, assets of the
trust or custodial account will be treated as a distribution in an amount equal
to the cost of such collectibles.
18.4 Restrictions On Directing
Investments While the Individual may direct the Trustee with respect to
investments, the Individual may not borrow from the account or pledge any of the
assets of the IRA as security for a loan, or buy property or assets from or sell
property or assets to the account.
18.5 Prohibition Against Investing In Life Insurance
No part of the trust or custodial assets will be invested in life insurance
contacts.
18.6 Nonforfeitability
The balance in an Individual’s Deemed IRA account is nonforfeitable at all
times.
18.7 Prohibition Against Commingling Of Assets
The assets of the trust or custodial account will not be commingled with other
property except in a common trust fund or common investment fund.
18.8 Separate Accounting
Separate records will be maintained for the interest of each Individual under an
IRA established by the Employer. IRAs established pursuant to this paragraph
shall be held in a trust or annuity as applicable separate from the trust
established under the Plan to hold contributions other than deemed IRA
contributions and shall satisfy the applicable

- 127 -



--------------------------------------------------------------------------------



 



requirements of Code Sections 408 and 408(A), which requirements are set forth
in Articles XIX and XX.
18.9 Reporting Duties
The Trustee or issuer as applicable shall be subject to the reporting
requirements of Code Section 408(i) with respect to all IRAs that are
established and maintained under the Plan.
18.10 Voluntary Employee Contributions
For purposes of this paragraph, a Voluntary Employee Contribution [other than a
mandatory contribution within the meaning of Code Section 411(c)(2)] that is
made by the Participant and which the Participant has designated, at or prior to
the time of making the contribution as a contribution to which this paragraph
applies.
18.11 Substitution Of Non-Bank Trustee Or Custodian
If a non-bank Trustee or Custodian has been appointed by the Employer under
Basic Plan Document #01, such entity shall retain the right to substitute
another Trustee or Custodian if such non-bank Trustee or Custodian receives
notice from the Commissioner of Internal Revenue that such substitution is
required because it has failed to comply with the requirements of Regulations
Section 1.408-2(e).
ARTICLE XIX
TRADITIONAL INDIVIDUAL RETIREMENT ACCOUNT PROVISIONS
19.1 Traditional IRA Or Regular IRA
An Individual Retirement Account, or Individual Retirement Annuity described in
Code Section 408(a) or (b) respectively, or a non-Roth IRA, and shall, where the
context so requires, include a Traditional IRA, SEP IRA, SARSEP IRA, SEP
Traditional IRA, Rollover IRA and Combined IRA. No account established under
Basic Plan Document #01 may accept SIMPLE IRA or Coverdell Education
contributions.
19.2 Maximum Annual Contribution
Shall mean, with respect to Traditional IRA Contributions made by or on behalf
of an Individual for a taxable year, an amount that does not exceed the lesser
of (a) the deductible amount described in Code Section 219(b)(5)(A) or (b) 100%
of the Individual’s Compensation reduced by (c) the amount of any contributions
made by or on behalf of the Individual to another Traditional IRA or to a Roth
IRA for the same taxable year.
19.3 Catch-Up Contribution
In the case of annual contributions to a Traditional IRA or IRA Rollover
Account, an amount not to exceed the Applicable Amount as defined in Code
Section 219(b)(5)(B)(i), an amount not to exceed the lesser of:

  (a)   the Applicable Deferral Amount as defined in Code Section 414(v)(2)(A),
or     (b)   the excess, if any, of the Individual’s Compensation (as defined in
the Adoption Agreement) for the year, over any other Elective Deferrals made by
the Individual for the year (other than Catch-Up Contributions).

Catch-Up Contributions that may be made by or on behalf of an Individual for any
taxable year to an IRA established under this Plan shall be reduced by the
amount of Catch-Up Contributions made by or on behalf of the same Individual to
any other IRA or Roth IRA for the same taxable year except that, in the case of
Catch-Up Contributions made as salary reduction contributions to a SARSEP IRA
Account, the amount of such Catch-Up Contributions allowed for any taxable year
shall be reduced by the amount of Catch-Up Contributions made by or on behalf of
the same Individual to any other retirement plan described in Code
Sections 401(a), 403(b), 408(p) or 457. Catch-Up Contributions may be made by or
on behalf of an Individual who has attained the age of 50 on or before the last
day of the year for which the contribution is made. The Plan shall be
interpreted to deem any Individual’s contribution that exceeds the Maximum
Annual Contribution as defined in paragraph 19.2 but not an amount greater than
the Applicable Amount to be a Catch-Up Contribution unless the Individual elects
to treat such amount as an Excess Contribution described in paragraph 19.8.
19.4 Required Beginning Date
The April 1st of the calendar year following the calendar year in which the
Individual attains age 701/2.

- 128 -



--------------------------------------------------------------------------------



 



19.5 Tax Year
The period for which an Individual must report income on his or her Federal
income tax return. The tax return of most Individuals is based on the calendar
year.
19.6 Trustee
The institution and any successor thereto including by merger or acquisition who
has been appointed and accepted as indicated on the Adoption Agreement.
19.7 Traditional IRA Contributions
An Individual may make a cash contribution in any amount up to the lesser of the
Maximum Annual Contribution or 100% of Compensation for a Tax Year (reduced by
the amount of any contributions made by the Individual or on the Individual’s
behalf to another IRA or to a Roth IRA for the same Tax Year) in any year in
which the Individual is under the age of 701/2.
The Trustee is not permitted to accept contributions in excess of the Maximum
Annual Contribution amount for any Tax Year unless it is a Rollover Contribution
[as permitted by Code Sections 402(c) and 403(a)(4)]. Contributions may be made
to an IRA for any Tax Year at any time starting on the first day of the Tax Year
and ending on the day the Individual’s Federal income tax return is due for such
year (not including any extensions). Except in the case of a Rollover
Contribution [as permitted by Code Sections 402(c), 402(e)(6), 403(a)(4),
403(b)(8), 403(b)(10), 408(d)(3) and 457(e)(16)(A)(i)], the total of such
contributions shall not exceed the Maximum Annual Contribution amount for each
year listed below:

      Years   Maximum Annual Contribution Amount 2002 through 2004   $3,000 2005
through 2007   $4,000 2008 and thereafter   $5,000

For years after 2008, the $5,000 limit is subject to cost-of-living adjustments
(“COLAs”) under Code Section 219(b)(5)(c). Such adjustments will be in $500
increments.

  (a)   Catch-Up Contributions - If, by December 31 of any taxable year, an
Individual is age 50 or over, the Individual may make an additional contribution
(a “Catch-Up Contribution”) to all of the Individual’s IRAs in the aggregate
and, if the Individual is eligible, Roth IRAs up to the amounts listed below for
each year:

      Years   Catch-Up Contribution 2002 through 2005      $500 2006 and
thereafter   $1,000

If the Individual is eligible, any annual contribution the Individual makes that
exceeds the Individual’s Maximum Annual Contribution will be treated as a
Catch-Up Contribution (up to the limits described above) unless the Individual
elects to treat such amounts as an Excess Contribution described in paragraph
19.8 below.

  (b)   Deductibility of Traditional IRA Contributions -

  (1)   In General. The Individual may fully deduct their Traditional IRA
contributions, up to the total of the Individual’s Maximum Annual Contribution
plus any Catch-Up Contributions, if:

  (i)   the Individual is single and the Individual is not an active Participant
in a Retirement Plan,     (ii)   the Individual is married, both the Individual
and the Individual’s Spouse are not active Participants in a Retirement Plan, or
    (iii)   the Individual is not an active Participant in a Retirement Plan and
the Individual’s Spouse is an active Participant, but the Individual and their
Spouse’s

- 129 -



--------------------------------------------------------------------------------



 



      jointly filed adjusted gross income (“AGI”) does not exceed $150,000. If
the Individual’s Spouse is an active Participant and the Individual is not,
their ability to deduct their Traditional IRA contribution is phased out ratably
if the Individual and their Spouse’s joint AGI is more than $150,000 but not
more than $160,000. No deduction is permitted if the Individual and their
Spouse’s joint AGI exceeds $160,000.

  (2)   Active Participants in Retirement Plan. If the Individual is an active
Participant in a Retirement Plan, the Individual may deduct the Individual’s
Traditional IRA contribution if the AGI of the Individual and if applicable, the
Individual and the Individual’s Spouse, is less than the Threshold Amount (see
below). If the AGI of the Individual, and if applicable the Individual and the
Individual’s Spouse, equals or exceeds the Threshold Amount but is less than the
Phaseout Amount (see below), the Individual’s ability to deduct their
Traditional IRA contribution is reduced ratably, but not below $200. If the AGI
of the Individual equals or exceeds the Phaseout Amount, the Individual may not
deduct any Traditional IRA contributions. The AGI limits for active Participants
vary depending upon the Tax Year and the Individual’s Federal filing status. The
charts below illustrate the AGI limits for each filing status.

If the Individual is married and is an active Participant in the Plan and files
jointly with their Spouse:

                  Taxable   Year Threshold Amount   Phaseout Amount
2002
  $ 54,000     $ 64,000  
2003
    60,000       70,000  
2004
    65,000       75,000  
2005
    70,000       80,000  
2006
    75,000       85,000  
2007 and thereafter
    80,000       100,000  

      If the Individual is single and an active Participant in a Plan and files
using any non-married filing status:

                  Taxable   Year Threshold Amount   Phaseout Amount
2002
  $ 34,000     $ 44,000  
2003
    40,000       50,000  
2004
    45,000       55,000  
2005
    50,000       60,000  
2006
    50,000       60,000  
2007 and thereafter
    50,000       60,000  

      If the Individual is married but files separately, the Individual’s
Threshold Amount is $0 and their Phaseout Amount is $10,000 for all Tax Years,
$20,000 in the case of a joint tax return for tax years beginning after
December 31, 2006.         Saver’s Credit — The Saver’s Credit under Code
Section 25B is a nonrefundable tax credit available to taxpayers whose AGI does
not exceed certain limits. The credit is equal to a specified percentage of the
taxpayer’s eligible contributions to IRAs or certain Employer-sponsored
retirement plans for each taxable year from 2002 through 2006.

  (1)   Eligibility. The taxpayer must be age eighteen (18) or over before the
end of the taxable year, may not be a full-time student and cannot be claimed as
a dependent on another taxpayer’s Federal income tax return.     (2)  
Contributions Eligible for the Saver’s Credit. The maximum amount of annual
contributions that may be taken into account is $2,000. Eligible contributions
include annual contributions to Traditional and Roth IRAs and salary reduction
contributions to Code Section 401(k) Plans, SIMPLEs [IRA or 401(k)], Code
Section 403(b) Plans,

- 130 -



--------------------------------------------------------------------------------



 



      governmental Code Section 457 Plans or SARSEP plans. Voluntary After-Tax
Contributions to an Employer’s Qualified Retirement Plan or a Code Section
403(b) plan are also eligible for the credit.     (3)   Reduction of Eligible
Contributions. The amount of a taxpayer’s eligible contributions for any taxable
year will be reduced by any taxable distributions received by the taxpayer (or
by the taxpayer’s Spouse if filing a joint return) from an IRA or a plan listed
in (c)(2) above during the taxable year, during the two (2) preceding years or
during the period from the end of the taxable year until the due date (with
extensions) of the taxpayer’s Federal income tax return.     (4)   Amount of
Credit. The Saver’s Credit will be 50%, 20% or 10% (the “Applicable Percentage”)
of eligible contributions based upon the taxpayer’s filing status and AGI as
shown on the chart below:

    Adjusted Gross Income:

                                                  Joint Return   Head of
Household   All Others   % Over   Not Over   Over   Not Over   Over   Not Over  
     
$         0
  $ 30,000     $ 0     $ 22,500     $ 0     $ 15,000       50 %
$30,000
  $ 32,500     $ 22,500     $ 24,375     $ 15,000     $ 16,250       20 %
$32,500
  $ 50,000     $ 24,375     $ 37,500     $ 16,250     $ 25,000       10 %
$50,000
          $ 37,500             $ 25,000               0 %

19.8 Excess Contributions
If the Participant contributes more than allowed with respect to a Tax Year, the
Individual must notify the Trustee or insurer to return to the Individual the
excess contribution, together with any investment earnings on that amount, or to
apply the excess contribution as a contribution for the Individual’s next
succeeding Tax Year. The Participant must notify the Trustee or insurer in
writing prior to the date on which the Individual files, or is required to file,
the Individual’s income tax return for the Tax Year for which the excess
contribution was made.
19.9 Sunset Provisions
Plan amendments made to comply with the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”), including, without limitation, amendments
made to the contribution limits and rollover rules, are subject to the sunset
provisions of EGTRRA Section 901. Under the sunset provision, the provisions of
EGTRRA shall not apply to taxable or Plan Years beginning after December 31,
2010, pursuant to Section 901 of EGTRRA. With respect to taxable and Plan Years
beginning after December 31, 2010, the Code shall be applied and administered as
if EGTRRA had never been enacted. In such cases, the terms and conditions of the
Plan shall revert to those terms and conditions that would have been in effect
had the Plan not been amended as of January 1, 2002.
19.10 Maintenance Of An Individual’s IRA
The Trustee will establish and maintain an IRA in the Individual’s name under
this document. The Individual’s Account will be administered separately from any
other IRA and the assets of the Individual’s IRA will not be commingled with the
assets of any other IRA, except in a common trust fund or common investment fund
as described in Code Section 408(a)(5).
19.11 Methods Of Payment
The Individual’s retirement benefits must begin to be paid to the Individual no
later than the April 1 following the calendar year in which the Individual
reaches age 701/2. Such distributions shall be made in accordance with Code
Sections 408(a)(6) or 408(b)(3) and the Regulations issued thereunder. Not later
than March 1 of the year following the calendar year in which the Individual
reaches age 701/2, the Individual may elect to have the balance in the IRA paid
to the Individual in:

  (a)   a single lump-sum payment, or     (b)   equal or substantially equal
monthly, quarterly, semi-annual, or annual payments. The payments may be
computed over any period of time but not longer than the Individual’s life
expectancy or

- 131 -



--------------------------------------------------------------------------------



 



      the joint life expectancy of the Individual and the Individual’s
designated Beneficiary.

    Installment payments will continue only so long as amounts remain in an IRA.
Once an IRA is exhausted, payments will stop. If the Individual is receiving
installment payments, the Individual may request distribution of all or any part
of the remaining balance in the Individual’s IRA at any time upon written notice
to the Sponsor.

19.12 Qualifying First-Time Homebuyer Distribution
A Qualifying First-Time Homebuyer Distribution is any distribution used within
120 days of the date the distribution is received by the Individual, the
Individual’s Spouse or the child, grandchild or ancestor of the Individual and
the Individual’s Spouse, to pay for the acquisition, construction or
reconstruction of the Individual’s principal residence, provided that the
Individual (and the Individual’s Spouse) for whom the principal residence is
acquired or constructed had no present ownership interest in a principal
residence during the two (2) year period ending on the date a binding contract
to acquire the principal residence was entered into or on which construction or
reconstruction of the principal residence was commenced. The aggregate amount of
distributions received by the Individual during the Individual’s lifetime and
which may be treated as Qualifying First-time Homebuyer Distributions may not
exceed $10,000.
19.13 Qualifying Higher Education Expenses
A qualifying higher education expense includes tuition, fees, books, supplies,
and equipment required for the enrollment or attendance of the Individual,
Individual’s Spouse, Individual’s child [as defined in Code Section 151(c)(3)]
or the Individual’s or the Individual’s Spouse’s grandchild, at an eligible
educational institution [as defined in Code Section 529(e)(5)] reduced, for any
Tax Year, by any amount paid for the benefit of the student including a
qualified scholarship, educational assistance allowance or similar payment which
is excludable from gross income under the Code or any other Federal law.
19.14 Requirements Of Income Tax Regulations
All distributions required under this Article will be determined and made in
accordance with the Income Tax Regulations under Code Section 401(a)(9)(1)(2).
Unless an earlier effective date is specified by the Individual in writing, the
provisions of this Article will apply for purposes of determining required
minimum distributions for calendar years beginning with the 2003 calendar year.
The requirements of this Article XIX will take precedence over any inconsistent
provisions of the Plan.
19.15 Required Beginning Date
The date on which an Individual is required to take his or her first minimum
distribution from the IRA. The Individual’s entire interest will be distributed,
or begin to be distributed, to the Individual no later than the April 1 of the
calendar year following the calendar year in which the Individual attains age
701/2.
19.16 Death Of Individual Before Distributions Begin
If the Individual dies before distributions begin, the Individual’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:

  (a)   If the Individual’s surviving Spouse is the Individual’s sole designated
Beneficiary, distributions to the surviving Spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Individual died, or by December 31 of the calendar year in which the Individual
would have attained age 701/2, if later. However, if the Individual dies before
distributions begin and there is a designated Beneficiary, distribution to the
designated Beneficiary may not be required to begin by the date specified in
this paragraph, but instead, the Individual’s entire interest may be distributed
to the designated Beneficiary by December 31 of the calendar year containing the
fifth (5) anniversary of the Individual’s death. If the Individual’s surviving
Spouse is the Individual’s sole designated Beneficiary and the surviving Spouse
dies after the Individual but before distributions to either the Individual or
the surviving Spouse begin, this election may apply as if the surviving Spouse
were the Individual and may apply to all distributions or only to certain
distributions as so designated by the Individual. This election will be deemed
to have been made if such surviving Spouse makes a contribution to the IRA or
fails to take a required distribution as a Beneficiary.

- 132 -



--------------------------------------------------------------------------------



 



  (b)   If the Individual’s surviving Spouse is not the Individual’s sole
designated Beneficiary, distributions to the designated Beneficiary will begin
by December 31 of the calendar year immediately following the calendar year in
which the Individual died. However, Individuals or Beneficiaries may elect on an
individual basis whether the five (5) year rule or the life expectancy rule in
this paragraph 19.16 and 19.17 apply to distributions after the death of an
Individual who has a designated Beneficiary. The election must be made no later
than the earlier of September 30 of the calendar year in which distribution
would be required to begin under paragraph 19.16, or by September 30 of the
calendar year which contains the fifth anniversary of the Individual’s (or, if
applicable, surviving Spouse’s) death as permitted under Regulations
Section 1.401(a)(9). If neither the Individual nor Beneficiary makes an election
under this paragraph, distributions will be made in accordance with paragraphs
19.16 and 19.17 herein and, if applicable, the elections in paragraph (a) above.
    (c)   If there is no designated Beneficiary as of September 30 of the year
following the year of the Individual’s death, the Individual’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
(5) anniversary of the Individual’s death.     (d)   If the Individual’s
surviving Spouse is the Individual’s sole designated Beneficiary and the
surviving Spouse dies after the Individual but before distributions to the
surviving Spouse begin, this paragraph 19.16(d), other than paragraph 19.16(a),
will apply as if the surviving Spouse were the Individual.

    For purposes of this paragraph and paragraphs 19.20 and 19.21, unless
paragraph 19.16(d) applies, distributions are considered to begin on the
Individual’s Required Beginning Date. If paragraph 19.16(d) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving Spouse under paragraph 19.16(a). A designated Beneficiary
who is receiving payments under the five (5) year rule may make a new election
to receive payments under the life expectancy rule until December 31, 2003,
provided that all amounts that would have been required to be distributed under
the life expectancy rule for all distribution calendar years before 2004 are
distributed by the earlier of December 31, 2003 or the end of the five (5) year
period.

19.17 Forms Of Distributions
Unless the Individual’s interest is distributed in a single sum on or before the
Required Beginning Date, as of the First Distribution Calendar Year
distributions will be made in accordance with paragraph 19.18 through paragraph
19.20 of this Article.
19.18 Amount Of Required Minimum Distribution For Each Distribution Calendar
Year
During the Individual’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

  (a)   the quotient obtained by dividing the Individual’s account balance by
the distribution period in the Uniform Lifetime Table set forth in Q&A-2 of
Regulations Section 1.401(a)(9)-9, using the Individual’s age as of his or her
birthday in the Distribution Calendar Year; or     (b)   if the Individual’s
sole designated Beneficiary for the distribution calendar year is the
Individual’s Spouse, the quotient obtained by dividing the Individual’s account
balance by the number in the Joint and Last Survivor Table set forth in Q&A-3 of
Regulations Section 1.401(a)(9)-9, using the Individual’s and Spouse’s attained
ages as of the Individual’s and Spouse’s birthdays in the Distribution Calendar
Year.

19.19 Lifetime Required Minimum Distributions Continue Through Year Of
Individual’s Death
Required minimum distributions will be determined under this paragraph and
paragraph 19.18 beginning with the first Distribution Calendar Year and up to
and including the Distribution Calendar Year that includes the Individual’s date
of death.

- 133 -



--------------------------------------------------------------------------------



 



19.20 Death On Or After Distributions Begin
If the Individual dies on or after the Required Beginning Date, the remaining
portion of his or her interest will be distributed at least as rapidly as
follows:

  (a)   If the designated Beneficiary is someone other than the Individual’s
surviving Spouse, the remaining interest will be distributed over the remaining
life expectancy of the designated Beneficiary, with such life expectancy
determined using the Beneficiary’s age as of his or her birthday in the year
following the year of the Individual’s death, or, if the distributions are being
made over the period described in (c) below if longer.     (b)   If the
Individual’s sole designated Beneficiary is the Individual’s surviving Spouse,
the remaining interest will be distributed over such Spouse’s life or over the
period described in paragraph (c) below, if longer. Any interest remaining after
such Spouse’s death will be distributed over such Spouse’s remaining life
expectancy determined using the Spouse’s age as of his or her birthday in the
year of the Spouse’s death, or, if the distributions are being made over the
period described in paragraph (c) below, over such period.     (c)   If there is
no designated Beneficiary, or if applicable by operation of paragraph (a) or
(b) above, the remaining interest will be distributed over the Individual’s
remaining life expectancy determined in the year of the Individual’s death.    
(d)   The amount to be distributed each year under paragraph (a), (b) or (c),
beginning with the calendar year following the calendar year of the Individual’s
death, is the quotient obtained by dividing the value of the IRA as of the end
of the preceding year by the remaining life expectancy specified in such
paragraph. Life expectancy is determined using the Single Life Table in Q&A-1 of
Regulations Section 1.401(a)-(9)-9.     (e)   If distributions are being made to
a surviving Spouse as the sole designated Beneficiary, such Spouse’s remaining
life expectancy for a year is the number in the Single Life Table corresponding
to the Beneficiary’s or Individual’s age in the year specified in paragraph (a),
(b) or (c) and reduced by one (1) for each subsequent year.

19.21 Death Before Date Distributions Begin

  (a)   Individual Survived By Designated Beneficiary — If the Individual dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Individual’s death is the quotient obtained by dividing
the Individual’s account balance by the remaining life expectancy of the
Individual’s designated Beneficiary, determined as provided in paragraph 19.20.
    (b)   No Designated Beneficiary — If the Individual dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Individual’s death, distribution of the
Individual’s entire interest will be completed by December 31 of the calendar
year containing the fifth (5) anniversary of the Individual’s death.     (c)  
Death Of Surviving Spouse Before Distributions To Surviving Spouse Are Required
To Begin — If the Individual dies before the date distributions begin, the
Individual’s surviving Spouse is the Individual’s sole designated Beneficiary,
and the surviving Spouse dies before distributions are required to begin to the
surviving Spouse under paragraph 19.16(a), this paragraph 19.21 will apply as if
the surviving Spouse were the Individual.

19.22 Designated Beneficiary
The individual who is designated as the Beneficiary under paragraph 1.13 of the
Basic Plan Document #01 and is the designated Beneficiary under Code
Section 401(a)(9) and Regulations Section 1.401(a)(9)-1, Q&A-4.

- 134 -



--------------------------------------------------------------------------------



 



19.23 Remainder Beneficiary
The Individual’s Beneficiary may, after the Individual’s death, name a person,
trust, estate or other entity to receive distributions of any balance remaining
in the Individual’s IRA after the death of the Individual’s Beneficiary. Any
person or entity so designated will, upon the death of the Individual’s
Beneficiary, become the Individual’s Beneficiary for all purposes except for
required minimum distributions. This additional designation may not extend the
schedule of required minimum distributions established when the Individual
attains age 701/2 or, if sooner, following the Individual’s death.
19.24 Distribution Calendar Year
A calendar year for which a required minimum distribution is required. For
distributions beginning before the Individual’s death, the First Distribution
Calendar Year is the calendar year immediately preceding the calendar year which
contains the Individual’s Required Beginning Date. For distributions beginning
after the Individual’s death, the First Distribution Calendar Year is the
calendar year in which distributions are required to begin under paragraph
19.14. The required minimum distribution for the Individual’s First Distribution
Calendar Year will be made on or before the Individual’s Required Beginning
Date. The required minimum distribution for other Distribution Calendar Years,
including the required minimum distribution for the Distribution Calendar Year
in which the Individual’s Required Beginning Date occurs, will be made on or
before December 31 of that Distribution Calendar Year.
19.25 Life Expectancy
Life expectancy as computed by use of the Single Life Table in Q&A-1 of
Regulations Section 1.401(a)(9)-9.
19.26 Individual’s Account Balance
The IRA account balance as of December 31 of the calendar year immediately
preceding the Distribution Calendar Year. The “value” of the IRA includes the
amount of any outstanding rollover, transfer and recharacterization under Q&As-7
and -8 of Regulations Section 1.408-8.
19.27 Duties Of The Trustee
The administrative functions the Trustee will perform include:

  (a)   setting up and maintaining an IRA in the Individual’s name;     (b)  
accepting contributions for deposit to the Individual’s IRA. The Trustee does
not require the Individual to make annual contributions since they are
voluntary. However, the Trustee is not permitted to accept contributions in
excess of the Maximum Annual Contribution for any Tax Year unless it is a
Rollover Contribution;     (c)   investing the Individual’s contributions in
accordance with the Individual’s direction;     (d)   making payments or
distributions from the Individual’s IRA in accordance with the Individual’s
written instructions;         preparing and mailing to the Individual an annual
report of the Individual’s IRA for each Tax Year. The report will show the
contributions received, the payments and distributions made, the investment
earnings received, the market value of assets held in the Individual’s Account
including gains and/or losses (if applicable) and the balance held in the
Account at the end of the Tax Year; and         preparing an annual calendar
year statement concerning the status of the account and such information
concerning required minimum distributions as is prescribed by the Commissioner
of Internal Revenue.

19.28 Duties Of The Individual
The administrative functions the Individual must perform include:

  (a)   determining the amount of the Individual’s annual contribution, if any.
The Individual is also responsible to make the Individual’s contribution within
the time limits set by the Internal Revenue Service;

- 135 -



--------------------------------------------------------------------------------



 



  (b)   authorizing any payment or distribution from the Individual’s Account;  
  (c)   filing Form 5329, Return for Additional Taxes Attributable to Retirement
Plans (including IRAs), Annuities and Modified Endowment Contracts, if the
Individual owes an excise tax with respect to the Individual’s IRA;     (d)  
furnishing the Trustee with a written explanation of the intended use of any
distribution prior to attainment of age 591/2; and     (e)   furnishing the
Trustee with any information the Trustee may need to complete any governmental
report required at paragraph 19.27(f) above. If the Individual fails to furnish
the Trustee with such information and documents the Trustee may reasonably
require, the Trustee may in the Trustee’s sole discretion terminate the account
and distribute to the Individual the lump sum payment, in an amount equal to the
assets in the Account less an amount deemed reasonably necessary by the Trustee
for the payment of all unpaid fees, expenses, charges, taxes or other
liabilities of the account, whether or not liquidated.

ARTICLE XX
ROTH INDIVIDUAL RETIREMENT ACCOUNT

20.1   Roth IRA

An Individual Retirement Account established under Code Section 408A under which
contributions are not tax deductible and qualifying distributions are not
taxable to the Individual.

20.2   Individual Accounts

The Trustee will establish and maintain a Roth Individual Retirement Account or
Annuity in the Individual’s name under the terms as contained herein and where
applicable, the Application Form. The account is established for the exclusive
benefit of the Individual or that of the Individual’s Beneficiaries. The
Individual’s account will be administered separately from any other IRA or Roth
IRA and the assets of such Individual’s IRA or Roth IRA will not be commingled
with the assets of any other IRA or Roth IRA, except in a common trust fund or
common investment fund.

20.3   Age  Requirements

Contributions may be made to this Roth IRA even after the Individual has reached
age 701/2.

20.4   Plan Year

The 12-month period starting on January 1 and ending on December 31.

20.5   Timing Of Contributions

An Individual must make his or her contribution for a Taxable Year either during
such year or within the time period prescribed by law for filing the
Individual’s Federal income tax return for such Taxable Year without extensions.

20.6   Adjusted Gross Income (AGI)

“AGI” shall mean adjusted gross income as reported on an Individual’s Federal
income tax return but modified, in accordance with Code Section 219(g)(3), to
adjust for social security benefits and passive activity losses and credits and
to include foreign earned income, adoption assistance or expenses and income
from U.S. Savings Bonds used to pay higher education tuition and fees, and
further modified, in accordance with Code Section 408(c)(3)(C), to exclude any
amount included in income due to a conversion from a Traditional or Regular IRA
to a Roth IRA.

20.7   Modified AGI

An Individual’s Modified AGI for a Taxable Year is defined in Code
Section 408A(c)(3)(C)(i) and does not include any amount included in Adjusted
Gross Income as a result of a rollover from a non-Roth IRA (a “conversion”).

20.8   Applicable Dollar Amount

Applicable Dollar Amount shall mean (i) $150,000, in the case of an individual
filing a joint Federal income tax return, (ii) $95,000, in the case of any other
Individual (other than a married Individual filing separately), and (iii) $0, in
the case of a married Individual filing separately.

- 136 -



--------------------------------------------------------------------------------



 



20.9   Maximum Permissible Amount

No contribution will be accepted unless it is in cash and the total of such
contributions to all the Individual’s Roth IRAs for a Taxable Year does not
exceed the applicable amount [as defined in 20.10(b)], or the Individual’s
Compensation, if less, for that Taxable Year. The contribution described in the
previous sentence that may not exceed the lesser of the applicable amount or the
Individual’s Compensation is referred to as a “Regular Contribution.” A
“Qualified Rollover Contribution” is a rollover contribution that meets the
requirements of Code Section 408(d)(3), except the one-rollover-per-year rule of
Code Section 408(d)(3)(B) does not apply if the rollover contribution is from an
IRA other than a Roth IRA (a “non-Roth IRA”). Contributions may be limited as
described in paragraph 20.10(b).

20.10   Roth IRA Contributions

  (a)   Except in the case of a Qualified Rollover Contribution or a
recharacterization [as defined in (f) below], no contribution will be accepted
unless it is in cash and the total of such contribution to all the Individual’s
Roth IRAs for a taxable year does not exceed the Maximum Permissible Amount
described at paragraph 20.9.     (b)   When determining the Maximum Permissible
Amount, the applicable amount is determined under (i) or (ii) below:

  (i)   If the Individual is under age fifty (50), the applicable amount is
$3,000 for any Taxable Year beginning in 2002 through 2004, $4,000 for any
Taxable Year beginning in 2005 through 2007, and $5,000 for any Taxable Year
beginning in 2008 and years thereafter.     (ii)   If the Individual is age
fifty (50) or older, the applicable amount is $3,500 for any Taxable Year
beginning in 2002 through 2004, $4,500 for any Taxable Year beginning in 2005,
$5,000 for any Taxable Year beginning in 2006 through 2007, and $6,000 for any
Taxable Year beginning in 2008 and years thereafter.

  (c)   If (i) and/or (ii) below apply, the maximum Regular Contribution that
can be made to all the Individuals’ Roth IRAs for a Taxable Year is the smaller
amount determined under (i) or (ii).

  (i)   The maximum Regular Contribution is phased out ratably between certain
levels of modified Adjusted Gross Income (“Modified AGI,”) in accordance with
the following table:

              Filing Status   Full Contribution   Phase-Out Range   No
Contribution Modified AGI
Single or Head of Household
  $95,0000 or less   Between $95,000 and $110,000   $110,000 or more
Joint Return Or Qualifying Widow(er)
  $150,000 or less   Between $150,000 and $160,000   $160,000 or more
Married-Separate Return
  $0   Between $0 and $10,000   $10,000 or more

If the Individual’s Modified AGI for a taxable year is in the phase-out range,
the maximum Regular Contribution determined under this table for that Taxable
Year is rounded up to the next multiple of $10 and is not reduced below $200.

  (ii)   If the Individual makes Regular Contributions to both Roth and non-Roth
IRAs for a Taxable Year, the maximum Regular Contribution that can be made to
all the Individual’s Roth IRAs for the Taxable Year is reduced by the Regular
Contributions made to the Individual’s non-Roth IRAs for the Taxable Year.

  (d)   A rollover from a non-Roth IRA cannot be made to this IRA if, for the
year the amount is distributed from the non-Roth IRA (i) the Individual is
married and files a separate return, (ii) the Individual

- 137 -



--------------------------------------------------------------------------------



 



      is not married and has Modified AGI in excess of $100,000 or (iii) the
Individual is married and together the Individual and the Individual’s Spouse
have Modified AGI in excess of $100,000. For purposes of the preceding sentence,
a husband and wife are not treated as married for a Taxable Year if they have
lived apart at all times during that Taxable Year and file separate returns for
the Taxable Year.     (e)   No contributions will be accepted under a SIMPLE IRA
plan established by any Employer pursuant to Code Section 408(p). Additionally,
no transfer or rollover of funds attributable to contributions made by a
particular employer under its SIMPLE IRA plan will be accepted from an IRA used
in conjunction with a SIMPLE IRA plan, prior to the expiration of the 2-year
period beginning on the date the Individual first participated in that
employer’s SIMPLE IRA plan.     (f)   A Regular Contribution to a non-Roth IRA
may be recharacterized pursuant to the rules in Regulations Section 1.408A-5 as
a Regular Contribution to this IRA, subject to the limits in (c) above.     (g)
  For purposes of this paragraph, an Individual’s Modified AGI for a Taxable
Year is defined in Code Section 408A(c)(3)(c)(i) and does not include any amount
included in Adjusted Gross Income as a result of a rollover from a non-Roth IRA
(a “conversion”).

20.11   Excess Contribution

If the amount contributed by an Individual exceeds the Maximum Permissible
Amount with respect to a Taxable Year, the Individual must notify the Trustee to
distribute to the Individual the excess contribution, together with any
investment earnings on that amount. If an excess is not corrected by the tax
filing deadline (including extensions) for the year during which the excess
contribution was made, such excess contribution may be applied, on a
year-by-year basis, against the annual limit for regular Roth IRA contributions.
However, in order to “carry over” the excess contribution and treat it as a
contribution made for a subsequent year, the Individual must meet the
eligibility requirements for the subsequent year. In addition, the Individual is
subject to the six percent (6%) excise tax for the initial year and each
subsequent year until the excess is used up.
The provisions under Code Section 408(d)(5) for Traditional or Regular IRAs
(correcting excesses after the filing deadline) and under Code Section 219(f)(6)
for Traditional or Regular IRAs (carrying over excesses to a subsequent year) do
not apply to Roth IRAs.
The Individual must notify the Trustee of the excess contribution, in writing,
before the date on which the Individual files, or is required to file, his or
her income tax return for the Taxable Year for which the excess contribution was
made.

20.12   Qualified Distributions

A distribution of contributions or rollovers made pursuant to this Roth IRA,
that are held in a Roth IRA account for five (5) or more Taxable Years, will be
Federal income tax-free and penalty-free if the distribution is made on account
of:

  (a)   the Individual having attained age 591/2,     (b)   the Individual’s
death,     (c)   the Individual’s Disability, or     (d)   a Qualified Special
Purpose Distribution.

    If the entire Roth IRA account balance is distributed before any other Roth
IRA contributions are made, the five (5) year holding period does not start over
when future contributions are made. However, in the following situations, the
five (5) year holding period will not be considered to have begun if:

  (e)   the initial Roth IRA contribution is revoked within the initial seven
(7) day period;     (f)   the initial Roth IRA contribution is recharacterized
to a Traditional IRA; or

- 138 -



--------------------------------------------------------------------------------



 



  (g)   an excess contribution, plus earnings, is timely distributed in
accordance with Code Section 408(d)(4), by the tax filing deadline (including
extensions), unless other eligible contributions were made.

20.13   Qualified Special Purpose Distribution

A distribution to an Individual who is a Qualified First-Time Homebuyer, as
defined under Code Section 72(t)(8), to the extent such distribution is used by
the Individual before the close of the 120th day after the day on which such
distribution is received to pay qualified acquisition costs with respect to a
principal residence of the Individual, the Spouse of such Individual, or any
child, grandchild, or ancestor of such Individual or the Individual’s Spouse.

20.14   Nonqualified Distributions

A distribution will not be considered qualified if such distribution is made
within the five (5) year period beginning with the first Taxable Year for which
a contribution or rollover is made to this Roth IRA. If a nonqualified
distribution is made from this Roth IRA, the amount so distributed shall be
subject to tax and applicable penalties to the extent the distribution, when
added to previous nonqualified distributions, exceeds the aggregate
contributions made by the Individual pursuant to this Roth IRA. For purposes of
this determination, contributions shall be deemed to be distributed on a
first-in first-out basis.

20.15   Form Of Payment

An Individual may elect to have the balance in his or her Roth IRA paid in the
form of a lump sum or installment payments in equal or substantially equal
monthly, quarterly, semi-annual, or annual amounts.

20.16   Rollover From A Qualified Retirement Plan

An Individual may not roll over to this or any other Roth IRA any part of a
distribution received from a Qualified Retirement Plan.

20.17   Life Expectancy

The life expectancy of the Individual. Life expectancy is determined by
reference to the return multiple contained in the tables published at
Regulations Section 1.72-9.

20.18   Distributions Commencing Prior To Death

An Individual may direct the Trustee to commence payments in the form of a lump
sum or installments at any time without regard to the minimum distribution
requirements under Code Section 401(a)(9). Installment payments may be set up
over any period selected by the Individual provided that such period is
acceptable to the Trustee. Installment payments will continue only so long as
amounts remain in the Individual’s Roth IRA. The Individual shall have the right
at any time to request a lump sum payment of the balance remaining in his or her
account.

20.19   Distributions After Death

Benefits payable to a Beneficiary must be distributed or commence to be
distributed from the Individual’s account in accordance with one of the
following provisions:

  (a)   Upon the death of the Individual, distribution of the Individual’s
entire interest shall be completed by December 31 of the calendar year
containing the fifth (5) anniversary of the Individual’s death except to the
extent that an election is made to receive distributions in accordance with
(i) or (ii) below.

  (i)   If the Individual’s interest is payable to a Beneficiary, then the
entire interest of the Individual may be distributed over the life or over a
period certain not greater than the life expectancy of the Beneficiary
commencing on or before December 31 of the calendar year immediately following
the calendar year in which the Individual died.     (ii)   If the Beneficiary is
the Individual’s surviving Spouse, the date distributions are required to begin
in accordance with (i) above shall not be earlier than the later of
(A) December 31 of the calendar year immediately following the calendar year in
which the Individual died or (B) December 31 of the calendar year in which the
Individual would have attained age 701/2.

  (b)   If the Beneficiary is the Individual’s surviving Spouse, the Spouse may
elect to treat the account as

- 139 -



--------------------------------------------------------------------------------



 



      his or her own Roth IRA. This election will be deemed to have been made if
such surviving Spouse makes a regular contribution to the account, makes a
rollover to or from such account, or fails to take distributions under
(a) above.

  (c)   The amount required to be distributed each calendar year under (a)(i) or
(a)(ii) above shall not be less than the quotient obtained by dividing the
balance in the account as of the end of the preceding calendar year by the
Beneficiary’s applicable life expectancy [as determined under 20.17 above].

20.20   Ordering Rules Upon Death Of Individual

For purposes of the ordering rules upon distribution, a Beneficiary’s inherited
Roth IRAs may not be aggregated with any other Roth IRAs maintained by such
Beneficiary, except for other Roth IRAs that the Beneficiary inherited from the
same decedent. However, if the surviving Spouse is the sole Beneficiary of a
Roth IRA and such surviving Spouse elects to treat the Roth IRA as his or her
own Roth IRA, the Spouse can aggregate contributions with his or her other Roth
IRAs for purposes of determining the ordering rules when distributions are
taken.

20.21   Minimum Payment

No amount is required to be distributed from this Roth IRA before the death of
the Individual for whose benefit it has been established. Distributions made
pursuant to this Roth IRA will not be subject to the required minimum
distribution rules under Code Section 401(a)(9)(A), or the incidental death
benefit rules under Code Section 401(a).

20.22   Duties Of Trustee

The administrative functions the Trustee will perform include:

  (a)   setting up and maintaining a Roth IRA in the Individual’s name;     (b)
  accepting contributions for deposit to the Individual’s Roth IRA. The Trustee
will not accept contributions in excess of $2,000 for any Taxable Year or
contributions from a SIMPLE IRA unless such contribution is a rollover or direct
transfer from another Roth IRA or Traditional or Regular IRA (other than a
Conduit IRA);     (c)   investing contributions in accordance with the
investment options offered by the Trustee;     (d)   making payments or
distributions from this Roth IRA in accordance with written instructions issued
by an authorized party hereunder;     (e)   preparing and issuing an annual
calendar year report of the Roth IRA for each Plan Year concerning the status of
the status of the account and such information concerning required minimum
distributions as is prescribed by the Commissioner of Internal Revenue. The
report will show the contributions received, the payments and distributions
made, the investment earnings received, the market value of assets held in the
account and the balance held in the account at the end of the Plan Year, and
such information concerning required minimum distributions as is prescribed by
the Commissioner of Internal Revenue; and     (f)   preparing any reports that
may be required by the Internal Revenue Service or by any governmental unit or
agency having authority to request reports.

20.23   Duties Of Individual

The administrative functions the Individual must perform include:

  (a)   determining the amount and timing of the annual contribution, if any;  
  (b)   notifying the Trustee of any excess contribution made for a Taxable Year
and directing the Trustee as to the disposition of such contribution plus the
investment earnings thereon;     (c)   authorizing any payment or distribution
from the account;     (d)   filing Form 5329, Return for Additional Taxes
Attributable to Qualified Retirement Plans, if an excise tax is owed with
respect to the Roth IRA;

- 140 -



--------------------------------------------------------------------------------



 



  (e)   furnishing the Trustee with a written explanation of the intended use of
any distribution to the Individual prior to the attainment of age 591/2; and    
(f)   furnishing the Trustee with any information the Trustee may need to
complete any governmental report required under applicable statutes or
regulations.

- 141 -



--------------------------------------------------------------------------------



 



ROTH 401(K) DEFERRAL AMENDMENT
TO THE
PROTOTYPE DEFINED CONTRIBUTION PLAN
BASIC PLAN DOCUMENT #01
This Amendment reflects the adoption of certain provisions allowing for Roth
401(k) Deferrals and is intended as good faith compliance with the requirements
of Internal Revenue Code Section 402A as added by Section 617 of the Economic
Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA). This Amendment is to
be construed in accordance with EGTRRA and guidance issued thereunder, by the
Internal Revenue Service and the Department of the Treasury, and shall supersede
the provisions of the Basic Plan Document #01 and accompanying Adoption
Agreement to the extent those provisions are inconsistent with this Amendment.
Any subsequent guidance or regulation issued shall supersede any contrary
provisions of this Amendment. This Roth 401(k) Deferral Amendment becomes
operative by the execution of the Amendment to the Adoption Agreement by the
Employer named in the Adoption agreement, including any Participating Employers.
The Effective Date of this Amendment, if applicable, shall be as reflected in
the Amendment to the Employer’s Adoption Agreement, but in no event shall it be
earlier than the first day of the taxable year of the Plan’s Participants
beginning after December 31, 2005.
Article I entitled “DEFINITIONS” is amended as follows:

1.   By the addition of the words “or Roth 401(k) Deferrals” after the words
“Elective Deferrals” wherever the words appear in sub-paragraph 1.1(f),
paragraph 1.2 including sub-paragraph 1.2(c), sub-paragraph 1.39(g),
sub-paragraph 1.44(c), paragraph 1.47, and paragraph 1.59.   2.   By the
addition of the words “or Roth 401(k) Deferrals” after the reference to
[...“Code Section 402(g)(3)]” wherever the words appear in subparagraphs
1.16(a), (b) and (c) as well as the sub-paragraphs entitled “Annual Additions
and Top-Heavy Rules” and “Definition of Compensation for Purposes of Safe-Harbor
CODA Provisions”.   3.   By the addition of a comma and the words “Roth 401(k)
Deferrals” after the words “Elective Deferrals” in paragraph 1.83.   4.   By the
addition of a new paragraph 1.118 entitled “Roth 401(k) Deferrals” which shall
read as follows:

“1.118 Roth 401(k) Deferrals

Roth 401(k) Deferrals are Elective Deferrals that (1) are designated irrevocably
by the Participant at the time of the cash and deferred election as Roth 401(k)
Deferrals, (2) are treated by the Employer as includible in the Participant’s
income at the time the Participant would have received the amount in cash had
the Participant not made the cash or deferred election, and (3) are accounted
for separately under the Plan. Roth 401(k) Deferrals and pre-tax Elective
Deferrals, as defined in paragraph 1.34, may not be reclassified as the other
type of contribution. This paragraph shall not become operative unless the
Employer adopts the Roth 401(k) Deferral Amendment to the Adoption Agreement.
Except as set forth in this Paragraph, and as elected in the Roth 401(k)
Deferral Amendment to the Adoption Agreement, Roth 401(k) Deferrals shall be
treated in the same manner as a pre-tax Elective Deferral under the terms of the
Plan. Unless otherwise elected in the Adoption Agreement, Employees shall have
the effective opportunity to make (or change) an election to make Roth 401(k)
Deferrals in the same manner as pre-tax Elective Deferrals. For purposes of
interpreting the Basic Plan Document #01 and the elections made under the
Adoption Agreement, as amended, the term Elective Deferral shall mean both
pre-tax Elective Deferrals and Roth 401(k) Deferrals except in cases where the
context is clearly in violation of the requirements of this paragraph.”
Article II entitled “ ELIGIBILITY REQUIREMENTS” is amended as follows:

5.   By the addition of the words “or Roth 401(k) Deferrals” after the words
“Elective Deferrals” in sub-paragraph 2.1(d) and paragraph 2.13.

- 142 -



--------------------------------------------------------------------------------



 



    By the addition of a comma and the words “Roth 401(k) Deferrals” after the
words “Elective Deferrals” in paragraph 2.3.

Article III entitled “ EMPLOYER CONTRIBUTIONS” is amended as follows:

7.   By the addition of a comma and the words “Roth 401(k) Deferrals” after the
words “Elective Deferrals” in sub-paragraph 3.1(b).

8.   By the addition of the words “or Roth 401(k) Deferrals” after the words
“Elective Deferrals” in paragraph 3.12.

    Article IV entitled “EMPLOYEE CONTRIBUTIONS” is amended as follows:

9.   Paragraph 4.4 entitled “Rollover Contributions” is amended by the addition
of the following paragraphs at the end thereof, which shall read as follows:

“Special Rules applicable to Direct Rollovers of Roth 401(k) Deferrals
A direct rollover of a distribution from a Roth 401(k) Deferral Account under
this plan will only be made to another Roth 401(k) Deferral account under an
applicable retirement plan described in Code Section 402A(e)(1) or to a Roth IRA
described in Code Section 408A, and only to the extent the rollover is permitted
under the rules of Code Section 402(c).
Unless otherwise elected by the Employer in the Adoption Agreement, the plan
will accept a rollover contribution to a Roth 401(k) Deferral account only if it
is a direct rollover from another Roth 401(k) Deferral Account under an
applicable retirement plan described in Code Section 402A(e)(1) and only to the
extent the rollover is permitted under the rules of Code Section 402(c).
The Plan shall not provide for a direct rollover (including an automatic
rollover) of distributions from a Participant’s Roth 401(k) Deferral account if
the amount of the distributions that are Eligible Rollover Distributions are
reasonably expected to total less than $200 during a year. In addition, any
distribution from a Participant’s Roth 401(k) Deferral account is not taken into
consideration in determining whether distributions from a Participant’s other
accounts are reasonably expected to total less than $200 during a year. However,
Eligible Rollover Distributions from a Participant’s Roth 401(k) Deferral
account are taken into consideration in determining whether the total amount of
the Participant’s account balances under the plan exceed $1,000 for purposes of
mandatory distributions from the plan and the treatment that such balances
receive.”

10.   By the addition of the words “or Roth 401(k) Deferrals” after the words
“Elective Deferrals” in sub-paragraphs 4.7(b)(4), 4.7(c), 4.8(f); after the
first and third times the words appear in sub-paragraph 4.9(b), and after the
words appear in paragraph 4.10.

11.   By the addition of the words “and Roth 401(k) Deferrals” after the words
“Elective Deferrals” in sub-paragraph 4.7(f).

Article V entitled “PARTICIPANT ACCOUNTS” is amended as follows:

12.   Paragraph 5.1 entitled “Separate Accounts” is amended by adding a new
subparagraph 5.1(b)(8) entitled “Roth Elective Deferrals.”

13.   By the addition of a new paragraph 5.9 entitled “Roth 401(k) Deferral
Account” which shall read as follows:

“5.9 Roth 401(k) Deferral Account

If Roth 401(k) Deferrals are elected in the Adoption Agreement, the Roth 401(k)
Deferral account is the required separate account maintained to record the
contribution and withdrawal of a Participant’s Roth Contributions and

- 143 -



--------------------------------------------------------------------------------



 



other adjustments as required by the Plan. Forfeitures may not be allocated to a
Roth 401(k) Deferral account and no contributions other than designated Roth
401(k) Deferrals will be allocated. If elected in the Adoption Agreement, direct
rollover contributions described in Section 402A(c)(3) of the Code are permitted
to be allocated to the Roth 401(k) Deferral account. Each Participant’s Roth
401(k) Deferral account shall continue to be maintained and administered
separately until it is completely distributed. Gains, losses and other credits
or charges must be separately allocated on a reasonable and consistent basis to
the Participant’s Roth 401(k) Deferral account and other accounts under the Plan
to ensure that the Roth 401(k) Deferral account maintains a record of the
Participant’s investment in the contract. A Roth 401(k) Deferral account shall
be included in the definition of separate accounts as sub-paragraph 5.1(b)(8).”
Article VI entitled “RETIREMENT BENEFITS AND DISTRIBUTIONS” is amended as
follows:

14.   By the addition of two new sentences at sub-paragraph 6.5(k) which shall
read as follows:

“If the Plan allows for partial distributions, a Participant shall be permitted
to designate all or any portion of such distribution to be from the Roth 401(k)
Deferral account. This provision does not apply to a return of Excess
Contributions or a distribution of Excess Deferrals.”

15.   By the addition of the words “Roth 401(k) Deferrals,” after the words
“Elective Deferrals,” in sub-paragraphs 6.8(e) and (i).       By the addition of
the words “and Roth 401(k) Deferrals” after the words “Elective Deferrals” in
sub-paragraphs 6.3(e) and 6.8(a), the second paragraph in paragraph 6.9, as well
as sub-paragraphs 6.9(a)(2) and (4).   17.   By the addition of a new
sub-paragraph 6.8(k) which shall read as follows:   “(k)   Unless elected
otherwise on the Adoption Agreement, the Plan Administrator may implement on a
uniform and nondiscriminatory basis an ordering rule for in-service withdrawals
from a Participant’s account attributable to pre-tax Elective Deferrals or Roth
401(k) Deferrals.”   18.   By the addition of a new sub-paragraph 6.9(d) which
shall read as follows:   “(d)   The Plan Administrator may implement on a
uniform and nondiscriminatory basis an ordering rule for Hardship withdrawals
from a Participant’s account attributable to pre-tax Elective Deferrals or Roth
401(k) Deferrals.”   19.   By the addition of the following paragraph 6.10(f)
which shall read as follows:   “(f)   The Plan Administrator and/or Trustee may
pursuant to a uniform and nondiscriminatory policy, accept a Direct Rollover
from another Roth 401(k) Deferral account under a retirement plan as described
in Code Section 402A(e)(1). When a portion of a distribution is from a Roth
401(k) Deferral Account, the rollover of any such distribution pursuant to Code
Section 402A(c)(3) must be accomplished through a Direct Rollover and can only
be made to a plan qualified under Code Section 401(a) which agrees to separately
account for the amount not includible in income. The transferring Plan shall
report the amount of the investment in the contract (contributions as well as
associated earnings) and the first year of the five (5) year period to the
recipient plan so that the recipient plan will not need to rely on the
information from the Plan Participant. For purposes of this paragraph, the five
(5) taxable year period of Plan participation is the period of five
(5) consecutive taxable years that begins with the first day of the first
taxable year in which the Participant makes a designated Roth 401(k) Deferral
Contribution to any designated Roth 401(k) Deferral account established for the
Participant under the same plan and ends when five (5) consecutive taxable years
have been completed. For this purpose, the first taxable year in which a
Participant makes a designated Roth 401(k) Deferral Contribution is the year in
which the amount is first includible in the Participant’s gross income.

- 144 -



--------------------------------------------------------------------------------



 



    By the addition of the words “or Roth 401(k) Deferrals” after the words
“Elective Deferrals” where the words appear in paragraph 6.13.

21.   By the addition of a new paragraph 6.13 entitled “Qualified Distribution
of Roth 401(k) Deferrals” to read as follows:

“6.13 Qualified Distribution of Roth 401(k) Deferrals

Any qualified distribution from a designated Roth 401(k) Deferral account shall
not be includible in a Participant’s gross income. For purposes of this
paragraph, the term “qualified distribution” means any payment or distribution
that is made on or after the date on which a Participant attains age 591/2, is
made to a Beneficiary (or to the estate of the Participant) on or after the
death of the Participant, or is attributable to the Participant’s being disabled
[within the meaning of Code Section 72(m)(7)].
Additionally, any payment or distribution from a designated Roth 401(k) Deferral
account shall not be treated as a qualified distribution if such payment or
distribution is made within the five (5) taxable year period beginning with the
earlier of:

  (a)   the first taxable year for which the Participant made a Roth 401(k)
Deferral to any designated Roth 401(k) Deferral account established for such
Participant under the same applicable retirement plan, or     (b)   if a
Rollover Contribution was made to such designated Roth 401(k) Deferral account
from a designated Roth 401(k) Deferral account previously established for such
Participant under another applicable retirement plan, the first taxable year for
which the Participant made a Roth 401(k) Deferral to such previously established
account.

For purposes of this paragraph, a qualified distribution shall not include any
distribution of any Excess Elective Deferrals under Code Section 402(g)(2) or
any Excess Contributions under Code Section 401(k)(8), and any income on the
Excess Elective Deferrals or Contributions. Notwithstanding the provisions of
Code Section 72, if any Excess Elective Deferral under Code Section 402(g)(2)
attributable to any Roth 401(k) Deferral is not distributed on or before the
first April 15 following the close of the taxable year in which such Excess Roth
401(k) Deferral is made, the amount of such Excess Roth 401(k) Deferral shall
not be treated as investment in the Plan, and be included in gross income for
the taxable year in which such excess is distributed. Code Section 72 shall be
applied separately with respect to distributions and payments from a designed
Roth 401(k) Deferral account and other distributions and payments from the
Plan.”
Article VII entitled “ DISTRIBUTION REQUIREMENTS” is amended as follows:

22.   By the addition of the words “or Roth 401(k) Deferrals” after the words
“Elective Deferrals” in sub-paragraphs 7.11(a), (c) and (d).   23.   By the
addition of the words “and Roth 401(k) Deferrals” after the words “Elective
Deferrals” in sub-paragraph 7.11(b).   24.   By the addition of a new
sub-paragraph 7.11(e), which shall read as follows:       “Unless elected
otherwise in the Adoption Agreement, Excess pre-tax Elective Deferrals shall be
returned before Roth 401(k) Deferrals.”   25.   By the addition of the words
“and Roth 401(k) Deferral Account” after the words “Elective Deferral account”
where they first appear in sub-paragraph 7.12(c) and by adding the words “and
Roth 401(k) Deferrals” after the words “Elective Deferrals” where they next
appear in sub-paragraph 7.12(c).

- 145 -



--------------------------------------------------------------------------------



 



26.   By the addition of a comma and the words “Roth 401(k) Deferral account”
after the words “Elective Deferral account” where the words appear in
sub-paragraph 7.12(d).       Article IX entitled “ VESTING” is amended as
follows:   27.   By the addition of the words “Roth 401(k) Deferrals” and a
comma after the words “Elective Deferrals,” in paragraph 9.1.       Article X
entitled “ LIMITATIONS ON ALLOCATIONS” is amended as follows:   28.   By adding
the words “or Roth 401(k) Deferrals” after the words “Elective Deferrals” where
they first appear in paragraph 10.2.   29.   By adding a new second sentence to
sub-paragraph 10.2(c), which shall read as follows:       “Unless elected
otherwise in the Adoption Agreement, Roth 401(k) Deferrals will be returned next
to the extent that they would reduce the excess.”   30.   By adding the words
“and Roth 401(k) Deferrals” after the words “Elective Deferrals” in
sub-paragraph 10.2(d).       Article XI entitled “ANTIDISCRIMINATION TESTING” is
amended as follows:   31.   Article XI is amended by adding the words “or Roth
401(k) Deferrals” after the words “Elective Deferrals, where they first appear
in sub-paragraphs 11.2(b) and 11.3(b).   32.   By the addition of the words
“Roth 401(k) Deferrals” and a comma after the words “Elective Deferrals” in
sub-paragraph 11.3(e).   33.   By the addition of a new sub-paragraph 11.4(c)
entitled “Income On Corrective Distributions Of Roth 401(k) Deferrals” and a new
sub-paragraph 11.4(d) entitled “Distributions of Roth 401(k) Deferrals” to
paragraph 11.4 entitled “Calculation And Distribution Of Excess Contributions
And Excess Aggregate Contributions”, which shall read as follows:

  “(c)   Income on Corrective Distributions of Roth 401(k) Deferrals — A
distribution of Excess Contributions or Excess Aggregate Contributions or Excess
Deferrals is not includible in gross income to the extent it represents a
distribution of designated Roth 401(k) Deferrals. However, the income allocable
to a corrective distribution of Excess Contributions, Excess Aggregate
Contributions or Excess Deferrals that are designated Roth 401(k) Deferrals is
included in gross income in the same manner as income allocable to a corrective
distribution of Excess Contributions, Excess Aggregate Contributions or Excess
Deferrals that are not designated as Roth 401(k) Deferrals.     (d)  
Distributions of Roth 401(k) Deferrals — Unless otherwise elected on the
Adoption Agreement, the Plan Administrator may adopt a uniform written
administrative policy that permits a Participant (including a Highly Compensated
Employee) who has made Elective Deferrals for a year where such Elective
Deferrals includes both pre-tax Elective Deferrals and Roth 401(k) Deferrals to
elect whether the Excess Deferrals, Excess Contributions, Excess Aggregate
Contributions and Excess Annual Additions are to be attributed to pre-tax
Elective Deferrals or Roth 401(k) Deferrals or a combination of the two. In the
event that no such administrative policy is adopted, Excess Contributions will
be first attributed to pre-tax Elective Deferrals, and if such pre-tax
contributions are not in an amount sufficient to make full correction, will then
be attributed to Roth 401(k) Deferrals.”

- 146 -



--------------------------------------------------------------------------------



 



34.   By the addition of a new third paragraph to sub-paragraph 11.8, which
shall read as follows:

“Roth 401(k) Deferrals may not be recharacterized as Voluntary After-tax
Contributions.”

35.   By the addition of the words “or Roth 401(k) Deferrals” after the words
“Elective Deferrals”, wherever the words appear in sub-paragraphs 11.10(b),
(e)(1), (2) and (4), 11.11(e), (f) and (g) and 11.14(a) and (c).

Article XII entitled “ADMINISTRATION” is amended as follows:

36.   By the addition of a new subparagraph 12.9(n) that shall read as follows:

“(n) The Plan Administrator may modify the loan program to provide limitations
on the ability to borrow from, or use as security, a Participant’s Elective
Deferral account. The loan policy may be amended to provide for ordering rules
with respect to the default of a loan that is made from the Participant’s Roth
401(k) Deferral account as well as other Accounts under the Plan.”
Article XIV entitled “TOP-HEAVY PROVISIONS” is amended as follows:

37.   By the addition of a comma and the words “Roth 401(k) Deferrals” after the
words “Elective Deferrals” in the last paragraph of paragraph 14.2.      
Article XV entitled “AMENDMENT AND TERMINATION” is amended as follows:

38.   By the addition of the words “or Roth 401(k) Deferrals” after the words
“Elective Deferrals” in the first paragraph of paragraph 15.5.

The EGTRRA Amendment to the Basic Plan Document #01 is amended as follows:

By the addition of the words “or Roth 401(k) Deferrals” after the words
“Elective Deferrals” in the amendment to Section 4, which adds sub-paragraphs
4.7(g) and (h).

40.   By the addition of the words “Roth 401(k) Deferrals” and a comma after the
words “Elective Deferrals” in the amendment to Section 5, which adds
sub-paragraph 6.3(i).

41.   By the addition of the words “Roth 401(k) Deferrals” in the amendment to
Section 6, which adds sub-paragraph 6.6(d).       By the addition of a comma and
the words “Roth 401(k) Deferrals” after the words “Elective Deferrals” in the
amendment to Section 8, which adds sub-paragraph 6.9(d).

- 147 -



--------------------------------------------------------------------------------



 



FINAL 401(K) AND (M) AMENDMENT TO THE PROTOTYPE DEFINED CONTRIBUTION PLAN
BASIC PLAN DOCUMENT #01
This Amendment is intended as good faith compliance with the requirements
thereof. This Amendment is to be construed in accordance with those Regulations
as issued by the Internal Revenue Service and the Department of the Treasury,
and shall supersede the provisions of the Basic Plan Document #01 and
accompanying Adoption Agreement to the extent those provisions are inconsistent
with this Amendment. This Amendment becomes operative upon the adoption of the
Sponsor or, if applicable its execution by the Employer. The Effective Date of
this Amendment shall be as reflected in the Amendment, but generally will be
applicable as of the first day of the Plan Year beginning after December 2005,
unless adopted earlier by the Employer. The provisions relating to Notice
2005-70 will be effective on or after August 28, 2005, if utilized by the
Employer. The provisions relating to either The Katrina Emergency Tax Relief Act
of 2005 (KETRA) or the Gulf Opportunity Zone Act of 2005 (GOZA) will be
effective on or after August 25, 2005 if utilized by the Employer. Employers
wishing to adopt Roth 401(k) Deferral provisions on behalf of their
participating Employees must do so by adoption of a separate amendment.

1.   Article I entitled “DEFINITIONS” is amended by the addition of a new
paragraph 1.118 entitled “Roth 401(k) Deferrals” which shall read as follows:  
    “1.118 Roth 401(k) Deferrals
      Roth 401(k) Deferrals are Elective Deferrals that (1) are designated
irrevocably by the Participant at the time of the cash and deferred election as
Roth 401(k) Deferrals, (2) are treated by the Employer as includible in the
Participant’s income at the time the Participant would have received the amount
in cash had the Participant not made the cash or deferred election, and (3) are
accounted for separately under the Plan. Roth 401(k) Deferrals and pre-tax
Elective Deferrals, as defined in paragraph 1.34, may not be reclassified as the
other type of contribution. This paragraph shall not become operative unless the
Employer adopts the Roth 401(k) Deferral Amendment to the Adoption Agreement.
Except as set forth in this Paragraph, and as elected in the Roth 401(k)
Deferral Amendment to the Adoption Agreement, Roth 401(k) Deferrals shall be
treated in the same manner as a pre-tax Elective Deferral under the terms of the
Plan. Unless otherwise elected in the Adoption Agreement, Employees shall have
the effective opportunity to make (or change) an election to make Roth 401(k)
Deferrals in the same manner as pre-tax Elective Deferrals. For purposes of
interpreting the Plan and the elections made under the Adoption Agreement, as
amended, the term Elective Deferral shall mean both pre-tax Elective Deferrals
and Roth 401(k) Deferrals except in cases where the context is clearly in
violation of the requirements of this paragraph.”   2.   Article IV entitled
“EMPLOYEE CONTRIBUTIONS” is amended by the addition of a new sentence that shall
appear as the last sentence of subparagraph 4.7(f) entitled “Elective Deferrals
In A 401(k) Plan” which shall read as follows:       “Employer Contributions
generally may not be deemed as Elective Deferrals if they are deposited to the
Trust before the payroll date associated with services rendered or before the
services have been performed. An exception to the foregoing timing rule on
deposits to the Trust is available where the earlier deposit of Elective
Deferral amounts is on account of bona fide administrative considerations (as
more fully described in the Income Tax regulations), and that the timing of such
deposits is not made for the principal purpose of accelerating deductions.”   3.
  Article IV entitled “EMPLOYEE CONTRIBUTIONS” is further amended by the
addition of a new subparagraph 4.9(e) entitled “Automatic Enrollment” which
shall read as follows:

  “(e)   An Employer who has adopted the automatic enrollment provision may by
administrative policy increase the default automatic amount each year of
employee participation. Unless the Employer elects a different incremental
amount, the default amount shall be no less than 3% in

- 148 -



--------------------------------------------------------------------------------



 



      the first year of a Participant’s participation in the plan increasing to
no less than 4% in the second year, no less than 5% in the third year and no
less than 6% in all subsequent years.”

4.   Article VI entitled “RETIREMENT BENEFITS AND DISTRIBUTIONS” is amended by
the addition of the following new text that shall appear immediately after the
current last sentence of subparagraph 6.9(b) entitled “Exclusive Reasons for
Hardship Withdrawal” which shall read as follows:       “The following reasons
constituting an immediate and heavy financial need that permit a Hardship
Withdrawal application shall apply for Plan Years beginning after December 31,
2005:

  (5)   payments for burial or funeral expenses for the Participant’s deceased
parent, Spouse, child or dependent [as defined in Code Section 152, and for
taxable years beginning on or after January 1, 2005, without regard to Code
Section 152(d)(1)(B)]; or     (6)   expenses for the repair of damage to the
Participant’s principal residence that would qualify for the casualty deduction
under Code Section 165 (determined without regard to whether the loss exceeds
10% of adjusted gross income).”

5.   Article VI entitled “RETIREMENT BENEFITS AND DISTRIBUTIONS” is amended by
the addition of a new subparagraph 6.9(d), which shall read as follows:

  “(d)   Special Rules For Hurricane-Related Hardship Distributions. The
following provisions shall apply to distributions on account of financial
hardship granted by Plan sponsors to qualified Plan Participants whose principal
residence was in a federally proclaimed disaster area affected by Hurricane
Katrina, Hurricane Rita or Hurricane Wilma, and as a result of any or all of
such Hurricanes incurred an economic loss (a “Qualified Hurricane-related
Distribution”). For purposes of these provisions, such rules will apply to
Qualified Hurricane-related Distributions that took place at any time on or
after August 25, 2005 and before January 1, 2007 with respect to Hurricane
Katrina, at any time on or after September 23, 2005 and before January 1, 2007,
with respect to Hurricane Rita, and at any time on or after October 23, 2005 and
before January 1, 2007, with respect to Hurricane Wilma.

  (1)   Such Qualified Hurricane-related Distribution(s) on account of financial
hardship from the Plan, when combined with all distributions obtained from all
qualified plans maintained by the Employer or any other member of the Employer’s
controlled group shall not exceed $100,000. Further, the aggregate amount of
Qualified Hurricane-related Distribution(s) received by a Participant for any
taxable year shall not exceed the excess of $100,000, over the aggregate amounts
treated as Qualified Hurricane-related Distributions received by the Participant
for all previous taxable years.     (2)   Repayment Rights. A
Participant-recipient of a Qualified Hurricane-related Distribution shall have
the right at any time during a three-year period commencing as of the day after
the date that the Qualified Hurricane-related Distribution is received to make a
repayment or repayments of said distribution to the Plan (or another Eligible
Retirement Plan) in an amount not exceeding the principal amount of the
Qualified Hurricane-related Distribution. Further, a Participant-recipient of a
Qualified Hurricane-related Distribution for the purchase of a principal
residence may make a repayment or repayments of said distribution to the Plan
(or another Eligible Retirement Plan) in an amount not exceeding the principal
amount of the Qualified Hurricane-related Distribution if said repayment
occurred during the period commencing on August 25, 2005 and ending February 28,
2006 with respect to a Hurricane Katrina-related distribution, during a period
commencing on September 23, 2005 and ending February 28, 2006 with respect to a
Hurricane Rita-related distribution, or during a period commencing on
October 23, 2005 and ending February 28, 2006 with respect to a Hurricane
Wilma-related distribution.

- 149 -



--------------------------------------------------------------------------------



 



  (3)   A Qualified Hurricane-related Distribution shall not be subject to the
tax treatment that applies to an Eligible Rollover Distribution and shall be
deemed to not violate the prohibitions on early distribution that apply to
elective contributions made to Code Section 401(k) plans, Code Section 403(b)
arrangements and eligible Code Section 457 plans.     (4)   Additionally, the
Plan could have provided for special hurricane–related distributions to Plan
Participants who lived or worked in the Hurricane Katrina disaster area that
qualified for individual relief from the Federal Emergency Management Agency.
Similar relief is not available for Hurricanes Rita and Wilma. These special
distributions could also have been made available to Plan Participants residing
outside the disaster area if they had a child, parent, grandparent or other
dependent that lived or worked in the disaster area. In order to qualify for the
special relief provided herein, the distribution had to be made by March 31,
2006. The six-month suspension on further deferrals is not applicable. These
distributions were not restricted to the reasons specified in subparagraph
6.9(b). Plan Participants who received a distribution under this paragraph who
themselves were not the victim of Hurricane Katrina may not take advantage of
the special repayment rules provided at (2) immediately above. The increase in
the withdrawal limit to $100,000 as specified in (1) above also did not apply to
these withdrawals.”

6.   Article XI entitled “ANTIDISCRIMINATION TESTING” is amended by the deletion
in their entirety of current subparagraphs 11.4 and 11.5 and the insertion of
new subparagraph 11.4, entitled “Calculation And Distribution Of Excess
Contributions And Excess Aggregate Contributions”, a new subparagraph 11.5,
entitled “Qualified Non-Elective And/Or Matching Contributions”, which shall
read as follows:

“11.4   Calculation And Distribution Of Excess Contributions And Excess
Aggregate Contributions

  (a)   Excess Contributions

  (1)   The average for Highly Compensated Employees is reduced on a
step-by-step leveling basis beginning by reducing the Actual Deferral Percentage
or the Actual Contribution Percentage for the Highly Compensated Employee with
the highest percentage until the average is reduced to the maximum allowed or
until the Actual Deferral Percentage or Actual Contribution Percentage for such
Highly Compensated Employee is lowered to that of the Highly Compensated
Employee with the next highest percentage. This process continues until the ADP
and/or the ACP is lowered to the maximum allowed for the Plan Year.
Notwithstanding any other provision of the Plan, Excess Contributions plus any
income and minus any loss allocable thereto, shall be distributed to affected
Participants no later than the last day of the Plan Year following the Plan Year
to which the Excess Contributions are attributable except to the extent such
Excess Contributions are classified as Catch-Up Contributions. Excess
Contributions are allocated to the Highly Compensated Employees with the largest
amounts of Employer contributions taken into account in calculating the ADP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Employer contributions and continuing
in descending order until all the Excess Contributions have been allocated. To
the extent a Highly Compensated Employee has not reached his or her Catch-Up
Contribution limit under the Plan, Excess Contributions allocated to such Highly
Compensated Employee are Catch-Up Contributions

- 150 -



--------------------------------------------------------------------------------



 



      and will not be treated as Excess Contributions. If such excess amounts
(other than Catch-Up Contributions) are distributed more than two and one-half
(21/2) months after the last day of the Plan Year to which the excess amounts
are attributable, a 10% excise tax will be imposed on the Employer maintaining
the Plan with respect to such amounts.     (2)   Excess Contributions, including
any amount recharacterized as a Voluntary After-tax Contribution, shall be
treated as Annual Additions with respect to the Plan Year to which the excess is
attributable, even if distributed.     (3)   Excess Contributions shall be
adjusted for any income or loss up to the date of distribution. The income or
loss allocable to Excess Contributions allocated to each Participant is the sum
of (1) income or loss allocable to the Participant’s Elective Deferral account
(and, if applicable, the QNEC account or the QMAC account or both) for the Plan
Year multiplied by a fraction, the numerator of which is such Participant’s
Excess Contributions for the year and the denominator is the Participant’s
account balance attributable to Elective Deferrals (and QNECs or QMACs, or both,
if any of such contributions are included in the ADP test) without regard to any
income or loss occurring during such Plan Year; and (2) ten percent (10%) of the
amount determined under (1) multiplied by the number of whole calendar months
between the end of the Plan Year and the date of distribution, counting the
month of distribution if the distribution occurs after the fifteenth (15th) of
such month. A Plan may use any reasonable method for computing the income or
loss allocable to Excess Contributions, provided such method is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income or loss to
Participant’s accounts.     (4)   Excess Contributions shall be distributed from
the Participant’s Elective Deferral account and QMAC account (if applicable) in
proportion to the Participant’s Elective Deferrals and QMACs (to the extent used
in the ADP Test) for the test year. Excess Contributions shall be distributed
from the Participant’s QNEC account only to the extent that such Excess
Contributions exceed the Participant’s Elective Deferral and QMAC account for
the applicable test year.     (5)   The return of an Excess Contribution under a
Plan established under a Davis-Bacon Adoption Agreement will be reported as
additional wages paid to the affected Participant.     (6)   For Plan Years
beginning after 2005, distribution of Elective Deferrals that are Excess
Aggregate Contributions shall be made from the Participant’s pre-tax Elective
Deferrals account before the Participant’s Roth Elective Deferral account, to
the extent pre-tax Elective Deferrals were made for the year, unless the
Participant specifies otherwise.

  (b)   Distribution Of Excess Aggregate Contributions

  (1)   Excess Contributions and Excess Aggregate Contributions are allocated to
the Highly Compensated Employees with the largest amount of Employer
contributions taken into account in calculating

- 151 -



--------------------------------------------------------------------------------



 



      the ADP or ACP Test for the year in which the excess arose, beginning with
the Highly Compensated Employee with the largest amount of such Employer
contributions and continuing in descending order until all the Excess
Contributions and Excess Aggregate Contributions have been allocated.
Notwithstanding any other provisions of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if forfeitable or if not forfeitable, distributed no later than the
last day of each Plan Year to Participants to whose accounts such Excess
Aggregate Contributions were allocated for the preceding Plan Year. Excess
Aggregate Contributions are allocated to the Highly Compensated Employees with
the largest Contribution Percentage Amounts taken into account in calculating
the ACP Test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such Contribution Percentage and
continuing in descending order until all the Excess Aggregate Contributions have
been allocated. For purposes of the preceding sentence, the “largest amount” is
determined after distribution of any Excess Aggregate Contributions.     (2)  
If such Excess Aggregate Contributions are distributed more than two and
one-half (21/2) months after the last day of the Plan Year in which such excess
amount arose, a 10% excise tax will be imposed on the Employer maintaining the
Plan with respect to those amounts. Excess Aggregate Contributions shall be
treated as Annual Additions for purposes of Article X, Limitations On
Allocations, even if distributed.     (3)   Excess Aggregate Contributions shall
be adjusted for any income or loss up to the date of the distribution. The
income or loss allocable to the Excess Aggregate Contributions allocated to each
Participant is the sum of (1) income or loss allocable to each Participant’s
Employee Contribution account, Matching Contribution account, QMAC account (if
any, and if all amounts therein are not used in the ADP Test) and, if
applicable, QNEC account and the Elective Deferral account for the Plan Year
multiplied by a fraction, the numerator of which is such Participant’s Excess
Aggregate Contributions for the year and the denominator is the Participant’s
account balance(s) attributable to Contribution Percentage Amounts without
regard to any income or loss occurring during such Plan Year; and (2) ten
percent (10%) of the amount determined under (1) multiplied by the number of
whole calendar months between the end of the Plan Year and the date of
distribution, counting the month of distribution if distribution occurs after
the fifteenth (15th) of such month.     (4)   Excess Aggregate Contributions
shall be forfeited, if forfeitable, or distributed on a pro-rata basis, from the
Participant’s Voluntary After-tax Contribution account, Required After-tax
Contribution account, Matching Contribution account and QMAC account (and if
applicable the Participant’s QNEC account, and/or Elective Deferral account, or
both).     (5)   Forfeitures of Excess Aggregate Contributions may be
reallocated to the accounts of other Participants or applied to reduce Employer
contributions, or as otherwise elected by the Employer.

- 152 -



--------------------------------------------------------------------------------



 



  (6)   Notwithstanding paragraphs (b)(2)(vi)(A) and (B) of Regulations
Section 1.401(m)-2, a distribution of Excess Aggregate Contributions is not
includible in gross income to the extent it represents a distribution of Roth
401(k) Deferrals. However, the income allocable to a corrective distribution of
Excess Aggregate Contributions that are Roth 401(k) Deferrals is taxed in the
same manner as income allocable to a corrective distribution of Excess Aggregate
Contributions that are not Roth 401(k) Deferrals.     (7)   Employee
Contributions shall mean any contribution (other than Roth 401(k) Deferrals)
made to the Plan by or on behalf of a Participant that is included in the
Participant’s gross income in the year in which made and that is maintained
under a separate account to which earnings and losses are allocated.

  (c)   Income on Corrective Distributions of Roth 401(k) Deferrals — A
distribution of Excess Contributions or Excess Aggregate Contributions or Excess
Deferrals is not includible in gross income to the extent it represents a
distribution of designated Roth 401(k) Deferrals. However, the income allocable
to a corrective distribution of Excess Contributions, Excess Aggregate
Contributions or Excess Deferrals that are designated Roth 401(k) Deferrals is
included in gross income in the same manner as income allocable to a corrective
distribution of Excess Contributions, Excess Aggregate Contributions or Excess
Deferrals that are not designated as Roth 401(k) Deferrals.     (d)  
Distributions of Roth 401(k) Deferrals — Unless otherwise elected on the
Adoption Agreement, the Plan Administrator may adopt a uniform written
administrative policy that permits a Participant (including a Highly Compensated
Employee) who has made Elective Deferrals for a year where such Elective
Deferrals includes both pre-tax Elective Deferrals and Roth 401(k) Deferrals to
elect whether the Excess Deferrals, Excess Contributions, Excess Aggregate
Contributions and Excess Annual Additions are to be attributed to pre-tax
Elective Deferrals or Roth 401(k) Deferrals or a combination of the two. In the
event that no such administrative policy is adopted, Excess Contributions will
be first attributed to pre-tax Elective Deferrals, and if such pre-tax
contributions are not in an amount sufficient to make full correction, will then
be attributed to Roth 401(k) Deferrals.

  11.5   Qualified Non-Elective And/Or Matching Contributions

The Employer may make a Qualified Non-Elective Contribution (QNEC) or Qualified
Matching Contribution (QMAC) for Non-Highly Compensated Employees (whether or
not so designated in the Adoption Agreement) to increase the Average Deferral
Percentage and/or Average Contribution Percentage to the point where the Plan
passes the ADP Test and/or the ACP Test. The following rules apply with respect
to such contributions:

  (a)   A QNEC or QMAC used in the ADP Test may not also be included in the ACP
Test.     (b)   If testing is done on the basis of current Plan Year data, QNECs
and/or QMACs must be made and credited to Participant accounts not later than
the last day of the twelve (12) consecutive month period following the end of
the Plan Year being tested.     (c)   If testing is done on the basis of Prior
Plan Year data for Non-Highly Compensated Employees, QNECs and/or QMACs for such
Employees must be contributed not later than the last day of the Plan Year being
tested.     (d)   If the Employer makes Non-Elective Contributions which are not
designated as Qualified Non-Elective Contributions at the time of the
contribution to the Plan, the Plan Administrator may redesignate such
contributions as Qualified Non-Elective

- 153 -



--------------------------------------------------------------------------------



 



      Contributions if the contributions otherwise satisfy the requirements of a
Qualified Non-Elective Contribution.     (e)   The Employer’s contribution will
be allocated to a group of Non-Highly Compensated Participants designated by the
Plan Administrator. The allocation will be the lesser of the amount required to
pass the ADP/ACP Test, or the maximum permitted under Code Section 415.     (f)
  Effective for Plan Years beginning on or after January 1, 2006, Qualified
Non-Elective Contributions made pursuant to any election on the Adoption
Agreement cannot be taken into account for the ADP test for a Plan Year for an
NHCE to the extent such contributions exceed the product of that NHCE’s
Compensation and the greater of 5% or two times the Plan’s representative
contribution rate for purposes of §1.401(m)-2(a)(6) (v)(B). The representative
contribution rate is the lowest applicable contribution rate of any eligible
NHCE among a group of eligible NHCEs that consist of half of all eligible NHCEs
for the Plan Year (or if greater, the lowest applicable contribution rate of any
eligible NHCE in the group of all eligible NHCEs for the Plan Year and who is
employed by the Employer on the last day of the Plan Year.)         If the
Employer has elected in the Adoption Agreement to use the Current Year Testing
method, in lieu of distributing Excess Contributions, or Excess Aggregate
Contributions and to the extent elected by the Employer in the Adoption
Agreement, the Employer may make a QNEC on behalf of Participants that are
sufficient to satisfy the ADP Test and the ACP Test. Such QNEC will be allocated
either to all Participants or only to Participants who are Non-Highly
Compensated Employees, as elected by the Employer in the Adoption Agreement, in
the ratio in which each such Participant’s Compensation for the Plan Year bears
to the total Compensation of all such Participants for such Plan Year.        
          Qualified Non-Elective Contributions that are made in connection with
an Employer’s obligation to pay prevailing wages under the Davis Bacon Act or
similar legislation can be taken into account for a Plan Year for an NHCE to the
extent such contributions do not exceed 10 % of that NHCEs Compensation.

7.   Article XI entitled “ANTIDISCRIMINATION TESTING” is further amended by the
addition of a new subparagraph 11.14(f) at the end of paragraph 11.14 entitled
“ACP Test Safe Harbor”, which shall read as follows:

  “(f)   Effective as of the first day of the Plan’s 2006 Plan Year, if the
Employer has specified other eligibility requirements pursuant to sub-paragraph
(e) immediately above, the additional matching contributions may be subject to
the testing requirements of paragraph 11.2 rather than the Safe-Harbor rules of
paragraph 11.10. The testing requirements of paragraph 11.2 will apply in any
year that a Non-Highly Compensated Employee fails to receive a full allocation
of matching contributions, due to the imposition of the more restrictive
eligibility requirements.”

8.   Article XII entitled “ADMINISTRATION” is amended by the addition of a new
subparagraph 12.9 (n) to subparagraph 12.9 entitled “Participant Loans”:

  “(n)   Special Rules for the application of the provisions of the Katrina
Emergency Tax Relief Act of 2005 (KETRA) and the Gulf Opportunity Zone Act of
2005 (GOZA) — If applicable, the Plan Sponsor is authorized to comply with the
provisions of KETRA, GOZA and any otherwise applicable IRS and DOL guidance and
is deemed to have retroactively amended its Plan to comply with applicable law
and regulation. The following provisions shall apply to participant loans made
to qualified Plan Participants whose principal residence was in a federally
proclaimed disaster area

- 154 -



--------------------------------------------------------------------------------



 



      affected by Hurricane Katrina, Hurricane Rita or Hurricane Wilma, and as a
result of any or all of such Hurricanes incurred an economic loss. For purposes
of these provisions, such rules will apply to participant loans that are granted
at any time on or after August 25, 2005 and before December 31, 2006 with
respect to Hurricane Katrina, at any time on or after December 21, 2005 and
before December 31, 2006, with respect to Hurricane Rita, and at any time on or
after December 21, 2005 and before December 31, 2006, with respect to Hurricane
Wilma.

  (1)   For participant loans made to Plan Participants eligible for KETRA or
GOZA relief during the foregoing periods, the maximum permissible dollar limit
for participant loans is increased from $50,000 to $100,000.     (2)   In
calculating the maximum available loan amount available for a Plan Participant
eligible for KETRA or GOZA relief, the entire present value of the Participant’s
vested account balance under the Plan shall be used.     (3)   In the event a
Participant who is eligible for relief under KETRA or GOZA had an outstanding
participant loan as of August 25, 2005 with respect to Hurricane Katrina,
September 23, 2005 with respect to Hurricane Rita, or October 23, 2005 with
respect to Hurricane Wilma, and the current maturity date of such participant
loan is on or before December 31, 2006, the applicable maturity date of such
participant loan shall be extended for one (1) year. Repayment amounts of such
affected participant loans shall be adjusted to take into account the extension
and additional interest accruing during such extension. For purposes of this
relief, the extension period shall be disregarded in determining the five-year
period under Code Section 72.     (4)   Additionally, the Plan could have
provided for special hurricane–related loans to Plan Participants who lived or
worked in the Hurricane Katrina disaster area that qualified for individual
relief from the Federal Emergency Management Agency. Similar relief is not
available for Hurricanes Rita and Wilma. These special loans could also have
been made available to Plan Participants residing outside the disaster area if
they had a child, parent, grandparent or other dependent that lived or worked in
the disaster area. These loans are subject to and must satisfy the requirements
of Code Section 72(p). The increase in the loan limit to $100,000 as specified
in (1) above did not apply to these loans.”

- 155 -



--------------------------------------------------------------------------------



 



AMENDMENT
TO THE
BASIC PLAN DOCUMENT #01
The Employer named in the Adoption agreement hereby amends Basic Plan Document
#01 (the “Plan”) to reflect the automatic rollover provisions applicable to
involuntary cash-out distributions as provided in Internal Revenue Service
Notice 2005-5 (the ”Notice”). This amendment is intended as a good faith
compliance effort with the requirements of the Notice and is to be construed in
accordance with the Notice and the guidance issued thereunder. Except as
otherwise provided, this amendment shall be effective as of March 28, 2005. This
amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this amendment. The Basic
Plan Document #01 is hereby amended as follows:
Paragraphs 6.3(b), 6.3(h), and 6.6(c) of the Plan are deleted in their entirety.
Paragraph 6.3(b) is replaced by the following Paragraph (b), and Paragraphs
6.3(h), 6.6(c) are replaced with the word “reserved.” New Paragraphs 7.15 (d),
(g) and (h) are added, existing Paragraphs 7.15 (d), (e) and (f) are relabeled
as (e), (f) and (i) respectively, and Paragraph 7.15 (c) is amended as indicated
below:

6.3 (b)   When a Participant terminates employment and the value of the
Participant’s Vested Account Balance is not greater than $5,000, the Participant
may request a distribution of the value of the entire vested portion of such
account balance, without the need for spousal consent, and the nonvested portion
shall be treated as a forfeiture upon such distribution.         Unless elected
otherwise in the Adoption Agreement, if the Participant does not elect to have
such distribution paid directly to an Eligible Retirement Plan, as specified by
the Participant, or does not elect to receive the distribution directly, the
Plan Administrator may pay the distribution in a Direct Rollover to an
Individual Retirement Plan that is designated by the Plan Administrator and is
communicated to the Plan Participant. The extent to which rollover amounts will
be included or excluded in determining the value of the Participant’s Vested
Account Balance for purposes of the Plan’s involuntary cash-out rules will be
governed by the existing Adoption Agreement provision. Notwithstanding the
preceding sentence, rollover amounts will always be considered in determining if
the $1,000 threshold has been exceeded.         Unless elected otherwise in the
Adoption Agreement, if a Participant’s Vested Account Balance is $1,000 or less,
such distribution shall be paid in a direct distribution to the Participant
after complying with the federal tax withholding rules. Terminated Participants
receiving an involuntary distribution of $200 or more must be notified of their
right to have such amounts directly rolled-over to an IRA or qualified plan of
their choosing.         If elected in the Adoption Agreement, the Plan
Administrator may suspend the processing of the automatic rollover provisions of
this paragraph of amounts set forth in the adoption agreement but not greater
than $5,000 from March 28, 2005 through December 31, 2005, or until such time as
adequate administrative procedures are put in place to process an involuntary
cash-out in accordance with the foregoing provisions. Any such automatic
rollover, which has been suspended during this period, shall be completed no
later than December 31, 2005.     (h)   Reserved.

6.6 (c)   Reserved.

7.15 (c)   The number $5,000 is replaced by $1,000 where it appears in the
second sentence of said paragraph.

- 156 -



--------------------------------------------------------------------------------



 



  (d)   Unless elected otherwise in the Adoption Agreement, if a terminated
Participant cannot be located, the Participant’s Vested Account Balance is in
excess of $1,000 but not greater than $5,000, and no Participant election has
been made regarding the disposition of their Vested Account Balance, the
automatic rollover provisions of Code Section 401(a)(31)(B) as contained at
paragraph 6.3(b) shall be applied to said Account.     (g)   In the event of a
plan termination, the Plan Administrator shall apply such search methods for
locating missing Participants as described in the Department of Labor Field
Assistance Bulletin 2004-02 as it considers in its sole discretion appropriate
under the circumstances.     (h)   In making distributions from a terminating
Plan on behalf of Participants who are either determined to be missing or who
otherwise fail to elect a method of distribution in connection with the
termination of the Plan, the Plan Administrator shall comply with the relevant
requirements of proposed Treasury Regulation §2550.404a-2, without regard to the
amount involved in the rollover distribution.

- 157 -